EXECUTION VERSION

EXHIBIT 10.2
SYNDICATED FACILITY AGREEMENT
by and among
BANK OF AMERICA, N.A.,
as Administrative Agent and Australian Security Trustee,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,
CLIFFS NATURAL RESOURCES INC.,
as Parent and a Borrower, and
THE SUBSIDIARIES OF PARENT PARTY HERETO,
as Borrowers
______________________________________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS LLC,
DEUTSCHE BANK SECURITIES INC.,
CITIZENS BANK, N.A.
and
REGIONS BUSINESS CAPITAL,
A DIVISION OF REGIONS BANK
as Joint Lead Arrangers
and
Joint Book Runners
Dated as of March 30, 2015







#86913309v52

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
1
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
1
 
1.3
Code; Australian PPSA
2
 
1.4
Construction
2
 
1.5
Time References
4
 
1.6
Schedules and Exhibits
4
 
1.7
Dollar Equivalent
4
 
1.8
LIBOR Rate
5
 
1.9
Borrowers
5
 
1.1
Australian Terms
5
2
REVOLVING LOANS AND TERMS OF PAYMENT
5
 
2.1
Revolving Loans
5
 
2.2
Allocation of the U.S. Revolver Commitments and the Australian Revolver
Commitments
7
 
2.3
Borrowing Procedures and Settlements
8
 
2.4
Payments; Reductions of Commitments; Prepayments
19
 
2.5
Promise to Pay; Promissory Notes
26
 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
27
 
2.7
Crediting Payments
29
 
2.8
Designated Accounts
30
 
2.9
Maintenance of Loan Accounts; Statements of Obligations
30
 
2.10
Fees
31
 
2.11
U.S. Letters of Credit
31
 
2.12
Australian Letters of Credit
37
 
2.13
LIBOR Option
43
 
2.14
Capital Requirements
45
 
2.15
Joint and Several Liability
46
 
2.16
Incremental Borrowings
49
3
CONDITIONS; TERM OF AGREEMENT
50
 
3.1
Conditions Precedent to the Initial Extension of Credit
50
 
3.2
Conditions Precedent to all Extensions of Credit
50
 
3.3
Maturity
51
 
3.4
Effect of Maturity
51
 
3.5
Early Termination by Borrowers
51
 
3.6
Conditions Subsequent
52
4
REPRESENTATIONS AND WARRANTIES
52
 
4.1
Due Organization and Qualification; Subsidiaries
52
 
4.2
Due Authorization; No Conflict
52
 
4.3
Governmental Consents
53


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page
 
4.4
Binding Obligations; Perfected Liens
53
 
4.5
Title to Assets; No Encumbrances
53
 
4.6
Litigation
53
 
4.7
Compliance with Laws
53
 
4.8
No Material Adverse Effect
54
 
4.9
Solvency
54
 
4.10
Employee Benefits
54
 
4.11
Environmental Condition
54
 
4.12
Complete Disclosure
55
 
4.13
Sanctions, PATRIOT Act, and FCPA
55
 
4.14
[Reserved.]
55
 
4.15
Payment of Taxes
55
 
4.16
Margin Stock
55
 
4.17
Governmental Regulation
56
 
4.18
OFAC
56
 
4.19
Employee and Labor Matters
56
 
4.20
[Reserved.]
56
 
4.21
[Reserved.]
56
 
4.22
Eligible Accounts
56
 
4.23
Eligible Inventory and Eligible Equipment
56
 
4.24
Location of Inventory and Equipment
57
 
4.25
Inventory and Equipment Records
57
 
4.26
Tax Consolidation
57
 
4.27
Commercial Benefit
57
 
4.28
No Immunity
57
 
4.29
[Reserved.]
57
 
4.3
Material Contracts
57
5
AFFIRMATIVE COVENANTS
57
 
5.1
Financial Statements, Reports, Certificates
58
 
5.2
Reporting
58
 
5.3
Existence
58
 
5.4
Maintenance of Properties
58
 
5.5
Taxes
58
 
5.6
Insurance
59
 
5.7
Inspection
59
 
5.8
Compliance with Laws
59
 
5.9
Environmental
59
 
5.10
[Reserved.]
59
 
5.11
Formation of Subsidiaries
60
 
5.12
Further Assurances
60
 
5.13
Lender Meetings
61
 
5.14
Location of Inventory and Equipment
61


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page
 
5.15
Compliance with ERISA and the IRC
61
 
5.16
Cash Management
61
6
NEGATIVE COVENANTS
63
 
6.1
Indebtedness
63
 
6.2
Liens
63
 
6.3
Restrictions on Fundamental Changes
63
 
6.4
Disposal of Assets
64
 
6.5
Nature of Business
64
 
6.6
Prepayments and Amendments
64
 
6.7
Restricted Payments
65
 
6.8
Accounting Methods
65
 
6.9
Investments
66
 
6.10
Transactions with Affiliates
66
 
6.11
Use of Proceeds
66
7
FINANCIAL COVENANT
67
8
EVENTS OF DEFAULT
67
 
8.1
Payments
67
 
8.2
Covenants
67
 
8.3
Judgments
67
 
8.4
Voluntary Bankruptcy, etc
67
 
8.5
Involuntary Bankruptcy, etc
68
 
8.6
Default Under Other Agreements
68
 
8.7
Representations, etc
68
 
8.8
Security Documents
68
 
8.9
Loan Documents
68
 
8.10
Change in Control
68
 
8.11
ERISA and Australian Pension Events
68
 
8.12
Expropriation, etc
69
9
RIGHTS AND REMEDIES
69
 
9.1
Rights and Remedies
69
 
9.2
Remedies Cumulative
70
10
WAIVERS; INDEMNIFICATION
70
 
10.1
Demand; Protest; etc
70
 
10.2
The Lender Group’s Liability for Collateral
70
 
10.3
Indemnification
70
11
NOTICES
71
12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
72
13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
73
 
13.1
Assignments and Participations
73
 
13.2
Successors
76
14
AMENDMENTS; WAIVERS
77


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
Page
 
14.1
Amendments and Waivers
77
 
14.2
Replacement of Certain Lenders
79
 
14.3
No Waivers; Cumulative Remedies
79
15
AGENT AND AUSTRALIAN SECURITY TRUSTEE
80
 
15.1
Appointment, Authority and Duties of Agent
80
 
15.2
Liability of Agent and Australian Security Trustee
81
 
15.3
Reliance by Agent
81
 
15.4
Notice of Default or Event of Default
81
 
15.5
Due Diligence and Non-Reliance
81
 
15.6
Indemnification
82
 
15.7
Individual Capacities
82
 
15.8
Successor Agent
82
 
15.9
Agreements Regarding Collateral and Borrower Materials
83
 
15.10
Ratable Sharing
84
 
15.11
Remittance of Payments and Collections
84
 
15.12
Titles
84
 
15.13
Bank of Product Providers
84
 
15.14
Australian Security Trustee
85
 
15.15
No Third Party Beneficiaries
86
16
COLLECTION ALLOCATION MECHANISM
86
17
WITHHOLDING TAXES
87
 
17.1
Payments
87
 
17.2
Exemptions
87
 
17.3
Reductions
88
 
17.4
Refunds
88
18
 
GENERAL PROVISIONS
89
 
18.1
Effectiveness
89
 
18.2
Section Headings
89
 
18.3
Interpretation
89
 
18.4
Severability of Provisions
90
 
18.5
Bank Product Providers
90
 
18.6
Debtor-Creditor Relationship
90
 
18.7
Counterparts; Electronic Execution
90
 
18.8
Revival and Reinstatement of Obligations; Certain Waivers
91
 
18.9
Confidentiality
91
 
18.10
Survival
92
 
18.11
Patriot Act
92
 
18.12
Integration
93
 
18.13
Parent as Agent for Borrowers
93
 
18.14
Public Offer Representations
94
19
 
INTERCREDITOR AGREEMENT
95




iv

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Commitment Allocation Notice/Discretionary Commitment Allocation Notice
Exhibit B-3
Form of Bank Product Provider Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit P-1
Form of U.S. Perfection Certificate
Exhibit P-2
Form of Australian Perfection Certificate
Schedule 1.1
Definitions
Schedule A-1
Agent’s Account
Schedule A-2
Authorized Persons
Schedule A-3
Competitors
Schedule C-1
Revolver Commitments
Schedule D-1
U.S. Designated Account
Schedule D-2
Australian Designated Account
Schedule E-1
Existing Hedge Obligations
Schedule E-2
Existing Letters of Credit
Schedule E-3
Excluded Subsidiary Indebtedness
Schedule I-1
Immaterial Subsidiaries
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule P-3
Permitted Dispositions
Schedule P-4
Permitted Indebtedness
Schedule 3.1
Conditions Precedent
Schedule 3.6
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.11
Environmental Matters
Schedule 4.24
Locations of Inventory and Equipment
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.16(a)
ADI Accounts
Schedule 5.16(b)
Deposit Accounts
Schedule 5.2
Collateral Reporting






v
#86913309v52

--------------------------------------------------------------------------------




SYNDICATED FACILITY AGREEMENT
THIS SYNDICATED FACILITY AGREEMENT (this “Agreement”), is entered into as of
March 30, 2015, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), BANK OF AMERICA, N.A., as administrative agent for each member
of the Lender Group and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, “Agent”), BANK OF AMERICA,
N.A., as Australian security trustee (in such capacity, together with its
successors and assigns in such capacity, “Australian Security Trustee”), CLIFFS
NATURAL RESOURCES INC., an Ohio corporation (“Parent”), and the Subsidiaries of
Parent identified on the signature pages hereof (such Subsidiaries, together
with Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively as the “Borrowers”).
The parties agree as follows:
1DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Parent notifies
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Parent” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise. For purposes of calculating the U.S. Borrowing Base with
respect to the U.S. Iron Ore Business, such calculation shall be on a “first-in,
first-out” basis. Notwithstanding anything to the contrary contained herein, (a)
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit (other than a “going concern” or like qualification or exception
resulting solely from (i) maturity of any Indebtedness (including the Revolver
Commitments) occurring within one year from the time such opinion is delivered,
and/or (ii) the projected or potential breach of any of the financial covenants
set forth in this Agreement or any agreement governing any Indebtedness during
the one-year period following the date such opinion is delivered) and (c) GAAP
will be deemed to treat leases that would have been classified as operating
leases in accordance with generally accepted accounting principles in the United
States of America as in effect on the date hereof in a manner consistent with
the treatment of such leases under generally accepted accounting principles in
the United States of America as in effect on the date hereof, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter. For
purposes of determining satisfaction of the Payment Conditions set forth in this
Agreement or the financial covenant set forth in Section 7 of this Agreement,
such determination shall be calculated on a pro forma basis (including pro forma
adjustments arising out of events which are



--------------------------------------------------------------------------------




directly attributable to any Permitted Acquisition, Permitted Disposition or
Permitted Investment that are factually supportable, and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC or in such other manner acceptable to Agent).
1.3    Code; Australian PPSA. Any terms used in this Agreement or the other Loan
Documents (except as otherwise specifically provided herein or therein) that are
defined in (a) the Code shall be construed and defined as set forth in the Code;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern, and (b)
the Australian PPSA shall be construed and defined as set forth in the
Australian PPSA. Notwithstanding the foregoing, and where the context so
requires, (i) any term defined in this Agreement or the Loan Documents by
reference to the “Code”, “UCC” or the “Uniform Commercial Code” shall also have
any extended, alternative or analogous meaning given to such term in applicable
Australian PPS Law, in all cases for the extension, preservation or betterment
of the security and rights of the Collateral, (ii) all references in this
Agreement to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under applicable Australian PPS Law, (iii) all references to the United
States of America, or to any subdivision, department, agency or instrumentality
thereof shall be deemed to refer also to Australia, or to any subdivision,
department, agency or instrumentality thereof, and (iv) all references to
federal or state securities laws of the United States shall be deemed to refer
also to analogous federal and state securities laws in Australia.
1.4    Construction.
(a)    Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.
(b)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of any premium applicable to the repayment of the Loans, (B)
all Lender Group Expenses that have accrued and are unpaid for which an invoice
has been provided to Parent, and (C) all fees or charges that have accrued
hereunder or under any other Loan Document (including the Letter of Credit Fees
and the Unused Line Fee) and are unpaid, (ii) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, (iii) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization, (iv) the receipt by Agent of cash collateral in order to
secure any other contingent Obligations for which a claim or demand for payment
has been made on or prior to such time or in respect of matters or circumstances
known to Agent or a Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys' fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, (v) the payment
or

- 2 -

--------------------------------------------------------------------------------




repayment in full in immediately available funds of all other outstanding
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (A)
unasserted contingent indemnification Obligations, (B) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (C) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (vi) the termination of all
of the Revolver Commitments of the Lenders.
(c)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the U.S. Obligations shall mean (i) the payment
or repayment in full in immediately available funds of (A) the principal amount
of, and interest accrued and unpaid with respect to, all outstanding U.S.
Revolving Loans, together with the payment of any premium applicable to the
repayment of the U.S. Revolving Loans, (B) all Lender Group Expenses of Agent,
the U.S. Issuing Banks, and the U.S. Revolving Lenders that have accrued and are
unpaid and for which an invoice has been provided to Parent in respect of the
U.S. Obligations, and (C) all fees or charges that have accrued hereunder or
under any other Loan Document with respect to the U.S. Obligations (including
the U.S. Letter of Credit Fee and the Unused Line Fee) and are unpaid, (ii) in
the case of contingent reimbursement obligations with respect to U.S. Letters of
Credit, providing Letter of Credit Collateralization, (iii) in the case of
obligations with respect to U.S. Bank Products (other than U.S. Hedge
Obligations), providing Bank Product Collateralization, (iv) the receipt by
Agent of cash collateral in order to secure any other contingent U.S.
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to Agent or a U.S.
Revolving Lender at such time that are reasonably expected to result in any
loss, cost, damage, or expense (including attorneys’ fees and legal expenses),
such cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent U.S. Obligations, (v) the payment or
repayment in full in immediately available funds of all other outstanding U.S.
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
U.S. Obligations) under Hedge Agreements provided by U.S. Hedge Providers) other
than (A) unasserted contingent indemnification U.S. Obligations, (B) any U.S.
Bank Product Obligations (other than U.S. Hedge Obligations) that, at such time,
are allowed by the applicable U.S. Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (C) any U.S.
Hedge Obligations that, at such time, are allowed by the applicable U.S. Hedge
Provider to remain outstanding without being required to be repaid, and (vi) the
termination of all of the U.S. Revolver Commitments of the U.S. Revolving
Lenders.
(d)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Australian Obligations shall mean (i) the
payment or repayment in full in immediately available funds of (A) the principal
amount of, and interest accrued and unpaid with respect to, all outstanding
Australian Revolving Loans, together with the payment of any premium applicable
to the repayment of the Australian Revolving Loans, (B) all Lender Group
Expenses of Agent, the Australian Security Trustee, the Australian Issuing
Banks, and the Australian Revolving Lenders that have accrued and are unpaid and
for which an invoice has been provided to Parent in respect of the Australian
Obligations, and (C) all fees or charges that have accrued hereunder or under
any other Loan Document with respect to the Australian Obligations (including
the Australian Letter of Credit Fee) and are unpaid, (ii) in the case of
contingent reimbursement obligations with respect to Australian Letters of
Credit, providing Letter of Credit Collateralization, (iii) in the case of
obligations with respect to Australian Bank Products (other than Australian
Hedge Obligations), providing Bank Product Collateralization, (iv) the receipt
by Agent of cash collateral in order to secure any other contingent Australian
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to Agent or an
Australian Revolving Lender at such time that are reasonably expected to result
in any loss, cost, damage, or expense (including attorneys' fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Australian Obligations, (v)
the payment or repayment in full in immediately available funds of all other
outstanding Australian Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the

- 3 -

--------------------------------------------------------------------------------




repayment of the other Australian Obligations) under Hedge Agreements provided
by Australian Hedge Providers) other than (A) unasserted contingent
indemnification Australian Obligations, (B) any Australian Bank Product
Obligations (other than Australian Hedge Obligations) that, at such time, are
allowed by the applicable Australian Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (C) any
Australian Hedge Obligations that, at such time, are allowed by the applicable
Australian Hedge Provider to remain outstanding without being required to be
repaid, and (vi) the termination of all of the Australian Revolver Commitments
of the Australian Revolving Lenders.
(e)    Any reference herein or in any other Loan Document to any law, statute,
rule or regulation shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.
(f)    Any reference in this Agreement to Liens stated to be in favor of Agent
shall be construed so as to include a reference to Liens granted in favor of
Australian Security Trustee.
1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to (i)
Chicago time for U.S. Revolving Loans and (ii) Sydney time for Australian
Revolving Loans. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall include the first day, but not the last
day so long as payment thereof is received prior to the time specified in
Section 2.6 hereof, but in any event shall consist of at least one full day.
1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
1.7    Dollar Equivalent.
(a)    Agent shall determine the Dollar Equivalent of any Letter of Credit not
denominated in Dollars (i) on the date of issuance thereof and the date of any
amendment thereto that increases the face amount thereof, in each case using the
Spot Rate for the Agreed Currency other than Dollars in relation to Dollars in
effect on date immediately prior to the applicable issuance or amendment date,
and (ii) at such other times as may be determined by either Agent or an Issuing
Bank in its Permitted Discretion, in each case using the Spot Rate for the
Agreed Currency other than Dollars in relation to Dollars in effect on the date
of determination. Each amount determined pursuant to this Section 1.7(a) shall
be the Dollar Equivalent of the applicable Letter of Credit until the next
calculation thereof pursuant to the preceding sentences of this Section 1.7(a),
absent manifest error. Upon the request of the Borrowers, Agent shall notify
Borrowers and the applicable Lenders of each calculation of the Dollar
Equivalent of each Letter of Credit denominated in an Agreed Currency other than
Dollars.
(b)    Wherever in this Agreement in connection any Letter of Credit, an amount,
such as a required minimum, sublimit, maximum, or multiple amount, is expressed
in Dollars, but such Letter of Credit is denominated in an Agreed Currency other
than Dollars, such amount shall be the Agreed Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Agreed Currency that is equivalent
to one Dollar, with 0.5 of a unit being rounded upward).
(c)    Principal, interest, reimbursement obligations, cash collateral for
reimbursement obligations, fees, and all other amounts payable to Agent or
Lenders under this Agreement and the other Loan Documents shall be payable
(except as otherwise specifically provided herein) in Dollars.
(d)    If at any time following one or more fluctuations in the exchange rate of
any Agreed Currency other than Dollars against the Dollar, all or any part of
the Obligations exceeds more than 102% of any other limit set forth herein for
such Obligations, the Borrowers of such Obligations shall within 1

- 4 -

--------------------------------------------------------------------------------




Business Day of written notice of same from Agent immediately make the necessary
payments or repayments to reduce such Obligations, or Cash Collateralize such
Obligations, to an amount necessary to eliminate such excess over 100% of such
limit.
1.8    LIBOR Rate. Agent does not warrant, nor accept responsibility, nor shall
Agent have any liability with respect to the administration, submission, or any
other matter related to the rates in the definition of LIBOR Rate or with
respect to any comparable or successor rate thereto.
1.9    Borrowers. Except as otherwise set forth herein, any reference herein to
the “applicable Borrowers” or “Borrowers” making payment or receiving extensions
of credit in respect of Obligations shall be deemed to refer to the U.S.
Borrowers making payment of, or receiving extensions of credit that constitute,
U.S. Obligations and the Australian Borrowers making payment of, or receiving
extensions of credit that shall constitute, Australian Obligations.
1.10    Australian Terms. Without prejudice to the generality of any provision
of this Agreement, in this Agreement where it relates to an Australian Loan
Party or any of its Subsidiaries incorporated under the laws of Australia or any
state or territory thereof, a reference in this Agreement to:
(a)    “Affiliate” has the meaning given to it in section 50AA of the
Corporations Act;
(b)    “Authorized Person” means the company secretary or any director of that
Australian Loan Party or Subsidiary;
(c)    “Controller” has the meaning given to it in Section 9 of the Corporations
Act;
(d)    “Fair Labor Standards Act” or “Worker Adjustment and Retraining
Notification Act” means the Fair Work Act 2009 (Cth) of Australia;
(e)    “Lien” also includes any ‘security interest’ as defined in sections 12(1)
and 12(2) of the Australian PPSA;
(f)    “Solvent” means that it is not ‘insolvent’ within the meaning of section
95A(2) of the Corporations Act; and
(g)    a “Subsidiary” means a subsidiary within the meaning given in Part 1.2
Division 6 of the Corporations Act.
2    REVOLVING LOANS AND TERMS OF PAYMENT.
2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each U.S. Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans (“U.S. Revolving
Loans”) in Dollars to U.S. Borrowers in a principal amount not to exceed the
lesser of:
(i)    such Lender’s U.S. Revolver Commitment at such time, or

- 5 -

--------------------------------------------------------------------------------




(ii)    such Lender’s Pro Rata Share of an amount equal to (x) the U.S. Line Cap
at such time less (y) the sum of (A) the U.S. Letter of Credit Usage at such
time, (B) the principal amount of U.S. Swing Loans outstanding at such time and
(C) the principal amount of U.S. Revolving Loans outstanding at such time.
Anything to the contrary in this Section 2.1(a) notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease U.S. Receivable Reserves, U.S.
Inventory/Equipment Reserves, U.S. Bank Product Reserves, U.S. Dilution Reserves
and other Reserves against the U.S. Borrowing Base or the U.S. Maximum Revolver
Amount, including based on review of the Borrowers’ employment and labor
contracts; provided that Agent shall not impose any reserves prior to 30 days
(or such later date as Agent may agree, not to exceed 60 days) after the Closing
Date with respect to locations in which the Borrowers have failed to deliver a
Collateral Access Agreement; provided further that no reserve shall be
established, increased or decreased except upon not less than three Business
Days’ prior written notice from the Agent to the Parent, during which period
employees, agents or other representatives of the Agent shall use commercially
reasonable efforts to be available during regular business hours to discuss any
such proposed establishment or modification of such reserve with the Parent and,
without limiting the right of the Agent to establish or modify reserves in its
Permitted Discretion, the Parent may take such action as may be required so that
the circumstances, conditions, events or contingencies that are the basis for
such reserve or modification thereof no longer exist, in a manner and to the
extent reasonably satisfactory to the Agent in its Permitted Discretion;
provided that no such prior written notice shall be required for any
modifications to any reserves during any Cash Dominion Trigger Period, during a
Financial Covenant Period, during any period of weekly collateral reporting as
provided in Section 5.2, or after the occurrence and during the continuance of
any Event of Default, in each case resulting by virtue of mathematical
calculations of the amount of the reserves in accordance with the methodology of
calculation previously utilized. The amount of any U.S. Receivable Reserve, U.S.
Inventory/Equipment Reserve, U.S. Bank Product Reserve, or other Reserve
established by Agent shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve and
shall not be duplicative of any other reserve established and currently
maintained. Upon establishment or increase in reserves, Agent agrees to make
itself available to discuss the reserve or increase, and Borrowers may take such
action as may be required so that the event, condition, circumstance, or fact
that is the basis for such reserve or increase no longer exists, in a manner and
to the extent reasonably satisfactory to Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of
Agent to establish or change such U.S. Receivable Reserve, U.S.
Inventory/Equipment Reserve, U.S. Bank Product Reserve, or other Reserves,
unless Agent shall have determined, in its Permitted Discretion, that the event,
condition, other circumstance, or fact that was the basis for such U.S.
Receivable Reserve, U.S. Inventory/Equipment Reserve, U.S. Bank Product Reserve,
or other Reserves or such change no longer exists or has otherwise been
adequately addressed by Borrowers.
(b)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Australian Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Australian Revolving
Loans” and together with the U.S. Revolving Loans, “Revolving Loans”) in Dollars
to Australian Borrowers in a principal amount not to exceed the lesser of:
(i)    such Lender’s Australian Revolver Commitment at such time, or
(ii)    such Lender’s Pro Rata Share of an amount equal to (x) the Australian
Line Cap at such time less (y) the sum of (A) the Australian Letter of Credit
Usage at such time, (B) the principal amount of Australian Swing Loans
outstanding at such time and (C) the principal amount of Australian Revolving
Loans outstanding at such time.
Anything to the contrary in this Section 2.1(b) notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Australian Receivable
Reserves, Australian Inventory/Equipment Reserves, Australian Bank Product
Reserves, Australian Priority Payables Reserves, Australian Dilution Reserves
and other Reserves against the

- 6 -

--------------------------------------------------------------------------------




Australian Borrowing Base or the Australian Maximum Revolver Amount, including
based on review of the Australian Borrowers’ employment and labor contracts;
provided that Agent shall not impose any reserves prior to 30 days (or such
later date as Agent may agree, not to exceed 60 days) after the Closing Date
with respect to locations in which the Borrowers have failed to deliver a
Collateral Access Agreement; provided further that no reserve shall be
established, increased or decreased except upon not less than three Business
Days’ prior written notice from the Agent to the Parent, during which period
employees, agents or other representatives of the Agent shall use commercially
reasonable efforts to be available during regular business hours to discuss any
such proposed establishment or modification of such reserve with the Parent and,
without limiting the right of the Agent to establish or modify reserves in its
Permitted Discretion, the Parent may take such action as may be required so that
the circumstances, conditions, events or contingencies that are the basis for
such reserve or modification thereof no longer exist, in a manner and to the
extent reasonably satisfactory to the Agent in its Permitted Discretion;
provided that no such prior written notice shall be required for any
modifications to any reserves during a Financial Covenant Period, during any
period of weekly collateral reporting as provided in Section 5.2, or after the
occurrence and during the continuance of any Event of Default, in each case
resulting by virtue of mathematical calculations of the amount of the reserves
in accordance with the methodology of calculation previously utilized. The
amount of any Australian Receivable Reserve, Australian Inventory/Equipment
Reserve, Australian Bank Product Reserve, Australian Priority Payables Reserves,
Australian Dilution Reserve, or other Reserve established by Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve as determined by Agent in its Permitted
Discretion and shall not be duplicative of any other reserve established and
currently maintained. Upon establishment or increase in reserves, Agent agrees
to make itself available to discuss the reserve or increase, and Borrowers may
take such action as may be required so that the event, condition, circumstance,
or fact that is the basis for such reserve or increase no longer exists, in a
manner and to the extent reasonably satisfactory to Agent in the exercise of its
Permitted Discretion. In no event shall such notice and opportunity limit the
right of Agent to establish or change such Australian Receivable Reserve,
Australian Inventory/Equipment Reserve, Australian Bank Product Reserve,
Australian Priority Payables Reserves, Australian Dilution Reserve or other
Reserves, unless Agent shall have determined, in its Permitted Discretion, that
the event, condition, other circumstance, or fact that was the basis for such
Receivable Reserve, Inventory Reserve, Bank Product Reserve, or other Reserves
or such change no longer exists or has otherwise been adequately addressed by
Borrowers.
(c)    The outstanding principal amount of the U.S. Revolving Loans, together
with interest accrued and unpaid thereon, shall constitute U.S. Obligations and
shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
(d)    The outstanding principal amount of the Australian Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Australian
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.
(e)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.
2.2    Allocation of the U.S. Revolver Commitments and the Australian Revolver
Commitments. For so long as any of any Revolver Commitments are in effect and/or
any Obligations are outstanding, a portion of the U.S. Revolver Commitments may
be allocated to support the availability of Australian Revolving Loan Exposure
and a portion of the Australian Revolver Commitments may be allocated to support
the availability of U.S. Revolving Loan Exposure, in each case in accordance
with this Section 2.2.
(a)    So long as no Default or Event of Default shall have occurred and be
continuing, from time to time but in no event more than (A) two (2) times per
twelve-month period, upon at least five (5) Business Days (or such shorter
period as Agent may agree) prior written notice to the Agent, the Borrowers

- 7 -

--------------------------------------------------------------------------------




may request an amount of the U.S. Revolver Commitments be allocated to support
the availability of Australian Revolving Loan Exposure or an amount of the
Australian Revolver Commitments be allocated to support the availability of U.S.
Revolving Loan Exposure by providing a written notice to the Agent requesting
such allocation (each such notice herein a “Commitment Allocation Notice”);
provided that at no time shall (i) the aggregate Australian Revolver Commitments
exceed the aggregate U.S. Revolver Commitments, (ii) the Revolver Commitment of
any Lender be decreased by virtue of any allocation under this Section 2.2(a) or
(iii) any Lender be required to agree to allocate its U.S. Revolver Commitment
to support the availability of Australian Credit Exposure or its Australian
Revolver Commitment to support the availability of U.S. Credit Exposure.
(b)    So long as no Default or Event of Default shall have occurred and be
continuing, upon at least five (5) Business Days (or such shorter period as
Agent may agree) prior written notice to the Agent (the “Discretionary
Commitment Allocation Notice”), the Borrowers may reallocate U.S. Excess
Availability to the Australian Borrowing Base (a “Discretionary Commitment
Reallocation”). Promptly upon any such Discretionary Commitment Reallocation in
accordance with the procedures set forth in this clause (b), the Agent shall
provide a written notice thereof to the Lenders. Any Discretionary Commitment
Reallocation shall be effective five (5) Business Days (or such shorter period
as Agent may agree) following the date the Agent receives the Discretionary
Commitment Allocation Notice or the date indicated for such effectiveness in the
Discretionary Commitment Allocation Notice, whichever is later.
(c)    In connection with each Commitment Allocation Notice, the Agent shall
calculate and provide notice to each Lender of its Pro Rata Share of the U.S.
Revolver Commitments and the Australian Revolver Commitments. On each date on
which a reallocation of the Revolver Commitments pursuant to a Commitment
Allocation Notice which results in a change in the any Lender’s Pro Rata Share
of the U.S. Revolver Commitments and Australian Revolver Commitments becomes
effective, if any Loans or Letters of Credit are outstanding as of such date,
then the outstanding principal balance of the Loans (and participations in
Letters of Credit and Swing Loans) shall be reallocated in accordance with such
new Pro Rata Share of the U.S. Revolver Commitments and Australian Revolver
Commitments and each Lender whose Pro Rata Share has increased shall, by wire
transfer of immediately available funds, purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit and Swing
Loans) of each Lender whose Pro Rata Share of the U.S. Revolver Commitments or
Australian Revolver Commitments, as applicable, has decreased (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender shall hold its new Pro Rata Share of the outstanding
Loans (and participation interests) after giving effect to such purchases and
sales.
(d)    Each Commitment Allocation Notice or Discretionary Commitment Allocation
Notice delivered by any Borrower to the Agent shall be substantially in the form
of Exhibit B-2 or such other form as the Agent may agree.
2.3    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowings. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent and received by Agent no
later than (i) 12:00  noon on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan or a U.S. Revolving Loan that is
a Base Rate Loan, (ii) 11:00 a.m. on the Business Day that is one Business Day
prior to the requested Funding Date in the case of a request for an Australian
Base Rate Loan, and (iii) 12:00 noon on the Business Day that is 3 Business Days
prior to the requested Funding Date in the case of all other LIBOR Rate Loans,
specifying (A) the amount of such Borrowing, (B) whether such Borrowing will be
a U.S. Revolving Loan or an Australian Revolving Loan, (C) the requested Funding
Date (which shall be a Business Day), (D) whether such Borrowing is to be a
Borrowing of Base Rate Loans, a Borrowing of LIBOR Rate Loans or a Borrowing of
Australian Base Rate Loans, and (E) in the case of a Borrowing of LIBOR Rate
Loans, the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that Agent may, in its sole discretion, elect to accept as timely requests that
are received later than the times specified above on the applicable Business
Day; provided, further that (i)

- 8 -

--------------------------------------------------------------------------------




the U.S. Borrowers shall only be permitted to borrow Base Rate Loans and LIBOR
Rate Loans and (ii) the Australian Borrowers shall only be permitted to borrow
Australian Base Rate Loans and LIBOR Rate Loans. In lieu of delivering the
above-described written request, any Authorized Person may give Agent electronic
notice of such request by the required time. In such circumstances, Borrowers
agree that any such electronic notice will be confirmed in writing within 24
hours of the giving of such electronic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
(b)    Reserved.
(c)    Making of U.S. Swing Loans. In the case of a request for a U.S. Revolving
Loan and so long as either (i) the aggregate amount of U.S. Swing Loans made
since the last Settlement Date, minus all payments or other amounts applied to
U.S. Swing Loans since the last Settlement Date, plus the amount of the
requested U.S. Swing Loan does not exceed $100,000,000, or (ii) U.S. Swing
Lender, in its sole discretion, agrees to make a U.S. Swing Loan notwithstanding
the foregoing limitation, U.S. Swing Lender shall make a U.S. Revolving Loan
(any such U.S. Revolving Loan made by U.S. Swing Lender pursuant to this
Section 2.3(c) being referred to as a “U.S. Swing Loan” and all such U.S.
Revolving Loans being referred to as “U.S. Swing Loans”) available to U.S.
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds in the amount of such requested Borrowing to the U.S. Designated
Account. Each U.S. Swing Loan shall be deemed to be a U.S. Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other U.S. Revolving Loans, except that all payments
(including interest) on any U.S. Swing Loan shall be payable to U.S. Swing
Lender solely for its own account. Subject to the provisions of
Section 2.3(f)(iii), U.S. Swing Lender shall not make and shall not be obligated
to make any U.S. Swing Loan if U.S. Swing Lender has actual knowledge that (i)
one or more of the applicable conditions precedent set forth in Section 3 will
not be satisfied on the requested Funding Date for the applicable Borrowing, or
(ii) the requested Borrowing would exceed the U.S. Excess Availability on such
Funding Date. U.S. Swing Lender shall not otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making any U.S. Swing
Loan. The U.S. Swing Loans shall be secured by Liens granted under the Loan
Documents (other than the Australian Security Documents), constitute U.S.
Revolving Loans and U.S. Obligations, and bear interest at the rate applicable
from time to time to U.S. Revolving Loans that are Base Rate Loans.
(d)    Making of Australian Swing Loans. In the case of a request for an
Australian Revolving Loan and so long as either (i) the aggregate amount of
Australian Swing Loans made since the last Settlement Date, minus all payments
or other amounts applied to Australian Swing Loans since the last Settlement
Date, plus the amount of the requested Australian Swing Loan does not exceed
$20,000,000, or (ii) Australian Swing Lender, in its sole discretion, agrees to
make an Australian Swing Loan notwithstanding the foregoing limitation,
Australian Swing Lender shall make an Australian Revolving Loan (any such
Australian Revolving Loan made by Australian Swing Lender pursuant to this
Section 2.3(d) being referred to as an “Australian Swing Loan” and all such
Australian Revolving Loans being referred to as “Australian Swing Loans”; and
U.S. Swing Loans and Australian Swing Loan may also each be referred to herein
as “Swing Loans”) available to Australian Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such requested Borrowing to the Australian Designated Account. Each Australian
Swing Loan shall be deemed to be an Australian Revolving Loan hereunder and
shall be subject to all the terms and conditions (including Section 3)
applicable to other Australian Revolving Loans, except that all payments
(including interest) on any Australian Swing Loan shall be payable to Australian
Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(f)(iv), Australian Swing Lender shall not make and shall not be
obligated to make any Australian Swing Loan if Australian Swing Lender has
actual knowledge that (A) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (B) the requested Borrowing would exceed the Australian
Excess Availability on such Funding Date. Australian Swing Lender shall not
otherwise be required to determine whether the applicable conditions precedent
set forth in Section 3 have been satisfied on the Funding Date applicable
thereto prior to making any Australian Swing Loan. The Australian Swing Loans
shall be secured by Liens granted under the Loan Documents, constitute
Australian

- 9 -

--------------------------------------------------------------------------------




Revolving Loans and Australian Obligations, and bear interest at the rate
applicable from time to time to Australian Revolving Loans that are Base Rate
Loans.
(e)    Making of Revolving Loans.
(i)    In the event that a Swing Lender refuses to or is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the applicable Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing; such notification to be sent on the Business Day that is one Business
Day prior to the requested Funding Date (or, in the case of a request for a Loan
delivered on the requested Funding Date, no later than 1:00 p.m. on the
requested Funding Date). If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding Date
(or, in the case of a request for a Loan delivered on the requested Funding
Date), then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
the Agent’s Account, not later than 3:00 p.m., in the case of any Loan requested
to be funded on the Funding Date, or 10:00 a.m., in the case of any other
request, in each case, on the Business Day that is the requested Funding Date.
After Agent’s receipt of the proceeds of such Revolving Loans from the Lenders,
Agent shall make the proceeds thereof available to applicable Borrowers on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the U.S. Designated Account (with respect to
U.S. Revolving Loans) and the Australian Designated Account (with respect to
Australian Revolving Loans); provided, that, subject to the provisions of
Sections 2.3(f)(iii) and 2.3(f)(iv), no Lender shall have an obligation to make
any Revolving Loan, if (1) one (1) or more of the applicable conditions
precedent set forth in Section 3 are not satisfied on the requested Funding Date
for the applicable Borrowing unless such condition has been waived, or (2) the
requested Borrowing would exceed the U.S. Excess Availability or the Australian
Excess Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of the applicable Borrowers the amount of that Lender’s Pro Rata
Share of the Borrowing, Agent may assume that each Lender has made or will make
such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to the applicable Borrowers a corresponding amount.
If, on the requested Funding Date, any Lender shall not have remitted the full
amount that it is required to make available to Agent in immediately available
funds and if Agent has made available to the applicable Borrowers such amount on
the requested Funding Date, then such Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to the Agent’s Account, no later than 10:00 a.m. on
the Business Day that is the first Business Day after the requested Funding Date
(in which case, the interest accrued on such Lender’s portion of such Borrowing
for the Funding Date shall be for Agent’s separate account). If any Lender shall
not remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to Borrowers such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(e)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrowers of such failure to fund
and, within one Business Day after receipt of such notice, the applicable
Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

- 10 -

--------------------------------------------------------------------------------




(f)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(f)(vii), at any time after the
occurrence and during the continuance of a Default or an Event of Default, or
that any of the other applicable conditions precedent set forth in Section 3 are
not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s Permitted Discretion, to make U.S. Revolving Loans that
are Base Rate Loans to, or for the benefit of, U.S. Borrowers, on behalf of the
U.S. Revolving Lenders, that Agent, in its Permitted Discretion, deems necessary
or desirable (1) to preserve or protect the Collateral, or any portion thereof,
or (2) to enhance the collectability or likelihood of repayment of the U.S.
Obligations, so long as such U.S. Revolving Loans do not cause U.S. Revolver
Usage to exceed the U.S. Maximum Revolver Amount (the U.S. Revolving Loans
described in this Section 2.3(f)(i) shall be referred to as “U.S. Protective
Advances”). U.S. Revolving Lenders shall participate on a pro rata basis in U.S.
Protective Advances outstanding from time to time. Required Lenders may at any
time revoke Agent’s authority to make further Protective Advances by written
notice to Agent. Agent shall use reasonable efforts to notify Parent of the
existence of any U.S. Protective Advance on or about the date when made (it
being understood that the failure to provide such notification to Parent shall
have no effect on such U.S. Protective Advance).
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(f)(vii), if there is a U.S.
Overadvance at any time, the excess amount shall be payable by U.S. Borrowers
within one Business Day after receipt of demand from Agent, but all such U.S.
Revolving Loans shall nevertheless constitute U.S. Obligations of the U.S.
Borrowers secured by the applicable Collateral of the U.S. Loan Parties and
entitled to all benefits of the Loan Documents (other than Australian Collateral
Documents). Agent may require U.S. Revolving Lenders to honor requests for U.S.
Overadvance Loans and to forbear from requiring U.S. Borrowers to cure a U.S.
Overadvance, (a) when no other Event of Default is known to the Agent, as long
as (i) the U.S. Overadvance does not continue for more than 30 consecutive days
(and no U.S. Overadvance may exist for at least five (5) consecutive days
thereafter before further U.S. Overadvance Loans are required), and (ii) the
U.S. Overadvance is not known by Agent to exceed 5.0% of the U.S. Maximum
Revolver Amount and (b) regardless of whether an Event of Default exists, if
Agent discovers a U.S. Overadvance not previously known by it to exist, as long
as from the date of such discovery the U.S. Overadvance is not increased and
does not continue for more than 30 consecutive days. In no event shall U.S.
Overadvance Loans be required that would cause (x) U.S. Revolver Usage
(including for this purpose, the aggregate principal amount of U.S. Overadvance
Loans) to exceed the aggregate U.S. Revolver Commitments or (y) any U.S.
Revolving Lenders’ Pro Rata Share of U.S. Revolver Usage (including, for this
purpose, the aggregate principal amount of U.S. Overadvance Loans) to exceed its
U.S. Revolver Commitment. Any funding of a U.S. Overadvance Loan or sufferance
of a U.S. Overadvance shall not constitute a waiver by Agent or Lenders of the
Event of Default caused thereby. Agent shall use reasonable efforts to notify
Parent of the existence of any U.S. Overadvance on or about the date when made
(it being understood that the failure to provide such notification to Parent
shall have no effect on such U.S. Overadvance).
(iii)    Each U.S. Protective Advance and each U.S. Overadvance (each, a “U.S.
Extraordinary Advance”) shall be deemed to be a U.S. Revolving Loan hereunder,
except that no U.S. Extraordinary Advance shall be eligible to be a LIBOR Rate
Loan and, prior to Settlement therefor, all payments on the U.S. Extraordinary
Advances shall be payable to Agent solely for its own account. The U.S.
Extraordinary Advances shall be repayable within one Business Day of demand
thereof, secured by the Liens granted under the Loan Documents (other than the
Australian Security Documents), constitute U.S. Obligations hereunder, and bear
interest at the rate applicable from time to time to U.S. Revolving Loans that
are Base Rate Loans.
(iv)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(f)(vii), at any time after the
occurrence and during the continuance of a Default or an Event of Default, or
that any of the other applicable conditions precedent set forth in Section 3 are
not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in

- 11 -

--------------------------------------------------------------------------------




Agent’s Permitted Discretion, to make Australian Revolving Loans that are Base
Rate Loans to, or for the benefit of, Australian Borrowers, on behalf of the
Australian Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the collectability or the likelihood of repayment of
the Australian Obligations, so long as such Australian Revolving Loans do not
cause Australian Revolver Usage to exceed the Australian Maximum Revolver Amount
(the Australian Revolving Loans described in this Section 2.3(f)(iv) shall be
referred to as “Australian Protective Advances”; and U.S. Protective Advances
and Australian Protective Advances may also each be referred to herein as
“Protective Advances”). Australian Revolving Lenders shall participate on a pro
rata basis in Australian Protective Advances outstanding from time to time.
Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances by written notice to Agent. Agent shall use reasonable
efforts to notify Parent of the existence of any Australian Protective Advance
on or about the date when made (it being understood that the failure to provide
such notification to Parent shall not invalidate such Australian Protective
Advance).
(v)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(f)(vii), if there is an Australian
Overadvance at any time, the excess amount shall be payable by Australian
Borrowers within one Business Day after receipt of demand from Agent, but all
such Australian Revolving Loans shall nevertheless constitute Australian
Obligations secured by the applicable Collateral and entitled to all benefits of
the Loan Documents. Agent may require Australian Revolving Lenders to honor
requests for Australian Overadvance Loans and to forbear from requiring
Australian Borrowers to cure an. Australian Overadvance, (a) when no other Event
of Default is known to the Agent, as long as (i) the Australian Overadvance does
not continue for more than 30 consecutive days (and no Australian Overadvance
may exist for at least five (5) consecutive days thereafter before further
Australian Overadvance Loans are required), and (ii) the Australian Overadvance
is not known by Agent to exceed 5.0% of the Australian Maximum Revolver Amount
and (b) regardless of whether an Event of Default exists, if Agent discovers an
Australian Overadvance not previously known by it to exist, as long as from the
date of such discovery the Australian Overadvance is not increased and does not
continue for more than 30 consecutive days. In no event shall Australian
Overadvance Loans be required that would cause (x) Australian Revolver Usage
(including, for this purpose, the aggregate principal amount of Australian
Overadvance Loans) to exceed the aggregate Australian Revolver Commitments or
(y) any Australian Revolving Lenders’ Pro Rata Share of Australian Revolver
Usage (including, for this purpose, the aggregate principal amount of Australian
Overadvance Loans) to exceed its Australian Revolver Commitment. Any funding of
an Australian Overadvance Loan or sufferance of an. Australian Overadvance shall
not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. Agent shall use reasonable efforts to notify Parent of the existence of
any Australian Overadvance on or about the date when made (it being understood
that the failure to provide such notification to Parent shall have no effect on
such Australian Overadvance)
(vi)    Each Australian Protective Advance and each Australian Overadvance
(each, an “Australian Extraordinary Advance”; and U.S. Extraordinary Advances
and Australian Extraordinary Advances may also each be referred to herein as
“Extraordinary Advances”) shall be deemed to be an Australian Revolving Loan
hereunder, except that no Australian Extraordinary Advance shall be eligible to
be a LIBOR Rate Loan and, prior to Settlement therefor, all payments on the
Australian Extraordinary Advances shall be payable to Agent solely for its own
account. The Australian Extraordinary Advances shall be repayable within one
Business Day of demand thereof, secured by the Liens granted under the Loan
Documents, constitute Australian Obligations hereunder, and bear interest at the
rate applicable from time to time to Australian Revolving Loans that are Base
Rate Loans.
(vii)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no U.S. Extraordinary Advance may be made by Agent
if such U.S. Extraordinary Advance would cause the aggregate principal amount of
U.S. Extraordinary Advances outstanding to exceed an amount equal to 10% of the
U.S. Maximum Revolver Amount and (B) no Australian Extraordinary Advance may be
made by Agent if such Australian Extraordinary Advance would cause the

- 12 -

--------------------------------------------------------------------------------




aggregate principal amount of Australian Extraordinary Advances outstanding to
exceed an amount equal to 10% of the Australian Maximum Revolver Amount.
(viii)    The provisions of this Section 2.3(f) are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrowers
(or any other Loan Party) in any way.
(g)    Settlement.
(i)    U.S. Obligations. It is agreed that each U.S. Revolving Lender’s funded
portion of the U.S. Revolving Loans is intended by the U.S. Revolving Lenders to
equal, at all times, such Lender’s Pro Rata Share of the outstanding U.S.
Revolving Loans. Such agreement notwithstanding, Agent, U.S. Swing Lender, and
the other U.S. Revolving Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, Settlement among the U.S. Revolving
Lenders as to the U.S. Revolving Loans, the U.S. Swing Loans, and the U.S.
Extraordinary Advances shall take place on a periodic basis in accordance with
the following provisions:
(A)    Agent shall request settlement (“Settlement”) with the U.S. Revolving
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
in its sole discretion (1) on behalf of U.S. Swing Lender, with respect to the
outstanding U.S. Swing Loans, (2) for itself, with respect to the outstanding
U.S. Extraordinary Advances, and (3) with respect to U.S. Borrowers’ or any of
their Subsidiaries’ payments or other amounts received, as to each by notifying
the U.S. Revolving Lenders by telecopy, telephone, email or other electronic
form of transmission, of such requested Settlement, no later than 2:00 p.m. on
the Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
U.S. Revolving Loans, U.S. Swing Loans, and U.S. Extraordinary Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(i)): (y) if the amount of the U.S.
Revolving Loans (including U.S. Swing Loans, and U.S. Extraordinary Advances)
made by a U.S. Revolving Lender that is not a Defaulting Lender exceeds such
U.S. Revolving Lender’s Pro Rata Share of the U.S. Revolving Loans (including
U.S. Swing Loans, and U.S. Extraordinary Advances) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such U.S. Revolving Lender
(as such U.S. Revolving Lender may designate), an amount such that each such
U.S. Revolving Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the U.S. Revolving Loans (including U.S.
Swing Loans, and U.S. Extraordinary Advances), and (z) if the amount of the U.S.
Revolving Loans (including U.S. Swing Loans, and U.S. Extraordinary Advances)
made by a U.S. Revolving Lender is less than such Lender’s Pro Rata Share of the
U.S. Revolving Loans (including U.S. Swing Loans, and U.S. Extraordinary
Advances) as of a Settlement Date, such U.S. Revolving Lender shall no later
than 12:00 p.m. on the Settlement Date transfer in immediately available funds
to Agent’s Account, an amount such that each such U.S. Revolving Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the U.S. Revolving Loans (including U.S. Swing Loans and U.S. Extraordinary
Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable U.S. Swing Loans or U.S. Extraordinary Advances and, together with
the portion of such U.S. Swing Loans or U.S. Extraordinary Advances representing
U.S. Swing Lender’s Pro Rata Share thereof, shall constitute U.S. Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
U.S. Revolving Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such U.S. Revolving Lender together with interest
thereon at the Defaulting Lender Rate.
(B)    In determining whether a U.S. Revolving Lender’s balance of the U.S.
Revolving Loans, U.S. Swing Loans, and U.S. Extraordinary Advances is less than,
equal to, or greater than such U.S. Revolving Lender’s Pro Rata Share of the
U.S. Revolving Loans, U.S. Swing Loans, and

- 13 -

--------------------------------------------------------------------------------




U.S. Extraordinary Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by U.S. Borrowers and allocable to the U.S. Revolving Lenders hereunder,
and proceeds of Collateral securing the U.S. Obligations.
(C)    Between Settlement Dates, Agent, to the extent U.S. Extraordinary
Advances or U.S. Swing Loans are outstanding, may pay over to Agent or U.S.
Swing Lender, as applicable, any payments or other amounts received by Agent,
that in accordance with the terms of this Agreement would be applied to the
reduction of the U.S. Revolving Loans, for application to the U.S. Extraordinary
Advances or U.S. Swing Loans. Between Settlement Dates, Agent, to the extent no
U.S. Extraordinary Advances or U.S. Swing Loans are outstanding, may pay over to
U.S. Swing Lender any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the U.S. Revolving Loans, for application to U.S. Swing Lender’s Pro Rata Share
of the U.S. Revolving Loans. If, as of any Settlement Date, payments or other
amounts of Parent and its Subsidiaries received since the then immediately
preceding Settlement Date have been applied to U.S. Swing Lender’s Pro Rata
Share of the U.S. Revolving Loans other than to U.S. Swing Loans, as provided
for in the previous sentence, U.S. Swing Lender shall pay to Agent for the
accounts of the U.S. Revolving Lenders, and Agent shall pay to the U.S.
Revolving Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(i)), to be applied to the outstanding U.S. Revolving
Loans of such U.S. Revolving Lenders, an amount such that each such U.S.
Revolving Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the U.S. Revolving Loans. During the period between
Settlement Dates, U.S. Swing Lender with respect to U.S. Swing Loans, Agent with
respect to U.S. Extraordinary Advances, and each U.S. Revolving Lender with
respect to the U.S. Revolving Loans other than U.S. Swing Loans and U.S.
Extraordinary Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by U.S.
Swing Lender, Agent, or the U.S. Revolving Lenders, as applicable.
(ii)    Australian Obligations. It is agreed that each Australian Revolving
Lender’s funded portion of the Australian Revolving Loans is intended by the
U.S. Revolving Lenders to equal, at all times, such Lender’s Pro Rata Share of
the outstanding Australian Revolving Loans. Such agreement notwithstanding,
Agent, Australian Swing Lender, and the other Australian Revolving Lenders agree
(which agreement shall not be for the benefit of Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
Settlement among the Lenders as to the Australian Revolving Loans, the
Australian Swing Loans, and the Australian Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:
(A)    Agent shall request Settlement with the Australian Revolving Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Australian Swing Lender, with respect to the
outstanding Australian Swing Loans, (2) for itself, with respect to the
outstanding Australian Extraordinary Advances, and (3) with respect to
Australian Borrowers or any of their respective Subsidiaries’ payments or other
amounts received, as to each by notifying the Australian Revolving Lenders by
telecopy, telephone, email or other electronic form of transmission, of such
requested Settlement, no later than 2:00 p.m. on the Business Day immediately
prior to the Settlement Date. Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Australian Revolving Loans,
Australian Swing Loans, and Australian Extraordinary Advances for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(i)): (y) if the amount of the Australian Revolving
Loans (including Australian Swing Loans, and Australian Extraordinary Advances)
made by an Australian Revolving Lender that is not a Defaulting Lender exceeds
such Australian Revolving Lender’s Pro Rata Share of the Australian Revolving
Loans (including Australian Swing Loans, and Australian Extraordinary Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m. on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Australian Revolving Lender (as such Australian Revolving Lender may
designate), an amount such that each such Australian Revolving Lender shall,
upon receipt of such amount, have as of the Settlement Date, its Pro Rata Share
of the Australian Revolving Loans (including Australian Swing Loans, and
Australian

- 14 -

--------------------------------------------------------------------------------




Extraordinary Advances), and (z) if the amount of the Australian Revolving Loans
(including Australian Swing Loans, and Australian Extraordinary Advances) made
by an Australian Lender is less than such Lender’s Pro Rata Share of the
Australian Revolving Loans (including Australian Swing Loans, and Australian
Extraordinary Advances) as of a Settlement Date, such Australian Revolving
Lender shall no later than 12:00 p.m. on the Settlement Date transfer in
immediately available funds to Agent’s Account, an amount such that each such
Australian Revolving Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Australian Revolving Loans (including
Australian Swing Loans and Australian Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Australian Swing Loans or
Australian Extraordinary Advances and, together with the portion of such
Australian Swing Loans or Australian Extraordinary Advances representing
Australian Swing Lender’s Pro Rata Share thereof, shall constitute Australian
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Australian Revolving Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Australian Revolving
Lender together with interest thereon at the Defaulting Lender Rate.
(B)    In determining whether an Australian Revolving Lender’s balance of the
Australian Revolving Loans, Australian Swing Loans, and Australian Extraordinary
Advances is less than, equal to, or greater than such Australian Revolving
Lender’s Pro Rata Share of the Australian Revolving Loans, Australian Swing
Loans, and Australian Extraordinary Advances as of a Settlement Date, Agent
shall, as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest, fees payable by Australian Borrowers and allocable to the Australian
Revolving Lenders hereunder, and proceeds of Collateral securing the Australian
Obligations.
(C)    Between Settlement Dates, Agent, to the extent Australian Extraordinary
Advances or Australian Swing Loans are outstanding, may pay over to Agent or
Australian Swing Lender, as applicable, any payments or other amounts received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Australian Revolving Loans, for application to the
Australian Extraordinary Advances or Australian Swing Loans. Between Settlement
Dates, Agent, to the extent no Australian Extraordinary Advances or Australian
Swing Loans are outstanding, may pay over to Australian Swing Lender any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Australian Revolving
Loans, for application to Australian Swing Lender’s Pro Rata Share of the
Australian Revolving Loans. If, as of any Settlement Date, payments or other
amounts of Parent and its Subsidiaries received since the then immediately
preceding Settlement Date have been applied to Australian Swing Lender’s Pro
Rata Share of the Australian Revolving Loans other than to Australian Swing
Loans, as provided for in the previous sentence, Australian Swing Lender shall
pay to Agent for the accounts of the Australian Revolving Lenders, and Agent
shall pay to the Australian Revolving Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(i)), to be applied to the
outstanding Australian Revolving Loans of such Australian Revolving Lenders, an
amount such that each such Australian Revolving Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Australian Revolving Loans. During the period between Settlement Dates,
Australian Swing Lender with respect to Australian Swing Loans, Agent with
respect to Australian Extraordinary Advances, and each Australian Revolving
Lender with respect to the Australian Revolving Loans other than Australian
Swing Loans and Australian Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Australian Swing Lender, Agent, or the Australian Revolving
Lenders, as applicable.
(iii)    Anything in this Section 2.3(g) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(i).
(h)    Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register (including the Register required pursuant to Section 13.1(h)) showing
the principal amount of the Revolving

- 15 -

--------------------------------------------------------------------------------




Loans owing to each Lender, including the Swing Loans owing to each Swing
Lender, and Extraordinary Advances owing to Agent, and the interests therein of
each Lender, from time to time and such register shall, absent manifest error,
conclusively be presumed to be correct and accurate.
(i)    Defaulting Lenders.
(i)    Generally. Notwithstanding the provisions of Section 2.4(b)(iv) and
Section 2.4(b)(v), Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers (or any of them) to Agent for the
Defaulting Lender’s benefit or any proceeds of Collateral that would otherwise
be remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments (A)
first, to Swing Lenders to the extent of any Swing Loans that were made by any
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to Issuing Banks, to the extent of the portion of a Letter
of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their applicable Revolver Commitments (but, in each case, only
to the extent that such Defaulting Lender’s portion of a Revolving Loan (or
other funding obligation) was funded by such other Non-Defaulting Lender), (D)
to a suspense account maintained by Agent, the proceeds of which shall be
retained by Agent and may be made available to be re-advanced to or for the
benefit of the applicable Borrowers (upon the request of Borrowers and subject
to the conditions set forth in Section 3.2) as if such Defaulting Lender had
made its portion of applicable Revolving Loans (or other funding obligations)
hereunder, and (E) from and after the date on which all other Obligations have
been paid in full, to such Defaulting Lender in accordance with tier (Y) of
Section 2.4(b)(iv) or tier (M) of Section 2.4(b)(v) (as applicable). Subject to
the foregoing, Agent may hold and, in its discretion, re-lend to the applicable
Borrowers for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Revolver Commitments shall be deemed to be zero; provided, that
the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iv). The provisions of this Section 2.3(i) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Banks,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(i) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(i)(ii) or 2.3(i)(iii) shall be released to the applicable
Borrowers). The operation of this Section 2.3(i) shall not be construed to
increase or otherwise affect the Revolver Commitment of any Lender, to relieve
or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by any
Borrower of its duties and obligations hereunder to Agent, Issuing Banks, or to
the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Revolver Commitment of such Defaulting Lender,
such substitute Lender to be reasonably acceptable to Agent. In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
applicable Letters of Credit); provided, that any such assumption of the
Revolver Commitment of such Defaulting Lender shall not be deemed to constitute
a waiver of any of the Lender Group’s or Borrowers’ rights or remedies against
any such Defaulting Lender arising out of or in relation to such failure to
fund. In the event of a direct conflict

- 16 -

--------------------------------------------------------------------------------




between the priority provisions of this Section 2.3(i) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(i) shall control and govern.
(ii)    U.S. Revolving Lenders as Defaulting Lenders. If any U.S. Swing Loan or
U.S. Letter of Credit is outstanding at the time that a U.S. Revolving Lender
becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s U.S. Swing Loan Exposure and U.S. Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders’ U.S. Revolving Loan Exposures plus such
Defaulting Lender’s U.S. Swing Loan Exposure and U.S. Letter of Credit Exposure
does not exceed the total of all Non-Defaulting Lenders’ U.S. Revolver
Commitments, (y) no Non-Defaulting Lenders’ Pro Rata Share of U.S. Revolver
Usage exceeds its U.S. Revolver Commitment, and (z) the conditions set forth in
Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, U.S. Borrowers shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s U.S. Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such Defaulting Lender’s U.S. Letter
of Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
U.S. Letter of Credit Exposure is outstanding; provided, that U.S. Borrowers
shall not be obligated to cash collateralize any Defaulting Lender’s U.S. Letter
of Credit Exposure if such Defaulting Lender is also a U.S. Issuing Bank;
(C)    if U.S. Borrowers cash collateralize any portion of such Defaulting
Lender’s U.S. Letter of Credit Exposure pursuant to this Section 2.3(i)(ii),
U.S. Borrowers shall not be required to pay any U.S. Letter of Credit Fees to
Agent for the account of such Defaulting Lender pursuant to Section 2.6(b) with
respect to such cash collateralized portion of such Defaulting Lender’s U.S.
Letter of Credit Exposure during the period such U.S. Letter of Credit Exposure
is cash collateralized;
(D)    to the extent the U.S. Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(i)(ii), then the U.S. Letter
of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be adjusted in accordance with such Non-Defaulting Lenders’ U.S. Letter of
Credit Exposure;
(E)    to the extent any Defaulting Lender’s U.S. Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(i)(ii),
then, without prejudice to any rights or remedies of any U.S. Issuing Bank or
any U.S. Revolving Lender hereunder, all U.S. Letter of Credit Fees that would
have otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such U.S. Letter of Credit Exposure shall instead be
payable to the applicable U.S. Issuing Bank until such portion of such
Defaulting Lender’s U.S. Letter of Credit Exposure is cash collateralized or
reallocated;
(F)    so long as any U.S. Revolving Lender is a Defaulting Lender, the U.S.
Swing Lender shall not be required to make any U.S. Swing Loan and no U.S.
Issuing Bank shall be required to issue, amend, or increase any U.S. Letter of
Credit, in each case, to the extent (x) the Defaulting Lender’s Pro Rata Share
of such U.S. Swing Loans or U.S. Letter of Credit cannot be reallocated pursuant
to this Section 2.3(i)(ii) or (y) the U.S. Swing Lender or U.S. Issuing Banks,
as applicable, have not otherwise entered into arrangements reasonably
satisfactory to the U.S. Swing Lender or U.S. Issuing Banks, as

- 17 -

--------------------------------------------------------------------------------




applicable, and Borrowers to eliminate the U.S. Swing Lender’s or U.S. Issuing
Banks’ risk with respect to the Defaulting Lender’s participation in U.S. Swing
Loans or U.S. Letters of Credit; and
(G)    Agent may release any cash collateral provided by U.S. Borrowers pursuant
to this Section 2.3(i)(ii) to any U.S. Issuing Bank and such U.S. Issuing Bank
may apply any such cash collateral to the payment of such Defaulting Lender’s
Pro Rata Share of any Letter of Credit Disbursement that is not reimbursed by
U.S. Borrowers pursuant to Section 2.11(d).
(iii)    Australian Revolving Lenders as Defaulting Lenders. If any Australian
Swing Loan or Australian Letter of Credit is outstanding at the time that an
Australian Revolving Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s Australian Swing Loan Exposure and Australian
Letter of Credit Exposure shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares but only to the extent (x)
the sum of all Non-Defaulting Lenders’ Australian Revolving Loan Exposures plus
such Defaulting Lender’s Australian Swing Loan Exposure and Australian Letter of
Credit Exposure does not exceed the total of all Non-Defaulting Lenders’
Australian Revolver Commitments, (y) no Non-Defaulting Lenders’ Pro Rata Share
of Australian Revolver Usage exceeds its Australian Revolver Commitment, and (z)
the conditions set forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Australian Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender’s
Australian Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) and (y) second, cash collateralize such Defaulting
Lender’s Australian Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such Australian Letter of Credit
Exposure is outstanding; provided, that Australian Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Australian Letter of
Credit Exposure if such Defaulting Lender is also an Australian Issuing Bank;
(C)    if Australian Borrowers cash collateralize any portion of such Defaulting
Lender’s Australian Letter of Credit Exposure pursuant to this
Section 2.3(i)(iii), Australian Borrowers shall not be required to pay any
Australian Letter of Credit Fees to Agent for the account of such Defaulting
Lender pursuant to Section 2.6(b) with respect to such cash collateralized
portion of such Defaulting Lender’s Australian Letter of Credit Exposure during
the period such Australian Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Australian Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(i)(iii), then
the Australian Letter of Credit Fees payable to the Non-Defaulting Lenders
pursuant to Section 2.6(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ U.S. Letter of Credit Exposure;
(E)    to the extent any Defaulting Lender’s Australian Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to this
Section 2.3(i)(iii), then, without prejudice to any rights or remedies of any
Australian Issuing Bank or any Australian Revolving Lender hereunder, all
Australian Letter of Credit Fees that would have otherwise been payable to such
Defaulting Lender under Section 2.6(b) with respect to such portion of such
Australian Letter of Credit Exposure shall instead be payable to the applicable
Australian Issuing Bank until such portion of such Defaulting Lender’s
Australian Letter of Credit Exposure is cash collateralized or reallocated;
(F)    so long as any Australian Revolving Lender is a Defaulting Lender, the
Australian Swing Lender shall not be required to make any Australian Swing Loan
and no Australian Issuing Bank shall be required to issue, amend, or increase
any Australian Letter of Credit, in each case, to

- 18 -

--------------------------------------------------------------------------------




the extent (x) the Defaulting Lender’s Pro Rata Share of such Australian Swing
Loans or Australian Letter of Credit cannot be reallocated pursuant to this
Section 2.3(i)(iii) or (y) the Australian Swing Lender or Australian Issuing
Banks, as applicable, have not otherwise entered into arrangements reasonably
satisfactory to the Australian Swing Lender or Australian Issuing Banks, as
applicable, and Australian Borrowers to eliminate the Australian Swing Lender’s
or Australian Issuing Banks’ risk with respect to the Defaulting Lender’s
participation in Australian Swing Loans or Australian Letters of Credit; and
(G)    Agent may release any cash collateral provided by Australian Borrowers
pursuant to this Section 2.3(i)(iii) to any Australian Issuing Bank and such
Australian Issuing Bank may apply any such cash collateral to the payment of
such Defaulting Lender’s Pro Rata Share of any Letter of Credit Disbursement
that is not reimbursed by Australian Borrowers pursuant to Section 2.12(d).
(j)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. The obligations of the Lenders under this
Agreement to make Loans and to fund participations in Letters of Credit, Swing
Loans and Extraordinary Advances are several (and not joint and several). It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Revolver Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
(or any of them) shall be made to the Agent’s Account designated for the
currency of the applicable payment and shall be made in immediately available
funds, no later than 1:30 p.m. on the date specified herein. Any payment
received by Agent later than 1:30 p.m. shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrowers (or any of them) prior to
the date on which any payment is due to the Lenders (or any of them) that such
Borrowers will not make such payment in full as and when required, Agent may
assume that such Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent Borrowers (or any of them) do not make such payment in full to Agent on
the date when due, each Lender severally shall repay to Agent on demand such
amount distributed to such Lender, together with interest thereon at the
Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the portion of the
Obligations to which such payments relate held by each Lender) and all payments
of fees and expenses received by Agent (other than fees or expenses that are for
Agent’s separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Revolver Commitment or portion of the Obligation to which a particular fee or
expense relates.

- 19 -

--------------------------------------------------------------------------------




(ii)    Subject to Section 2.4(b)(vii) and Section 2.4(e), all payments to be
made hereunder by U.S. Borrowers shall be remitted to Agent and all such
payments, and all proceeds of Collateral securing the U.S. Obligations received
by Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, subject to the Intercreditor Agreement, to reduce the balance of the
U.S. Revolving Loans outstanding and, thereafter, to U.S. Borrowers (to be wired
to the U.S. Designated Account) or such other Person entitled thereto under
applicable law.
(iii)    Subject to Section 2.4(b)(vii) and Section 2.4(e), all payments to be
made hereunder by Australian Borrowers shall be remitted to Agent and all such
payments, and all proceeds of Collateral securing the Australian Obligations
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, subject to the Intercreditor Agreement, to reduce the
balance of the Australian Revolving Loans outstanding and, thereafter, to
Australian Borrowers (to be wired to the Australian Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the Intercreditor Agreement, all payments remitted to Agent by U.S. Borrowers
and all proceeds of Collateral securing the U.S. Obligations received by Agent
shall be applied as follows (it being understood that for purposes of this
clause (iv) “U.S. Obligations” excludes the U.S. Loan Parties’ obligations under
their guarantee of the Australian Obligations):
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents in
respect of the U.S. Obligations, until paid in full,
(B)    second, to pay any fees then due to Agent under the Loan Documents in
respect of the U.S. Obligations until paid in full,
(C)    third, ratably to pay interest due in respect of all U.S. Protective
Advances until paid in full,
(D)    fourth, ratably to pay the principal of all U.S. Protective Advances
until paid in full,
(E)    fifth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the U.S. Revolving
Lenders or U.S. Issuing Banks under the Loan Documents, until paid in full,
(F)    sixth, ratably to pay any fees then due to any of the U.S. Revolving
Lenders or U.S. Issuing Banks under the Loan Documents until paid in full,
(G)    seventh, ratably to pay interest accrued in respect of the U.S. Swing
Loans until paid in full,
(H)    eighth, ratably to pay the principal of all U.S. Swing Loans until paid
in full,
(I)    ninth, to Agent, to be held by Agent, for the benefit of U.S. Issuing
Banks (and for the ratable benefit of each of the U.S. Revolving Lenders that
have an obligation to pay to Agent, for the account of U.S. Issuing Banks, a
share of each Letter of Credit Disbursement in connection with each U.S. Letter
of Credit), as cash collateral in an amount up to the sum of 103% of the U.S.
Letter of Credit Usage (to the extent permitted by applicable law, such cash
collateral shall be applied to the

- 20 -

--------------------------------------------------------------------------------




reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a U.S. Letter of Credit expires undrawn, the cash collateral held
by Agent in respect of such U.S. Letter of Credit shall, to the extent permitted
by applicable law, be reapplied pursuant to this Section 2.4(b)(iv), beginning
with tier (A) hereof),
(J)    tenth, ratably to pay interest accrued in respect of the U.S. Revolving
Loans (other than U.S. Protective Advances) until paid in full,
(K)    eleventh,
i.    ratably to pay the principal of all U.S. Revolving Loans until paid in
full,
ii.    ratably up to the amount (after taking into account any amounts
previously paid pursuant to this clause (ii) during the continuation of the
applicable Application Event) of the most recently established U.S. Hedge
Reserves (after taking into account any amounts previously paid pursuant to this
clause (ii) during the continuation of the applicable Application Event), to (I)
the U.S. Hedge Providers based upon amounts then certified by the applicable
U.S. Hedge Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such U.S. Hedge Providers on account of U.S. Hedge
Obligations, and (II) with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the U.S. Hedge Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable U.S. Hedge Provider
and applied by such U.S. Hedge Provider to the payment or reimbursement of any
amounts due and payable with respect to U.S. Hedge Obligations owed to the
applicable U.S. Hedge Provider as and when such amounts first become due and
payable and, if and at such time as all such U.S. Hedge Obligations are paid or
otherwise satisfied in full, the cash collateral held by Agent in respect of
such U.S. Hedge Obligations shall be reapplied pursuant to this
Section 2.4(b)(iv), beginning with tier (A) hereof),
THEN, unless otherwise agreed by the Supermajority Lenders, only after the
earlier of (i) payment in full in cash of all Australian Obligations
contemplated by clauses (A) through (K) of Section 2.4(b)(v) and (ii) the
exercise of remedies against all Collateral securing the Australian Obligations
and the application of the proceeds thereof in accordance with Section
2.4(b)(v):
(L)    twelfth, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent or Australian Security Trustee
under the Loan Documents in respect of the Australian Obligations, until paid in
full,
(M)    thirteenth, to pay any fees then due to Agent or Australian Security
Trustee under the Loan Documents in respect of the Australian Obligations until
paid in full,
(N)    fourteenth, ratably to pay interest due in respect of all Australian
Protective Advances until paid in full,
(O)    fifteenth, ratably to pay the principal of all Australian Protective
Advances until paid in full,
(P)    sixteenth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Australian
Revolving Lenders or Australian Issuing Banks under the Loan Documents, until
paid in full,
(Q)    seventeenth, ratably to pay any fees then due to any of the Australian
Revolving Lenders or Australian Issuing Banks under the Loan Documents until
paid in full,

- 21 -

--------------------------------------------------------------------------------




(R)    eitheenth, ratably to pay interest accrued in respect of the Australian
Swing Loans until paid in full,
(S)    nineteenth, ratably to pay the principal of all Australian Swing Loans
until paid in full,
(T)    twentieth, to Agent, to be held by Agent, for the benefit of Australian
Issuing Banks (and for the ratable benefit of each of the Australian Revolving
Lenders that have an obligation to pay to Agent, for the account of Australian
Issuing Banks, a share of each Letter of Credit Disbursement in connection with
each Australian Letter of Credit), as cash collateral in an amount up to the sum
of 103% of the Australian Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement as and when such disbursement occurs and, if a
Australian Letter of Credit expires undrawn, the cash collateral held by Agent
in respect of such Australian Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(iv), beginning with
tier (A) hereof),
(U)    twenty-first, ratably to pay interest accrued in respect of the
Australian Revolving Loans (other than Australian Protective Advances) until
paid in full,
(V)    twenty-second,
i.    ratably to pay the principal of all Australian Revolving Loans until paid
in full,
ii.    ratably up to the amount (after taking into account any amounts
previously paid pursuant to this clause (ii) during the continuation of the
applicable Application Event) of the most recently established Australian Hedge
Reserves (after taking into account any amounts previously paid pursuant to this
clause (ii) during the continuation of the applicable Application Event), to (I)
the Australian Hedge Providers based upon amounts then certified by the
applicable Australian Hedge Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Australian Hedge Providers
on account of Australian Hedge Obligations, and (II) with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Australian Hedge
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Australian Hedge Provider and applied by such Australian Hedge
Provider to the payment or reimbursement of any amounts due and payable with
respect to Australian Hedge Obligations owed to the applicable Australian Hedge
Provider as and when such amounts first become due and payable and, if and at
such time as all such Australian Hedge Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such
Australian Hedge Obligations shall be reapplied pursuant to this
Section 2.4(b)(iv), beginning with tier (A) hereof),
(W)    twenty-third, to pay any other U.S. Obligations other than U.S.
Obligations owed to Defaulting Lenders (including being paid, ratably to the
U.S. Bank Product Providers on account of all amounts then due and payable in
respect of U.S. Bank Product Obligations, with any balance to be paid to Agent,
to be held by Agent, for the ratable benefit of the U.S. Bank Product Providers,
as cash collateral (which cash collateral may be released by Agent to the
applicable U.S. Bank Product Provider and applied by such U.S. Bank Product
Provider to the payment or reimbursement of any amounts due and payable with
respect to U.S. Bank Product Obligations owed to the applicable U.S. Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such U.S. Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such U.S.
Bank Product Obligations shall be reapplied pursuant to this Section 2.4(b)(iv),
beginning with tier (A) hereof),
(X)    twenty-fourth, to pay any other Australian Obligations other than
Australian Obligations owed to Defaulting Lenders (including being paid, ratably
to the Australian Bank Product Providers on account of all amounts then due and
payable in respect of Australian Bank Product

- 22 -

--------------------------------------------------------------------------------




Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Australian Bank Product Providers, as cash collateral
(which cash collateral may be released by Agent to the applicable Australian
Bank Product Provider and applied by such Australian Bank Product Provider to
the payment or reimbursement of any amounts due and payable with respect to
Australian Bank Product Obligations owed to the applicable Australian Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Australian Bank Product Obligations are paid or
otherwise satisfied in full, the cash collateral held by Agent in respect of
such Australian Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(iv), beginning with tier (A) hereof),
(Y)    twenty-fifth, ratably to pay any Obligations owed to Defaulting Lenders;
and
(Z)    twenty-sixth, to U.S. Borrowers (to be wired to the U.S. Designated
Account) or such other Person entitled thereto under applicable law.
(v)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the Intercreditor Agreement, all payments remitted to Agent by Australian
Borrowers and all proceeds of Collateral securing the Australian Obligations
received by Agent or the Australian Security Trustee shall be applied as follows
to the extent not applied or eligible to be applied pursuant to clause (iv)
above:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent or the Australian Security
Trustee under the Loan Documents in respect of the Australian Obligations, until
paid in full,
(B)    second, to pay any fees then due to Agent (to the extent related to the
Australian Obligations) or the Australian Security Trustee under the Loan
Documents in respect of the Australian Obligations until paid in full,
(C)    third, ratably to pay interest due in respect of all Australian
Protective Advances until paid in full,
(D)    fourth, ratably to pay the principal of all Australian Protective
Advances until paid in full,
(E)    fifth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Australian
Revolving Lenders or Australian Issuing Banks under the Loan Documents, until
paid in full,
(F)    sixth, ratably to pay any fees then due to any of the Australian
Revolving Lenders or Australian Issuing Banks under the Loan Documents until
paid in full,
(G)    seventh, to pay interest accrued in respect of the Australian Swing Loans
until paid in full,
(H)    eighth, to pay the principal of all Australian Swing Loans until paid in
full,
(I)    ninth, to Agent, to be held by Agent, for the benefit of Australian
Issuing Banks (and for the ratable benefit of each of the Australian Revolving
Lenders that have an obligation to pay to Agent, for the account of Australian
Issuing Banks, a share of each Australian Letter of Credit Disbursement), as
cash collateral in an amount up to 103% of the Australian Letter of Credit Usage
(to the extent permitted by applicable law, such cash collateral shall be
applied to the reimbursement of any Australian Letter of Credit Disbursement as
and when such disbursement occurs and, if an Australian Letter of Credit

- 23 -

--------------------------------------------------------------------------------




expires undrawn, the cash collateral held by Agent in respect of such Australian
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.4(b)(v), beginning with tier (A) hereof),
(J)    tenth, ratably, to pay interest accrued in respect of the Australian
Revolving Loans (other than Australian Protective Advances) until paid in full,
(K)    eleventh,
i.    ratably to pay the principal of all Australian Revolving Loans and until
paid in full,
ii.    ratably up to the amount (after taking into account any amounts
previously paid pursuant to this clause (ii) during the continuation of the
applicable Application Event) of the most recently established Australian Hedge
Reserves (after taking into account any amounts previously paid pursuant to this
clause (ii) during the continuation of the applicable Application Event), to
(%8) the Australian Hedge Providers based upon amounts then certified by the
applicable Australian Hedge Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Australian Hedge Providers
on account of Australian Hedge Obligations, and (%8) with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Australian Hedge
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Australian Hedge Provider and applied by such Australian Hedge
Provider to the payment or reimbursement of any amounts due and payable with
respect to Australian Hedge Obligations owed to the applicable Australian Hedge
Provider as and when such amounts first become due and payable and, if and at
such time as all such Australian Hedge Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such
Australian Hedge Obligations shall be reapplied pursuant to this
Section 2.4(b)(v), beginning with tier (A) hereof),
(L)    twelfth, to pay any other Australian Obligations other than Australian
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Australian Bank Product Providers on account of all amounts then due and payable
in respect of Australian Bank Product Obligations, with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Australian Bank
Product Providers, as cash collateral (which cash collateral may be released by
Agent to the applicable Australian Bank Product Provider and applied by such
Australian Bank Product Provider to the payment or reimbursement of any amounts
due and payable with respect to Australian Bank Product Obligations owed to the
applicable Australian Bank Product Provider as and when such amounts first
become due and payable and, if and at such time as all such Australian Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Australian Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(v), beginning with tier (A) hereof),
(M)    thirteenth, ratably to pay any Australian Obligations owed to Defaulting
Lenders; and
(N)    fourteenth, to Australian Borrowers (to be wired to the Australian
Designated Account) or such other Person entitled thereto under applicable law.
(vi)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(g).
(vii)    In each instance, so long as no Application Event has occurred and is
continuing, Sections 2.4(b)(iv) and 2.4(b)(v) shall not apply to any payment
made by Borrowers (or any of them) to Agent and specified by such Borrowers to
be for the payment of specific Obligations then due and payable (or prepayable)
under any provision of this Agreement or any other Loan Document.

- 24 -

--------------------------------------------------------------------------------




(viii)    For purposes of Sections 2.4(b)(iv) and 2.4(b)(v), “paid in full” of a
type of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(ix)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(i) and this Section 2.4, then the provisions of Section 2.3(i)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    U.S. Revolver Commitments. The U.S. Revolver Commitments shall terminate
on the Maturity Date. Borrowers may reduce the U.S. Revolver Commitments,
without premium or penalty, to an amount not less than the sum of (A) the U.S.
Revolver Usage as of such date, plus (B) the principal amount of all U.S.
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.3(a), plus (C) the amount of all U.S. Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to
Section 2.11(a); provided that if after any such reduction of the U.S. Revolver
Commitments, the Australian Revolver Commitments will exceed the U.S. Revolver
Commitments, such reduction shall be accompanied by a reduction of the
Australian Revolver Commitments pursuant to Section 2.4(c)(ii) in the amount of
such excess. Each such reduction shall be in an amount which is not less than
$5,000,000 (unless the U.S. Revolver Commitments are being reduced to zero and
the amount of the U.S. Revolver Commitments in effect immediately prior to such
reduction are less than $5,000,000), shall be made by providing not less than 5
Business Days prior written notice to Agent, and shall be irrevocable; provided
that such notice of termination may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of one or more
securities offerings or other transactions, in which case such notice may be
revoked by Borrowers (by notice to Agent from Parent on or prior to the
specified effective date) if such condition is not satisfied. Once reduced, the
U.S. Revolver Commitments may not be increased. Each such reduction of the U.S.
Revolver Commitments shall reduce the U.S. Revolver Commitments of each U.S.
Revolving Lender proportionately in accordance with its ratable share thereof.
(ii)    Australian Revolver Commitments. The Australian Revolver Commitments
shall terminate on the Maturity Date. Borrowers may reduce the Australian
Revolver Commitments, without premium or penalty, to an amount (which may be
zero) not less than the sum of (A) the Australian Revolver Usage as of such
date, plus (B) the principal amount of all Australian Revolving Loans not yet
made as to which a request has been given by Borrowers under Section 2.3(a),
plus (C) the amount of all Australian Letters of Credit not yet issued as to
which a request has been given by Borrowers pursuant to Section 2.12(a). Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Australian Revolver Commitments are being reduced to zero and the amount of
the Australian Revolver Commitments in effect immediately prior to such
reduction are less than $5,000,000), shall be made by providing not less than 5
Business Days prior written notice to Agent, and shall be irrevocable; provided
that such notice of termination may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of one or more
securities offerings or other transactions, in which case such notice may be
revoked by Borrowers (by notice to Agent from Parent on or prior to the
specified effective date) if such condition is not satisfied. Once reduced, the
Australian Revolver Commitments may not be increased. Each such reduction of the
Australian Revolver Commitments shall reduce the Australian Revolver Commitments
of each Australian Revolving Lender proportionately in accordance with its
ratable share thereof.

- 25 -

--------------------------------------------------------------------------------




(d)    Optional Prepayments.
(i)    U.S. Borrowers may prepay the principal of any U.S. Revolving Loan at any
time in whole or in part, without premium or penalty, upon not less than (x) 3
Business Days prior written notice to Agent, in the case of LIBOR Rate U.S.
Revolving Loan and (y) same day written notice to Agent, in the case of Base
Rate U.S. Revolving Loans (each such notice to be irrevocable), provided that
such notice may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of one or more securities offerings or
other transactions, in which case such notice may be revoked by Borrowers (by
notice to Agent from Parent on or prior to the specified effective date) if such
condition is not satisfied; provided, further that no such notice shall be
required during a Cash Dominion Trigger Period.
(ii)    Australian Borrowers may prepay the principal of any Australian
Revolving Loan at any time in whole or in part, without premium or penalty.
(e)    Mandatory Prepayments.
(i)    U.S. Borrowing Base. If, at any time and subject to Section 1.7(d), (A)
the U.S. Revolver Usage on such date exceeds (B) the U.S. Borrowing Base
reflected in the Borrowing Base Certificate most recently delivered by Borrowers
to Agent or the U.S. Maximum Revolver Amount, then U.S. Borrowers shall, within
one Business Day, prepay the U.S. Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess.
(ii)    Australian Borrowing Base. If, at any time and subject to Section
1.7(d), (A) the Australian Revolver Usage on such date exceeds (B) the
Australian Borrowing Base reflected in the Borrowing Base Certificate most
recently delivered by Borrowers to Agent or the Australian Maximum Revolver
Amount, then Australian Borrowers shall, within one Business Day, prepay the
Australian Obligations in accordance with Section 2.4(f)(ii) in an aggregate
amount equal to the amount of such excess.
(f)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the U.S. Revolving Loans until paid in full,
and second, to cash collateralize the U.S. Letters of Credit in an amount equal
to the sum of (x) 103% of the U.S. Letter of Credit Usage that is denominated in
Dollars, and (y) 103% of the U.S. Letter of Credit Usage that is denominated in
an Agreed Currency other than Dollars, and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iv).
(ii)    Each prepayment pursuant to Section 2.4(e)(ii) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Australian Revolving Loans until paid in
full, and second, to cash collateralize the Australian Letters of Credit in an
amount equal to the sum of (x) 103% of the Australian Letter of Credit Usage
that is denominated in Dollars, and (y) 103% of the Australian Letter of Credit
Usage that is denominated in an Agreed Currency other than Dollars, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(v).
(g)    Generally. Any mandatory prepayments required under Section 2.4(e) shall
not result in a permanent reduction of the Revolver Commitments. All prepayments
made pursuant to Section 2.4(d) or Section 2.4(e) shall be accompanied by
accrued and unpaid interest on the amount so prepaid.
2.5    Promise to Pay; Promissory Notes.
(a)    U.S. Borrowers agree to pay the Lender Group Expenses of Agent, the U.S.
Issuing Banks, and the U.S. Revolving Lenders on the earlier of (i) the first
day of the month following the date on

- 26 -

--------------------------------------------------------------------------------




which the applicable Lender Group Expenses were first incurred and invoiced or
(ii) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the applicable Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
subclause (ii)). U.S. Borrowers promise to pay all of the U.S. Obligations
(including principal, interest, premiums, if any, fees, costs, and expenses
(including Lender Group Expenses of Agent, the U.S. Issuing Banks, and the U.S.
Revolving Lenders)) in full on the Maturity Date or, if earlier, on the date on
which the U.S. Obligations (other than the U.S. Bank Product Obligations) become
due and payable pursuant to the terms of this Agreement. U.S. Borrowers agree
that their obligations contained in the first sentence of this Section 2.5(a)
shall survive payment or satisfaction in full of all other U.S. Obligations.
(b)    Australian Borrowers agree to pay the Lender Group Expenses, in respect
of the Australian Obligations, of Agent, the Australian Issuing Banks, and the
Australian Revolving Lenders on the earlier of (i) the first day of the month
following the date on which the applicable Lender Group Expenses were first
incurred and invoiced or (ii) the date on which demand therefor is made by Agent
(it being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the applicable Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Australian Borrowers promise to pay all of
the Australian Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses of Agent, the
Australian Issuing Banks, and the Australian Revolving Lenders)) in full on the
Maturity Date or, if earlier, on the date on which the Australian Obligations
(other than the Australian Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement. Australian Borrowers agree that its
obligations contained in the first sentence of this Section 2.5(b) shall survive
payment or satisfaction in full of all other Australian Obligations.
(c)    Any Lender may request that any portion of its Revolver Commitments or
the Revolving Loans made by it be evidenced by one or more promissory notes. In
such event, the applicable Borrowers shall execute and deliver to such Lender or
its registered assigns the requested promissory notes payable to such Lender in
a form furnished by Agent and reasonably satisfactory to such Borrowers.
Thereafter, the portion of the Revolver Commitments and Revolving Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein or its registered assigns.
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the applicable
Loan Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a Revolving Loan that is a LIBOR Rate Loan,
at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin,
(ii)     if the relevant Obligation is a Revolving Loan that is an Australian
Base Rate Loan, at a per annum rate equal to the Australian Base Rate plus the
Australian Base Rate Margin, and
(iii)    otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.
Interest at the Default Rate shall be payable upon demand.

- 27 -

--------------------------------------------------------------------------------




(b)    Letter of Credit Fees.
(i)    U.S. Borrowers shall pay Agent (for the ratable benefit of the U.S.
Revolving Lenders), a U.S. Letter of Credit fee (the “U.S. Letter of Credit
Fee”) (which fee shall be in addition to the fronting fees and commissions,
other fees, charges and expenses set forth in Section 2.11(l)) that shall accrue
at a per annum rate equal to the LIBOR Rate Margin times the undrawn amount of
all outstanding U.S. Letters of Credit.
(ii)    Australian Borrowers shall pay Agent (for the ratable benefit of the
Australian Revolving Lenders), an Australian Letter of Credit fee (the
“Australian Letter of Credit Fee”; and the U.S. Letter of Credit Fee and the
Australian Letter of Credit Fee may also each be referred to herein as a “Letter
of Credit Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.12(l)) that
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the
undrawn amount of all outstanding Australian Letters of Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default,
(i)    the overdue Obligations shall bear interest at a per annum rate equal to
two (2) percentage points above the per annum rate otherwise applicable
thereunder, and
(ii)    the overdue Letter of Credit Fees shall be increased to two (2)
percentage points above the per annum rate otherwise applicable hereunder.
(d)    Payment.
(i)    Except to the extent provided to the contrary in Section 2.4(g),
Section 2.10, Section 2.11(l), Section 2.12(l), and Section 2.13(a), (A) all
interest, all U.S. Letter of Credit Fees, all U.S. Unused Line Fees and all
other fees payable hereunder or under any of the other Loan Documents shall be
due and payable, in arrears, on the first day of each quarter and on the
Maturity Date, (B) all Australian Letter of Credit Fees and Australian Unused
Line Fees shall be due and payable, in arrears, on the first day of each month
and on the Maturity Date, and (C) all costs and expenses payable hereunder or
under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable on the earlier of (x) the first day of the month following the
date on which the applicable costs, expenses, or Lender Group Expenses were
first incurred and invoiced or (y) the date on which demand therefor is made by
Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the applicable Loan Account pursuant to the
provisions of the following clauses (ii) and (iii) shall be deemed to constitute
a demand for payment thereof for the purposes of this subclause (y)).
(ii)    U.S. Borrowers hereby authorize Agent, from time to time during any Cash
Dominion Trigger Period, with prior notice to U.S. Borrowers that the Agent is
exercising its rights under this Section 2.6(d)(ii) (provided that after
delivery of such notice, no additional notice shall be required during such Cash
Dominion Trigger Period), to charge to the U.S. Loan Account (A) on the first
day of each quarter, all interest accrued during the prior quarter on the U.S.
Revolving Loans hereunder, (B) on the first day of each quarter, all U.S. Letter
of Credit Fees accrued or chargeable hereunder during the prior quarter, (C) as
and when due and payable, all fees and costs provided for in Section 2.10(a) or
(c), (D) on the first day of each quarter, the Unused Line Fee accrued during
the prior quarter pursuant to Section 2.10(b), (E) as and when due and payable,
all other fees payable hereunder or under any of the other Loan Documents, (%5)
as and when due and payable, the fronting fees and all commissions, other fees,
charges and expenses provided for in Section 2.11(l), (G) as and when due and
payable, all other Lender Group Expenses of Agent, the U.S. Issuing Banks, and
the U.S. Revolving Lenders, and (H) as and when due and payable all other
payment obligations payable under any Loan Document or any U.S. Bank Product
Agreement (including any amounts due and payable to the U.S. Bank Product
Providers in respect of U.S. Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable

- 28 -

--------------------------------------------------------------------------------




hereunder or under any other Loan Document or under any U.S. Bank Product
Agreement) charged to the U.S. Loan Account shall thereupon constitute U.S.
Revolving Loans hereunder, shall constitute U.S. Obligations hereunder, and
shall initially accrue interest at the rate then applicable to U.S. Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).
(iii)    Australian Borrowers hereby authorize Agent, from time to time during
the continuance of any Specified Event of Default, with prior notice to
Australian Borrowers that the Agent is exercising its rights under this Section
2.6(d)(iii) (provided that after delivery of such notice, no additional notice
shall be required during such Specified Event of Default), to charge to the
Australian Loan Account (A) on the first day of each quarter, all interest
accrued during the prior quarter on the Australian Revolving Loans hereunder,
(B) on the first day of each month, all Australian Letter of Credit Fees and
Australian Unused Line Fees accrued or chargeable hereunder during the prior
month, (C) as and when due and payable, the fronting fees and all commissions,
other fees, charges and expenses provided for in Section 2.12(l), (D) as and
when due and payable, all other Lender Group Expenses of Agent, the Australian
Issuing Banks, and the Australian Revolving Lenders, in each case, solely for
amounts owed by the Australian Loan Parties, and (E) as and when due and payable
all other payment obligations of Australian Borrowers payable under any Loan
Document or any Australian Bank Product Agreement (including any amounts due and
payable to the Australian Bank Product Providers in respect of Australian Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Australian Bank Product Agreement) charged to the Australian Loan
Account shall thereupon constitute Australian Revolving Loans hereunder, shall
constitute Australian Obligations hereunder, and shall initially accrue interest
at the rate then applicable to Australian Revolving Loans that are Base Rate
Loans (unless and until converted into LIBOR Rate Loans in accordance with the
terms of this Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year or, in the case of Base Rate
Loans (or any fees or expenses based on the Base Rate), on the basis of a
365-day year or 366-day year, as applicable, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, the applicable Borrowers are and shall be liable only
for the payment of such maximum amount as is allowed by law, and payment
received from any Borrowers in excess of such legal maximum, whenever received,
shall be applied to reduce the principal balance of the Obligations to the
extent of such excess.
2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to the Agent’s Account
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be
calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 1:30 p.m. If
any payment item is received into the Agent’s Account on a non-Business Day or
after 1:30 p.m. on a Business Day (unless Agent, in its

- 29 -

--------------------------------------------------------------------------------




sole discretion, elects to credit it on the date received), it shall be deemed
to have been received by Agent as of the opening of business on the immediately
following Business Day.
2.8    Designated Accounts. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon electronic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d)(ii) and (iii).
(a)    U.S. Borrowers agree to establish and maintain the U.S. Designated
Account with the U.S. Designated Account Bank for the purpose of receiving the
proceeds of the U.S. Revolving Loans requested by U.S. Borrowers and made by
Agent or the U.S. Revolving Lenders hereunder. Unless otherwise agreed by Agent
and U.S. Borrowers, any U.S. Revolving Loan or U.S. Swing Loan requested by U.S.
Borrowers and made by Agent or the U.S. Revolving Lenders hereunder shall be
made to the U.S. Designated Account.
(b)    Australian Borrowers agree to establish and maintain the Australian
Designated Account with the Australian Designated Account Bank for the purpose
of receiving the proceeds of the Australian Revolving Loans requested by
Australian Borrowers and made by Agent or the Australian Revolving Lenders
hereunder. Unless otherwise agreed by Agent and Australian Borrowers, any
Australian Revolving Loan or Australian Swing Loan requested by Australian
Borrowers and made by Agent or the Australian Revolving Lenders hereunder shall
be made to the Australian Designated Account.
2.9    Maintenance of Loan Accounts; Statements of Obligations.
(a)    Agent shall maintain an account on its books in the name of U.S.
Borrowers (the “U.S. Loan Account”) on which U.S. Borrowers will be charged with
all U.S. Revolving Loans (including U.S. Extraordinary Advances and U.S. Swing
Loans) made by Agent, U.S. Swing Lender, or the U.S. Revolving Lenders to U.S.
Borrowers or for U.S. Borrowers’ account, the U.S. Letters of Credit issued or
arranged by any U.S. Issuing Bank for U.S. Borrowers’ account, and with all
other payment U.S. Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the U.S. Loan Account will be credited with all
payments received by Agent from U.S. Borrowers or for U.S. Borrowers’ account.
Agent shall make available to U.S. Borrowers monthly statements regarding the
U.S. Loan Account, including the principal amount of the U.S. Revolving Loans,
interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
U.S. Borrowers and the Lender Group unless, within 30 days after Agent first
makes such a statement available to U.S. Borrowers, U.S. Borrowers shall deliver
to Agent written objection thereto describing the error or errors contained in
such statement.
(b)    Agent shall maintain an account on its books in the name of Australian
Borrowers (the “Australian Loan Account”) on which Australian Borrowers will be
charged with all Australian Revolving Loans (including Australian Extraordinary
Advances and Australian Swing Loans) made by Agent, Australian Swing Lender, or
the Australian Revolving Lenders to Australian Borrowers or for Australian
Borrowers’ account, the Australian Letters of Credit issued or arranged by any
Australian Issuing Bank for Australian Borrowers’ account, and with all other
payment Australian Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Australian Loan Account will be credited with
all payments received by Agent from Australian Borrowers or for Australian
Borrowers’ account. Agent shall make available to Australian Borrowers monthly
statements regarding the Australian Loan Account, including the principal amount
of the Australian Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error,

- 30 -

--------------------------------------------------------------------------------




shall be conclusively presumed to be correct and accurate and constitute an
account stated between Australian Borrowers and the Lender Group unless, within
30 days after Agent first makes such a statement available to Australian
Borrowers, Australian Borrowers shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.
2.10    Fees.
(a)    Agent Fees. U.S. Borrowers shall pay to Agent, for the account of Agent,
as and when due and payable under the terms of the Fee Letter, the fees set
forth in the Fee Letter.
(b)    Unused Line Fees.
(i)    U.S. Borrowers shall pay to Agent, for the ratable account of the U.S.
Revolving Lenders, an unused line fee (the “U.S. Unused Line Fee”) in an amount
equal to the Applicable U.S. Unused Line Fee Percentage per annum times the
result of (a) the aggregate amount of the U.S. Revolver Commitments, less (b)
the average amount of the U.S. Revolver Usage during the immediately preceding
quarter (or portion thereof), which U.S. Unused Line Fee shall be due and
payable, in arrears, on the first day of each quarter from and after the Closing
Date up to the first day of the quarter prior to the date on which the U.S.
Obligations are paid in full and on the date on which the U.S. Obligations are
paid in full. For purposes of calculating the U.S. Unused Line Fee, no portion
of the U.S. Revolver Commitments shall be deemed used as a result of outstanding
U.S. Swing Loans.
(ii)    Australian Borrowers shall pay to Agent, for the ratable account of the
Australian Revolving Lenders, an unused line fee (the “Australian Unused Line
Fee”) in an amount equal to the Applicable Australian Unused Line Fee Percentage
per annum times the result of (a) the aggregate amount of the Australian
Revolver Commitments, less (b) the average amount of the Australian Revolver
Usage during the immediately preceding quarter (or portion thereof), which
Australian Unused Line Fee shall be due and payable, in arrears, on the first
day of each month from and after the Closing Date up to the first day of the
month prior to the date on which the Australian Obligations are paid in full and
on the date on which the Australian Obligations are paid in full. For purposes
of calculating the Australian Unused Line Fee, no portion of the Australian
Revolver Commitments shall be deemed used as a result of outstanding Australian
Swing Loans.
(c)    Field Examination and Other Fees. U.S. Borrowers shall pay to Agent,
field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, the fees or charges paid or incurred by Agent (including
allocated costs of employees of Agent) to perform field examinations of Parent
or its Subsidiaries, to establish electronic collateral reporting systems, to
appraise the Collateral, or any portion thereof, or to assess Parent’s or its
Subsidiaries’ business valuation; provided, that so long as no Event of Default
and no Field Examination/Appraisal Triggering Event shall have occurred and be
continuing, U.S. Borrowers shall not be obligated to reimburse Agent for more
than one (1) field examination, one (1) appraisal of the Collateral consisting
of inventory, one (1) appraisal of the Collateral consisting of equipment, and
one (1) business valuation during any calendar year; provided, further that (%4)
if a Field Examination/Appraisal Triggering Event occurs in any calendar year,
the limits in the immediately preceding proviso shall each be increased to two
(2) and (%4) during the existence and continuance of an Event of Default, the
limits in the immediately preceding proviso shall each be increased to four (4).
2.11    U.S. Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of U.S. Borrowers made in accordance herewith, during the period from the
Closing Date until the Letter of Credit Expiration Date, each U.S. Issuing Bank
agrees to issue a requested U.S. Letter of Credit for the account of U.S.
Borrowers or any of their respective Subsidiaries (it being understood that the
U.S. Borrowers shall be primarily liable in respect of U.S. Letters of Credit
Issued for the account of their Subsidiaries). By

- 31 -

--------------------------------------------------------------------------------




submitting a request to a U.S. Issuing Bank for the issuance of a U.S. Letter of
Credit, U.S. Borrowers shall be deemed to have requested that such U.S. Issuing
Bank issue the requested U.S. Letter of Credit. Each request for the issuance of
a U.S. Letter of Credit, or the amendment, renewal, or extension of any
outstanding U.S. Letter of Credit, shall be irrevocable and shall be made in
writing by an Authorized Person and delivered to the applicable U.S. Issuing
Bank via telefacsimile or other electronic method of transmission reasonably
acceptable to such U.S. Issuing Bank and at least three (3) Business Days (or
such shorter period as agreed by the applicable U.S. Issuing Bank) in advance of
the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to such U.S.
Issuing Bank and (i) shall specify (A) the amount and applicable Agreed Currency
of such U.S. Letter of Credit, (B) the date of issuance, amendment, renewal, or
extension of such U.S. Letter of Credit, (C) the proposed expiration date of
such U.S. Letter of Credit, (D) the name and address of the beneficiary of the
U.S. Letter of Credit, and (E) such other information (including, the conditions
to drawing, and, in the case of an amendment, renewal, or extension,
identification of the U.S. Letter of Credit to be so amended, renewed, or
extended) as shall be reasonably necessary to prepare, amend, renew, or extend
such U.S. Letter of Credit, and (ii) shall be accompanied by such Issuer
Documents as Agent or such U.S. Issuing Bank may reasonably request or require,
to the extent that such requests or requirements are consistent with the Issuer
Documents that such U.S. Issuing Bank generally requests for U.S. Letters of
Credit in similar circumstances. The applicable U.S. Issuing Bank’s records of
the content of any such request will be conclusive, absent manifest error.
(b)    No U.S. Issuing Bank shall issue a U.S. Letter of Credit if any of the
following would result after giving effect to the requested issuance:
(i)    the U.S. Letter of Credit Usage would exceed the U.S. Letter of Credit
Sublimit, or
(ii)    the U.S. Letter of Credit Usage would exceed the U.S. Maximum Revolver
Amount less the sum of the outstanding principal amount of U.S. Revolving Loans
(including U.S. Swing Loans) at such time,
(iii)    the U.S. Letter of Credit Usage would exceed the U.S. Borrowing Base at
such time less the sum of the outstanding principal amount of U.S. Revolving
Loans (including U.S. Swing Loans) at such time, or
(iv)    the expiration date of such requested U.S. Letter of Credit would occur
after the Letter of Credit Expiration Date, unless such U.S. Issuing Bank and
the Agent have approved such expiration date (it being understood that the
obligation of U.S. Revolving Lenders to fund participations in U.S. Letters of
Credit shall expire immediately following the Maturity Date (for this purpose,
pursuant to clause (a) of the definition thereof)).
In addition, no U.S. Issuing Bank shall issue or be obligated to issue any U.S.
Letter of Credit if it has actual knowledge that one or more of the applicable
conditions precedent set forth in Section 3 is not satisfied on the requested
Funding Date. On the Maturity Date, the US Borrowers shall provide Letter of
Credit Collateralization to Agent to be held as security for U.S. Borrowers’
reimbursement obligations in respect of drawings that may subsequently occur
under issued and outstanding U.S. Letters of Credit.


(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a U.S. Letter of Credit, no U.S. Issuing Bank shall be
required to issue or arrange for such U.S. Letter of Credit to the extent (i)
the Defaulting Lender’s U.S. Letter of Credit Exposure with respect to such U.S.
Letter of Credit may not be reallocated pursuant to Section 2.3(i)(ii), or (ii)
such U.S. Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and U.S. Borrowers to eliminate such U.S. Issuing Bank’s risk
with respect to the participation in such U.S. Letter of Credit of the
Defaulting Lender, which arrangements may include U.S. Borrowers cash
collateralizing such Defaulting Lender’s U.S. Letter of Credit

- 32 -

--------------------------------------------------------------------------------




Exposure in accordance with Section 2.3(i)(ii). Additionally, no U.S. Issuing
Bank shall have any obligation to issue a U.S. Letter of Credit if (A) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain such U.S. Issuing Bank from issuing
such U.S. Letter of Credit, or any law applicable to such U.S. Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such U.S. Issuing Bank shall
prohibit or request that such U.S. Issuing Bank refrain from the issuance of
letters of credit generally or such U.S. Letter of Credit in particular, (B) the
issuance of such U.S. Letter of Credit would violate one or more policies of
such U.S. Issuing Bank applicable to letters of credit generally, or (C) if
amounts demanded to be paid under any U.S. Letter of Credit will or may not be
in an Agreed Currency.
(d)    Any U.S. Issuing Bank (other than Bank of America or any of its
Affiliates) shall notify Agent in writing no later than the Business Day
immediately following the Business Day on which such U.S. Issuing Bank receives
a request for issuance of any U.S. Letter of Credit. The applicable U.S. Issuing
Bank will not issue any requested U.S. Letter of Credit if it receives written
notice from the Agent (with a copy to Parent) that the proposed U.S. Letter of
Credit would cause a U.S. Overadvance to occur. Each U.S. Letter of Credit shall
be in form and substance reasonably acceptable to the applicable U.S. Issuing
Bank, including the requirement that the amounts payable thereunder must be
payable in an Agreed Currency. If a U.S. Issuing Bank makes a payment under a
U.S. Letter of Credit, U.S. Borrowers shall pay to Agent an amount equal to the
applicable Letter of Credit Disbursement in the same currency as such U.S.
Letter of Credit (i) within one Business Day after such Letter of Credit
Disbursement in the case of U.S. Letters of Credit denominated in U.S. Dollars
and (ii) within two Business Days after such Letter of Credit Disbursement in
the case of U.S. Letters of Credit denominated in an Agreed Currency other than
U.S. Dollars is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a U.S. Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to U.S. Revolving Loans that are Base Rate Loans. If
a Letter of Credit Disbursement is deemed to be a U.S. Revolving Loan hereunder,
U.S. Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to the applicable U.S. Issuing Bank shall be automatically
converted into an obligation to pay the resulting U.S. Revolving Loan. Promptly
following receipt by Agent of any payment from U.S. Borrowers pursuant to this
paragraph, Agent shall distribute such payment to the applicable U.S. Issuing
Bank or, to the extent that U.S. Revolving Lenders have made payments pursuant
to Section 2.11(e) to reimburse the applicable U.S. Issuing Bank, then to such
U.S. Revolving Lenders and such U.S. Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each U.S. Revolving Lender agrees to fund its Pro
Rata Share of any U.S. Revolving Loan deemed made pursuant to Section 2.11(d) on
the same terms and conditions as if U.S. Borrowers had requested the amount
thereof as a U.S. Revolving Loan and Agent shall promptly pay to the applicable
U.S. Issuing Bank the amounts so received by it from the U.S. Revolving Lenders.
By the issuance of a U.S. Letter of Credit (or an amendment, renewal, or
extension of a U.S. Letter of Credit) and without any further action on the part
of any U.S. Issuing Bank or the U.S. Revolving Lenders, the applicable U.S.
Issuing Bank shall be deemed to have granted to each U.S. Revolving Lender, and
each U.S. Revolving Lender shall be deemed to have purchased, a participation in
each U.S. Letter of Credit issued by such U.S. Issuing Bank, in an amount equal
to its Pro Rata Share of such U.S. Letter of Credit, and each such U.S.
Revolving Lender agrees to pay to Agent, for the account of such U.S. Issuing
Bank, such U.S. Revolving Lender’s Pro Rata Share of any Letter of Credit
Disbursement made by U.S. Issuing Bank under the applicable U.S. Letter of
Credit. In consideration and in furtherance of the foregoing, each U.S.
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of the applicable U.S. Issuing Bank, such Revolving Lender’s Pro
Rata Share of each Letter of Credit Disbursement made by such U.S. Issuing Bank
and not reimbursed by U.S. Borrowers on the date due as provided in
Section 2.11(d), or of any reimbursement payment that is required to be refunded
(or that Agent or the applicable U.S. Issuing Bank elects, based upon the advice
of counsel, to refund) to U.S. Borrowers for any reason. Each U.S. Revolving
Lender acknowledges and agrees that its obligation to deliver to Agent, for the
account of the applicable U.S. Issuing Bank, an amount equal to its respective
Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding

- 33 -

--------------------------------------------------------------------------------




the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3.
(f)    Each U.S. Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including each U.S. Issuing Bank and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including each U.S. Issuing
Bank, a “U.S. Letter of Credit Related Person”) (to the fullest extent permitted
by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of one counsel in each relevant
jurisdiction (and, solely in the case of an actual or perceived conflict of
interest, one additional counsel to each group of affected persons similarly
situated) and all other reasonable and documented costs and out-of-pocket
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), which may be incurred by or awarded
against any U.S. Letter of Credit Related Person (other than any Taxes that are
governed by Section 17) (the “U.S. Letter of Credit Indemnified Costs”), and
which arise out of or in connection with, or as a result of this Agreement, any
U.S. Letter of Credit, any Issuer Document, or any Drawing Document referred to
in or related to any U.S. Letter of Credit, or any action or proceeding arising
out of any of the foregoing (whether administrative, judicial or in connection
with arbitration); in each case, including that resulting from the U.S. Letter
of Credit Related Person’s own negligence (other than resulting from such
Person’s bad faith or willful misconduct or constituting gross negligence);
provided, however, that such indemnity shall not be available to any U.S. Letter
of Credit Related Person claiming indemnification to the extent that such U.S.
Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of the Letter of
Credit Related Person claiming indemnity. This indemnification provision shall
survive termination of this Agreement and all U.S. Letters of Credit.
(g)    The liability of each U.S. Issuing Bank (or any other U.S. Letter of
Credit Related Person) under, in connection with or arising out of any U.S.
Letter of Credit (or pre-advice), regardless of the form or legal grounds of the
action or proceeding, shall be limited to direct damages suffered by U.S.
Borrowers that result from such U.S. Issuing Bank’s bad faith, gross negligence
or willful misconduct in (i) honoring a presentation under a U.S. Letter of
Credit that on its face does not at least substantially comply with the terms
and conditions of such U.S. Letter of Credit, (ii) failing to honor a
presentation under a U.S. Letter of Credit that strictly complies with the terms
and conditions of such U.S. Letter of Credit or (iii) retaining Drawing
Documents presented under a U.S. Letter of Credit. Each U.S. Issuing Bank shall
be deemed to have acted with due diligence and reasonable care if such U.S.
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. U.S. Borrowers’ aggregate remedies against
each U.S. Issuing Bank and any U.S. Letter of Credit Related Person for
wrongfully honoring a presentation under any U.S. Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by U.S. Borrowers to the applicable U.S. Issuing Bank in respect of
the honored presentation in connection with such U.S. Letter of Credit under
Section 2.11(d), plus interest at the rate then applicable to Base Rate Loans
hereunder.
(h)    U.S. Borrowers are responsible for preparing or approving the final text
of the U.S. Letter of Credit as issued by any U.S. Issuing Bank, irrespective of
any assistance such U.S. Issuing Bank may provide such as drafting or
recommending text or by such U.S. Issuing Bank’s use or refusal to use text
submitted by U.S. Borrowers. U.S. Borrowers are solely responsible for the
suitability of the U.S. Letter of Credit for U.S. Borrowers’ purposes. With
respect to any U.S. Letter of Credit containing an “automatic amendment” to
extend the expiration date of such U.S. Letter of Credit for additional
consecutive periods of twelve (12) months (but in no event shall the expiration
date extend beyond the Letter of Credit Expiration Date unless such U.S. Issuing
Bank and the Agent have approved such expiration date (it being understood that
the obligation of U.S. Revolving Lenders to fund participations in U.S. Letters
of Credit shall expire immediately following the Maturity Date (for this
purpose, pursuant to clause (a) of the definition thereof)), any U.S. Issuing
Bank, in its sole and absolute discretion, may give notice of nonrenewal of such
U.S. Letter of Credit and, if U.S. Borrowers do not at any time want such U.S.
Letter of Credit to be renewed, U.S.

- 34 -

--------------------------------------------------------------------------------




Borrowers will so notify Agent and the applicable U.S. Issuing Bank at least 7
Business Days (or such later date as agreed to by the applicable U.S. Issuing
Bank) before such U.S. Issuing Bank is required to notify the beneficiary of
such U.S. Letter of Credit or any advising bank of such nonrenewal pursuant to
the terms of such U.S. Letter of Credit.
(i)    U.S. Borrowers’ reimbursement and payment obligations under this Section
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, provided, however, that subject to Section 2.11(g) above, the
foregoing shall not release any U.S. Issuing Bank from such liability to U.S.
Borrowers as may be finally determined in a final, non-appealable judgment of a
court of competent jurisdiction against such U.S. Issuing Bank following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of U.S. Borrowers to such U.S.
Issuing Bank arising under, or in connection with, this Section 2.11 or any U.S.
Letter of Credit.
(j)    Without limiting any other provision of this Agreement, each U.S. Issuing
Bank and each other U.S. Letter of Credit Related Person (if applicable) shall
not be responsible to U.S. Borrowers for, and no U.S. Issuing Bank’s rights and
remedies against U.S. Borrowers and the obligation of U.S. Borrowers to
reimburse each U.S. Issuing Bank for each drawing under each U.S. Letter of
Credit shall be impaired by:
(i)    honor of a presentation under any U.S. Letter of Credit that on its face
substantially complies with the terms and conditions of such U.S. Letter of
Credit, even if the U.S. Letter of Credit requires strict compliance by the
beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a U.S. Letter of Credit, even if non-negotiable or not in the
form of a draft or notwithstanding any requirement that such draft, demand or
request bear any or adequate reference to a U.S. Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the applicable U.S. Issuing Bank’s determination that such
Drawing Document appears on its face substantially to comply with the terms and
conditions of a U.S. Letter of Credit);
(v)    acting upon any instruction or request relative to a U.S. Letter of
Credit or requested a U.S. Letter of Credit that a U.S. Issuing Bank in good
faith believes to have been given by a Person authorized to give such
instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to U.S. Borrowers;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any U.S. Borrower or any of the parties to the
underlying transaction to which the U.S. Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

- 35 -

--------------------------------------------------------------------------------




(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any U.S. Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the applicable U.S. Issuing Bank if subsequently U.S.
Issuing Bank or any court or other finder of fact determines such presentation
should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by the
applicable U.S. Issuing Bank to have been made in violation of international,
federal, state or local restrictions on the transaction of business with certain
prohibited Persons.
(k)    [Reserved.]
(l)    U.S. Borrowers shall pay immediately upon demand to Agent for the account
of the applicable U.S. Issuing Bank as non-refundable fees, commissions, and
charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the U.S. Loan Account pursuant to the provisions of
Section 2.6(d)(ii) shall be deemed to constitute a demand for payment thereof
for the purposes of this Section 2.11(l)): (i) a fronting fee which shall be
imposed by the applicable U.S. Issuing Bank upon the issuance of each Letter of
Credit of 0.125% per annum of the face amount thereof, which fee shall be
payable quarterly in arrears, on the first day of each quarter, and on maturity,
plus (ii) any and all other customary commissions, fees and charges then in
effect imposed by, and any and all reasonable and documented out-of-pocket
expenses incurred by, the applicable U.S. Issuing Bank, or by any adviser,
confirming institution or entity or other nominated person, relating to U.S.
Letters of Credit, which charges shall be paid as and when incurred.
(m)    If by reason of (x) any Change in Law, or (y) compliance by any U.S.
Issuing Bank or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any U.S. Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on any U.S. Issuing Bank or any other member of
the Lender Group any other condition regarding any U.S. Letter of Credit, or
(iii)    there shall be imposed on any member of the Lender Group or Agent any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to any U.S. Issuing Bank or any other member of the Lender Group of issuing,
making, participating in, or maintaining any U.S. Letter of Credit or to reduce
the amount receivable in respect thereof, then, and in any such case, Agent may,
at any time within 180 days after the additional cost is incurred or the amount
received is reduced, notify U.S. Borrowers, and U.S. Borrowers shall pay within
30 days after demand therefor, such amounts as Agent may

- 36 -

--------------------------------------------------------------------------------




specify to be necessary to compensate the applicable U.S. Issuing Bank or any
other member of the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, that (A) U.S. Borrowers shall not be required to provide any
compensation pursuant to this Section 2.11(m) for any such amounts incurred more
than 180 days prior to the date on which the demand for payment of such amounts
is first made to Borrowers, and (B) if an event or circumstance giving rise to
such amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(m), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
(n)    Unless otherwise expressly agreed by the applicable U.S. Issuing Bank and
U.S. Borrowers when a U.S. Letter of Credit is issued, (i) the rules of the ISP
and the UCP shall apply to each standby U.S. Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial U.S. Letter of Credit.
(o)    In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.
2.12    Australian Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Australian Borrowers made in accordance herewith, during the period from the
Closing Date until the Letter of Credit Expiration Date, each Australian Issuing
Bank agrees to issue a requested Australian Letter of Credit for the account of
Australian Borrowers and their respective Subsidiaries (it being understood that
the Australian Borrowers shall be primarily liable in respect of Australian
Letters of Credit Issued for the account of their Subsidiaries). By submitting a
request to an Australian Issuing Bank for the issuance of an Australian Letter
of Credit, Australian Borrowers shall be deemed to have requested that such
Australian Issuing Bank issue the requested Australian Letter of Credit. Each
request for the issuance of an Australian Letter of Credit, or the amendment,
renewal, or extension of any outstanding Australian Letter of Credit, shall be
irrevocable and shall be made in writing by an Authorized Person and delivered
to the applicable Australian Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to such Australian Issuing Bank and
at least three (3) Business Days (or such shorter period as agreed to by the
applicable Australian Issuing Bank) in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to such Australian Issuing Bank and (i)
shall specify (A) the amount and applicable Agreed Currency of such Australian
Letter of Credit, (B) the date of issuance, amendment, renewal, or extension of
such Australian Letter of Credit, (C) the proposed expiration date of such
Australian Letter of Credit, (D) the name and address of the beneficiary of the
Australian Letter of Credit, and (E) such other information (including, the
conditions to drawing, and, in the case of an amendment, renewal, or extension,
identification of the Australian Letter of Credit to be so amended, renewed, or
extended) as shall be reasonably necessary to prepare, amend, renew, or extend
such Australian Letter of Credit, and (ii) shall be accompanied by such Issuer
Documents as Agent or such Australian Issuing Bank may reasonably request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that such Australian Issuing Bank generally requests for
Australian Letters of Credit in similar circumstances. The applicable Australian
Issuing Bank’s records of the content of any such request will be conclusive,
absent manifest error.
(b)    No Australian Issuing Bank shall issue an Australian Letter of Credit if
any of the following would result after giving effect to the requested issuance:

- 37 -

--------------------------------------------------------------------------------




(vi)    the Australian Letter of Credit Usage would exceed the Australian Letter
of Credit Sublimit, or
(vii)    the Australian Letter of Credit Usage would exceed the Australian
Maximum Revolver Amount less the outstanding principal amount of Australian
Revolving Loans (including Australian Swing Loans) at such time,
(viii)    the Australian Letter of Credit Usage would exceed the Australian
Borrowing Base at such time less the outstanding principal amount of Australian
Revolving Loans (including Australian Swing Loans) at such time, or
(ix)    the expiration date of such requested Australian Letter of Credit would
occur after the Letter of Credit Expiration Date, unless such Australian Issuing
Bank and the Agent have approved such expiration date (it being understood that
the obligation of Australian Revolving Lenders to fund participations in
Australian Letters of Credit shall expire immediately following the Maturity
Date (for this purpose, pursuant to clause (a) of the definition thereof)).
In addition, no Australian Issuing Bank shall issue or be obligated to issue any
Australian Letter of Credit if it has actual knowledge that one or more of the
applicable conditions precedent set forth in Section 3 is not satisfied on the
requested Funding Date. On the Maturity Date, the Australian Borrowers shall
provide Letter of Credit Collateralization to Agent to be held as security for
Australian Borrowers’ reimbursement obligations in respect of drawings that may
subsequently occur under issued and outstanding Australian Letters of Credit.


(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of an Australian Letter of Credit, no Australian Issuing Bank
shall be required to issue or arrange for such Australian Letter of Credit to
the extent (i) the Defaulting Lender’s Australian Letter of Credit Exposure with
respect to such Australian Letter of Credit may not be reallocated pursuant to
Section 2.3(i)(iii), or (ii) such Australian Issuing Bank has not otherwise
entered into arrangements reasonably satisfactory to it and Australian Borrowers
to eliminate such Australian Issuing Bank’s risk with respect to the
participation in such Australian Letter of Credit of the Defaulting Lender,
which arrangements may include Australian Borrowers cash collateralizing such
Defaulting Lender’s Australian Letter of Credit Exposure in accordance with
Section 2.3(i)(iii). Additionally, no Australian Issuing Bank shall have any
obligation to issue an Australian Letter of Credit if (A) any order, judgment,
or decree of any Governmental Authority or arbitrator shall, by its terms,
purport to enjoin or restrain such Australian Issuing Bank from issuing such
Australian Letter of Credit, or any law applicable to such Australian Issuing
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Australian Issuing Bank
shall prohibit or request that such Australian Issuing Bank refrain from the
issuance of letters of credit generally or such Australian Letter of Credit in
particular, (B) the issuance of such Australian Letter of Credit would violate
one or more policies of such Australian Issuing Bank applicable to letters of
credit generally, or (C) if amounts demanded to be paid under any Australian
Letter of Credit will or may not be in an Agreed Currency.
(d)    Any Australian Issuing Bank (other than Bank of America or any of its
Affiliates) shall notify Agent in writing no later than the Business Day
immediately following the Business Day on which such Australian Issuing Bank
receives a request for issuance of any Letter of Credit. The applicable
Australian Issuing Bank will not issue any requested Australian Letter of Credit
if it receives written notice from the Agent (with a copy to Parent) that the
proposed Australian Letter of Credit would cause an Australian Overadvance to
occur. Each Australian Letter of Credit shall be in form and substance
reasonably acceptable to the applicable Australian Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in an Agreed
Currency. If an Australian Issuing Bank makes a payment under an Australian
Letter of Credit, Australian Borrowers shall pay to Agent an amount equal to the
applicable Letter of Credit Disbursement in the same currency as such Australian
Letter of Credit (i) within one Business Day after such Letter of Credit
Disbursement in the case of Australian Letters of Credit denominated in U.S.
Dollars and (ii)

- 38 -

--------------------------------------------------------------------------------




within two Business Days after such Letter of Credit Disbursement in the case of
Australian Letters of Credit denominated in an Agreed Currency other than U.S.
Dollars is made and, in the absence of such payment, the amount of the Letter of
Credit Disbursement immediately and automatically shall be deemed to be an
Australian Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Australian Revolving Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be an Australian
Revolving Loan hereunder, Australian Borrowers’ obligation to pay the amount of
such Letter of Credit Disbursement to the applicable Australian Issuing Bank
shall be automatically converted into an obligation to pay the resulting
Australian Revolving Loan. Promptly following receipt by Agent of any payment
from Australian Borrowers pursuant to this paragraph, Agent shall distribute
such payment to the applicable Australian Issuing Bank or, to the extent that
Australian Revolving Lenders have made payments pursuant to Section 2.12(e) to
reimburse the applicable Australian Issuing Bank, then to such Australian
Revolving Lenders and such Australian Issuing Bank as their interests may
appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.12(d), each Australian Revolving Lender agrees to fund its
Pro Rata Share of any Australian Revolving Loan deemed made pursuant to
Section 2.12(d) on the same terms and conditions as if Australian Borrowers had
requested the amount thereof as an Australian Revolving Loan and Agent shall
promptly pay to the applicable Australian Issuing Bank the amounts so received
by it from the Australian Revolving Lenders. By the issuance of an Australian
Letter of Credit (or an amendment, renewal, or extension of an Australian Letter
of Credit) and without any further action on the part of any Australian Issuing
Bank or the Australian Revolving Lenders, the applicable Australian Issuing Bank
shall be deemed to have granted to each Australian Revolving Lender, and each
Australian Revolving Lender shall be deemed to have purchased, a participation
in each Australian Letter of Credit issued by such Australian Issuing Bank, in
an amount equal to its Pro Rata Share of such Australian Letter of Credit, and
each such Australian Revolving Lender agrees to pay to Agent, for the account of
such Australian Issuing Bank, such Australian Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Australian Issuing Bank under the
applicable Australian Letter of Credit. In consideration and in furtherance of
the foregoing, each Australian Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the applicable
Australian Issuing Bank, such Revolving Lender’s Pro Rata Share of each Letter
of Credit Disbursement made by such Australian Issuing Bank and not reimbursed
by Australian Borrowers on the date due as provided in Section 2.12(d), or of
any reimbursement payment that is required to be refunded (or that Agent or the
applicable Australian Issuing Bank elects, based upon the advice of counsel, to
refund) to Australian Borrowers for any reason. Each Australian Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of the applicable Australian Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.12(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.
(f)    Each Australian Borrower agrees to indemnify, defend and hold harmless
each member of the Lender Group (including each Australian Issuing Bank and its
branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, including each
Australian Issuing Bank, an “Australian Letter of Credit Related Person”) (to
the fullest extent permitted by law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of counsel
(limited to one primary counsel and one local counsel in each relevant
jurisdiction (including Australia) for all Australian Letter of Credit Related
Persons taken as a whole, and, solely in the case of an actual or perceived
conflict of interest, one additional counsel to each group of Australian Letter
of Credit Related Persons taken as a whole) and all other reasonable and
documented costs and out-of-pocket expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), which may
be incurred by or awarded against any Australian Letter of Credit Related Person
(other than any Taxes that are governed by Section 17) (the “Australian Letter
of Credit Indemnified Costs”), and which arise out of or in connection with, or
as a result of this Agreement, any Australian Letter of Credit, any Issuer
Document, or any Drawing Document

- 39 -

--------------------------------------------------------------------------------




referred to in or related to any Australian Letter of Credit, or any action or
proceeding arising out of any of the foregoing (whether administrative, judicial
or in connection with arbitration); provided, however, that such indemnity shall
not be available to any Australian Letter of Credit Related Person claiming
indemnification to the extent that such Australian Letter of Credit Indemnified
Costs may be finally determined in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the bad faith, gross negligence
or willful misconduct of the Letter of Credit Related Person claiming indemnity.
This indemnification provision shall survive termination of this Agreement and
all Australian Letters of Credit.
(g)    The liability of each Australian Issuing Bank (or any other Australian
Letter of Credit Related Person) under, in connection with or arising out of any
Australian Letter of Credit (or pre-advice), regardless of the form or legal
grounds of the action or proceeding, shall be limited to direct damages suffered
by Australian Borrowers that result from such Australian Issuing Bank’s bad
faith, gross negligence or willful misconduct in (i) honoring a presentation
under an Australian Letter of Credit that on its face does not at least
substantially comply with the terms and conditions of such Australian Letter of
Credit, (ii) failing to honor a presentation under an Australian Letter of
Credit that strictly complies with the terms and conditions of such Australian
Letter of Credit or (iii) retaining Drawing Documents presented under an
Australian Letter of Credit. Each Australian Issuing Bank shall be deemed to
have acted with due diligence and reasonable care if such Australian Issuing
Bank’s conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement. Australian Borrowers’ aggregate remedies against
each Australian Issuing Bank and any Australian Letter of Credit Related Person
for wrongfully honoring a presentation under any Australian Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Australian Borrowers to the applicable Australian
Issuing Bank in respect of the honored presentation in connection with such
Australian Letter of Credit under Section 2.12(d), plus interest at the rate
then applicable to Base Rate Loans hereunder.
(h)    Australian Borrowers are responsible for preparing or approving the final
text of the Australian Letter of Credit as issued by any Australian Issuing
Bank, irrespective of any assistance such Australian Issuing Bank may provide
such as drafting or recommending text or by such Australian Issuing Bank’s use
or refusal to use text submitted by the Australian Borrowers. Australian
Borrowers are solely responsible for the suitability of the Australian Letter of
Credit for Australian Borrowers’ purposes. With respect to any Australian Letter
of Credit containing an “automatic amendment” to extend the expiration date of
such Australian Letter of Credit for additional consecutive periods of twelve
(12) months (but in no event shall the expiration date extend beyond the Letter
of Credit Expiration Date unless such Australian Issuing Bank and the Agent have
approved such expiration date (it being understood that the obligation of
Australian Revolving Lenders to fund participations in Australian Letters of
Credit shall expire immediately following the Maturity Date (for this purpose,
pursuant to clause (a) of the definition thereof)), any Australian Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Australian Letter of Credit and, if Australian Borrowers do not at any time want
such Australian Letter of Credit to be renewed, Australian Borrowers will so
notify Agent and the applicable Australian Issuing Bank at least 7 Business Days
(or such later date as agreed to by the applicable Australian Issuing Bank)
before such Australian Issuing Bank is required to notify the beneficiary of
such Australian Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Australian Letter of Credit.
(i)    Australian Borrowers’ reimbursement and payment obligations under this
Section 2.12 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, provided, however, that subject to Section 2.12(g)
above, the foregoing shall not release any Australian Issuing Bank from such
liability to Australian Borrowers as may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction against such
Australian Issuing Bank following reimbursement or payment of the obligations
and liabilities, including reimbursement and other payment obligations, of
Australian Borrowers to such Australian Issuing Bank arising under, or in
connection with, this Section or any Australian Letter of Credit.
(j)    Without limiting any other provision of this Agreement, each Australian
Issuing Bank and each other Australian Letter of Credit Related Person (if
applicable) shall not be responsible to Australian

- 40 -

--------------------------------------------------------------------------------




Borrowers for, and no Australian Issuing Bank’s rights and remedies against
Australian Borrowers and the obligation of Australian Borrowers to reimburse
each Australian Issuing Bank for each drawing under each Australian Letter of
Credit shall be impaired by:
(i)    honor of a presentation under any Australian Letter of Credit that on its
face substantially complies with the terms and conditions of such Australian
Letter of Credit, even if the Australian Letter of Credit requires strict
compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under an Australian Letter of Credit, even if non-negotiable or not
in the form of a draft or notwithstanding any requirement that such draft,
demand or request bear any or adequate reference to an Australian Letter of
Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the applicable Australian Issuing Bank’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of an Australian Letter of Credit);
(v)    acting upon any instruction or request relative to an Australian Letter
of Credit or requested Australian Letter of Credit that an Australian Issuing
Bank in good faith believes to have been given by a Person authorized to give
such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Australian
Borrowers;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Australian Borrower or any of the parties to the
underlying transaction to which the Australian Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Australian
Letter of Credit notwithstanding that a presentation was made prior to such
expiration date and dishonored by the applicable Australian Issuing Bank if
subsequently Australian Issuing Bank or any court or other finder of fact
determines such presentation should have been honored;

- 41 -

--------------------------------------------------------------------------------




(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by the
applicable Australian Issuing Bank to have been made in violation of
international, federal, state or local restrictions on the transaction of
business with certain prohibited Persons.
(k)    [Reserved.]
(l)    Australian Borrowers shall pay immediately upon demand to Agent for the
account of the applicable Australian Issuing Bank as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the Australian Loan Account pursuant to
the provisions of Section 2.6(d)(iii) shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.12(l)): (i) a fronting fee
which shall be imposed by the applicable Australian Issuing Bank upon the
issuance of each Letter of Credit of 0.125% per annum of the face amount
thereof, which fee shall be payable monthly in arrears, on the first day of each
month, and on maturity, plus (ii) any and all other customary commissions, fees
and charges then in effect imposed by, and any and all reasonable and documented
out-of-pocket expenses incurred by, the applicable Australian Issuing Bank, or
by any adviser, confirming institution or entity or other nominated person,
relating to Australian Letters of Credit, which charges shall be paid as and
when incurred.
(m)    If by reason of (x) any Change in Law, or (y) compliance by any
Australian Issuing Bank or any other member of the Lender Group with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Board of Governors as from time to time in effect (and any successor
thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Australian Letter of Credit issued or caused to be
issued hereunder or hereby,
(ii)    there shall be imposed on any Australian Issuing Bank or any other
member of the Lender Group any other condition regarding any Australian Letter
of Credit, or
(iii)    there shall be imposed on any member of the Lender Group or Agent any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to any Australian Issuing Bank or any other member of the Lender Group of
issuing, making, participating in, or maintaining any Australian Letter of
Credit or to reduce the amount receivable in respect thereof, then, and in any
such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Australian
Borrowers, and Australian Borrowers shall pay within 30 days after demand
therefor, such amounts as Agent may specify to be reasonably necessary to
compensate the applicable Australian Issuing Bank or any other member of the
Lender Group for such additional cost or reduced receipt, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided, that (A) Australian
Borrowers shall not be required to provide any compensation pursuant to this
Section 2.12(m) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Agent of any amount
due pursuant to this Section 2.12(m), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

- 42 -

--------------------------------------------------------------------------------




(n)    Unless otherwise expressly agreed by the applicable Australian Issuing
Bank and Australian Borrowers when an Australian Letter of Credit is issued, (i)
the rules of the ISP and the UCP shall apply to each standby Australian Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial
Australian Letter of Credit.
(o)    In the event of a direct conflict between the provisions of this
Section 2.12 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.12 shall control and
govern.
2.13    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, the applicable Borrowers shall have the
option, subject to Section 2.13(b) below (the “LIBOR Option”) to have interest
on all or a portion of the Revolving Loans be charged (whether at the time when
made (unless otherwise provided herein), upon conversion from a Base Rate Loan
or an Australian Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (%4) the
last day of the Interest Period applicable thereto; provided, that, subject to
the following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period), (%4) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrowers have properly exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders, no
Borrower shall have the option to request that any Revolving Loans bear interest
at a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, and the Required Lenders have elected
pursuant to Section 2.13(a) not to permit LIBOR Rate Loans, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. at least three (3)
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Revolving Loans and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by electronic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders. Each LIBOR Notice shall be irrevocable and binding on the applicable
Borrowers.
(ii)    In connection with each LIBOR Rate Loan, each U.S. Borrower and each
Australian Borrower, as applicable, of such U.S. Revolving Loan or Australian
Revolving Loan, as applicable, shall indemnify, defend, and hold Agent and the
Lenders harmless against any actual loss, cost, or expense incurred by Agent or
any Lender as a result of (A) the payment of any principal of any applicable
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, “Funding Losses”). A certificate of Agent or a
Lender delivered to the applicable Borrowers setting forth in reasonable detail
any amount or amounts that Agent or such Lender is entitled to receive pursuant
to this Section 2.13

- 43 -

--------------------------------------------------------------------------------




shall be conclusive absent manifest error. Such Borrowers shall pay such amount
to Agent or the Lender, as applicable, within 30 days of the date of its receipt
of such certificate. If a payment of any LIBOR Rate Loan on a day other than the
last day of the applicable Interest Period would result in a Funding Loss, Agent
may, in its sole discretion at the request of the applicable Borrowers, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable LIBOR Rate Loan on such last day, it being agreed that Agent has
no obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Agent does not defer such application, the applicable
Borrowers shall be obligated to pay any resulting Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than seven (7) LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000 (and integral multiples of $500,000 in excess thereof).
(c)    Conversion. The applicable Borrowers may convert LIBOR Rate Loans to Base
Rate Loans at any time; provided, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower of such Revolving Loans shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with
Section 2.13(b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any Changes in Laws relating to Taxes, other than Excluded Taxes
and Indemnified Taxes, which shall be governed by Section 17) and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.13(b)(ii)).
(ii)    If any Lender determines that any applicable law has made it unlawful
for any Lender to make, maintain or fund LIBOR Rate Loans, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the applicable interbank market,
then, on notice thereof by such Lender to Parent through Agent, any obligation
of such Lender to make or continue LIBOR Rate Loans or to convert Base Rate
Loans to LIBOR Rate Loans, shall be suspended until such Lender notifies Agent
and Parent that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to Agent), prepay or convert all such LIBOR Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans. Upon any such prepayment or conversion, each
Borrower shall also pay accrued interest on the amount of Loans so prepaid or
converted.

- 44 -

--------------------------------------------------------------------------------




(iii)    If the Required Lenders determine that for any reason in connection
with any request for a LIBOR Rate Loan or a conversion to or continuation
thereof that (a) deposits are not being offered to banks in the applicable
offshore interbank market for the applicable amount and Interest Period of such
LIBOR Rate Loan, (b) adequate and reasonable means do not exist for determining
the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan, or (c) the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such LIBOR Rate Loan, Agent will promptly so
notify Parent and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBOR Rate Loans shall be suspended until Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Parent (on behalf of the Borrowers) may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.14    Capital Requirements.
(a)    If, after the date hereof, any Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by such Issuing Bank or such Lender,
or their respective parent bank holding companies, with any guideline, request
or directive of any Governmental Authority regarding capital adequacy (whether
or not having the force of law), has the effect of reducing the return on such
Issuing Bank’s, such Lender’s, or such holding companies’ capital as a
consequence of such Issuing Bank’s or such Lender’s commitments hereunder to a
level below that which such Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration such Issuing Bank’s, such Lender’s, or such holding companies’
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Issuing Bank
or such Lender to be material, then such Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, the applicable
Borrowers agree to pay such Issuing Bank or such Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Issuing Bank or such Lender of
a statement in the amount and setting forth in reasonable detail such Issuing
Bank’s or such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Issuing Bank or such Lender
may use any reasonable averaging and attribution methods. Failure or delay on
the part of such Issuing Bank or any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Issuing Bank’s or such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate an Issuing Bank or a Lender pursuant to this Section for
any reductions in return incurred more than 180 days prior to the date that such
Issuing Bank or such Lender notifies Borrowers of such Change in Law giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the Change in
Law that is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(m), Section 2.12(m), or Section 2.13(d)(i) or
amounts under Section 2.14(a) or sends a notice under Section 2.13(d)(ii)
relative to changed circumstances (such Issuing Bank or Lender, an “Affected
Lender”), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.11(m), Section
2.12(m), Section 2.13(d)(i) or Section 2.14(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and

- 45 -

--------------------------------------------------------------------------------




(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(m), Section 2.12(m), Section 2.13(d)(i) or
Section 2.14(a), as applicable, or to enable the applicable Borrowers to obtain
LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then due to
such Affected Lender under Section 2.11(m), Section 2.12(m), Section 2.13(d)(i)
or Section 2.14(a), as applicable) may, unless prior to the effective date of
any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(m), Section 2.12(m), Section 2.13(d)(i) or
Section 2.14(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may designate a different
Issuing Bank or substitute a Lender, in each case, reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and commitments, and upon such purchase by
the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Bank” or a “Lender” (as the case may be) for purposes of this Agreement
and such Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(m), 2.12(m), 2.13(d), and 2.14 shall be available to each Issuing
Bank and each Lender (as applicable) regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither any Issuing Bank nor any Lender shall demand
compensation pursuant to this Section 2.14 if it shall not at the time be the
general policy or practice of such Issuing Bank or such Lender (as the case may
be) to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any.
2.15    Joint and Several Liability.
(a)    Each U.S. Borrower is accepting joint and several liability for the U.S.
Obligations hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each U.S.
Borrower and, with respect to Letters of Credit, their Subsidiaries, and in
consideration of the undertakings of the other U.S. Borrowers to accept joint
and several liability for the U.S. Obligations.
(b)    Each U.S. Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other U.S. Borrowers, with respect to the payment
and performance of all of the U.S. Obligations (including any U.S. Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the U.S. Obligations shall be the joint and several obligations of each
U.S. Borrower without preferences or distinction among them.
(c)    If and to the extent that any U.S. Borrower shall fail to make any
payment with respect to any of the U.S. Obligations as and when due or to
perform any of the U.S. Obligations in accordance with the terms thereof, then
in each such event the other U.S. Borrowers will make such payment with respect
to, or perform, such U.S. Obligation until such time as all of the U.S.
Obligations are paid in full.
(d)    The U.S. Obligations of each U.S. Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse U.S.
Obligations of each U.S. Borrower enforceable against each U.S. Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity

- 46 -

--------------------------------------------------------------------------------




or enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever.
(e)    Each Borrower is accepting joint and several liability for the Australian
Obligations hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower
and, with respect to Letters of Credit, their Subsidiaries, and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Australian Obligations.
(f)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Australian Obligations (including any Australian
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Australian Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.
(g)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Australian Obligations as and when due or to perform
any of the Australian Obligations in accordance with the terms thereof, then in
each such event the other Borrowers will make such payment with respect to, or
perform, such Australian Obligation until such time as all of the Australian
Obligations are paid in full.
(h)    The Australian Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse Australian
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(h)) or any other circumstances whatsoever.
(i)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability with
respect to a U.S. Borrower, the other Borrowers, and with respect to an
Australian Borrower, the other Australian Borrowers, notice of any Revolving
Loans or Letters of Credit issued under or pursuant to this Agreement, notice of
the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.15, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding

- 47 -

--------------------------------------------------------------------------------




up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
(j)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of U.S. Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the U.S. Obligations.
(k)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers (to the extent provided in this Section
2.15) as often as occasion therefor may arise and without requirement on the
part of Agent, any member of the Lender Group, any Bank Product Provider, or any
of their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
will forthwith be reinstated in effect, as though such payment had not been
made.
(l)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(m)    Each U.S. Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default, upon notice from the Agent, such U.S.
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such U.S. Borrower until the
Obligations shall have been paid in full in cash. If, notwithstanding the
foregoing sentence, such U.S. Borrower shall collect, enforce or receive any
amounts in respect of such indebtedness, such amounts shall be collected,
enforced and received by such U.S. Borrower as trustee for Agent, and such U.S.
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).
(n)    Each Australian Borrower hereby agrees that after the occurrence and
during the continuance of any Event of Default, upon notice from the Agent such
Australian Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Australian Borrower owing to such Australian Borrower
until the Australian Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Australian Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Australian Borrower as trustee
for Agent, and such Australian Borrower shall deliver any such amounts to Agent
for application to the Australian Obligations in accordance with Section 2.4(b)

- 48 -

--------------------------------------------------------------------------------




(o)    Separate and Distinct Australian Obligations. For the avoidance of doubt,
the parties hereto acknowledge and agree that, notwithstanding anything to the
contrary in this Agreement or any of the other Loan Documents, and
notwithstanding that the U.S. Loan Parties each are jointly and severally liable
with the Australian Loan Parties for the Australian Obligations, the Obligations
of the Australian Loan Parties under this Agreement or any of the other Loan
Documents shall be separate and distinct from the Obligations of any U.S. Loan
Party including, without limitation, the Parent, and shall be expressly limited
to the Australian Obligations. In furtherance of the foregoing, each of the
parties hereto acknowledges and agrees that the liability of any Australian Loan
Party for the payment and performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of the Parent and any other U.S.
Loan Party; the Australian Loan Parties shall not guarantee the U.S.
Obligations; and the Collateral of the Australian Loan Parties shall not secure
or be applied in satisfaction, by way of payment, prepayment, or otherwise, of
all or any portion of the U.S. Obligations of the Parent or any other U.S. Loan
Party.  
2.16    Incremental Borrowings.
(a)    The Borrowers may at any time or from time to time after the Closing
Date, by notice from the Parent to the Agent (whereupon the Agent shall promptly
deliver a copy to each of the Lenders), request one or more incremental Revolver
Commitments (each an “Incremental Commitment” and all of them, collectively, the
“Incremental Commitments” and any such loans thereunder, the “Incremental
Loans”). Each tranche of Incremental Commitments shall be in an aggregate
principal amount that is not less than $10,000,000; provided that such amount
may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence; provided, further
that the allocation of any portion of such increase to the Australian Revolver
Commitments shall be determined by the Agent in consultation with the Borrowers,
with the approval of each Lender and Additional Lender (if any) agreeing to such
increase; provided, further that no allocation of any Incremental Commitment to
the Australian Revolver Commitments shall be permitted to the extent the
Australian Revolver Commitments would exceed the U.S. Revolver Commitments after
giving effect to such Incremental Commitment. Any such increase in Revolver
Commitments may increase the U.S. Letter of Credit Sublimit or the Australian
Letter of Credit Sublimit subject to the consent of the Agent and the applicable
Issuing Bank; provided that any such increase in the U.S. Letter of Credit
Sublimit or the Australian Letter of Credit Sublimit shall be provided by an
Issuing Bank reasonably acceptable to the Agent and the Parent and the Issuing
Bank at the time shall have no obligation to provide such increase.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Incremental Commitments shall not exceed $100,000,000. The Incremental
Loans (i) shall, in the case of an Incremental Loan to the U.S. Borrowers, rank
pari passu in right of payment and of security with the U.S. Loans and, in the
case of an Incremental Loan to Australian Borrowers, rank pari passu in right of
payment and of security with the Australian Loans and (ii) shall be implemented
by way of increase of the Revolver Commitments and, except as to arrangement,
underwriting or similar fees, shall be on terms identical, including the
Applicable Margin and any other pricing matter related to the Revolver
Commitments; provided that the OID or up-front fees (if any) applicable to any
Incremental Loans will be determined by the Borrowers and the Lenders and/or
Additional Lenders providing such Incremental Commitments and Incremental Loans.
As a condition precedent to such an increase, (i) no Default or Event of Default
shall exist on the date of the effectiveness of any Incremental Amendment,
(ii) the representations and warranties contained in the Loan Documents shall be
accurate in all material respects before and after the effectiveness of any
Incremental Amendment referred to below; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (iii) all fees and expenses owing in respect of any such
Incremental Amendment to the Agent and the Lenders and/or Additional Lenders
providing the Incremental Commitments thereunder shall have been paid and (iv)
the Borrowers shall have delivered all customary agreements, certificates,
opinions and other customary documents reasonably requested by the Agent.

- 49 -

--------------------------------------------------------------------------------




(b)    Each notice from the Parent pursuant to this Section 2.16 shall set forth
the requested amount and proposed terms of the relevant Incremental Commitments
and Incremental Loans. Incremental Commitments and Incremental Loans may be made
by any existing Lender (it being understood that no existing Lender will have an
obligation to make a portion of any Incremental Commitment or Incremental Loan)
or by any Additional Lender that is an Eligible Transferee reasonably acceptable
to the Agent and each Issuing Bank (each such consent not to be unreasonably
withheld, delayed or conditioned). Incremental Commitments shall become Revolver
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender agreeing to provide such Incremental
Commitment, if any, each Additional Lender, if any, the Agent and, if
applicable, the Issuing Bank. The Incremental Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Parent, to effect the provisions of this Section 2.16. The
effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Loan, the Borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 3.2. The Borrowers shall use the proceeds of the Incremental
Loans for any purpose not prohibited by this Agreement.
(c)    Adjustment of Revolving Loans. Each Revolving Lender that is acquiring an
Incremental Commitment on the effective date of any Incremental Amendment shall
(i) make a Revolving Loan, the proceeds of which will be used to prepay the
Revolving Loans of the other Revolving Lenders immediately prior to such
effective date and (ii) automatically and without further act be deemed to have
assumed a portion of the other Revolving Lenders’ participations hereunder in
outstanding Letters of Credit and Swing Loan reimbursement obligations, so that,
after giving effect thereto, the Revolving Loans and Letter of Credit and Swing
Loan reimbursement obligations outstanding are held by the Revolving Lenders pro
rata based on their Revolver Commitments after giving effect to such Incremental
Amendment. If there is a new borrowing of Revolving Loans on the effective date
of any Incremental Amendment, the Revolving Lenders after giving effect to such
Incremental Amendment shall make such Revolving Loans in accordance with Section
2.1.
This Section 2.16 shall supersede any provisions in Section 14.1 to the
contrary.
3    CONDITIONS; TERM OF AGREEMENT.
3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction (or waiver) of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).
3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(q)    the representations and warranties of Parent and its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

- 50 -

--------------------------------------------------------------------------------




(r)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either immediately result from
the making thereof; and
(s)    after giving effect to any extension of credit, (i) the U.S. Revolver
Usage shall not exceed the U.S. Line Cap and (ii) the Australian Revolver Usage
shall not exceed the Australian Line Cap.
Each request for an extension of credit submitted by a Borrower shall be deemed
to be a representation and warranty that the conditions specified in this
Section 3.2 have been satisfied on and as of the date of the applicable credit
extension.
3.3    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
3.4    Effect of Maturity.
(a)    On the Maturity Date, all commitments of the Lender Group to provide
additional credit hereunder shall automatically be terminated and all of the
Obligations immediately shall become due and payable without notice or demand
and (i) U.S. Borrowers shall be required to repay all of the U.S. Obligations in
full, and (ii) Australian Borrowers shall be required to repay all of the
Australian Obligations in full.
(b)    No termination of the obligations of any member of the Lender Group
(other than payment in full of the U.S. Obligations and termination of the U.S.
Revolver Commitments) shall relieve or discharge any U.S. Loan Party of its
duties, obligations, or covenants hereunder or under any other Loan Document.
Except as otherwise set forth herein or in the other Loan Documents, Agent’s
Liens in the Collateral securing the U.S. Obligations shall continue to secure
the U.S. Obligations and shall remain in effect until all U.S. Obligations have
been paid in full and the U.S. Revolver Commitments have been terminated, at
which time Agent will, at Borrowers’ sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s or such
Lender’s, as applicable, Liens in the Collateral securing the U.S. Obligations.
(c)    No termination of the obligations of any member of the Lender Group
(other than payment in full of the Australian Obligations and termination of the
Australian Revolver Commitments) shall relieve or discharge any Australian Loan
Party of its duties, obligations, or covenants hereunder or under any other Loan
Document. Except as otherwise set forth herein or in the other Loan Documents,
Agent’s or the Australian Security Trustee’s Liens in the Collateral securing
the Australian Obligations shall continue to secure the Australian Obligations
and shall remain in effect until all Australian Obligations have been paid in
full and the Australian Revolver Commitments have been terminated, at which time
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s or the Australian
Security Trustee’s Liens in the Collateral securing the Australian Obligations.
3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon five (5) Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Revolver Commitments hereunder by repaying to Agent
all of the Obligations in full. The foregoing notwithstanding, (a) Borrowers may
rescind termination notices relative to proposed payments in full of the
Obligations with the proceeds of third party Indebtedness or other transactions
if the closing for such issuance or incurrence or other transaction does not
happen on or before the date of the proposed termination (in which case, a new
notice shall be required to be sent in connection with any subsequent
termination), and (b) Borrowers may extend the date of termination at any time
with the consent of Agent (which consent shall not be unreasonably withheld or
delayed).

- 51 -

--------------------------------------------------------------------------------




3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto (unless such date is extended, in writing (including via electronic
transmission), by Agent, which Agent may do without obtaining the consent of the
other members of the Lender Group), of the conditions subsequent set forth on
Schedule 3.6 (the failure by Borrowers to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof, shall
constitute an Event of Default).
4    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement and to make
credit extensions from time to time, each Borrower makes the following
representations and warranties to the Lender Group and such representations and
warranties shall survive the execution and delivery of this Agreement:
4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized or incorporated and existing and in
good standing (where applicable) under the laws of the jurisdiction of its
organization or incorporation, (ii) is qualified to do business in any state
where the failure to be so qualified would reasonably be expected to result in a
Material Adverse Effect, and (iii) has all requisite corporate or other
organizational power and authority to own and operate its properties, to carry
on its business as now conducted and as proposed to be conducted, to enter into
the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
(b)    Set forth on Schedule 4.1(b) is a complete and accurate description, as
of the Closing Date, of the authorized Equity Interests of each Borrower (other
than Parent), by class, and, as of the Closing Date, a description of the number
of shares of each such class that are issued and outstanding. No Borrower (other
than Parent) is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.
(c)    Set forth on Schedule 4.1(c), is, as of the Closing Date, a complete and
accurate list of the Loan Parties’ direct and indirect Subsidiaries, showing:
(i) in the case of direct subsidiaries, the number of shares of each class of
common and preferred Equity Interests authorized for each of such Subsidiaries,
and (ii) the percentage of the outstanding shares of each such class owned
directly or indirectly by Parent. All of the outstanding Equity Interests of
each such Subsidiary has been validly issued and is fully paid and
non-assessable (to the extent such concept is applicable).
(w)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of any Subsidiaries’ Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument.
4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or organizational action on the part of
such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its

- 52 -

--------------------------------------------------------------------------------




Subsidiaries where any such conflict, breach or default would individually or in
the aggregate reasonably be expected to have a Material Adverse Effect, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any holder of Equity Interests of a Loan Party or
any approval or consent of any Person under any Material Contract of any Loan
Party, other than (x) consents or approvals that have been obtained and that are
still in force and effect or (y) except, in the case of a Material Contract, for
consents or approvals, the failure to obtain would not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect.
4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, except for (i)
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, and (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation.
4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, receivership, administration, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
(b)    Subject to Section 3.6 and Section 5.16, Agent’s and Australian Security
Trustee’s Liens in the Collateral (other than, for the avoidance of doubt,
Excluded Property) are validly created and perfected, upon the filing of
financing statements, the filing of PPSA filings, the filing of as-extracted
filings, the recordation of the Copyright Security Agreement, the execution of
Control Agreements and the recordation of the Mortgages, in each case, in the
appropriate filing offices (and any necessary stamping of the Australian
Security Documents for New South Wales stamp duty purposes), and, in the case of
ABL Collateral, first priority Liens, subject only to Permitted Liens.
4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
4.6    Litigation. Except for the Arbitration Award, there are no actions,
suits, or proceedings pending or, to the knowledge of any Borrower, threatened
in writing against a Loan Party or any of its Subsidiaries that either
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect.
4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any Governmental Authority, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

- 53 -

--------------------------------------------------------------------------------




4.8    No Material Adverse Effect. The audited financial statements relating to
the Loan Parties and their Subsidiaries as of December 31, 2012, December 31,
2013 and December 31, 2014 that have been delivered by Borrowers to Agent have
been prepared in all material respects in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2014, no event, circumstance, or change has occurred
that has or would reasonably be expected to result in a Material Adverse Effect
with respect to the Loan Parties and their Subsidiaries.
4.9    Solvency.
(a)    Each Borrower, individually, is Solvent and the Parent and its
Subsidiaries, taken as a whole, are Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10    Employee Benefits.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) each Loan Party, each of its
Subsidiaries and each of their ERISA Affiliates has complied with ERISA, the IRC
and all applicable laws regarding each Employee Benefit Plan; (ii) each Employee
Benefit Plan is, and has been, maintained in substantial compliance with ERISA,
the IRC, all applicable laws and the terms of each such Employee Benefit Plan;
(iii) no liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or its Subsidiaries or the ERISA
Affiliates has been incurred or is reasonably expected by any Loan Party or its
Subsidiaries or the ERISA Affiliates to be incurred with respect to any Pension
Plan; (iv) no Notification Event exists or has occurred in the past six (6)
years; and (v) there exists no Unfunded Pension Liability with respect to any
Pension Plans.
(b)    With respect to any scheme or arrangement mandated by a government other
than the United States and with respect to each employee benefit plan maintained
or contributed to by any Loan Party that is not subject to United States laws
(such schemes, arrangements and employee benefit plans, collectively, “Foreign
Plans”), none of the following events or conditions exists and is continuing
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect: (i) non-compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities, (iii) non-compliance with any obligation of
any Loan Party or its Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any such Foreign Plan, (iv) any Lien on the
property of any Loan Party or its Subsidiaries in favor of a Governmental
Authority as a result of any action or inaction regarding such a Foreign Plan,
(v) for each such Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities) or (vi)
any pending or threatened disputes that, to the knowledge of the Loan Party or
any of its Subsidiaries, would reasonably be expected to result in liability to
any Loan Party or any Subsidiaries.
4.11    Environmental Condition. Except as set forth on Schedule 4.11 or for any
matters that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, (a) to each Borrower’s knowledge, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage,

- 54 -

--------------------------------------------------------------------------------




handling, treatment, release or transport was in violation of any applicable
Environmental Law, (b) to each Borrower’s knowledge, no Loan Party’s nor any of
its Subsidiaries’ properties or assets has ever been designated or identified in
any manner pursuant to any Environmental Law as a Hazardous Materials disposal
site and (c) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any Environmental Liability or
to any outstanding written order, consent decree, negotiated agreements or
settlement agreement with any Person relating to any violation of Environmental
Law or Environmental Liability.
4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.
The Projections delivered to Agent on February 19, 2015 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections, were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable by the Parent at the
time made and at the time so furnished (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrowers’ good faith estimate, projections or forecasts based on
methods and assumptions which Borrowers believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).
4.13    Sanctions, PATRIOT Act, and FCPA. To the extent applicable, each Loan
Party and each Subsidiary of a Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, the International
Emergency Economic Powers Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001)
(the “Patriot Act”), and (c) anti-corruption laws applicable to such Loan Party
or such Subsidiary, including the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”).
4.14    [Reserved.]
4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
material tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all material
taxes due and payable and all material assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable, except to the extent such taxes or assessments are being
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings, and provided adequate provisions in accordance with
GAAP has been made therefor. No Loan Party knows of any proposed material tax
assessment against a Loan Party or any of its Subsidiaries.
4.16    Margin Stock. No Loan Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry

- 55 -

--------------------------------------------------------------------------------




any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17    Governmental Regulation. No Loan Party or any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party or any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.18    OFAC. No Loan Party or any of its Subsidiaries is in violation in any
material respect of any of the country or list based economic and trade
sanctions administered and enforced by OFAC. No Loan Party nor any of its
Subsidiaries, nor to the knowledge of any Loan Party, any director, officer,
employee, agent, or affiliate of any Loan Party or their Subsidiaries, (a) is,
or is owned or controlled by Persons that are, Sanctioned Persons or Sanctioned
Entities, (b) has its assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.
4.19    Employee and Labor Matters. There is (a) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party or Subsidiary,
threatened against any Loan Party or its Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Loan Party or any of its Subsidiaries which arises out of or under
any collective bargaining agreement, (b) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Loan Party or its Subsidiaries or (c) to the knowledge of any Loan Party or
its Subsidiaries no union representation question existing with respect to the
employees of any Loan Party or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of Parent or its Subsidiaries,
in each case in clause (a) through (c) above, which would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied and which would reasonably be expected
to have a Material Adverse Effect. The hours worked and payments made to
employees of any Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
4.20    [Reserved.]
4.21    [Reserved.]
4.22    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in the most recent Borrowing Base Certificate submitted to
Agent, such Account is not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Agent-discretionary criteria) set forth
in the definition of Eligible Accounts.
4.23    Eligible Inventory and Eligible Equipment. As to each item of Inventory
that is identified by Borrowers as Eligible Inventory in the most recent
Borrowing Base Certificate submitted to Agent and as to each item of Equipment
that is identified by Borrowers as Eligible Equipment in the most recent
Borrowing Base Certificate submitted to Agent, such Inventory or Equipment (as
the case may be) is not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory or Eligible Equipment (as the case may be).

- 56 -

--------------------------------------------------------------------------------




4.24    Location of Inventory and Equipment. As to each item of Inventory that
is identified by Borrowers as Eligible Inventory in the most recent Borrowing
Base Certificate submitted to Agent and as to each item of Equipment that is
identified by Borrowers as Eligible Equipment in the most recent Borrowing Base
Certificate submitted to Agent, such Inventory or Equipment (as the case may be)
(a) is not located on real property leased by a Loan Party from a third party or
stored with a bailee, warehouseman, customer or other third party or with one of
the Joint Ventures unless (i) Agent has received a Collateral Access Agreement
executed by the lessor bailee, warehouseman, customer, Joint Venture or other
third party (as applicable) with respect to the applicable location, (ii) to the
extent located on leased real property, with a bailee or in a contract
warehouse, Landlord Reserves have been imposed with respect to the applicable
location, provided, however, that no Landlord Reserves shall be imposed prior to
30 days (or such later date as Agent may agree, not to exceed 60 days) after the
Closing Date, or (iii) it is located at either an Eligible Contract Inventory
Location or an Australian Mine Site, and (b) is located only at, or in-transit
between, the locations in the continental United States or Australia that are
identified on Schedule 4.24 (as such Schedule may be updated pursuant to a
written notice from Parent to Agent) (such locations, the “Identified
Locations”).
4.25    Inventory and Equipment Records. Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality and quantity of its
Inventory and Equipment and the book value thereof, in each case, consistent
with past practice, except with respect to Inventory of the U.S. Iron Ore
Business, which shall be determined on a “first-in, first-out” basis.
4.26    Tax Consolidation. Each Australian Loan Party is a member of a Tax
Consolidated Group for which the Head Company (as defined in the Income Tax
Assessment Act 1997 (Cth) of Australia) is Cliffs Natural Resources Holdings Pty
Ltd.
4.27    Commercial Benefit. In relation to each Australian Loan Party, the entry
into each Loan Document to which it is a party is for such Australian Loan
Party’s commercial benefit.
4.28    No Immunity. No Australian Loan Party has any right of immunity from
set-off, legal action, suit or proceeding, attachment or execution or the
jurisdiction of any court with respect to the Collateral owned by an Australian
Loan Party or its obligations under the Loan Documents.
4.29    [Reserved.]
4.30    Material Contracts. Except for matters which, either individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to each
Borrower’s knowledge, each other Person that is a party thereto in accordance
with its terms, and (b) is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary (other than any covenant, indenture or
agreement related to the Canadian Existing Indebtedness).
5    AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations:
5.1    Financial Statements, Reports, Certificates. Borrowers (i) will deliver
to Agent (and if so requested by Agent, with copies for each Lender) each of the
financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein, (ii) agree that any such financial
statements covering periods on or after March 31, 2015 shall have been prepared
as though the Canadian Entities are not Subsidiaries, (iii) agree to maintain a
system of accounting that enables Borrowers to produce financial statements in
accordance with GAAP in all material respects, and (iv) agree that they will,
and will cause each other Loan Party to, (A) keep a reporting system that shows
all additions, sales, claims, returns, and

- 57 -

--------------------------------------------------------------------------------




allowances with respect to their and their Subsidiaries’ sales, and (B) maintain
their billing systems and practices substantially as in effect as of the Closing
Date and shall only make material modifications thereto with notice to, and with
the consent of, Agent. The requirements of this Section 5.1 may be satisfied by
notice to the Agent that such documents required to be delivered pursuant to
this Section 5.1 (to the extent included on Form 10-K or Form 10-Q) have been
filed with the SEC.
5.2    Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on
Schedule 5.2 at the times specified therein (including weekly reporting of the
Borrowing Base during an Increased Borrowing Base Reporting Period, as more
fully set forth in Schedule 5.2), and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on Schedule 5.2. All calculations of Availability in any
Borrowing Base Certificate shall be made by the Parent and certified by a
financial officer of the Parent; provided that the Agent may from time to time
review and adjust any such calculation in consultation with the Parent to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Reserves.
5.3    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, each Borrower will, and will cause each of its Subsidiaries to, at
all times preserve and keep in full force and effect such Person’s (a) valid
existence and good standing (where applicable) in its jurisdiction of
organization or incorporation except with respect to any Subsidiary that is not
a Loan Party, as would not reasonably be expected to result in a Material
Adverse Effect and, (b) except as would not reasonably be expected to result in
a Material Adverse Effect, good standing (where applicable) with respect to all
other jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.
5.4    Maintenance of Properties. Except as otherwise permitted under Section
6.3 or Section 6.4 or the shutdown, winding down or other similar transaction
related to a mine, each Borrower will, and will cause each of its Subsidiaries
to, maintain and preserve all of its assets that are necessary in the proper
conduct of its business in good working order and condition, ordinary wear,
tear, casualty, and condemnation and Permitted Dispositions excepted.
5.5    Taxes. Each Loan Party will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all material governmental assessments and taxes imposed, levied, or assessed
against it, or any of its assets or in respect of any of its income, businesses,
or franchises, except (i) to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest and (ii) to the extent
such failure to pay would not reasonably be expected to result in a Material
Adverse Effect.
5.6    Insurance. Each Borrower will, and will cause each of its Subsidiaries
to, at Borrowers’ expense, (a) maintain insurance respecting each Borrower and
its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily insured against by other Persons engaged in same or
similar businesses and similarly situated and located. Without limiting the
generality of the foregoing, the applicable Borrower will maintain or cause to
be maintained flood insurance with respect to each Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with the Flood Insurance Laws. All such
policies of insurance shall be with financially sound and reputable insurance
companies and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located. All property insurance policies covering the Collateral are subject to
the Intercreditor Agreement, to be made payable to Agent for the benefit of
Agent and the Lenders, as their interests may appear, in case of loss, pursuant
to a standard loss payable endorsement with a standard non contributory “lender”
or “secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) or additional insured, as applicable,
endorsements (it being understood that Agent shall not

- 58 -

--------------------------------------------------------------------------------




be named an additional insured with respect to liability insurance) in favor of
Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation or such other terms reasonably acceptable to the Agent in its
Permitted Discretion. If any Borrower or its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Agent prompt notice of any loss of
ABL Priority Collateral exceeding $10,000,000 covered by their or their
Subsidiaries’ casualty or business interruption insurance; provided that during
the continuance of an Event of Default or a Cash Dominion Trigger Period, the
threshold included in this sentence shall be $2,500,000. Upon the occurrence and
during the continuance of an Event of Default, subject to the Intercreditor
Agreement, Agent shall have the right to elect to file claims under any property
and general liability insurance policies in respect of the Collateral, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
5.7    Inspection.
(a)    Each Borrower will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with its Responsible Officers, at such
reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Event of Default has occurred and is continuing,
with reasonable prior notice to Borrowers and during regular business hours,
provided that the Loan Parties shall only be obligated to reimburse Agent for
one inspection and visit in any Fiscal Year so long as no Event of Default has
occurred and is continuing.
(b)    Each Borrower will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals and valuations, with expenses for such field
examinations, appraisals and valuations being subject to Section 2.10(c), at
such reasonable times and intervals as Agent may designate in its Permitted
Discretion. So long as no Event of Default has occurred and is continuing, Agent
agrees to provide Borrowers with a copy of the report for any inventory or
equipment appraisal upon request by Borrowers so long as (i) such report exists,
(ii) the third person employed by Agent to perform such valuation consents to
such disclosure, and (iii) Borrowers execute and deliver to Agent a non-reliance
letter reasonably satisfactory to Agent.
5.8    Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
5.9    Environmental. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Borrower will, and will cause each of its
Subsidiaries to:
(a)    comply with Environmental Laws; and
(b)    take any Remedial Action required to abate any release of which any
Borrower has knowledge of a Hazardous Material in violation of any Environmental
Law from or onto property owned or operated by any Borrower or its Subsidiaries
or resulting from the business of any Borrower or any of its Subsidiaries, to
the extent required by applicable Environmental Law.
5.10     [Reserved.]

- 59 -

--------------------------------------------------------------------------------




5.11    Formation of Subsidiaries. Each Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary (other than any such Subsidiary
that is an Excluded Subsidiary) or acquires any direct or indirect Subsidiary
after the Closing Date (other than any such Subsidiary that is an Excluded
Subsidiary), within 30 days of such formation or acquisition (or such later date
as permitted by Agent in its sole discretion) (a) cause such new Subsidiary to
provide to Agent a joinder to the Guaranty and Security Agreement and an
accession deed to the Australian Security Trust Deed (where applicable),
together with such other security agreements (including mortgages with respect
to any Real Property (to the extent such Real Property does not constitute
Excluded Property) and any applicable U.S. Additional Documents (as defined
below)), as well as appropriate financing statements (and with respect to all
property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent or
Australian Security Trustee (as the case may be) a Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary
(excluding any Excluded Property and provided further that no Subsidiary which
is incorporated in Australia shall be required to grant any real property
mortgage or mining mortgage)), (b) provide, or cause the applicable Loan Party
to provide, to Agent or the Australian Security Trustee a pledge agreement (or
an addendum to the Guaranty and Security Agreement or an Australian Security
Document) and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary to the extent not constituting Excluded Property in form and
substance reasonably satisfactory to Agent, provided, that, for the avoidance of
doubt, not more than 65% of the total outstanding voting Equity Interest of any
first tier Subsidiary of a Loan Party that is a CFC or a FSHCO (but none of the
Equity Interest of any Subsidiary of such CFC or FSHCO) shall be required to be
pledged, (c) if such new Subsidiary is to be a Borrower, cause such new
Subsidiary to provide a joinder to this Agreement in form and substance
reasonably satisfactory to Agent, and (d) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which, in its Permitted Discretion, is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including documentation with respect to all Real Property owned in fee and
subject to a Mortgage, but not, for the avoidance of doubt, policies of title
insurance). Any document, agreement, or instrument executed or issued pursuant
to this Section 5.11 shall constitute a Loan Document. Notwithstanding the
foregoing, Section 5.12 below or anything contained herein or in any other Loan
Document to the contrary, it is understood and agreed that to the extent that
the Fixed Asset Priority Collateral Agent is satisfied with or agrees to any
deliveries in respect of any asset or property (other than ABL Collateral),
Agent shall be deemed to be satisfied with such deliveries to the extent
substantially the same as those delivered to the Fixed Asset Priority Collateral
Agent and the Loan Parties shall not be required to deliver any Australian
Additional Documents or U.S. Additional Documents with respect thereto. So long
as the Intercreditor Agreement is in effect, a Loan Party may satisfy its
obligations hereunder and under the other Loan Documents to deliver Collateral
that constitutes Fixed Asset Priority Collateral to Agent by delivering such
Collateral that constitutes Fixed Asset Priority Collateral to the Fixed Asset
Priority Collateral Agent or its agent, designee or bailee.
5.12    Further Assurances.
(p)    U.S. Further Assurances. Each U.S. Borrower will, and will cause each of
the other U.S. Loan Parties to, at any time upon the reasonable request of
Agent, subject to the terms of the Intercreditor Agreement and Section 5.11 and
Section 18, execute or deliver to Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, mortgages, deeds of
trust, opinions of counsel and all other documents (the “U.S. Additional
Documents”) that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected Agent’s Liens
in all Collateral of each U.S. Loan Party (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal in each case, to
the extent not constituting Excluded Property), to create and perfect Liens in
favor of Agent in any Real Property acquired by any U.S. Borrower or any other
U.S. Loan Party to the extent not constituting Excluded Property. In the event
that any U.S. Loan Party acquires any Real Property constituting Real Property
Collateral on or after the Closing Date, the U.S. Borrowers shall cause such
U.S. Loan Party to satisfy the Real Property Collateral Requirement within 270
days of the date of acquisition of such Real Property Collateral (subject to
extensions as the Agent may agree, such agreement not to be unreasonably
withheld, delayed or conditioned).

- 60 -

--------------------------------------------------------------------------------




(a)    Australian Further Assurances. Each Australian Borrower will, and will
cause each of the other Australian Loan Parties to, at the reasonable request of
the Australian Security Trustee, do anything:
(i)    to ensure any Loan Document (or any security interest (as defined in the
Australian PPSA) or other Lien under any Loan Document) is fully effective,
enforceable and perfected with the contemplated priority;
(ii)    for more satisfactorily assuring or securing to the Lender Group the
property the subject of any such security interest or other Lien in a manner
consistent with the Loan Documents; or
(iii)    for aiding the exercise of any power in any Loan Document,
the Australian Loan Party shall do it promptly at its own cost.


This may include signing documents, getting documents completed and signed and
supplying information, delivering documents and evidence of title and executed
blank transfers, or otherwise giving possession or control with respect to any
property the subject of any security interest or Security.


5.13    Lender Meetings. Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Parent and
its Subsidiaries and the projections presented for the current fiscal year of
Parent.
5.14    Location of Inventory and Equipment. As to each item of Inventory that
is identified by Borrowers as Eligible Inventory in the most recently delivered
Borrowing Base Certificate submitted to Agent and as to each item of Equipment
that is identified by Borrowers as Eligible Equipment in the most recently
delivered Borrowing Base Certificate submitted to Agent, so long as such
Inventory or Equipment is included in the Borrowing Base Certificate, each
Borrower shall keep such Inventory and Equipment only at the Identified
Locations or in-transit between such Identified Locations. Notwithstanding the
foregoing, Borrowers may amend Schedule 4.24 so long as such amendment occurs by
written notice to Agent not less than 5 Business Days prior to the date on which
the Inventory or Equipment is moved to such new location or such chief executive
office is relocated and so long as such new location is within the continental
United States (with respect to the U.S. Borrowers) or Australia (with respect to
Australian Borrower).
5.15    Compliance with ERISA and the IRC. Each Borrower will, and will cause
each of its Subsidiaries to, comply with the provisions of ERISA and the IRC
applicable to employee benefit plans as defined in Section 3(3) of ERISA and the
laws applicable to any Foreign Plan, except to the extent any failure to comply,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
5.16    Cash Management.
(a)    U.S. Accounts.
(i)    Within 90 days after the Closing Date (or such longer period that Agent
may agree in its sole discretion, but in any event not to exceed 120 days after
the Closing Date), each U.S. Loan Party shall obtain a U.S. Control Agreement
from each lockbox servicer and U.S. Blocked Account bank (in each case, other
than with respect to Excluded Accounts), establishing Agent’s control over and
Lien in the lockbox or U.S. Blocked Account, which may only be exercised by
Agent during any Cash Dominion Trigger Period, requiring immediate deposit of
all remittances received in the lockbox or U.S. Blocked Account to a U.S.
Dominion Account designated by Agent, and waiving offset rights of such servicer
or bank, except for customary administrative charges; provided that if such
arrangements with respect to all such U.S. Blocked

- 61 -

--------------------------------------------------------------------------------




Accounts are not obtained within 90 days after the Closing Date (or such longer
period that the Agent may agree in its sole discretion, but in any event not to
exceed 120 days after the Closing Date), each U.S. Loan Party shall immediately
transfer all funds in such accounts to a U.S. Blocked Account maintained with
Bank of America N.A. or another financial institution reasonably satisfactory to
the Agent that has executed a U.S. Control Agreement. If a U.S. Blocked Account
is not maintained with Bank of America, Agent may, during any Cash Dominion
Trigger Period, require immediate and daily transfer of all funds in such
account to a U.S. Blocked Account maintained with Bank of America or to a U.S.
Dominion Account.
(b)    Australian Accounts.
(i)    Each Australian Loan Party shall maintain its ADI Accounts pursuant to
lockbox or other arrangements reasonably acceptable to the Agent, it being
agreed that, subject to the other obligations following the Closing Date under
this Section 5.16(b), the arrangements as of the Closing Date are acceptable,
including:
(A)    for the period from the Closing Date through the date that is 120 days
after the Closing Date, maintenance of the Existing NAB Accounts; and
(B)    maintenance of the China Accounts.
(ii)    On and from the Closing Date, each Australian Loan Party shall maintain
an Australian Concentration Account; provided that prior to the date that is 90
days after the Closing Date (or such longer period that Agent may agree in its
sole discretion, but in any event not to exceed 120 days after the Closing
Date), the Australian Concentration Accounts may be with Commonwealth Bank of
Australia and Westpac Banking Corporation so long as they are subject to
Australian Control Agreements pursuant to which the Australian Security Trustee
has sole dominion and exclusive control for withdrawal purposes.
(iii)    Funds standing to the credit of an Australian Concentration Account may
be applied by the relevant Australian Loan Party towards the Australian
Obligations then outstanding or otherwise towards funding any other ADI Account
of an Australian Loan Party, in each case with the prior written consent of the
Australian Security Trustee.
(iv)    On and from the Closing Date, each Australian Loan Party will maintain
disbursement accounts (other than the Existing NAB Accounts and the China
Accounts) with Bank of America, N.A. (Australia Branch); provided that prior to
the date that is 90 days after the Closing Date (or such longer period that
Agent may agree in its sole discretion, but in any event not to exceed 120 days
after the Closing Date), such disbursement accounts may be with Commonwealth
Bank of Australia so long as they are subject to an Australian Control Agreement
pursuant to which the Australian Security Trustee has springing cash dominion
over such disbursement accounts.
(v)    Subject to Section 5.16(b)(i)(A) with respect to the Existing NAB
Accounts, on and from the date being 120 days from the Closing Date (or such
longer period that Agent may agree in its sole discretion, but in any event not
to exceed 150 days after the Closing Date), no Australian Loan Party may
maintain any Australian Concentration Account, ADI Account, deposit account or
disbursement account other than with Bank of America, N.A. (Australia Branch)
without the prior written consent of the Agent (other than the China Accounts).
(vi)    On and from the Closing Date, no Australian Loan Party may open any new
Australian Concentration Account, ADI Account, deposit account or disbursement
account other than with Bank of America, N.A. (Australia Branch) without the
prior written consent of the Agent (other than the China Accounts).
(c)    Proceeds of Collateral.

- 62 -

--------------------------------------------------------------------------------




(i)    Within 90 days after the Closing Date (or such longer period that the
Agent may agree in its reasonable discretion), each U.S. Loan Party shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts or otherwise relating to ABL Priority Collateral are made
directly to a U.S. Blocked Account (or a lockbox relating to a U.S. Blocked
Account). If any U.S. Loan Party receives cash or payment items with respect to
any ABL Priority Collateral, it shall hold same in trust for Agent and promptly
(not later than three (3) Business Days thereafter) deposit same into a U.S.
Blocked Account.
(ii)    Each Australian Loan Party shall request in writing and otherwise take
all necessary steps to ensure that all payments on Accounts or otherwise
relating to Australian ABL Collateral are made directly to an Australian
Concentration Account. If any Australian Loan Party receives cash or payment
items with respect to any Australian ABL Collateral, it shall hold same in trust
for Australian Security Trustee and promptly (not later than three (3) Business
Days thereafter) deposit same into an Australian Concentration Account (other
than any amount controlled by the Australian Security Trustee under an
Australian Control Agreement).
(d)    Schedule 5.16(a) sets forth all ADI Accounts maintained by the Australian
Loan Parties and their Subsidiaries, as of the Closing Date. Each Australian
Loan Party shall take all actions necessary to establish the Australian Security
Trustee’s control (within the meaning of s341 of the Australian PPSA) over each
such ADI Account at all times (other than the Existing NAB Accounts or the China
Accounts). Each Australian Loan Party shall be the sole account holder of each
ADI Account and shall not allow any other Person (other than the Australian
Security Trustee and the applicable depositary bank) to have control over such
ADI Account or any deposits therein. Each Australian Loan Party shall promptly
notify the Australian Security Trustee of any opening or closing of an ADI
Account, and shall not open any ADI Account without the prior written consent of
the Australian Security Trustee.
(e)    Schedule 5.16(b) sets forth all Deposit Accounts, including all U.S.
Dominion Accounts maintained by the U.S. Loan Parties and their Subsidiaries, as
of the Closing Date. Each U.S. Loan Party shall take all actions necessary to
establish the Agent’s control (within the meaning of the Code) over each such
Deposit Account (other than Excluded Accounts) at all times. Each U.S. Loan
Party shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than the Agent and the applicable depositary bank)
to have control over any such Deposit Account (other than Excluded Accounts) or
any deposits therein. Each U.S. Loan Party shall promptly notify the Agent of
any opening or closing of a Deposit Account (other than an Excluded Account),
and shall not open any Deposit Account (other than an Excluded Account) unless
such Deposit Account is a U.S. Blocked Account.
6    NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations:
6.1    Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2    Liens. Each Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3    Restrictions on Fundamental Changes. Each Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    other than in order to consummate a Permitted Acquisition, Permitted
Investment or Permitted Disposition, enter into any merger, consolidation, or
amalgamation, except for (i) any merger,

- 63 -

--------------------------------------------------------------------------------




consolidation or amalgamation between Loan Parties, provided, that (w) no U.S.
Loan Party shall merge, consolidate an amalgamate with an Australian Loan Party
(and vice-versa) unless the Parent shall have delivered an updated Borrowing
Base Certificate reflecting such transaction, (x) if such transaction involves a
Borrower, a Borrower must be the surviving entity of any such transaction, (y)
Parent must be the surviving entity of any such transaction to which it is a
party and (z) in the case of any transaction involving a U.S. Loan Party, a U.S.
Loan Party must be the surviving entity of such transaction, (ii) any merger,
consolidation or amalgamation among a Loan Party and a Subsidiary that is not a
Loan Party so long a Loan Party is the surviving entity of any such transaction,
and (iii) any merger, consolidation or amalgamation among Subsidiaries of any
Borrower that are not Loan Parties; or
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation, winding up or dissolution of any
Subsidiary (other than a Borrower) so long as such dissolution, winding up or
liquidation, as applicable, would not reasonably be expected to have a Material
Adverse Effect, or (ii) the liquidation or dissolution of a Borrower (other than
Parent) so long as all of the assets (including any interest in any Equity
Interests) of such liquidating or dissolving Borrower are transferred to a
Borrower that is not liquidating or dissolving.
6.4    Disposal of Assets. Other than Permitted Dispositions, each Borrower will
not, and will not permit any of its Subsidiaries to convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets.
6.5    Nature of Business. Each Borrower will not, and will not permit any of
its Subsidiaries to change in any material respect the general nature of their
business, taken as a whole, from the general nature of the business as of the
Closing Date; provided, that the foregoing shall not prevent any Borrower and
its Subsidiaries from (i) engaging in any business that is reasonably related,
complementary or ancillary thereto or (ii) disposing of any business pursuant to
a Permitted Disposition.
6.6    Prepayments and Amendments. Each Borrower will not, and will not permit
any of its Subsidiaries to:
(a)    except in connection with the Transaction or any Refinancing Indebtedness
permitted by Section 6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or its Subsidiaries consisting of Indebtedness
permitted under clauses (f), (p), (q), (t), (u) or (v), of the definition of
Permitted Indebtedness, unless (A) no Default or Event of Default has occurred
and is continuing or would result therefrom and (B) for each of the 30
consecutive days immediately preceding such prepayment, redemption, defeasance,
purchase or other acquisition, and both before and after giving effect to such
prepayment, redemption, defeasance, purchase or other acquisition, no Loans are
outstanding; provided that the foregoing conditions shall not be required to be
satisfied with respect to prepayments, redemptions, defeasances, purchases or
other acquisitions of any such Indebtedness in an aggregate principal amount
(for all such prepayments, redemptions, defeasances, purchases or other
acquisitions) of up to $25,000,000 during the term of this Agreement, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)    except in connection with the Transaction or any Refinancing Indebtedness
permitted by Section 6.1, directly or indirectly, amend, modify, or change any
of the terms or provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness permitted under clauses (f),
(p), (q), (t), (u) or (v) of the

- 64 -

--------------------------------------------------------------------------------




definition of Permitted Indebtedness if such Indebtedness could not have been
incurred on such terms (without limiting clause (ii) below), or
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries or
the Existing Senior Notes, the Exchange Notes or the Senior Secured Notes, in
each case if the effect thereof, either individually or in the aggregate, would
reasonably be expected to be materially adverse to the interests of the Lenders.
6.7    Restricted Payments. Each Borrower will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, that, so long as it
is permitted by law and the Governing Documents of such Borrower or its
Subsidiaries,
(a)    the Borrowers and their respective Subsidiaries may make Restricted
Payments to purchase, redeem or otherwise acquire or retire pursuant to a
management or employee benefit plan in an aggregate amount not to exceed
$25,000,000 per fiscal year,
(b)    Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests (other than Disqualified
Equity Interests),
(c)    (i) any Borrower may make Restricted Payments to another Borrower, (ii)
any Subsidiary that is not a Borrower may make Restricted Payments to any
Borrower or any Guarantor, (iii) any Subsidiary that is not a Loan Party may
make Restricted Payments to any other Subsidiary that is not a Loan Party and
(iv) any Borrower (other than Parent) or any Subsidiary may make any Restricted
Payments to its parent entity,
(d)    Parent may declare and pay regularly scheduled cash dividends on
preferred stock outstanding as of the date hereof to all of its shareholders of
record in accordance with its Governing Documents through February 16, 2016 so
long as at the time declared (i) no Default or Event of Default has occurred and
is continuing or would result therefrom; (ii) Borrowers’ Excess Availability for
each of the 30 consecutive days immediately preceding the date of declaration of
any such cash dividend, and both immediately before and immediately after giving
effect to the payment of any such cash dividend (as if paid on the date of
declaration), is in excess of 20% of the Maximum Revolver Amount; and (iii)
until such time as such Restricted Payment is made, a Reserve has been
established by Agent in an amount equal to the Restricted Payment so declared,
(e)    in addition to the foregoing, Parent may make any other Restricted
Payments so long as (i) the Payment Conditions are satisfied at the time
declared and (ii) until such time as such Restricted Payment is made, a Reserve
has been established by Agent in an amount equal to the Restricted Payment so
declared, and
(f)    Parent may make Restricted Payments of the type described in clauses (b)
and (c) of the definition thereof so long as (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) for each of
the 30 consecutive days immediately preceding such Restricted Payment, and both
before and after giving effect to such Restricted Payment, (A) no Loans are
outstanding and (B) Liquidity is not less than $250,000,000.
6.8    Accounting Methods. Each Borrower will not, and will not permit any of
its Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP or, except to the extent that
such modification or change would impact the calculation of the Fixed Charge
Coverage Ratio or the Borrowing Base (or any component definition of any of the
foregoing), such modification or change of its method of accounting is permitted
by GAAP), or in the case of any Subsidiary or any Borrower (other than Parent),
in order to conform the fiscal year of such Subsidiary or Borrower to the fiscal
year of the Parent.

- 65 -

--------------------------------------------------------------------------------




6.9    Investments. Each Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment except
for Permitted Investments.
6.10    Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Borrower or any of its
Subsidiaries except for:
(a)    transactions between such Borrower or its Subsidiaries, on the one hand,
and any Affiliate of such Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are no less favorable, taken as a whole, to such
Borrower or its Subsidiaries, as applicable, than would be obtained in an
arm’s-length transaction with a non-Affiliate or (ii) have been approved by a
majority of the disinterested members of the Parent’s board of directors,
(b)    so long as it has been approved by such Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Borrower or its applicable Subsidiary,
(c)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of such Borrower and
its Subsidiaries in the ordinary course of business,
(d)    transactions permitted by Section ‎‎6.1, Section 6.3, Section 6.7 or
Section 6.9,
(e)    the Joint Venture Agreements,
(f)    transactions between and among U.S. Loan Parties and between and among
Australian Loan Parties, and
(g)    transactions between Parent and its Subsidiaries with the Canadian
Entities existing on the Closing Date or, to the extent the Payment Conditions
are satisfied at the time of, and after giving pro forma effect to, such
transactions, otherwise on terms determined in the business judgment of Parent.
6.11    Use of Proceeds. (a) Each Borrower will not, and will not permit any of
its Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents and the other Transactions, and (b) thereafter, to provide for working
capital and general corporate purposes to the extent not prohibited by the terms
hereof (other than the refinancing of any commercial paper), for their lawful
and permitted purposes (including that no part of the proceeds of the loans made
to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors).
(b)    No part of the proceeds of the loans made hereunder will be used by any
Loan Party or any of their Affiliates, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or any other applicable
anti-corruption laws.
(c)    No proceeds of any loan made hereunder will be used, directly or
indirectly, by any Loan Party or Subsidiary thereof to fund any operations in or
with, finance any investments or activities in or with, or make any payments to,
a Sanctioned Person or a Sanctioned Entity.

- 66 -

--------------------------------------------------------------------------------




7    FINANCIAL COVENANT.
Each Borrower covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations, commencing on the
date on which a Financial Covenant Period begins and measured as of the end of
the fiscal quarter immediately preceding the date on which a Financial Covenant
Period first begins and as of each fiscal quarter end thereafter during such
Financial Covenant Period, the Parent and its Subsidiaries on a consolidated
basis will have a Fixed Charge Coverage Ratio, measured on a quarter-end basis,
of at least 1.00:1.00 for the 12-month period ending as of the end of each
fiscal quarter.
8    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1    Payments. If Borrowers (or any of them) fail to pay when due and payable,
or when declared due and payable, (a) all or any portion of the Obligations
consisting of interest, fees, or charges due the Lender Group, reimbursement of
Lender Group Expenses, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of five (5)
calendar days, (b) all or any portion of the principal of the Loans, or (c) any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit;
8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (%4) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not validly
existing or in good standing (to the extent such concept is applicable) in its
jurisdiction of organization or incorporation), Section 5.6, Section 5.7(a),
Section 5.11, Section 5.12, Section 5.13, or Section 5.16 of this Agreement,
(%4) Section 6 of this Agreement or (%4) Section 7 of this Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Responsible Officer
of any Borrower or (ii) the date on which written notice thereof is given to
Borrowers by Agent;
8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money (other than in respect of the Arbitration Award) involving an aggregate
amount of $75,000,000 or more (except to the extent covered by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 60 consecutive days at
any time after the entry of any such judgment, order, or award during which (1)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or (2)
a stay of enforcement thereof is not in effect, or (b) enforcement proceedings
are commenced upon such judgment, order, or award; provided that at any time
that Liquidity is less than $250,000,000, the threshold included in this Section
8.3 shall be $25,000,000 (which shall apply to all judgments, orders or awards
then outstanding, whether entered before or after the date Liquidity was less
than $250,000,000).
8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Material Subsidiaries or an Australian Loan Party is or
is presumed or deemed (under the

- 67 -

--------------------------------------------------------------------------------




Corporations Act) to be unable or admits inability to pay its debts as they fall
due or suspends making payments on any of its debts;
8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Material Subsidiaries and any of the
following events occur: (a) such Loan Party or such Material Subsidiary consents
to the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) with respect to an
Australian Loan Party, an application is not made to the court disputing the
petition commencing the Insolvency Proceeding within 15 Business Days of the
date of the filing thereof, (e) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Material Subsidiary, or (f) an order for relief shall have been issued or
entered therein;
8.6    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness (other than (i) Canadian Existing Indebtedness and (ii) any letter
of credit fully secured by cash or Cash Equivalents) involving an aggregate
amount of $75,000,000 or more, and such default (a) occurs at the final maturity
of the obligations thereunder, or (b) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder; provided that at any time
that Liquidity is less than $250,000,000, the threshold included in this Section
8.6 shall be $25,000,000 (which shall apply to any and all such defaults under
all such agreements, whether entered before or after the date Liquidity was less
than $250,000,000);
8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8    Security Documents. If the Guaranty and Security Agreement, any
Australian Security Document, or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected
Lien on a material portion of the Collateral covered thereby (or a Loan Party
shall so assert), except for a failure or cessation (a) pursuant to the terms
hereof or thereof or (b) as the result of an action or failure to act on the
part of Agent or the Australian Security Trustee (as the case may be);
8.9    Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent or the Australian Security Trustee) be
declared to be null and void, or a proceeding shall be commenced by a Loan Party
or its Subsidiaries, or by any Governmental Authority having jurisdiction over a
Loan Party, seeking to establish the invalidity or unenforceability thereof, or
a Loan Party shall deny that such Loan Party has any liability or obligation
purported to be created under any Loan Document;
8.10    Change in Control. A Change in Control shall occur, whether directly or
indirectly;
8.11    ERISA and Australian Pension Events. The occurrence of any of the
following events: (a) any Loan Party or any of its Subsidiaries or the ERISA
Affiliates fails to make full payment within 30 days when due of all amounts
which any Loan Party or any of its Subsidiaries or the ERISA Affiliates is
required to pay as contributions, installments, or otherwise to or with respect
to a Pension Plan or Multiemployer Plan, and such failure, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect, (b) an accumulated funding deficiency or funding shortfall occurs or
exists, whether or not waived, with respect to any Pension Plan, that,
individually or in the aggregate, would reasonably be expected to

- 68 -

--------------------------------------------------------------------------------




result in a Material Adverse Effect, (c) a Notification Event, which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect, (d) any Loan Party or any of its Subsidiaries or their
ERISA Affiliates completely or partially withdraws from one or more
Multiemployer Plans and (i) incurs Withdrawal Liability, (ii) requires payment
in any one calendar year, or (iii) fails to make any Withdrawal Liability
payment when due, which in each case of (i), (ii) and (iii), individually or in
the aggregate would reasonably be expected to result in a Material Adverse
Effect, or (e) the existence of any facts or circumstances with respect to the
Employee Benefit Plans in the aggregate that results in or is likely to result
in a Material Adverse Effect; or
8.12    Expropriation, etc. If any expropriation, attachment, sequestration,
distress or execution affects any assets or assets of an Australian Loan Party
where the value of those assets exceeds $10,000,000.
9    RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent (or the Australian Security Trustee, as the case may
be) may, and, at the instruction of the Required Lenders, shall (in each case
under clauses (a) or (b) by written notice to Borrowers), in addition to any
other rights or remedies provided for hereunder or under any other Loan Document
or by applicable law, do any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and (x) U.S. Borrowers shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by each U.S. Borrower, and (y) Australian Borrowers
shall be obligated to repay all of such Australian Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Australian Borrowers, and (ii)
direct Borrowers to provide (and Borrowers agree that upon receipt of such
notice Borrowers will provide) Letter of Credit Collateralization to Agent (or
the Australian Security Trustee, as the case may be) to be held as security for
Borrowers’ reimbursement obligations for drawings that may subsequently occur
under issued and outstanding Letters of Credit;
(b)    declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with (i) any obligation of
any Revolving Lender to make Revolving Loans, (ii) the obligation of any Swing
Lender to make Swing Loans, and (iii) the obligation of any Issuing Bank to
issue Letters of Credit; and
(c)    exercise (and the Australian Security Trustee may exercise, as the case
may be) all other rights and remedies available to Agent, the Australian
Security Trustee or the Lenders under the Loan Documents, under applicable law,
or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and (x)
U.S. Borrowers shall be obligated to repay all of such Obligations in full, and
(y) Australian Borrowers shall be obligated to repay all of such Australian
Obligations in full (including Borrowers being obligated to provide (and
Borrowers agree that they will provide) (1) Letter of Credit Collateralization
to Agent to be held as security for Borrowers’ reimbursement obligations in
respect of drawings that may subsequently occur under issued and outstanding
Letters of

- 69 -

--------------------------------------------------------------------------------




Credit and (2) Bank Product Collateralization to be held as security for
Borrowers’ or their Subsidiaries’ obligations in respect of outstanding Bank
Products), without presentment, demand, protest, or notice or other requirements
of any kind, all of which are expressly waived by each Borrower.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, the Corporations Act by law,
or in equity. No exercise by the Lender Group of one right or remedy shall be
deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.
10    WAIVERS; INDEMNIFICATION.
10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
10.3    Indemnification. Subject to Section 2.15 (including Section 2.15(o)),
each Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons
and the Lender-Related Persons (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable and documented fees and disbursements
of counsel (limited to one primary counsel and one local counsel in each
relevant jurisdiction (including Australia) for all Indemnified Persons, taken
as a whole, and, solely in the case of an actual or perceived conflict of
interest, one additional counsel to each group of Indemnified Persons similarly
situated) and one environmental consultant and all other reasonable and
documented out-of-pocket costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrowers shall not be liable for costs and expenses (including attorneys' fees)
of any Lender (other than Bank of America) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of Parent’s
and its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes that are governed by Section 17), (b) with respect to any
actual or prospective investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, the making of any Loans or issuance of any
Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous

- 70 -

--------------------------------------------------------------------------------




Materials giving rise to liability or for which any Lender is required to incur
costs at, on, under, to or from the business or any assets or properties owned,
leased or operated by any Borrower or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to the Borrowers or any of their Subsidiaries or the business or any
such assets or properties of any Borrower or any of its Subsidiaries (each and
all of the foregoing, the “Indemnified Liabilities”). The foregoing to the
contrary notwithstanding, no Borrower shall have any obligation to any
Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the bad faith, gross negligence or willful misconduct of, by such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION (OTHER THAN A GROSSLY NEGLIGENT ACT
OR OMISSION OR TO THE EXTENT CONSTITUTING BAD FAITH OR WILLFUL MISCONDUCT) OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON. The indemnity in this clause
from the Australian Borrowers applies only to the extent such claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, damages, fees and disbursements of counsel and other out-of-pocket
expenses relate to the Australian Obligations.
11    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to any Borrower:    c/o CLIFFS NATURAL RESOURCES INC.
200 Public Square #3300
Cleveland, Ohio 44114
Attn: James Graham
Fax No. 216-694-6509
Email: james.graham@cliffsnr.com
With a copy to:
Cliffs Natural Resources Inc.
200 Public Square #3300
Cleveland, Ohio 44114
Attn: Dwayne M. Petish
Fax No. 216-694-6509
Email: dwayne.petish@cliffsnr.com
If to Agent:    BANK OF AMERICA, N.A.
135 S. LaSalle Street; Suite 925
Chicago, IL 60603
Attn: Peter Walther


- 71 -

--------------------------------------------------------------------------------




Tel No.: 312-904-8225
Fax No.: 312-453-5555
Email: peter.walther@baml.com
If to Issuing Bank:    To Agent
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. Each notice shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the mail, with first-class postage pre-paid, addressed to the
applicable address; or (c) if given by personal delivery, when duly delivered to
the notice address with receipt acknowledged. Any written communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party.  Any notice
received by Parent shall be deemed received by all Borrowers.  Electronic
communications (including e-mail, messaging and websites) may be used only in a
manner reasonably acceptable to Agent and, unless otherwise agreed by Agent,
only for routine communications, such as delivery of administrative matters and
distribution of Loan Documents. Agent makes no assurance as to the privacy or
security of electronic communications. Voice mail shall not be effective notices
under the Loan Documents.
12    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

- 72 -

--------------------------------------------------------------------------------




(d)    EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY LOAN PARTY, THE
AGENT, THE SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR; PROVIDED THAT
NOTHING HEREIN SHALL LIMIT THE BORROWERS’ OBLIGATIONS TO INDEMNIFY THE
AGENT-RELATED PERSONS AND THE LENDER-RELATED PERSONS AS REQUIRED UNDER, AND
SUBJECT TO, SECTION 10.3.
13    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Revolver
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:
(A)    Borrowers; provided, that no consent of Borrowers shall be required (1)
if an Event of Default has occurred and is continuing, or (2) in connection with
an assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within 5 Business Days after having received notice thereof; and
(B)    Agent and each Issuing Bank; provided, that no consent of Agent or any
Issuing Bank shall be required in connection with an assignment to a Person that
is a Lender or an Affiliate (other than natural persons) of a Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    [Reserved,]
(B)    no assignment may be made, (i) to a Competitor, or (ii) to a natural
person,

- 73 -

--------------------------------------------------------------------------------




(C)    no assignment may be made to a Loan Party or an Affiliate of a Loan Party
or an Offshore Associate of an Australian Loan Party,
(D)    the amount of the Revolver Commitments and the other rights and
obligations of the assigning Lender hereunder and under the other Loan Documents
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to Agent) shall be in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (%7) an assignment or delegation by any Lender to any
other Lender, an Affiliate of any Lender, or a Related Fund of such Lender or
(%7) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000) or (3) in the case of
an assignment of the entire remaining amount of the assigning Lender’s Revolver
Commitment and/or Obligations at the time owing it,
(E)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(F)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(G)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(H)    the assignee, if it is not a Lender, shall deliver to Agent an
administrative questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance, records it in the Register, and if applicable, receives payment of
the required processing fee, (i) the Assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, subject to Agent’s recording of
the Assignment and Acceptance in the Register as required by Section 13.1(h),
shall be a “Lender” and shall have the rights and obligations of a Lender under
the Loan Documents, and (ii) the assigning Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 18.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information

- 74 -

--------------------------------------------------------------------------------




as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons that is an Eligible Transferee and is
not a Competitor (a “Participant”) participating interests in all or any portion
of its Obligations, its Revolver Commitment, and the other rights and interests
of that Lender (the “Originating Lender”) hereunder and under the other Loan
Documents; provided, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Revolver
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents (it being understood that the
documentation required under Section 17.2 shall be delivered to the
participating Lender), (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating (excluding the imposition
of the Default Rate), (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments payable to such
Participant through such Lender, (v) no participation shall be sold to a natural
person, (vi) no participation shall be sold to a Loan Party or an Affiliate of a
Loan Party, and (vii) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. Notwithstanding the preceding sentence, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 17 (Withholding
Taxes) (subject to the requirements and limitations therein, including the
requirements under Section 17.2 (Exemptions) (it being understood that the
documentation required under Section 17.2 shall be delivered to the Lender
granting the participation only) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (a) of this
Section 13.1; provided that such Participant (A) agrees to be subject to the
provisions of Sections 14.2 (Replacement of Certain Lenders) as if it were an
assignee under paragraph (a) of this Section 13.1; and (B) shall not be entitled
to receive any greater payment under Section 17 (Withholding Taxes), with
respect to any participation, than its Originating Lender would have been
entitled to receive, except to the extent such entitlement to receive

- 75 -

--------------------------------------------------------------------------------




a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 18.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Loans (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). A Registered Loan (and the registered note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and any assignment or sale of all or part of
such Registered Loan (and the registered note, if any, evidencing the same) may
be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name and address of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
participations in Letters of Credit and Swing Loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or participation in a
Letter of Credit or Swing Loan is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. A Registered Loan (and the registered
note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely

- 76 -

--------------------------------------------------------------------------------




void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14    AMENDMENTS; WAIVERS.
14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
(i)    increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i) or Section 2.4(c)(ii),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.9 or 15.10,
(vii)    other than as permitted by Section 15.9, release Agent’s Lien in and to
all or substantially all of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”, or amend or modify the percentage
set forth in any other provision of any Loan Document (including this Section
14.1) specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder,
(ix)    contractually subordinate any of Agent’s Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, or if such Person constitutes an Excluded Subsidiary, release any
Borrower or any Guarantor from any obligation for the payment of money or
consent to the assignment or transfer by any Borrower or any Guarantor of any of
its

- 77 -

--------------------------------------------------------------------------------




rights or duties under this Agreement or the other Loan Documents if such
release would release all or substantially all of the guarantees provided
thereunder,
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii), (iii), (iv) or (v) or Section 2.4(e) or (f), or
(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 (1)
with respect to assignments to, or participations with, Persons who are Loan
Parties or their Affiliates or (2) in a manner which further restricts
assignments by Lenders thereunder.
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate (i) the definition of U.S. Borrowing Base (or any of the
defined terms (including the definitions of Eligible Accounts, Eligible
Inventory, and Eligible Equipment) that are used in such definition) to the
extent that any such change results in more credit being made available to U.S.
Borrowers based upon the U.S. Borrowing Base, but not otherwise, the last
paragraph of Section 2.1(a), (ii) the definition of U.S. Maximum Revolver
Amount, (iii) the definition of “ABL Priority Collateral” contained in the
Intercreditor Agreement or (iv) Section 4.01 of the Intercreditor Agreement, in
each case, without the written consent of Agent, Borrowers, and the
Supermajority Lenders;
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate the definition of Australian Borrowing Base (or any of the
defined terms (including the definitions of Eligible Accounts, Eligible
Inventory, In-Transit Inventory, and Eligible Equipment) that are used in such
definition) to the extent that any such change results in more credit being made
available to Australian Borrowers based upon the Australian Borrowing Base, but
not otherwise, the last paragraph of Section 2.1(b), or the definition of
Australian Maximum Revolver Amount, in each case, without the written consent of
Agent, Borrowers, and the Supermajority Lenders;
(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to any Issuing Bank, or any other rights or duties of any Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of such Issuing Bank, Agent, Borrowers, and the Required Lenders;
(f)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to any Swing Lender, or any other rights or duties of any Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of such Swing Lender, Agent, Borrowers, and the Required Lenders; and
(g)    Anything in this Section 14.1 to the contrary notwithstanding, (%4) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, (%4) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by

- 78 -

--------------------------------------------------------------------------------




Section 14.1(a)(i) through (iv) that affect such Lender and (iii) Agent and
Parent shall be permitted to amend any provision of this Agreement or any other
Loan Document (and such amendment shall become effective without any further
action or consent of any other party to any Loan Document) if Agent and Parent
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.
(h)    Notwithstanding the foregoing, the Agent and the Borrowers may enter into
an Incremental Amendment in accordance with Section 2.16 and such document shall
be effective to amend the terms of this Agreement and the other applicable Loan
Documents, in each case without any further action or consent of any other party
to any Loan Documents except as otherwise required by such Section.
14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 17,
then Borrowers, at their sole cost and expense (including any assignment fees),
upon at least five Business Days prior irrevocable notice, may permanently
replace any Lender that failed to give its consent, authorization, or agreement
(a “Non-Consenting Lender”) or any Lender that made a claim for compensation (a
“Tax Lender”) with one or more Replacement Lenders, and the Non-Consenting
Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Non-Consenting Lender or Tax
Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (%4) all interest, fees and other amounts that may be due in
payable in respect thereof, and (%4) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Revolver Commitments, and the other rights and obligations of
the Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.
14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

- 79 -

--------------------------------------------------------------------------------




15    AGENT AND AUSTRALIAN SECURITY TRUSTEE.
15.1    Appointment, Authority and Duties of Agent.
(a)    Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent and Australian Security Trustee under all Loan Documents. Agent
and Australian Security Trustee may, and each Lender authorizes Agent and
Australian Security Trustee to, enter into all Loan Documents to which Agent or
Australian Security Trustee is intended to be a party and accept the Guaranty
and Security Agreement and all Australian Security Documents. Any action taken
by Agent and Australian Security Trustee in accordance with the provisions of
the Loan Documents, and the exercise by Agent and Australian Security Trustee of
any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Lenders (an Bank Product Providers). Without limiting the generality of the
foregoing, Agent and Australian Security Trustee, as applicable, shall have the
sole and exclusive authority to (a) act as the disbursing and collecting agent
for Lenders with respect to all payments and collections arising in connection
with the Loan Documents; (b) execute and deliver as Agent and Australian
Security Trustee, as applicable, each Loan Document, including any intercreditor
or subordination agreement, and accept delivery of each Loan Document; (c) act
as collateral agent and security trustee for the Lenders for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
applicable law or otherwise. Agent alone shall be authorized to determine
eligibility and applicable advance rates under the U.S. Borrowing Base and the
Australian Borrowing Base, whether to impose or release any reserve, or whether
any conditions to funding or issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Lender, Bank Product Provider or other Person for
any error in judgment.
(b)    Duties. The titles of “Agent” and “Security Trustee” are used solely as a
matter of market custom and the duties of Agent and Australian Security Trustee
are administrative in nature only. Neither Agent nor, to the extent permitted by
law, Australian Security Trustee have any duties except those expressly set
forth in the Loan Documents, and in no event does Agent or Australian Security
Trustee have any agency, fiduciary or implied duty to or relationship with any
Lender, Bank Product Provider or other Person by reason of any Loan Document or
related transaction. The conferral upon Agent and Australian Security Trustee of
any right shall not imply a duty to exercise such right, unless instructed to do
so by Lenders in accordance with this Agreement.
(c)    Agent Professionals. Each of Agent and Australian Security Trustee may
perform its duties through agents and employees. Each of Agent and Australian
Security Trustee may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Neither Agent
nor Australian Security Trustee shall be responsible for the negligence or
misconduct of any agents, employees or Agent Professionals selected by it with
reasonable care.
(d)    Instructions of Required Lenders. The rights and remedies conferred upon
Agent and Australian Security Trustee under the Loan Documents may be exercised
without the necessity of joining any other party, unless required by applicable
law. In determining compliance with a condition for any action hereunder,
including satisfaction of any condition in Section 3, Agent may presume that the
condition is satisfactory to a Lender and Bank Product Provider unless Agent has
received written notice to the contrary from such Lender or Bank Product
Provider before Agent takes the action. Agent and Australian Security Trustee
may request instructions from Required Lenders or other Lenders or Bank Product
Providers with respect to any act (including the failure to act) in connection
with any Loan Documents or Collateral, and may seek assurances to its reasonable
satisfaction from Lenders or Bank Product Providers of their indemnification
obligations against Claims that could be incurred by Agent or Australian
Security Trustee. Agent and Australian Security Trustee may refrain from any act
until it has received such instructions or assurances, and shall not incur
liability to any Person by reason of so refraining. Instructions of Required

- 80 -

--------------------------------------------------------------------------------




Lenders shall be binding upon all Lenders (and Bank Product Providers), and no
Lender (or Bank Product Provider) shall have any right of action whatsoever
against Agent or Australian Security Trustee as a result of Agent or Australian
Security Trustee acting or refraining from acting pursuant to instructions of
Required Lenders. Notwithstanding the foregoing, instructions by and consent of
specific parties shall be required to the extent provided in Section 14.1. In no
event shall Agent or Australian Security Trustee be required to take any action
that it determines in its discretion is contrary to applicable law or any Loan
Documents or could subject any Agent-Related Person to liability.
15.2    Liability of Agent and Australian Security Trustee. Neither Agent nor
Australian Security Trustee shall be liable to any Lender or Bank Product
Provider for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by its bad faith, gross negligence
or willful misconduct. Neither Agent nor Australian Security Trustee assume any
responsibility for any failure or delay in performance or any breach by any Loan
Party, Lender or Bank Product Provider of any obligations under the Loan
Documents. Neither Agent nor Australian Security Trustee make any express or
implied representation, warranty or guarantee to Lenders or Bank Product
Providers with respect to any Obligations, Collateral, Liens, Loan Documents or
Loan Party. No Agent-Related Person shall be responsible to Lender (and Bank
Product Providers) for any recitals, statements, information, representations or
warranties contained in any Loan Documents or Borrower Materials; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party or
Account Debtor. No Agent-Related Person shall have any obligation to any Lender
or Bank Product Provider to ascertain or inquire into the existence of any
Default or Event of Default, the observance by any Loan Party of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents.
15.3    Reliance by Agent. Each of the Agent and the Australian Security Trustee
shall be entitled to rely, and shall be fully protected in relying, upon any
certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person. Each of the Agent
and the Australian Security Trustee shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.
15.4    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 3, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Agent and the other Lenders thereof in writing. Each
Lender (and Bank Product Provider) agrees that, except as otherwise provided in
any Loan Documents or with the written consent of Agent and Required Lenders, it
will not take any Enforcement Action, accelerate Obligations (other than Bank
Product Obligations) or assert any rights relating to any Collateral.
15.5    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent, Australian Security
Trustee or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each Loan
Party and its own decision to enter into this Agreement and to fund Loans and
participate in Letters of Credit hereunder. Each Lender (and Bank Product
Provider) has made such inquiries as it feels necessary concerning the Loan
Documents, Collateral and Loan Parties. Each Lender (and Bank Product Provider)
acknowledges and agrees that the other Lenders (and Bank Product Providers) have
made no representations or warranties concerning any Loan Party, any Collateral
or the legality, validity, sufficiency or enforceability of any Loan Documents
or Obligations. Each Lender (and Bank Product Provider) will, independently and
without reliance upon any other Lender (or Bank Product Provider), and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and participating in Letters of Credit, and in taking or

- 81 -

--------------------------------------------------------------------------------




refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly requested by a Lender, Agent shall have no duty
or responsibility to provide any Lender (or Bank Product Provider) with any
notices, reports or certificates furnished to Agent by any Loan Party or any
credit or other information concerning the affairs, financial condition,
business or properties of any Loan Party (or any of its Affiliates) which may
come into possession of any Agent-Related Person.
15.6    Indemnification. EACH LENDER (AND BANK PRODUCT PROVIDER) SHALL INDEMNIFY
AND HOLD HARMLESS AGENT-RELATED PERSONS AND ISSUING BANK INDEMNITEES, TO THE
EXTENT NOT REIMBURSED BY LOAN PARTIES (AND WITHOUT LIMITING THEIR OBLIGATION TO
DO SO), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNIFIED PERSON, PROVIDED THAT ANY CLAIM AGAINST AN
AGENT-RELATED PERSON RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN
THE CAPACITY OF AGENT); PROVIDED THAT NO LENDER SHALL BE REQUIRED TO INDEMNIFY
ANY AGENT-RELATED PERSON OR ISSUING BANK INDEMNITEE FOR CLAIMS THAT A COURT OF
COMPETENT JURISDICTION HAS FINALLY DETERMINED TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT-RELATED PERSON OR ISSUING BANK
INDEMNITEE. In Agent’s discretion, it may reserve for any Claims made against an
Agent-Related Person or Issuing Bank Indemnitee, and may satisfy any judgment,
order or settlement relating thereto, from proceeds of Collateral prior to
making any distribution of Collateral proceeds to Lenders (and Bank Product
Providers). If Agent or Australian Security Trustee is sued by any receiver,
trustee or other Person for any alleged preference or fraudulent transfer, then
any monies paid by Agent or Australian Security Trustee in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to Agent or Australian Security Trustee, as applicable, by each
Lender (and Bank Product Provider) to the extent of its Pro Rata Share.
15.7    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders, Australian Security Trustee and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Loan Parties and their Affiliates, as if they were not Agent,
Australian Security Trustee or Lenders hereunder, without any duty to account
therefor to any Lender (or Bank Product Provider). In their individual
capacities, Agent, Australian Security Trustee, Lenders and their Affiliates may
receive information regarding Loan Parties, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and
shall have no obligation to provide such information to any Lender (or Bank
Product Provider).
15.8    Successor Agent.
(a)    Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a Lender or an Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and, in either case, provided no Event
of Default exists, reasonably acceptable to Borrowers. If no successor agent is
appointed prior to the effective date of Agent’s resignation, then Agent may
appoint a successor agent that is a financial institution acceptable to it
(which shall be a Lender unless no Lender accepts the role) or in the absence of
such appointment, Required Lenders shall on such date assume all rights and
duties of Agent hereunder, provided that Agent shall consult with Parent prior
to such appointment. Upon acceptance by any successor Agent of its appointment
hereunder, such successor Agent shall thereupon succeed to and become vested
with all the powers and duties of the retiring Agent without further act. On the
effective date of its resignation, the retiring Agent shall be discharged from
its duties and obligations hereunder in its capacity as Agent but shall continue
to have all rights and protections under the Loan Documents with respect to
actions taken or omitted to be taken by it while Agent, including the
indemnification set forth in Sections 15.6 and 10.3, and all rights and
protections under this Section 15. Any successor to Bank of America by merger or
acquisition of stock or

- 82 -

--------------------------------------------------------------------------------




this loan shall continue to be Agent hereunder without further act on the part
of any Lender (or Bank Product Provider) or Loan Party.
(b)    Co-Collateral Agent. If appropriate under applicable law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Lenders (and Bank Product Providers) shall execute and deliver any instrument or
agreement that Agent may request to effect such appointment. If any such agent
shall die, dissolve, become incapable of acting, resign or be removed, then all
the rights and remedies of the agent, to the extent permitted by applicable law,
shall vest in and be exercised by Agent until appointment of a new agent.
15.9    Agreements Regarding Collateral and Borrower Materials.
(a)    Lien Releases; Care of Collateral. Lenders (and Bank Product Providers)
authorize Agent and Australian Security Trustee, as applicable, to release any
Lien with respect to any Collateral (a) upon payment in full of the Obligations
(other than unasserted contingent obligations); (b) that is the subject of a
disposition or Lien that Borrowers certify in writing is a Permitted Disposition
or any other disposition permitted by the Loan Documents or a Permitted Lien
entitled to priority over Agent’s or Australian Security Trustee’s Liens (and
Agent and Australian Security Trustee may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; (d) that is owned by a Loan Party if such Loan Party
becomes an Excluded Subsidiary; (e) if required or permitted under the terms of
any other Loan Documents, including any intercreditor agreement, or (f) subject
to Section 14.1, with the consent of Required Lenders. Lenders (and Bank Product
Providers) authorize Agent and Australian Security Trustee, as applicable, to
subordinate its Liens to any Permitted Purchase Money Indebtedness or other Lien
entitled to priority hereunder. Neither Agent nor Australian Security Trustee
have any obligation to assure that any Collateral exists or is owned by a Loan
Party, or is cared for, protected or insured, nor to assure that Agent’s or
Australian Security Trustee’s Liens have been properly created, perfected or
enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Collateral.
(b)    Possession of Collateral. Agent, the Australian Security Trustee, Lenders
and Bank Product Providers appoint each Lender as agent (for the benefit of
Lender (and Bank Product Providers)) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent's instructions.
(c)    Agent shall promptly provide to Lenders, when complete, any field
examination, audit, appraisal report or valuation prepared for Agent with
respect to any Loan Party or Collateral (“Report”) and other Borrower Materials
received pursuant to Schedule 5.1 or 5.2. Reports and other Borrower Materials
may be made available to Lenders by providing access to them on the Platform,
but Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants on a confidential basis), and to use all
Borrower Materials solely for administration of the Obligations. Each Lender
shall indemnify and hold harmless Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Borrower Materials, as well as from any Claims arising as a direct
or indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.

- 83 -

--------------------------------------------------------------------------------




15.10    Ratable Sharing.
(a)    If any Lender obtains any payment or reduction of any Obligation, whether
through set-off or otherwise, in excess of its ratable share of such Obligation,
such Lender shall forthwith purchase from Lenders (and Bank Product Providers)
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a pro rata basis or in accordance with Sections
2.4(b)(iv) or 2.4(b)(v), as applicable. If any of such payment or reduction is
thereafter recovered from the purchasing Lender, the purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest. Notwithstanding the foregoing, if a Defaulting Lender obtains a
payment or reduction of any Obligation, it shall immediately turn over the full
amount thereof to Agent for application under Section 2.3(i) and it shall
provide a written statement to Agent describing the Obligation affected by such
payment or reduction. No Lender shall set off against an Agent Account without
Agent’s prior consent.
15.11    Remittance of Payments and Collections.
(a)    Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. on a Business Day,
payment shall be made by Lender not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Lender (or Bank Product Provider)
shall be made by wire transfer, in the type of funds received by Agent. Any such
payment shall be subject to Agent’s right of offset for any amounts due from
such payee under the Loan Documents.
(b)    Failure to Pay. If any Lender (or Bank Product Provider) fails to pay any
amount when due by it to Agent pursuant to the terms hereof, such amount shall
bear interest, from the due date until paid in full, at the greater of the
Federal Funds Rate or the rate determined by Agent as customary for interbank
compensation for two Business Days and thereafter at the Default Rate for Base
Rate Loans. In no event shall Borrowers be entitled to credit for any interest
paid by a Lender (or Bank Product Provider) to Agent, nor shall a Defaulting
Lender be entitled to interest on amounts held by Agent pursuant to Section
2.3(i).
(c)    Recovery of Payments. If Agent pays an amount to a Lender (or Bank
Product Provider) in the expectation that a related payment will be received by
Agent from a Loan Party and such related payment is not received, then Agent may
recover such amount from the Lender (or Bank Product Provider). If Agent
determines that an amount received by it must be returned or paid to a Loan
Party or other Person pursuant to applicable law or otherwise, then Agent shall
not be required to distribute such amount to any Lender (or Bank Product
Provider). If any amounts received and applied by Agent to Obligations held by a
Lender (or Bank Product Provider) are later required to be returned by Agent
pursuant to applicable law, such Lender (or Bank Product Provider) shall pay to
Agent, on demand, its share of the amounts required to be returned.
15.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as a “Joint Lead Arranger” or “Joint
Bookrunner” of any kind shall have no right or duty under any Loan Documents
other than those applicable to all Lenders, and shall in no event have any
fiduciary duty to any Lender (or any Bank Product Provider).
15.13    Bank of Product Providers. Each U.S. Bank Product Provider and
Australian Bank Product Provider, by delivery of a notice to Agent of a Bank
Product, agrees to be bound by the Loan Documents, including Sections 2.4(b)(iv)
or 2.4(b)(v), as applicable, Section 18.9(c) and Section 15. Each Bank Product
Provider shall indemnify and hold harmless Agent-Related Persons, to the extent
not reimbursed by Loan Parties, against all Claims that may be incurred by or
asserted against any Agent-Related Person in connection with such provider's
Bank Product Obligations.

- 84 -

--------------------------------------------------------------------------------




15.14    Australian Security Trustee.
(a)    In this Agreement, any rights and remedies exercisable by, any documents
to be delivered to, or any other indemnities or obligations in favor of Agent
shall be, as the case may be, exercisable by, delivered to, or be indemnities or
other obligations in favor of Agent (or any other Person acting in such
capacity) in its capacity as Australian Security Trustee to the extent that the
rights, remedies, deliveries, indemnities or other obligations relate to the
Australian Security Documents or the security thereby created. Any obligations
of Agent (or any other Person acting in such capacity) in this Agreement shall
be obligations of Agent in its capacity as Australian Security Trustee to the
extent that the obligations relate to any Australian Security Document or the
security thereby created. Additionally, in its capacity as Australian Security
Trustee, Agent (or any other Person acting in such capacity) shall have:
(i)    all the rights, remedies and benefits in favor of Agent contained in the
provisions of the whole of this Section 15.14;
(ii)    all the powers of an absolute owner of the security constituted by the
Australian Security Documents; and
(iii)    all the rights, remedies and powers granted to it and be subject to all
the obligations and duties owed by it under the Australian Security Documents.
(b)    Each Australian Bank Product Provider, Australian Issuing Bank,
Australian Revolving Lender, Australian Swing Lender, Australian Hedge Provider
and the Agent (the “Australian Secured Creditors”) appoint Australian Security
Trustee under and pursuant to the terms of the Australian Security Trust Deed to
act as its trustee under and in relation to the Australian Security Documents
and any other Loan Document which the Australian Security Trustee may enter into
from time to time and each Australian Secured Creditor (and each Australian Bank
Product Provider shall be deemed to) authorize Australian Security Trustee under
the terms of the Australian Security Trust Deed to exercise such rights,
remedies, powers and discretions as are specifically delegated to Australian
Security Trustee by the terms of the Australian Security Trust Deed and the Loan
Documents together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto and Australian Security Trustee accepts that
appointment.
(c)    Each Australian Secured Creditor hereby (and each Australian Bank Product
Provider by entering into a Bank Product Provider Agreement is deemed to):
(i)    acknowledges that they are aware of, and consent to, the terms of the
Australian Security Trust Deed; and
(ii)    agrees to comply with and be bound by the Australian Security Trust Deed
as a Beneficiary (as that term is defined in the Australian Security Trust
Deed);
(iii)    acknowledges that it has received a copy of the Australian Security
Trust Deed together with the other information which it has required in
connection with the Australian Security Trust Deed, the Australian Security
Documents and the other Loan Documents to which the Australian Security Trustee
is a party;
(iv)    without limiting the general application of paragraph (i) above,
acknowledges and agrees as specified in Section 7.12 of the Australian Security
Trust Deed and provides the indemnities as specified in Section 10.3 of the
Australian Security Trust Deed; and
(v)    without limiting the general application of paragraph (i) above, for
consideration received, irrevocably appoints as its attorney each person who
under the terms of the Australian

- 85 -

--------------------------------------------------------------------------------




Security Trust Deed is appointed an attorney of a Beneficiary (as defined in the
Australian Security Trust Deed) on the same terms and for the same purposes as
contained in the Australian Security Trust Deed.
This clause is executed as a deed poll in favor of Australian Security Trustee
and each Beneficiary (as defined in the Australian Security Trust Deed) from
time to time.
(d)    The Australian Secured Creditors (and each Australian Bank Product
Provider by entering into a Bank Product Provider Agreement is deemed to) agree
that at any time that the Australian Security Trustee shall be a Person other
than Agent, such other Person shall have the rights, remedies, benefits and
powers granted to the Agent in its capacity as Australian Security Trustee in
this Agreement.
15.15    No Third Party Beneficiaries. This Section 15 is an agreement solely
among Lender (and Bank Product Providers), Agent and Australian Security
Trustee, and shall survive payment in full of the Obligations. This Section 15
does not confer any rights or benefits upon Borrowers or any other Person. As
between Borrowers, Agent and Australian Security Trustee, any action that Agent
or Australian Security Trustee may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and
directed by Lenders (and Bank Product Providers).
16    COLLECTION ALLOCATION MECHANISM.
(a)    On the CAM Exchange Date, (i) the Revolver Commitments shall
automatically and without further act be terminated as provided in Section 8,
(ii) each Lender shall become obligated to fund, within one Business Day, all
participations in outstanding Swing Loans held by it (it being agreed that the
CAM Exchange shall not result in a reallocation of such funding obligations, but
only of the funded participations resulting therefrom) and (iii) the Lenders
shall automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in such Designated
Obligations. Each Lender, each person acquiring a participation from any Lender
as contemplated by Section 13.1 and each Borrower hereby consents and agrees to
the CAM Exchange. Each Borrower and each Lender agrees from time to time to
execute and deliver to the Agent all such promissory notes and other instruments
and documents as the Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it hereunder to the Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of any
Borrower to execute or deliver or of any Lender to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.
(b)    As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Agent pursuant to any Loan Document in respect of the
Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by clause (c)
below), but giving effect to assignments after the CAM Exchange Date, it being
understood that nothing herein shall be construed to prohibit the assignment of
a proportionate part of all an assigning Lender’s rights and obligations in
respect of a single class of Revolver Commitments or Loans.
(c)    In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of a Letter of
Credit Disbursement by an Issuing Bank that is not reimbursed by the applicable
Borrower, then (a) each U.S. Revolving Lender or Australian Revolving Lender, as
applicable, shall, in accordance with Section 2.11(e) or Section 2.12(e), as
applicable, promptly purchase from the applicable Issuing Bank a participation
in such Letter of Credit Disbursement in the amount equal to its Pro Rata Share
of such Letter of Credit Disbursement (without giving effect to the CAM
Exchange), (b) the Agent shall redetermine the CAM Percentages after giving
effect to such Letter of Credit Disbursement and the purchase of participations
therein by the applicable Lenders, and the Lenders

- 86 -

--------------------------------------------------------------------------------




shall automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that each Lender shall
own an interest equal to such Lender’s CAM Percentage in each of the Designated
Obligations and (c) in the event distributions shall have been made in
accordance with the preceding paragraph, the Lenders shall make such payments to
one another as shall be necessary in order that the amounts received by them
shall be equal to the amounts they would have received had each Letter of Credit
Disbursement been outstanding immediately prior to the CAM Exchange.  Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns and shall be conclusive absent manifest error.
17    WITHHOLDING TAXES.
17.1    Payments. All payments made by any Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, except as
required by applicable law. If any applicable law requires any deduction or
withholding of an Indemnified Tax, then the applicable Loan Party agrees
(subject to Section 2.15 of this Agreement, including Section 2.15(o)) to pay
the full amount of such Indemnified Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section 17.1
after withholding or deduction for or on account of any Indemnified Taxes, will
not be less than the amount provided for herein. The applicable Loan Party will
furnish to Agent as promptly as possible after the date the payment of any
Indemnified Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by the applicable Loan Party. The applicable
Loan Party agrees to timely pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document in accordance with applicable law.
17.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent and Parent, to deliver to Agent and Parent (or, in the case of
a Participant, to the Lender granting the participation only) the following at
the time or times prescribed by applicable law and at the time or times
reasonably requested by Agent or Parent:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not (1) a “bank” as described in Section 881(c)(3)(A) of the IRC, (2) a 10
percent shareholder of Parent (within the meaning of Section 881(c)(3)(B) of the
IRC), or (3) a controlled foreign corporation related to Borrowers within the
meaning of Section 881(c)(3)(C) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or W-8BEN-E, as applicable, or Form W-8IMY (with proper
attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or

- 87 -

--------------------------------------------------------------------------------




(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
notify promptly Agent and Parent (or, in the case of a Participant, to the
Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding Tax
imposed by a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent and Parent, to deliver to Agent
and Parent (or, in the case of a Participant, to the Lender granting the
participation only) any form or forms that may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding Tax at the time or times prescribed by
applicable law and at the time or times reasonably requested by Agent or Parent.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of the documentation described in the
preceding sentence shall not be required if in the Lender’s or the Participant’s
reasonable judgment such completion, execution or submission would subject such
Lender or Participant to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or
Participant. Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent and Parent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(d)    If a payment made to a Lender or Participant under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or Participant were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Parent and the Agent, or, in the case
of a Participant, to the Lender granting the participation, at the time or times
prescribed by law and at such time or times reasonably requested by Parent or
the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Parent or the Agent as may be necessary
for Parent and the Agent to comply with their obligations under FATCA and to
determine that such Lender or Participant has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
17.3    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Borrowers or Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 17.2(a) or 17.2(c) are not delivered to Agent
and Parent (or, in the case of a Participant, to the Lender granting the
participation), then Agent or Borrowers (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.
(b)    Each Loan Party shall (subject to Section 2.15 of this Agreement,
including Section 2.15(o)) indemnify Lender or Agent, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 17) payable or paid by such Lender or Agent or required to be
withheld or deducted from a payment to such Lender or Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant

- 88 -

--------------------------------------------------------------------------------




Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Loan Party by such Lender (with a copy to
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(c)    Each Lender shall severally indemnify Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to the Lender from any other source against any amount due to
the Agent under this paragraph (c).
17.4    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes for which it has received
additional amounts pursuant to this Section 17, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to the
applicable Loan Party (but only to the extent of payments made, or additional
amounts paid, by the applicable Loan Party under this Section 17 with respect to
Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that the applicable Loan Party, upon the request of Agent or such
Lender, agrees to repay the amount paid over to the applicable Loan Party (plus
any penalties, interest or other charges imposed by the applicable Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the bad faith, willful misconduct or gross negligence of Agent
hereunder) to Agent or such Lender in the event Agent or such Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 17.4, in no event will the Agent or Lender be
required to pay any amount to a Loan Party pursuant to this Section 17.4 the
payment of which would place Agent or Lender in a less favorable net after-Tax
position than the Lender or Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. Notwithstanding anything in this
Agreement to the contrary, this Section 17.4 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to the applicable Loan Party or any other Person.
18    GENERAL PROVISIONS.
18.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, the Australian Security Trustee and each
Lender whose signature is provided for on the signature pages hereof.
18.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
18.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

- 89 -

--------------------------------------------------------------------------------




18.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
18.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the Australian Security Trustee
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the applicable Bank
Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Agent by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). Borrowers may obtain Bank Products from
any Bank Product Provider, although Borrowers are not required to do so. Each
Borrower acknowledges and agrees that no Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
18.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
18.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

- 90 -

--------------------------------------------------------------------------------




18.8    Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any applicable law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent transfers,
preferences, or other voidable or recoverable obligations or transfers (each, a
“Voidable Transfer”), or because such member of the Lender Group or Bank Product
Provider elects to do so on the reasonable advice of its counsel in connection
with a claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys' fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s and Australian Security
Trustee’s Liens securing such liability shall be effective, revived, and remain
in full force and effect, in each case, as fully as if such Voidable Transfer
had never been made. If, prior to any of the foregoing, (A) Agent’s and
Australian Security Trustee’s Liens shall have been released or terminated or
(B) any provision of this Agreement shall have been terminated or cancelled,
Agent’s and Australian Security Trustee’s Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.
18.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 18.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause  (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of

- 91 -

--------------------------------------------------------------------------------




Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information either subject to the
terms of this Section 18.9 or pursuant to confidentiality requirements
substantially similar to those contained in this Section 18.9 (and such Person
may disclose such Confidential Information to Persons employed or engaged by
them as described in clause (i) above), (ix) in connection with any litigation
or other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of any Borrower or the other Loan Parties and
the Revolver Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).
18.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Revolver Commitments have not expired
or been terminated.
18.11    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect

- 92 -

--------------------------------------------------------------------------------




of the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
18.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
18.13    Parent as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (%3) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (%3) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), (%3) to take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Revolving Loans and Letters of Credit and to exercise such other powers
as are reasonably incidental thereto to carry out the purposes of this Agreement
and (d) execute and deliver any amendments, consents, waivers or other
instruments related to this Agreement and the other Loan Documents on behalf of
such Borrower and any such amendment, consent, waiver or other instrument shall
be binding upon and enforceable against such other Borrower to the same extent
as if made directly by such Borrower (but Agent shall be entitled to require
execution thereof by all Borrowers). It is understood that the handling of the
U.S. Loan Accounts and the Australian Loan Accounts and Collateral in a combined
fashion, as more fully set forth herein (and subject to the terms herein), is
done solely as an accommodation to the applicable Borrowers in order to utilize
the collective borrowing powers of the applicable Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the U.S.
Loan Accounts and the Australian Loan Accounts and the Collateral in a combined
fashion, as more fully set forth herein (and subject to the terms herein), since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, (x) each U.S. Borrower hereby jointly and
severally agrees to indemnify each member of the Lender Group and holds each
member of the Lender Group harmless against any and all liability, expense, loss
or claim of damage or injury, made against the Lender Group by any U.S. Borrower
or by any third party whosoever, arising from or incurred by reason of (i) the
handling of the U.S. Loan Account and Collateral securing the U.S. Obligations
as herein provided, or (ii) the Lender Group’s relying on any instructions of
the Administrative Borrower, except that U.S. Borrowers will have no liability
to the relevant Agent-Related Person or Lender-Related Person under this
Section 18.13 with respect to any liability that has been finally determined by
a court of competent jurisdiction to have resulted solely from the bad faith,
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be, and (y) Australian Borrowers hereby
agree to indemnify each member of the Lender Group and holds each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by Australian Borrowers or by
any third party whosoever, arising from or incurred by reason of (i) the
handling of the Australian Loan Account and Collateral securing the Australian
Obligations as herein provided, or (ii) the Lender Group’s relying on any
instructions of the Administrative Borrower, except that Australian Borrowers
will have no liability to the relevant Agent-Related Person or Lender-Related
Person under this Section with respect to any liability that has been finally

- 93 -

--------------------------------------------------------------------------------




determined by a court of competent jurisdiction to have resulted solely from the
bad faith, gross negligence or willful misconduct of such Agent-Related Person
or Lender-Related Person, as the case may be.
18.14    Public Offer Representations.
(a)    Merrill Lynch, Pierce, Fenner & Smith Incorporated in its capacity as
Joint Lead Arranger (“Lead Left Arranger”) makes the following representations,
warranties and agreements:
(i)    on behalf of the Borrowers, such Lead Left Arranger has made invitations
to become a Lender under this Agreement to at least ten parties (each of whom
has been disclosed to the Parent);
(ii)    at least ten of the parties to whom such Lead Left Arranger has made
invitations pursuant to clause (i) above are not, as at the date the invitations
were made, to the knowledge of the relevant officers of such Lead Left Arranger
and in reliance on the representations made by the Borrowers to it, Associates
of any of the others of those ten invitees;
(iii)    such Lead Left Arranger has not made and will not make offers of
invitations referred to in clause (i) above to parties whom any Borrower have
notified it, are Offshore Associates of a Borrower; and
(iv)    such Lead Left Arranger will provide to the Borrowers, when reasonably
requested, any factual information in its possession or which it is reasonably
able to provide to assist the Borrowers to demonstrate (based upon tax advice
received by the Borrowers) that s128F of the Australian Tax Act has been
satisfied, solely to the extent where doing so will not, in such Lead Left
Arranger’s reasonable opinion, breach any law or regulation or any duty of
confidence applicable to it.
(b)    Each of the Lenders as of the Closing Date make the following
representations, warranties and agreements:
(i)    at the time such Lender received the invitation (if any) as contemplated
by clause (a)(i) above, it was carrying on the business of providing finance, or
investing or dealing in securities, in the course of operating in financial
markets; and
(ii)    such Lender will provide to the Borrowers, when reasonably requested,
any factual information in its possession or which it is reasonably able to
provide to assist the Borrowers to demonstrate (based upon tax advice received
by the Borrowers) that s128F of the Australian Tax Act has been satisfied,
solely to the extent where doing so will not, in such Lender’s reasonable
opinion, breach any law or regulation or any duty of confidence applicable to
it; and
(iii)    such Lender will not assign or transfer rights hereunder that relate to
an Australian Borrower to a person whom the officers of the relevant existing
Lender involved on a day to day basis in the administration of the Lender’s
participation hereunder know to be an Offshore Associate of the relevant
Australian Borrower.
(c)    The Borrowers confirm that none of the potential invitees whose names
were disclosed to it by the Lead Left Arranger before the date of this Agreement
were known or suspected by it to be an Offshore Associate of any Borrower and
that at least ten of these potential invitees disclosed to it by the Lead Left
Arranger before the date of this Agreement were not known or suspected by it to
be an Associate of any of the others of those ten invitees.
(d)    If for any reason, the requirements of section 128F of the Australian Tax
Act have not been satisfied in relation to interest payable on Loans (except to
an Offshore Associate of any Borrower),

- 94 -

--------------------------------------------------------------------------------




then on request by an Agent, a Joint Lead Arranger or any Borrower, such
Borrower and the Agent shall co-operate and take steps reasonably requested with
a view to satisfying those requirements:
(i)    where the Lead Left Arranger breached Section 18.14(a) or where a Lender
breached Section 18.14(b), at the costs of the Lead Left Arranger or Lender (as
relevant); or
(ii)    in all other cases, at the cost of such Borrower.
19    INTERCREDITOR AGREEMENT
The terms of this Agreement and the other Loan Documents (other than the
Intercreditor Agreement), any Lien granted to the Agent pursuant to any Loan
Document and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
inconsistency between the provisions of this Agreement and the Loan Documents
(other than the Intercreditor Agreement), on the one hand, and the Intercreditor
Agreement, on the other, the provisions of the Intercreditor Agreement shall
supersede the provisions of this Agreement and the Loan Documents (other than
the Intercreditor Agreement). Without limiting the generality of the foregoing,
and notwithstanding anything herein to the contrary, all rights and remedies of
the Agent (and the Lender Group) shall be subject to the terms of the
Intercreditor Agreement, and until the Discharge of Fixed Asset Obligations (as
defined in the Intercreditor Agreement), (i) except for express requirements of
this Agreement, no Loan Party shall be required hereunder or under any other
Loan Document to take any action in respect of the Fixed Asset Priority
Collateral that is inconsistent with such Loan Party’s obligations under the
Senior Secured Notes Documents except if otherwise provided in the Intercreditor
Agreement and (ii) any obligation of any Loan Party hereunder or under any other
Loan Document with respect to the delivery or control of any Fixed Asset
Priority Collateral, the novation of any lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in respect of any Fixed Asset Priority Collateral shall be
deemed to be satisfied if such Loan Party complies with the requirements of the
similar provision of the applicable Senior Secured Notes Document.
[Signature pages to follow.]





- 95 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
U.S. BORROWERS
CLIFFS NATURAL RESOURCES INC.
By:
/s/ Terrance M. Paradie
Name: Terrance M. Paradie
Title: Executive Vice President and Chief Financial Officer



CLIFFS NORTH AMERICAN COAL LLC
LAKE SUPERIOR & ISHPEMING RAILROAD COMPANY
NORTHSHORE MINING COMPANY
OAK GROVE RESOURCES LLC
PINNACLE MINING COMPANY, LLC
UNITED TACONITE LLC
By:
/s/ Terrance M. Paradie
Name: Terrance M. Paradie
Title: Vice President and Treasurer



THE CLEVELAND-CLIFFS IRON COMPANY
By:
/s/ Terrance M. Paradie
Name: Terrance M. Paradie
Title: Treasurer



CLIFFS MINING COMPANY
By:
/s/ Terrance M. Paradie
Name: Terrance M. Paradie
Title: Executive Vice President, Chief Financial Officer and Treasurer




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------




AUSTRALIAN BORROWERS
Executed by CLIFFS ASIA PACIFIC IRON ORE PTY LTD ACN 001 892 995 in accordance
with section 127 of the Corporations Act 2001:
 
 
/s/ Stuart Taylor
 
/s/ Jason Grace
Director/Company Secretary
 
Director
Stuart Taylor
 
Jason Grace
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)



Executed by CLIFFS NATURAL RESOURCES PTY LTD ACN 112 437 180 in accordance with
section 127 of the Corporations Act 2001:
 
 
/s/ Stuart Taylor
 
/s/ Jason Grace
Director/Company Secretary
 
Director
Stuart Taylor
 
Jason Grace
Name of director/company secretary
(BLOCK LETTERS)
 
Name of director
(BLOCK LETTERS)




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Agent, as Australian Security Trustee, as Joint Lead
Arranger, as Joint Book Runner, and as a Lender
By:
/s/ Peter M. Walther
Name: Peter M. Walther
Title: Senior Vice President


[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






PNC Bank, National Association, as a Lender
By:
/s/ Brian Rujawitz
Name: Brian Rujawitz
Title: SVP



If second signatures is needed:


 
By:
 
Name:
Title:




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:
/s/ Marcus M. Tarkington
Name: Marcus M. Tarkington
Title: Director



If second signatures is needed:


 
By:
/s/ Michael Winters
Name: Michael Winters
Title: Vice President




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






Citizens Bank of Pennsylvania, as a Lender
By:
/s/ Debra L. McAllonis
Name: Debra L. McAllonis
Title: Senior Vice President




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By:
/s/ David L. Coody
Name: David L. Coody
Title: Senior Vice President



If second signatures is needed:


 
By:
/s/ Marianne Cordora
Name: Marianne Cordora
Title: Managing Director




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






Credit Suisse AG, Cayman Islands Branch, as a Lender
By:
/s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory



If second signatures is needed:


 
By:
/s/ Samuel Miller
Name: Samuel Miller
Title: Authorized Signatory




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






Siemens Financial Services, Inc. as a Lender
By:
/s/ John Finore
Name: John Finore
Title: Vice President



If second signatures is needed:


 
By:
/s/ April Greaves-Bryan
Name: April Greaves-Bryan
Title: Vice President




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By:
/s/ Blake Wright
Name: Blake Wright
Title: Managing Director



If second signatures is needed:


 
By:
/s/ James Austin
Name: James Austin
Title: Director




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






The Huntington National Bank, as a Lender
By:
/s/ Paul Weybrecht
Name: Paul Weybrecht
Title: Vice President




[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------






Jefferies Finance LLC
By:
/s/ Brian Buoye
Name: Brian Buoye
Title: Managing Director






[Signature Page to Syndicated Facility Agreement]

--------------------------------------------------------------------------------




SCHEDULE 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“ABL Collateral” means, collectively, ABL Priority Collateral and Australian ABL
Collateral.
“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
“Account” means an account (as that term is defined in the Code or the
Australian PPSA).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Change” means any change in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person (other than of a Subsidiary or a Canadian
Entity), or (b) the purchase or other acquisition (whether by means of a merger,
consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Equity Interests of any other Person (other than of a
Subsidiary or a Canadian Entity).
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender, that is an
Eligible Transferee and that agrees to provide any portion of any Incremental
Commitments in accordance with Section 2.16; provided that each Additional
Lender shall be subject to the approval of the Agent and each Issuing Bank (such
approval not to be unreasonably withheld, delayed or conditioned), in each case
to the extent any such consent would be required from the Agent and such Issuing
Bank, as applicable, under Section 13.1 for an assignment of Revolver
Commitments to such Additional Lender.
“ADI Account” shall have the meaning provided in Section 10 of the Australian
PPSA.
“Administrative Borrower” has the meaning specified therefor in Section 18.13 of
the Agreement.
“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of this Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.14(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other

1
#86913309v52

--------------------------------------------------------------------------------




ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent Professionals” attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent and
Australian Security Trustee.
“Agent-Related Persons” means Agent, Australian Security Trustee together with
their respective Affiliates, officers, directors, employees, attorneys, and
agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents and securing the Obligations (or any portion thereof).
“Agreed Currency” means (a) Dollars, (b) Australian Dollars, (c) Canadian
Dollars, (d) Pounds Sterling, (e) Euros, (f) Japanese Yen, (g) New Zealand
Dollars, (h) Swiss Francs and (i) any other currency approved in writing by the
Agent and the applicable Issuing Bank that is freely traded and exchangeable
into U.S. Dollars.
“Agreed Currency Equivalent” means, at any time, with respect to any amount
denominated in an Agreed Currency other than Dollars, the equivalent amount
thereof in the applicable Agreed Currency, as determined by Agent on the basis
of the Spot Rate for the purchase of such Agreed Currency with Dollars.
“Agreement” means the Syndicated Facility Agreement to which this Schedule 1.1
is attached.
“Allocated U.S. Availability” means any portion of the U.S. Excess Availability
(which shall be calculated without reference to the U.S. Revolver Commitments in
effect at such time) designated by the Parent to the Agent in writing to be
allocated to the Australian Borrowing Base in accordance with the definition
thereof.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans, LIBOR Rate Loans and Australian Base Rate Loans, as applicable,
the applicable margin set forth in the following table that corresponds to the
average daily Excess Availability for the most recently ended fiscal quarter;
provided, that for the period from the Closing Date through the end of the
second full fiscal quarter of the Borrowers ending after the Closing Date, the
Applicable Margin shall be no less than the margin in the row styled “Level II”:

2
#86913309v52

--------------------------------------------------------------------------------




Level
Average Daily Aggregate Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans (the “LIBOR Rate Margin”) and
Australian Base Rate Loans (the “Australian Base Rate Margin”)
I
≥ 66 2/3 of the Line Cap
0.75%
1.75%
II
≥33 1/3% of the Line Cap and < 66 2/3% of Line Cap
1.00%
2.00%
III
< 33 1/3% of Line Cap
1.25%
2.25%



Except as set forth in the foregoing proviso, the Applicable Margin shall be
re-determined quarterly on the first day of the month following the date of
delivery to Agent of the certified calculation of Excess Availability pursuant
to Section 5.1 of the Agreement. In the event that the information contained in
any Borrowing Base Certificate is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin actually
applied for such Applicable Period, then (i) Borrowers shall immediately deliver
to Agent a correct Borrowing Base Certificate for such Applicable Period, (ii)
the Applicable Margin shall be determined as if the correct Applicable Margin
(as set forth in the table above) were applicable for such Applicable Period,
and (iii) the applicable Borrowers shall immediately deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations. If Borrowers fail to
provide such certification when such certification is due, the Applicable Margin
shall be set at the margin in the row styled “Level III” as of the first day of
the month following the date on which the certification was required to be
delivered until the date on which such certification is delivered (on which date
(but not retroactively), without constituting a waiver of any Default or Event
of Default occasioned by the failure to timely deliver such certification, the
Applicable Margin shall be set at the margin based upon the calculations
disclosed by such certification.
“Applicable Australian Unused Line Fee Percentage” means, as of any date of
determination, the applicable percentage set forth in the following table that
corresponds to the Average Australian Revolver Usage of Australian Borrowers for
the most recently completed quarter; provided, that for the period from the
Closing Date through and including September 30, 2015, the Applicable Australian
Unused Line Fee Percentage shall be set at the rate in the row styled “Level
II”:
Level
Average Australian Revolver Usage
Applicable Australian Unused Line Fee Percentage
I
≥ 50% of the Australian Maximum Revolver Amount
0.250 percentage points
II
< 50% of the Australian Maximum Revolver Amount
0.375 percentage points



The Applicable Australian Unused Line Fee Percentage shall be re-determined on
the first day of each quarter by Agent.
“Applicable U.S. Unused Line Fee Percentage” means, as of any date of
determination, the applicable percentage set forth in the following table that
corresponds to the Average U.S. Revolver Usage of U.S. Borrowers for the most
recently completed quarter; provided, that for the period from the Closing Date
through

3
#86913309v52

--------------------------------------------------------------------------------




and including September 30, 2015, the Applicable U.S. Unused Line Fee Percentage
shall be set at the rate in the row styled “Level II”:
Level
Average U.S. Revolver Usage
Applicable U.S. Unused Line Fee Percentage
I
≥ 50% of the U.S. Maximum Revolver Amount
0.250 percentage points
II
< 50% of the U.S. Maximum Revolver Amount
0.375 percentage points



The Applicable U.S. Unused Line Fee Percentage shall be re-determined on the
first day of each quarter by Agent.
“Application Event” means the occurrence of (a) a failure by Borrowers (or any
of them) to repay all of the Obligations in full on the Maturity Date, (b) an
exercise by Agent or the Required Lenders of the remedies set forth in Section
9.1(a) or Section 9.1(b) or (c) an Event of Default and the election by the
Required Lenders to require that payments and proceeds of Collateral be applied
pursuant to Section 2.4(b)(iv) or Section 2.4(b)(v) of the Agreement.
“Arbitration Award” means that certain arbitration award granted pursuant to
Case No. 18209/VRO/AGF/ZF by the ICC International Court of Arbitration in favor
of Worldlink Resources Limited against Cliffs Quebec Iron Mining ULC, The Bloom
Lake Iron Ore Mine Limited Partnership and Bloom Lake General Partner Limited.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Associate” shall have the meaning given to it in section 128F(9) of the
Australian Tax Act.
“Australia” means the Commonwealth of Australia.
“Australian ABL Collateral” has the meaning given to ABL Priority Collateral in
the Australian Security Document described in paragraph (b) of that definition.
“Australian Additional Documents” has the meaning specified therefor in
Section 5.12(b) of the Agreement.
“Australian Bank Product” means any one or more of the following financial
products or accommodations extended to Australian Borrowers or their respective
Subsidiaries by an Australian Bank Product Provider: (a) credit cards (including
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”)), (b) credit card processing services, (c) debit cards, (d) stored
value cards, (e) supply chain financing, (f) Cash Management Services, or (g)
transactions under Hedge Agreements.
“Australian Bank Product Agreements” means those agreements entered into from
time to time by Australian Borrowers or their respective Subsidiaries with an
Australian Bank Product Provider in connection with the obtaining of any of the
Australian Bank Products.
“Australian Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Australian Borrowers and
their respective Subsidiaries to any Australian Bank Product Provider pursuant
to or evidenced by an Australian Bank Product Agreement and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or

4
#86913309v52

--------------------------------------------------------------------------------




to become due, now existing or hereafter arising, (b) all Australian Hedge
Obligations, and (c) all amounts that Agent or any Australian Revolving Lender
is obligated to pay to an Australian Bank Product Provider as a result of Agent
or such Australian Revolving Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, an Australian Bank
Product Provider with respect to the Australian Bank Products provided by such
Australian Bank Product Provider to Australian Borrowers or their respective
Subsidiaries; provided that in order for any item described in clauses (a) (b),
or (c) above, as applicable, to constitute “Australian Bank Product
Obligations”, if the applicable Australian Bank Product Provider is any Person
other than Bank of America or its Affiliates, then the applicable Australian
Bank Product must have been provided on or after the Closing Date and Agent
shall have received a Bank Product Provider Agreement within 10 days (or such
later date as Agent and Parent may agree) after the date of the provision of the
applicable Australian Bank Product to Australian Borrowers or their respective
Subsidiaries; provided further that the Australian Bank Product Obligations
shall not include any Excluded Swap Obligations.
“Australian Bank Product Provider” means any Australian Revolving Lender or any
of its Affiliates, including each of the foregoing in its capacity, if
applicable, as an Australian Hedge Provider; provided, that no such Person
(other than Bank of America or its Affiliates) shall constitute an Australian
Bank Product Provider with respect to an Australian Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Australian Bank Product within 10 days (or such later
date as Agent and Parent may agree) after the provision of such Australian Bank
Product to Australian Borrowers or their respective Subsidiaries; provided
further, that if, at any time, an Australian Revolving Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Australian Bank Product Providers and the obligations with respect to Australian
Bank Products provided by such former Australian Revolving Lender or any of its
Affiliates shall no longer constitute Australian Bank Product Obligations.
“Australian Bank Product Reserves” means, as of any date of determination, those
reserves that Agent deems necessary or appropriate to establish (based upon the
Australian Bank Product Providers’ determination of the liabilities and
obligations of Australian Borrowers and their respective Subsidiaries in respect
of Australian Bank Product Obligations) in respect of Australian Bank Products
then provided or outstanding.
“Australian Base Rate” shall mean, with respect to U.S. Dollars funded outside
the U.S., LIBOR as of 11.00 a.m. on the first Business Day in each month for a
one month period, provided that to the extent a comparable or successor rate is
approved by the Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Agent in consultation with Parent.  Any change in such rate shall take
effect at the opening of business on the day of such change.
“Australian Base Rate Loan” shall mean each Revolving Loan which is designated
or deemed designated as an Australian Base Rate Loan by the Parent at the time
of the incurrence thereof or conversion thereto.
“Australian Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
“Australian Borrowers” means Cliffs Asia Pacific Iron Ore Pty Ltd ACN 001 892
995, a company incorporated under the laws of Australia, Cliffs Natural
Resources Pty Ltd, ACN 112 437 180, a company incorporated under the laws of
Australia, all Australian Subsidiaries of Parent whose assets comprise a portion
of the Australian Borrowing Base, and shall include, as applicable, any
Subsidiary of Parent incorporated under the laws of Australia that becomes a
Borrower after the Closing Date pursuant to Section 5.11 of the Agreement.
“Australian Borrowing Base” means, as of any date of determination, the sum of:

5
#86913309v52

--------------------------------------------------------------------------------




(a)     85% of the amount of Eligible Accounts of Australian Borrowers, plus
(b)    the lesser of (i) the product of 80% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Inventory of the Australian Borrowers at such
time, and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value of Eligible Inventory of Australian Borrowers at such time, plus
(c)    the lesser of (i) 100% of the Net Book Value of Eligible Equipment of
Australian Borrowers at such time, and (ii) 85% multiplied by the Net Orderly
Liquidation Value of Eligible Equipment of Australian Borrowers at such time;
provided that this clause (c) of the Australian Borrowing Base shall not account
for more than 35% of the availability created by the Australian Borrowing Base,
plus
(d)    at the Parent’s election, the Allocated U.S. Availability (if any) at the
time of determination, minus
(e)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b) of the Agreement.
Notwithstanding the foregoing, the Australian Borrowing Base shall not exceed
25% of the sum of the U.S. Borrowing Base and the Australian Borrowing Base.
“Australian Borrowing Base Deficiency” occurs if at any time the Australian
Revolving Loan Exposures exceeds the Australian Borrowing Base then in effect at
such time.
“Australian Concentration Account” shall mean, subject to the proviso in Section
5.16(b)(ii), a special concentration account established and maintained by an
Australian Loan Party with Bank of America, N.A. (Australia Branch) (or if Bank
of America is not Agent, such other financial institution reasonably acceptable
to Agent and Parent) over which the Australian Security Trustee has sole
dominion and exclusive control for withdrawal purposes and which, if required by
Agent, is subject to an Australian Control Agreement.
“Australian Control Agreement” means, with respect to any applicable bank
account established and maintained by an Australian Loan Party, an agreement, in
form and substance reasonably satisfactory to the Agent, establishing “control”
(as defined in section 341 of the Australian PPSA) of such an account by the
Australian Security Trustee and whereby the Person maintaining such account
agrees to comply only with the instructions originated by the Australian
Security Trustee without the further consent of any Australian Loan Party.
“Australian Designated Account” means the Deposit Account of Australian
Borrowers identified on Schedule D-2 to the Agreement (or such other Deposit
Account of Australian Borrowers located at Australian Designated Account Bank
that has been designated as such, in writing, by Borrowers to Agent).
“Australian Designated Account Bank” has the meaning specified therefor in
Schedule D-2 to the Agreement (or such other bank that is located within the
United States or Australia that has been designated as such, in writing, by
Borrowers to Agent).
“Australian Dilution Percent” means the percent, determined as of the end of the
Australian Loan Parties’ most recent field examination, equal to (a) bad debt
write-downs or write-offs, discounts, returns, promotions, credits, credit memos
and other dilutive items with respect to active Accounts of the Australian Loan
Parties, divided by (b) active gross sales.
“Australian Dilution Percentage” means at any time, one percentage point (or
fraction thereof) for each percentage point (or fraction thereof) by which the
Australian Dilution Percent for the Australian Loan Parties exceeds five percent
(5.0%).

6
#86913309v52

--------------------------------------------------------------------------------




“Australian Dilution Reserve” means a reserve equal to the product of (x) the
Australian Dilution Percentage times (y) the value of all Eligible Accounts of
the Australian Loan Parties at such time.
“Australian Dollars” or “A$” means the lawful currency of Australia as in effect
from time to time.
“Australian Equipment” means any Equipment of an Australian Loan Party located
on any Australian Mine Site.
“Australian Excess Availability” means, as of any date of determination, (i) the
Australian Line Cap, minus (ii) the outstanding Australian Revolver Usage.
“Australian Extraordinary Advances” has the meaning specified therefor in
Section 2.3(f)(vi) of the Agreement.
“Australian Featherweight Collateral” has the meaning given to Featherweight
Collateral in the Australian Security Document described in paragraph (b) of
that definition.
“Australian General Security Deed and Guarantee” means the general security deed
and guarantee, dated as of even date with the Agreement, among the Australian
Security Trustee and each Australian Loan Party.
“Australian Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of Australian Borrowers and their respective Subsidiaries arising
under, owing pursuant to, or existing in respect of Hedge Agreements entered
into with one or more of the Australian Hedge Providers; provided, however that
the Australian Hedge Obligations shall not include any Excluded Swap
Obligations.
“Australian Hedge Provider” means any Australian Revolving Lender or any of its
Affiliates; provided, that no such Person (other than Bank of America or its
Affiliates) shall constitute an Australian Hedge Provider unless and until Agent
receives a Bank Product Provider Agreement from such Person and with respect to
the applicable Hedge Agreement within 10 days (or such later date as Agent and
Parent may agree) after the execution and delivery of such Hedge Agreement with
Australian Borrowers or their respective Subsidiaries; provided further, that
if, at any time, an Australian Revolving Lender ceases to be an Australian
Revolving Lender under the Agreement, then, from and after the date on which it
ceases to be an Australian Revolving Lender thereunder, neither it nor any of
its Affiliates shall constitute Australian Hedge Providers and the obligations
with respect to Hedge Agreements entered into with such former Australian
Revolving Lender or any of its Affiliates shall no longer constitute Australian
Hedge Obligations.
“Australian Hedge Reserves” means, as of any date of determination, those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to the last paragraph of Section 2.1(b), to establish and maintain
with respect to the Australian Hedge Obligations of Australian Borrowers.
“Australian In-Transit Inventory” means Inventory of the Australian Borrowers
which is in-transit from the Australian Mine Site to a Designated Port located
in Australia.
“Australian Inventory/Equipment Reserves” means, as of any date of
determination, (a) Landlord Reserves for locations of Australian Borrowers, (b)
those reserves that Agent deems necessary or appropriate, in its Permitted
Discretion and subject to the last paragraph of Section 2.1(b), to establish and
maintain (including reserves for slow-moving Inventory and Inventory shrinkage)
with respect to Eligible Inventory of Australian Borrowers or the Australian
Maximum Revolver Amount, and (c) with respect to Australian In-Transit
Inventory, those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to the last paragraph of Section 2.1(b), to
establish and maintain with respect to Australian In-Transit Inventory of
Australian Borrowers that is Eligible Inventory or the Australian Maximum
Revolver Amount (i) for the estimated costs relating to unpaid freight charges,
warehousing or storage

7
#86913309v52

--------------------------------------------------------------------------------




charges, taxes, duties, and other similar unpaid costs associated with the
acquisition of such Australian In-Transit Inventory, plus (ii) for the estimated
reclamation claims of unpaid sellers of such Australian In-Transit Inventory.
“Australian Issuing Bank” means Bank of America (or any of its Affiliates) and
each other Australian Revolving Lender appointed by Parent and agreed by the
Agent and such Australian Revolving Lender, in their sole discretion, to become
an Australian Issuing Bank for the purpose of issuing Australian Letters of
Credit pursuant to Section 2.12 of the Agreement.
“Australian Letter of Credit” means a letter of credit (as that term is defined
in the Code) issued or any standby, documentary, bankers acceptance, foreign
guarantee, indemnity or bank guarantee by an Australian Issuing Bank for the
account of an Australian Borrower pursuant to the Agreement.
“Australian Letter of Credit Exposure” means, as of any date of determination
with respect to any Australian Lender, such Australian Lender’s Pro Rata Share
of the Australian Letter of Credit Usage on such date.
“Australian Letter of Credit Fee” has the meaning specified therefor in
Section 2.6(b)(ii) of the Agreement.
“Australian Letter of Credit Indemnified Costs” has the meaning specified
therefor in Section 2.12(f) of the Agreement.
“Australian Letter of Credit Related Person” has the meaning specified therefor
in Section 2.12(f) of the Agreement.
“Australian Letter of Credit Sublimit” means an amount equal to $50,000,000.
“Australian Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Australian Letters of Credit.
“Australian Line Cap” means, as of any date of determination, the lesser of (a)
the Australian Maximum Revolver Amount and (b) the Australian Borrowing Base as
of such date.
“Australian Loan Account” has the meaning specified therefor in Section 2.9(b)
of the Agreement.
“Australian Loan Party” means any Australian Borrower or any other guarantor of
the Australian Obligations (other than a U.S. Loan Party).
“Australian Maximum Revolver Amount” means $100,000,000, as the same may be
decreased by the amount of reductions in the Australian Revolver Commitments
made in accordance with Section 2.4(c)(ii) of the Agreement, and as the same may
be increased pursuant to Section 2.16 or increased or decreased pursuant to
Section 2.2.
“Australian Mine Site” means any land in Australia which is the subject of a
statutory mining lease or similar mineral tenement granted by a Governmental
Authority in favor of an Australian Loan Party.
“Australian Obligations” means (a) all loans (including the Australian Revolving
Loans (inclusive of Australian Extraordinary Advances and Australian Swing
Loans)), debts, principal, interest (including any interest that accrues after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Australian Letters
of Credit (irrespective of whether contingent), premiums, liabilities (including
all amounts charged to the Australian Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees, Lender Group Expenses
(including any

8
#86913309v52

--------------------------------------------------------------------------------




fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Australian Loan Party arising out of,
under, pursuant to, in connection with, or evidenced by the Agreement or any of
the other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that the Australian Loan Parties are
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Australian Bank Product
Obligations. Without limiting the generality of the foregoing, the Australian
Obligations of the Australian Loan Parties under the Loan Documents include the
obligation to pay (i) the principal of the Australian Revolving Loans, (ii)
interest accrued on the Australian Revolving Loans, (iii) the amount necessary
to reimburse any Australian Issuing Bank for amounts paid or payable pursuant to
Australian Letters of Credit, (iv) Australian Letter of Credit commissions, fees
(including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under the Agreement or any of the other Loan Documents, and (vii)
indemnities and other amounts payable by any Australian Loan Party under any
Loan Document. Any reference in the Agreement or in the Loan Documents to the
Australian Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
“Australian Overadvance” means, as of any date of determination, that the
Australian Revolver Usage is greater than any of the limitations set forth in
Section 2.1(b) or Section 2.12, subject to Section 1.7(d).
“Australian Overadvance Loan” shall mean an Australian Revolving Loan that is a
Base Rate Loan or an Australian Base Rate Loan made when an Australian
Overadvance exists or is caused by the funding thereof.
“Australian Pension Plan” means a superannuation, retirement benefit or pension
fund (whether established by deed or under any statute of Australia or any state
or territory of Australia) contributed to by, or to which there is or may be an
obligation to contribute by, any Loan Party in respect of its Australian
employees and officers or former employees and officers.
“Australian PPS Law” means: (a) the Australian PPSA; (b) regulations made under
the Australian PPSA; or (c) any amendment made at any time to any other
legislation as a consequence of an Australian PPSA Law referred to in clauses
(a) and (b) of this definition, including amendments to the Corporations Act.
“Australian PPSA” means the Personal Property Securities Act 2009 (Cth) of
Australia.
“Australian Priority Payables Reserve” means those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to the last
paragraph of Section 2.1(b) with respect to amounts secured by any Liens, choate
or inchoate, or any rights, whether imposed by applicable Law in Australia or
elsewhere (and including rights to the payment or reimbursement of any costs,
charges or other amounts in connection with any Insolvency Proceeding), which
rank or are capable of ranking in priority to the Liens on the Australian ABL
Collateral in favor of Agent or the Australian Security Trustee of and/or for
amounts which may represent costs relating to the enforcement of Agent’s and/or
the Australian Security Trustee’s Liens including, without limitation, to the
extent applicable by operation of law, any such amounts due or which may become
due and not paid for wages, long service leave, retrenchment, payment in lieu of
notice, or vacation pay (including in all respects amounts protected by or
payable pursuant to the Fair Work Act 2009 (Cth)), any preferential claims as
set out in the Corporations Act, amounts due or which may become due and not
paid under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the Taxation Administration Act 1953 (Cth) (but excluding Pay as You Go
income withholding tax) and amounts in the future, currently or past due and not
contributed, remitted or paid in respect of any Australian Pension Plan,
together with any

9
#86913309v52

--------------------------------------------------------------------------------




charges which may be levied by a Governmental Authority as a result of any
default in payment obligations in respect of any Australian Pension Plan.
“Australian Protective Advances” has the meaning specified therefor in
Section 2.3(f)(iv) of the Agreement.
“Australian Receivable Reserves” means, as of any date of determination, those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to the last paragraph of Section 2.1(b), to establish and maintain
(including reserves for rebates, discounts, warranty claims, and returns) with
respect to the Eligible Accounts of Australian Borrowers or the Australian
Maximum Revolver Amount.
“Australian Revolver Commitment” means, with respect to each Australian
Revolving Lender, its Australian Revolver Commitment, and, with respect to all
Australian Revolving Lenders, their Australian Revolver Commitments, in each
case as such Dollar amounts are set forth beside such Australian Revolving
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Australian Revolving
Lender became an Australian Revolving Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Australian Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Australian Revolving Loans (inclusive of
Australian Swing Loans and Australian Protective Advances), plus (b) the amount
of the Australian Letter of Credit Usage.
“Australian Revolving Lender” means a Lender that has an Australian Revolver
Commitment or that has an outstanding Australian Revolving Loan and includes
each Australian Issuing Bank if the concept so requires.
“Australian Revolving Loan Exposure” means, with respect to any Australian
Revolving Lender, as of any date of determination (a) prior to the termination
of the Australian Revolver Commitments, the amount of such Australian Revolving
Lender’s Australian Revolver Commitments, and (b) after the termination of the
Australian Revolver Commitments, the aggregate outstanding principal amount of
the Australian Revolving Loans of such Australian Revolving Lender.
“Australian Revolving Loans” has the meaning specified therefor in
Section 2.1(b) of the Agreement and includes Australian Letter of Credit
Disbursements pursuant to Section 2.12(d).
“Australian Secured Creditors” has the meaning specified therefor in Section
15.14(b) of the Agreement.
“Australian Security Documents” means (a) the Australian Security Trust Deed,
(b) the Australian General Security Deed and Guarantee, (c) any other documents
which are incidental, collateral or supplementary to the security documents
referred to in clauses (a) and (b) reasonably required by Agent, including for
purposes of payment of stamp duty and registration and any accession deed to the
Australian Security Trust Deed, (d) any deed of priority or similar document
entered into by the Australian Security Trustee relating to any other Australian
Security Document, (e) each other security agreement or other instrument or
document executed and delivered by any Australian Loan Party to the Australian
Security Trustee pursuant to the Agreement or any other Loan Document granting a
Lien on assets of any Australian Loan Party as security for the Australian
Obligations, and (f) any other document designated as such by the Australian
Security Trustee and Parent.
“Australian Security Trust Deed” means the security trust deed, dated as of even
date with the Agreement, between, amongst others, the Australian Security
Trustee and each Australian Loan Party;
“Australian Security Trustee” has the meaning specified therefor in the preamble
to the Agreement.

10
#86913309v52

--------------------------------------------------------------------------------




“Australian Swing Lender” means Bank of America or any other Australian
Revolving Lender that, at the request of Borrowers and with the consent of Agent
agrees, in such Australian Revolving Lender’s sole discretion, to become the
Australian Swing Lender under Section 2.3(d) of the Agreement.
“Australian Swing Loan” has the meaning specified therefor in Section 2.3(d) of
the Agreement.
“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 of Australia.
“Australian Unused Line Fee” has the meaning specified therefor in Section
2.10(b)(ii) of the Agreement.
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
“Bank of America” means Bank of America, N.A., a national banking association.
“Bank Product” means any U.S. Bank Product or any Australian Bank Product.
“Bank Product Agreements” means the U.S. Bank Product Agreements and the
Australian Bank Product Agreements.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the applicable Bank Product Providers (other than the Hedge
Providers) in an amount reasonably determined by Agent in its Permitted
Discretion as sufficient to satisfy the reasonably estimated credit exposure
with respect to the then existing Bank Product Obligations owed to such Bank
Product Providers (other than Hedge Obligations).
“Bank Product Obligations” means the U.S. Bank Product Obligations and the
Australian Bank Product Obligations; provided that Bank Product Obligations
shall not include any Excluded Swap Obligations.
“Bank Product Provider” means any U.S. Bank Product Provider or any Australian
Bank Product Provider.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-3 to the Agreement or otherwise in form and
substance reasonably satisfactory to Agent, duly executed by the applicable Bank
Product Provider, the applicable Borrowers, and Agent.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1.00%, and (c) the Prime
Rate. Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or the LIBOR Rate, as the case may be, shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the LIBOR Rate, as the case may be.
“Base Rate Loan” means each portion of the Loans that bears interest at a rate
determined by reference to the Base Rate.
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

11
#86913309v52

--------------------------------------------------------------------------------




“Benefit Plan” means an employee benefit plan as defined in Section 3(3) of
ERISA (other than a Pension Plan or Multiemployer Plan) to which any Loan Party
incurs or otherwise has any obligation or liability, contingent or otherwise.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Borrower Materials” has the meaning specified therefor in Section 18.9(c) of
the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by Lenders (or Agent on behalf thereof), or by a Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1.
“Business Day” means any day except Saturday, Sunday, or other day on which
banks are authorized or required to close in the states of California or New
York, except that (a) if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market,
and (b) if a determination of a Business Day shall relate to any Loan to or
Letter of Credit issued for the account of the Australian Borrowers, the term
“Business Day” also shall exclude any day on which banks are authorized or
required to be closed in any of Sydney or Melbourne, Australia or Hong Kong.
“CAM” means the mechanism for the allocation and exchange of interests in the
U.S. Revolver Commitments and the Australian Revolver Commitments and the
collections thereunder established under Section 16. 
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 16.
“CAM Exchange Date” means the date on which (a) any event referred to in
Section 8.4 or Section 8.5 shall occur with respect to any Borrower or (b) any
remedy set forth in Section 9.1(a) or 9.1(b) is exercised.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the Dollar Equivalents
(determined on the basis of Spot Rates prevailing on the CAM Exchange Date) of
the Designated Obligations owed to such Lender (whether or not at the time due
and payable) immediately prior to the CAM Exchange and (b) the denominator shall
be the sum of the Dollar Equivalents (as so determined) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
immediately prior to the CAM Exchange.
“Canadian Dollars” means the lawful currency of Canada as in effect from time to
time.
“Canadian Entities” means the CCAA Entities and the Other Canadian Entities.
“Canadian Existing Indebtedness” means any Indebtedness of the applicable
Canadian Entities and the Parent under (x) that certain Master Loan and Security
Agreement, dated as of September 27, 2013, among Key Equipment Finance Inc., as
lender and as administrative agent, The Bloom Lake Iron Ore Mine Limited
Partnership, a limited partnership formed under the laws of the Province of
Ontario, Wabush Mines,

12
#86913309v52

--------------------------------------------------------------------------------




an unincorporated joint venture of Wabush Iron Co. Limited and Wabush Resources
Inc., by its managing agent, Cliffs Mining Company and each other person
designated as a borrower from time to time pursuant to the terms thereof, and
the other Account Documentation referred to in such Master Loan and Security
Agreement, including all loan schedules thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time, and (y) the
Corporate Guaranty dated September 27, 2013 provided by the Parent in respect
thereof, as it may be amended, restated, supplemented or otherwise modified from
time to time.
“Canadian Restructuring” means all or any part of the transaction or event or
series of transactions or events described to Agent and the Lenders in that
certain letter agreement, dated March 30, 2015, addressed to Agent and the
Lenders and acknowledged by Agent, delivered by the Company on March 30, 2015,
together with such changes, modifications and supplements thereto that are
reasonably acceptable to Agent.
“Canadian Restructuring Commencement Date” means, (i) with respect to the CCAA
Entities, January 27, 2015, and (ii) with respect to the Other Canadian
Entities, the earliest date on which any of the transactions or events in the
definition of Canadian Restructuring is initiated (it being understood that, in
the case of any Other Canadian Entity, its Canadian Restructuring Commencement
Date shall be the earliest date on which any of the transactions or events in
the definition of Canadian Restructuring is initiated with respect to such
Canadian Entity).
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
unless such expenditures are financed with Indebtedness incurred after the
Closing Date that is not Loans.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Bank of America or a financial institution selected by the Agent, in the name
of the Parent and under the sole dominion and control of the Agent, and
otherwise established in a manner reasonably satisfactory to the Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, each applicable Issuing Bank, the applicable Swing
Lender or the Revolving Lenders, as collateral or other credit support for
Letter of Credit Obligations, Obligations in respect of Swing Loans or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), (a) cash or deposit account balances or
(b) if the applicable Swing Lender or the applicable Issuing Bank benefiting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Agent and the Swing Lender or the applicable Issuing Bank, as applicable. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Dominion Trigger Event” means (a) the occurrence and continuance of any
Specified Event of Default or (b) the failure of the U.S. Borrowers to maintain
U.S. Excess Availability of at least the greater of (x) $62,500,000 and (y)
12.5% of the U.S. Line Cap.
“Cash Dominion Release Event” means U.S. Excess Availability is at least the
greater of (a) $62,500,000 and (b) 12.5% of the U.S. Line Cap for thirty (30)
consecutive days and no Specified Event of Default is outstanding during such
thirty (30) consecutive day period.

13
#86913309v52

--------------------------------------------------------------------------------




“Cash Dominion Trigger Period” means the period commencing with a Cash Dominion
Trigger Event and ending with a Cash Dominion Release Event.
“Cash Equivalents” means (a) Domestic Cash Equivalents; and (b) Foreign Cash
Equivalents.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
“CCAA Entities” means Bloom Lake General Partner Limited Partnership, an Ontario
corporation, Quinto Mining Corporation, 8568391 Canada Limited, Cliffs Quebec
Iron Mining ULC (f/k/a Cliffs Quebec Iron Mining Limited), an unlimited
liability company organized under the laws of British Columbia, Canada, The
Bloom Lake Iron Ore Mine Limited Partnership, a limited partnership formed under
the laws of Ontario, and Bloom Lake Railway Company Limited.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“Change in Control” means that:
(a)    any “person” or “group” (as those terms are used in Section 13(d)(3) of
the Exchange Act, it being agreed that an employee of the Parent or any of its
Subsidiaries for whom shares are held under an employee stock ownership,
employee retirement, employee savings or similar plan and whose shares are voted
in accordance with the instructions of such employee shall not be a member of a
“group” (as that term is used in Section 13(d)(3) of the Exchange Act) solely
because such employee’s shares are held by a trustee under said plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Equity Interests of Parent (or other securities
convertible into such Equity Interests) representing 50% or more of the combined
voting power of all Equity Interests of Parent entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Parent;
(b)    except in connection with a transaction permitted by Section 6.3 or 6.4,
Borrowers fail to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party (or if such Subsidiary becomes a Loan Party
after the Closing Date, the amount owned and controlled, directly or indirectly,
as of the date such Subsidiary becomes a Loan Party);
(c)    a majority of the members of the board of directors of Parent or the
board of directors of any of Parent’s direct or indirect parent companies are
not Continuing Directors; or
(d)    the occurrence of any “Change in Control” (or any similar or like term)
as defined in the Senior Secured Notes Indenture, any Exchange Notes Indenture,
any Existing Senior Notes Indenture or any indenture, agreement, note or similar
document governing or evidencing Indebtedness that is outstanding in an
aggregate principal amount of $25,000,000 or more.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking

14
#86913309v52

--------------------------------------------------------------------------------




Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall, in each case, be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“China Accounts” means bank accounts of Cliffs Asia Pacific Iron Ore Pty Ltd in
the People’s Republic of China for the purposes of paying operating expenses
associated with its representative office located in the People’s Republic of
China, provided the aggregate credit balance in such accounts does not at any
time exceed $600,000 (or its Dollar Equivalent in any other currency or
currencies).
“Claims” means all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable and documented attorneys’ fees and Lender
Group Expenses) at any time (including after payment in full of the Obligations
or replacement of Agent or any Lender) incurred by any Indemnified Person or
asserted against any Indemnified Person by any Loan Party or other Person, in
any way relating to (a) any Loans, Letters of Credit, Loan Documents, Borrower
Materials, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or applicable law, or (e) failure by
any Loan Party to perform or observe any terms of any Loan Document, in each
case including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnified Person is a party
thereto.
“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement or the date on which Agent sends
Borrowers a written notice that each of the conditions precedent set forth on
Schedule 3.1 either have been satisfied or have been waived.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent, the Australian Security Trustee, or the
Lenders under any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, carrier
agreement or acknowledgement agreement of any lessor, warehouseman, processor,
carrier, consignee, or other Person (including any Joint Venture) in possession
of, having a Lien upon, or having rights or interests in any Loan Parties’ books
and records, Equipment, or Inventory, in each case, in form and substance
reasonably satisfactory to Agent.
“Commitment Allocation Notice” has the meaning assigned to such term in
Section 2.2(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any Person which is a direct competitor of Borrowers or their
Subsidiaries and is named on Schedule A-3 and such Person’s parent entities,
affiliates and subsidiaries, in each case, that are readily identifiable as such
by virtue of their names; provided, that in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of
Borrowers or their Subsidiaries, shall not be deemed to be a direct competitor
for the purposes of this definition.

15
#86913309v52

--------------------------------------------------------------------------------




“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer or other
senior financial officer of Parent to Agent.
“Confidential Information” has the meaning specified therefor in Section 18.9(a)
of the Agreement.
“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any Indebtedness for money
borrowed having a maturity of less than 12 months from the date of the most
recent consolidated balance sheet of Parent but which by its terms is renewable
or extendable beyond 12 months from such date at the option of Parent) and (b)
all goodwill, trade names, patents, unamortized debt discount and expense and
any other like intangibles, in each case as set forth on the most recent
consolidated balance sheet of Parent and computed in accordance with GAAP.
“Consolidated Total Assets” means, as to any Person as of any date of
determination, all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of such Person as of such date of determination.
“Continuing Director” means, as of any date of determination, any member of the
applicable board of directors who: (1) was a member of such board of directors
on the Closing Date or (2) was nominated for election, elected or appointed to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
a proxy statement in which such member was named as a nominee for election as a
director).
“Control Agreement” means an Australian Control Agreement or a U.S. Control
Agreement.
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Corporations Act” means the Corporations Act 2001 (Cth) of Australia.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 2 Business Days of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement), (b)
notified Borrowers, Agent, or any Lender in writing that it does not intend to
comply with all or any portion of its funding obligations under the Agreement,
(c) has made a public statement to the effect that it does not intend to comply
with its funding obligations under the Agreement or under other agreements
generally (as reasonably determined by Agent) under which it has committed to
extend credit, (d) failed, within 3 Business Days after written request by
Agent, to confirm that it will comply with the terms of the Agreement relating
to its obligations to fund any amounts required to be funded by it under the
Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under the Agreement within 2 Business
Days of the date that it is required to do so under the Agreement, or (f) (i)
becomes or is insolvent or has a parent company that has become or is insolvent
or (ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, however that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity

16
#86913309v52

--------------------------------------------------------------------------------




for such Lender from jurisdiction of courts within the United States or from
enforcement of judgments or writs of attachment on its assets, or permits such
Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements; provided, further, that a Lender shall not be deemed to be
a Defaulting Lender under clauses (a), (b) or (c) if it has notified Agent and
Parent in writing that it will not make a funding because a condition to funding
(specifically identified in the notice) is not or cannot be satisfied.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code) or any ADI Account.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swing Loans funded (or required to be funded as provided in Section 16) by the
U.S. Revolver Lenders or the Australian Revolver Lenders, as applicable,
(c) participations in undrawn Letters of Credit, (d) unreimbursed Letter of
Credit Disbursements and interest thereon and (e) all facility fees and Letter
of Credit participation fees.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by any Loan Party in connection with a Permitted
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to an officer’s certificate delivered by Parent to Agent at least 5 Business
Days prior to the consummation of such Permitted Disposition (which certificate
will set forth the basis for such valuation), less the amount of cash or Cash
Equivalents, received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.
“Designated Port” means each port, dock, marine terminal or similar location
that is an Identified Location.
“Discretionary Commitment Allocation Notice” has the meaning assigned to such
term in Section 2.2(b).
“Discretionary Commitment Reallocation” has the meaning assigned to such term in
Section 2.2(b).
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolver
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 181 days after the Maturity Date.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by Agent on the basis of the Spot Rate for the purchase
of Dollars with such currency.
“Dollars” or “$” means United States dollars.

17
#86913309v52

--------------------------------------------------------------------------------




“Domestic Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any Lender or any other bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank having at the
date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$1,000,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above and (i) Investments of the type described in
the “Investment Policy” of Parent, dated as of February 8, 2010, or the draft
“Cash Investment Policy” of Parent in the form provided to Agent on or before
the Closing Date, in each case, together with any modifications thereto
reasonably acceptable to the Agent.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“EBITDA” means, with respect to any fiscal period:
(a)    Parent’s consolidated net earnings (or loss),
minus
(b)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
(i)    any extraordinary, unusual, or non-recurring gains,
(ii)    interest income,
(iii)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and
(iv)    income arising by reason of the application of FAS 141R,
plus
(c)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
(i)    any non-cash extraordinary, unusual, or non-recurring losses,

18
#86913309v52

--------------------------------------------------------------------------------




(ii)    Interest Expense,
(iii)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),
(iv)    depreciation and amortization for such period,
(v)    with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by Parent
or any of its Subsidiaries to any Person for services performed by such Person
in connection with such Permitted Acquisition incurred within 180 days of the
consummation of such Permitted Acquisition, up to an aggregate amount (for all
such items in this clause (v)) for such Permitted Acquisition not to exceed the
greater of (A) $2,500,000 and (B) 2.50% of the Purchase Price of such Permitted
Acquisition,
(vi)    with respect to any Permitted Acquisitions after the Closing Date: (A)
purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and (B)
non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Parent’s independent auditors, in each case, as
determined in accordance with GAAP,
(vii)    costs and expenses incurred during such period in connection with the
Canadian Restructuring in an aggregate amount for all such costs and expenses
incurred after the Closing Date not to exceed $25,000,000,
(viii)    non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar arrangements)
minus the amount of any such expenses or charges when paid in cash to the extent
not deducted in the computation of net earnings (or loss),
(ix)    one-time non-cash restructuring charges,
(x)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,
(xi)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets (excluding ABL Collateral), and
(xii)     any non-cash loss, charge or expense (but only to the extent not
relating to the ABL Collateral),
in each case, determined on a consolidated basis in accordance with GAAP.
“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date. In

19
#86913309v52

--------------------------------------------------------------------------------




determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, discounts, credits, allowances, and
rebates. Eligible Accounts shall not include the following:
(a)    Accounts that (i) the Account Debtor has failed to pay within 120 days of
original invoice date or (ii) are more than 60 days past due,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower; provided that the foregoing shall not apply to Accounts owed by
partners in Joint Ventures, Eligible Customers or their respective Affiliates
that constitute Affiliates to the extent that such Accounts were generated on
terms that are no less favorable, taken as a whole, to such Borrower than would
be obtained in an arm’s-length transaction with a non-Affiliate,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,
(e)    Accounts that are not payable in Dollars (or, with respect to Account
Debtors of the Australian Borrowers, Dollars or Australian Dollars),
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in an Eligible Country, (ii) is not
organized under the laws of an Eligible Country or any political subdivision
thereof, or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless, in each case, either (x) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (y) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent in its Permitted Discretion; provided
that (i) Accounts whereby Hyundai Motor Company or Posco, or one of their
respective subsidiaries organized in South Korea, is the Account Debtor, (ii)
Accounts whereby China Steel or one of its subsidiaries orgnanized in Taiwan is
the Account Debtor, (iii) up to $10,000,000 of Accounts whereby a Subsidiary of
ThyssenKrupp AG organized in Brazil is the Account Debtor and (iii) up to
$5,000,000 of Accounts of U.S. Borrowers and Australian Borrowers taken as a
whole, in each case may be deemed to be Eligible Accounts if they do not satisfy
this clause (f) so long as they satisfy the other eligibility criteria set forth
in this definition.
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
U.S.C. §3727), or (ii) any state or municipality of the United States,
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)    with respect to Account Debtors of U.S. Borrowers, Accounts with respect
to an Account Debtor whose total obligations owing to U.S. Borrowers exceed
$75,000,000 (such amount, as applied to a particular Account Debtor, being
subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates), to the extent of the
obligations owing by such Account Debtor in excess of such amount; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing amount shall be determined by Agent based on all of
the

20
#86913309v52

--------------------------------------------------------------------------------




otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
(j)    with respect to Account Debtors of Australian Borrowers, Accounts with
respect to an Account Debtor whose total obligations owing to Australian
Borrowers exceed $25,000,000 (such amount, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates), to the extent of the
obligations owing by such Account Debtor in excess of such amount; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing amount shall be determined by Agent based on all of
the otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
(k)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not, in the reasonable determination of Parent,
Solvent, has gone out of business, or as to which any Borrower has received
notice of an imminent Insolvency Proceeding or a material impairment of the
financial condition of such Account Debtor,
(l)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
(m)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien (or, with respect to Accounts owned by Australian Borrowers, a
valid and perfected first priority Lien granted in favor of the Australian
Security Trustee), including accounts that arose from the sale of coal, iron ore
or other as-extracted collateral (as defined in the Code) in the United States,
if an as-extracted collateral filing in the applicable jurisdiction has not been
filed for the benefit of the Agent with respect to the location of the mining
operation and/or mineheads from which such coal, iron ore or other as-extracted
collateral was extracted; provided that, in the event that any as-extracted
collateral filing is not made within 30 days after the the date of acquisition
of an interest in the applicable location or minehead, any such Account covered
by such filing shall not constitute an Eligible Account until the day that is 91
days after such as-extracted collateral filing is made,
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, provided that up to $25,000,000 of unbilled Accounts may be deemed to be
Eligible Accounts if (x) any such Account has not been unbilled for more than 15
days, (y) the applicable goods have been shipped or the applicable services have
been performed, as applicable, and (z) such Accounts satisfy the other
eligibility criteria set forth in this definition,
(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services,
(q)    Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition), or
(r)    Accounts sold pursuant to the Purchase and Sale Agreement dated as of
April 22, 2014 among certain Loan Parties party thereto, as sellers, Parent, as
servicer, and CNR Receivables LLC.

21
#86913309v52

--------------------------------------------------------------------------------




“Eligible Contract” means a contract among a U.S. Borrower, as seller, and one
or more Eligible Customers, as buyer, relating to the sale of iron ore in the
United States (i) whereby the applicable U.S. Borrower retains title to the
applicable iron ore Inventory until payment is made by the Eligible Customer in
respect of such iron ore Inventory and (ii) that provides for minimum purchases
annually or a requirements contract of a quality of iron ore that is customized
to the requirements of such Eligible Customer .
“Eligible Contract Inventory Location” means a location owned, leased or
operated by an Eligible Customer where iron ore Inventory of a U.S. Borrower is
held prior to the passage of title of such Inventory from such U.S. Borrower to
the Eligible Customer pursuant to an Eligible Contract.
“Eligible Country” means each of the United States, Australia, Canada, the
United Kingdom, Germany, Italy, Japan, the Netherlands, Singapore, Switzerland,
Austria, any other member state of the European Union prior to May 1, 2014 and
any other country approved by the Required Lenders in their sole discretion;
provided, however, that upon fifteen (15) days’ notice to Parent, Agent may, at
its sole discretion, remove as an Eligible Country any country that does not
have foreign currency ratings of “A” or better by S&P and “A2” or better by
Moody’s.
“Eligible Customer” means Ispat Inland Inc., International Steel Group Inc., ISG
Cleveland Inc., ISG Indiana Harbor Inc., Severstal North America, Inc., AK Steel
Corporation, ArcelorMittal Dofasco Inc., Algoma Steel Inc. and their respective
Subsidiaries and any other Person (including successors-in-interest of the
foregoing) approved by the Agent in its Permitted Discretion.
“Eligible Equipment” means Equipment of a Borrower that is Mobile Equipment,
that complies with each of the representations and warranties respecting
Eligible Equipment made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any field examination or
appraisal performed by Agent from time to time after the Closing Date. An item
of Equipment shall not be included in Eligible Equipment if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    other than with respect to Australian Equipment, a Borrower does not have
actual and exclusive possession thereof (either directly or through a bailee or
agent of a Borrower),
(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.24 to the Agreement (or in-transit from one such
location in the continental United States to another such location in the
continental United States) (or with respect to Equipment of Australian
Borrowers, one of the locations in Australia set forth on Schedule 4.24 to the
Agreement (or in-transit from one such location in Australia to another such
location in Australia)),
(d)    it is in-transit to or from a location of a Borrower (other than (i) with
respect to Equipment of U.S. Borrowers in-transit from one location in the
continental United States set forth on Schedule 4.24 to the Agreement to another
location in the continental United States set forth on Schedule 4.24 to the
Agreement, or (ii) with respect to Equipment of Australian Borrowers in-transit
from one location in Australia set forth on Schedule 4.24 to the Agreement to
another location in Australia set forth on Schedule 4.24 to the Agreement),
(e)    it is located on real property leased by a Loan Party from a third party
(other than any Australian Mine Site) or with a bailee, in a contract warehouse
or at the location of a Joint Venture, customer or other third party, in each
case, unless (A) it is subject to a Collateral Access Agreement executed by the
lessor, bailee, warehouseman, Joint Venture, customer or other third party, as
the case may be, (B) with respect to Equipment located on leased real property,
with a bailee or in a contract warehouse, it is the subject of Landlord
Reserves, or (C) in respect of a bailee of Australian Equipment, the relevant
Australian Borrower who is the owner of such Australian Equipment has perfected
a purchase money security interest

22
#86913309v52

--------------------------------------------------------------------------------




as bailor against the applicable bailee in accordance with the Australian PPSA
covering the relevant Australian Equipment in the possession of such bailee,
provided, however, that no Landlord Reserves shall be imposed prior to 30 days
(or such later date as Agent may agree, not to exceed 60 days) after the Closing
Date,
(f)    it is not subject to a valid and perfected first priority Agent’s Lien
(or with respect to Equipment owned by Australian Borrowers, a valid and
perfected first priority Lien in favor of the Australian Security Trustee),
(g)    it (i) is not in good repair and normal operating condition, ordinary
wear and tear excepted, in accordance with its intended use in the business of
the Loan Parties, (ii) is out for repair, (iii) does not meet in all material
respects all standards imposed by any Governmental Authority having regulatory
authority over such Equipment, (iv) is substantially worn, damaged, defective or
obsolete, or (v) constitutes furnishings, real property or fixtures,
(h)    it constitutes spare parts inventory or “surplus” equipment,
(i)    it is “subject to” (within the meaning of Section 9-311 of the Code) any
certificate of title or comparable statute,
(j)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition),
(k)    in relation to Equipment owned by the Australian Borrowers, the
Australian Borrowers have not provided the Australian Security Trustee with such
Equipment’s serial number and such other information necessary to make an
effective serial numbered collateral registration with respect to such Equipment
under the Australian PPSA, or
(l)    in relation to Australian Equipment, such Australian Equipment is located
on an Australian Mine Site over which a registered mining mortgage has been
granted unless a Collateral Access Agreement has been executed by the mortgagee.
“Eligible Inventory” means Inventory of a Borrower that consists of goods held
for sale in the ordinary course of such Borrower’s business and that complies
with each of the representations and warranties respecting Eligible Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any field examination or appraisal
performed by Agent from time to time after the Closing Date. In determining the
amount to be so included, Inventory shall be valued at the lower of cost or
market on a monthly basis in connection with delivery of each monthly Borrowing
Base Certificate and a basis consistent with Borrowers’ historical accounting
practices. An item of Inventory shall not be included in Eligible Inventory if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    a Borrower does not have ownership thereof,
(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.24 to the Agreement (or in-transit from one such
location in the continental United States to another such location in the
continental United States) (or with respect to Inventory of Australian
Borrowers, one of the locations in Australia set forth on Schedule 4.24 to the
Agreement (or in-transit from one such location in Australia to another such
location in Australia)),
(d)    [reserved],

23
#86913309v52

--------------------------------------------------------------------------------




(e)    it is located on real property leased by a Loan Party from a third party
(other than any Australian Mine Site) or with a bailee or in a contract
warehouse or at the location of a Joint Venture, customer or other third party,
in each case, unless (i) either (A) it is subject to a Collateral Access
Agreement executed by the lessor, bailee, warehouseman, Joint Venture, customer
or other third party, as the case may be, (B) with respect to Inventory located
on leased real property, with a bailee or in a contract warehouse, it is the
subject of Landlord Reserves, provided, however, that no Landlord Reserves shall
be imposed prior to 30 days (or such later date as Agent may agree, not to
exceed 60 days) after the Closing Date, or (C) it is located at an Eligible
Contract Inventory Location, and (ii) other than with respect to Inventory at a
location of a Joint Venture or customer or at an Eligible Contract Inventory
Location or a Designated Port located in the United States, it is segregated or
otherwise separately identifiable from goods of others, if any, on the premises,
(f)    it is in-transit to a Designated Port on a carrier not owned by one of
the Loan Parties unless Agent has received a Collateral Access Agreement with
the applicable carrier with respect thereto,
(g)    it is the subject of a bill of lading or other document of title other
than those delivered to Agent as to goods in-transit as set forth in clauses
(c), (e) or (f) above,
(h)    it is not subject to a valid and perfected first priority Agent’s Lien
(or with respect to Inventory owned by Australian Borrowers, a valid and
perfected first priority Lien in favor of the Australian Security Trustee),
(i)    it consists of goods returned or rejected by a Borrower’s customers,
(j)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, packaging and shipping materials, bill and hold goods, defective
goods, “seconds,” or Inventory acquired on consignment,
(k)    it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied in its Permitted Discretion that such
Inventory can be freely sold by Agent on and after the occurrence of an Event of
a Default despite such third party rights,
(l)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition),
(m)    it was acquired from a Sanctioned Person or Sanctioned Entity, or it does
not meet all standards imposed by any Governmental Authority or constitutes
Hazardous Materials,
(n)    it constitutes work-in process, raw material or supplies, other than (i)
in the case of iron ore located in the United States, work-in-process that has
been converted into concentrate, (ii) in the case of coal located in the United
States, work-in-process and raw material, and (iii) in the case of iron ore
located in Australia, work-in-process and raw material,
(o)    it constitutes coal, iron ore or other as-extracted collateral (as
defined in the UCC) in the United States, unless an as-extracted collateral
filing in the applicable jurisdiction has been filed for the benefit of the
Agent with respect to the location of the mining operation and/or mineheads from
which such coal, iron ore or other as-extracted collateral was extracted;
provided that, in the event that any as-extracted collateral filing is not made
within 30 days after the Closing Date, any such Inventory covered by such filing
shall not constitute Eligible Inventory until the day that is 91 days after such
as-extracted collateral filing is made, or

24
#86913309v52

--------------------------------------------------------------------------------




(p)    in relation to Inventory owned by Australian Loan Parties, such Inventory
is located on an Australian Mine Site over which a registered mining mortgage
has been granted unless a Collateral Access Agreement has been executed by the
mortgagee.
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person, Loan Party or an Affiliate of a Loan Party) that is an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends credit or buys loans as one of its businesses including insurance
companies, investment or mutual funds and lease financing companies, and having
total assets in excess of $1,000,000,000; and (d) any other Person (other than a
natural person, Loan Party or Affiliate of a Loan Party) approved by Agent, each
Issuing Bank and, so long as no Event of Default is continuing, Parent.
“Employee Benefit Plan” means any Benefit Plan, Multiemployer Plan or Pension
Plan.
“Enforcement Action” any action to enforce any Obligations (other than Bank
Product Obligations) or Loan Documents or to exercise any rights or remedies
relating to any Collateral (whether by judicial action, self-help, notification
of Account Debtors, setoff or recoupment, credit bid, action in a Loan Party’s
Insolvency Proceeding or otherwise) while an Event of Default exists.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or, to the extent
potentially giving rise to liability to any Borrower or any of their respective
Subsidiaries, any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Borrower, any Subsidiary of any Borrower,
or, to the extent potentially giving rise to liability to any Borrower or any of
their respective Subsidiaries, any of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on any Borrower or its Subsidiaries, relating to protection of the
environment, the generation, handling, storage, treatment, release or disposal
of, or exposure to, hazardous or toxic materials, or the effect of the
environment on human health, in each case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred or
arising under any Environmental Law or as a result of any claim or demand, or
Remedial Action required, by any Governmental Authority or any third party.
“Equipment” means equipment (as that term is defined in the Code).

25
#86913309v52

--------------------------------------------------------------------------------




“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Loan Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Loan Party is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party and whose employees are aggregated with the
employees of any Loan Party under IRC Section 414(o).
“Euro” means the single currency of the Participating Member States.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, the amount equal
to the sum of the U.S. Excess Availability and the Australian Excess
Availability.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Exchange Notes” means those certain 7.75% Senior Secured Notes due 2020 issued
by Parent on March 30, 2015 in the initial aggregate principal amount of
$544,156,000.
“Exchange Notes Documents” means the Exchange Notes, each Exchange Notes
Indenture, and all agreements, documents and instruments entered into now or in
the future in connection with the Exchange Notes or any Exchange Notes
Indenture.
“Exchange Notes Indenture” means the Indenture, dated March 30, 2015, governing
the Exchange Notes, by and among Parent, as issuer, the guarantors from time to
time party thereto, and U.S. Bank National Association, as trustee and
collateral agent.
“Excluded Accounts” has the meaning specified in the Guaranty and Security
Agreement.
“Excluded Property” has the meaning specified therefor in the Guaranty and
Security Agreement.
“Excluded Subsidiary” means (i) any direct or indirect Foreign Subsidiary of
Parent (other than an Australian Subsidiary formed or acquired after the Closing
Date but solely with respect to the Australian Obligations), (ii) any
non-Foreign Subsidiary that is treated as a disregarded entity for U.S. income
tax purposes if substantially all of its assets consist of the Voting Stock of
one or more direct or indirect Foreign Subsidiaries of Parent, (iii) any
non-Foreign Subsidiary of a Foreign Subsidiary, (iv) any Subsidiary that is an
Immaterial Subsidiary, (v) any non-Wholly Owned Subsidiary, to the extent, and
for so long as, a guarantee by such Subsidiary of the obligations of the U.S.
Borrowers under the Loan Documents would be prohibited by the terms of any
organizational document, joint venture agreement or shareholder’s agreement
applicable to such Subsidiary, provided that such prohibition existed on the
Closing Date or, with respect to any

26
#86913309v52

--------------------------------------------------------------------------------




Subsidiary formed or acquired after the Closing Date (and, in the case of any
Subsidiary acquired after the Closing Date, for so long as such prohibition was
not incurred in contemplation of such acquisition), on the date such Subsidiary
is so formed or acquired, (vi) any parent entity of any non-Wholly Owned
Subsidiary, to the extent, and for so long as, a guarantee by such Subsidiary,
of the obligations of the U.S. Borrowers under the Loan Documents would be
prohibited by the terms of any organizational document, joint venture agreement
or shareholder’s agreement applicable to the non Wholly Owned Subsidiary to
which such Subsidiary is a parent, provided that (A) such prohibition existed on
the Closing Date or, with respect to any Subsidiary formed or acquired after the
Closing Date (and, in the case of any Subsidiary acquired after the Closing
Date, for so long as such prohibition was not incurred in contemplation of such
acquisition), on the date such Subsidiary is so formed or acquired and (B) a
direct or indirect parent company of such parent entity (1) shall be a Guarantor
and (2) shall be a holding company not engaged in any business activities or
having any assets or liabilities other than (x) its ownership and acquisition of
the Equity Interest of the applicable joint venture (or any other entity holding
an ownership interest in such joint venture), together with activities directly
related thereto, (y) actions required by law to maintain its existence and (z)
activities incidental to its maintenance and continuance and to the foregoing
activities, (vii) Cleveland-Cliffs International Holding Company, so long as
substantially all of its assets consist of equity interests in one or more
Foreign Subsidiaries, (viii) Wabush Iron Co. Limited and (ix) any Subsidiary of
a Person described in the foregoing clauses (i), (ii), (iii), (iv), (v), (vi),
(vii) or (viii), provided in each case that such Subsidiary has not guaranteed
any Obligations of U.S. Borrowers or guarantors under (x) the First Lien Notes
Documents or (y) the Exchange Notes Documents.
“Excluded Swap Obligations” means with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Obligations of such Person of, or the grant by such Person of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty Obligation or security interest is or becomes illegal.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant, franchise Taxes and branch profits Taxes, in each
case, (A) imposed as a result of such Lender or such Participant being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision or taxing authority thereof) or (B) imposed as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the Tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document); (ii)
Taxes resulting from a Lender’s or a Participant’s failure to comply with the
requirements of Section 17.2 of this Agreement, (iii) any United States federal
or Australian withholding Taxes that would be imposed on amounts payable to a
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except for (A) any amount
that such Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 17.1 of this Agreement, if any, with respect to such
withholding Tax at the time such Lender became a party to this Agreement (or
designated a new lending office), and (B) additional withholding Taxes that may
be imposed after the time such Lender became a party to this Agreement (or
designated a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority, and (iv) any United States federal withholding Taxes
imposed under FATCA.
“Existing Credit Facility” means the credit facility evidenced by certain
Amended and Restated Multicurrency Credit Agreement dated as of August 11, 2011,
as amended by that certain Amendment No. 1 to Amended and Restated Multicurrency
Credit Agreement dated as of October 16, 2012, that certain Amendment No. 2 to
Amended and Restated Multicurrency Credit Agreement dated as of February 8,
2013, that certain Amendment No. 3 to Amended and Restated Multicurrency Credit
Agreement dated as of June

27
#86913309v52

--------------------------------------------------------------------------------




30, 2014, that certain Amendment No. 4 to Amended and Restated Multicurrency
Credit Agreement dated as of September 9, 2014, that certain Amendment No. 5 to
Amended and Restated Multicurrency Credit Agreement dated as of October 24, 2014
and that certain Amendment No. 6 to Amended and Restated Multicurrency Credit
Agreement dated as of January 22, 2015, each among Parent, certain foreign
subsidiaries of Parent from time to time party thereto, various lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (each as defined therein), JPMorgan Chase Bank,
N.A., as Syndication Agent and L/C Issuer (each as defined therein), Merrill
Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC,
Citigroup Global Markets Inc., PNC Capital Markets Inc. and U.S. Bank National
Association, as joint lead arrangers and joint book managers, and Fifth Third
Bank and RBS Citizens, N.A., as co-documentation agents, as may further be
amended, restated, supplemented or otherwise modified from time to time.
“Existing Debt” means (a) the Existing Senior Notes, (b) the Senior Secured
Notes, (c) the Exchange Notes and (d) any other agreement, indenture or other
instrument with respect to indebtedness for borrowed money (excluding capital
leases) of the Loan Parties of more than $15,000,000 with a scheduled maturity
prior to the date that is five years from the Closing Date.
“Existing Hedge Obligations” means the obligations or liabilities arising under,
owing pursuant to, or existing in respect of the Hedge Agreements set forth on
Schedule E-1, but only for so long as the counterpart constitutes a Hedge
Provider hereunder.
“Existing Letters of Credit” means the letters of credit set forth on Schedule
E-2.
“Existing NAB Accounts” means the existing bank accounts held by Cliffs Asia
Pacific Iron Ore Pty Ltd and Cliffs Natural Resources Pty Ltd with National
Australia Bank Limited with account numbers 73-129-3759 and 828095409 related to
bank guarantees or other contingent instruments issued by National Australia
Bank Limited at the request of Australian Loan Parties, provided the aggregate
credit balance in such accounts does not at any time exceed A$3,000,000 (or its
Dollar Equivalent in other currencies).
“Existing Senior Notes” means collectively (a) those certain 5.900% Senior Notes
due 2020 issued by Parent in the initial aggregate principal amount of
$400,000,000; (b) those certain 4.80% Senior Notes due 2020 issued by Parent in
the initial aggregate principal amount of $500,000,000; (c) those certain 6.25%
Senior Notes due 2040 issued by Parent in the initial aggregate principal amount
of $500,000,000; (d) those certain 4.875% Senior Notes due 2021 issued by Parent
in the initial aggregate principal amount of $700,000,000; and (e) those certain
3.95% Senior Notes due 2018 issued by Parent in the initial aggregate principal
amount of $500,000,000.
“Existing Senior Notes Documents” means the Existing Senior Notes, each Existing
Senior Notes Indenture, and all other agreements, documents and instruments
entered into now or in the future in connection with the Existing Senior Notes
or any Existing Senior Notes Indenture.
“Existing Senior Notes Indenture” means any indenture governing any of the
Existing Senior Notes.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(f)(vi) of the Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC.
“FCPA” has the meaning assigned to such term in Section 4.13
“Fee Letter” means that certain fee letter, dated as of March 13, 2015 between
Parent and Agent.

28
#86913309v52

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Field Examination/Appraisal Triggering Event” means any date on which Excess
Availability is less than the greater of (a) 17.5% of the Line Cap, and (b)
$100,000,000.
“Financial Covenant Period” means a period which shall commence on any date of
determination on which (x)(a) Liquidity is less than the greater of (i) 10% of
the Maximum Revolver Amount and (ii) $75,000,000 or (b) Excess Availability is
less than $50,000,000, and shall continue until (y)(a) Liquidity is not less
than the greater of (i) 10% of the Maximum Revolver Amount and (ii) $75,000,000
and (b) Excess Availability is not less than $50,000,000, in each case with
respect to clauses (a) and (b) of this clause (y), for a period of 60
consecutive days.
“Fixed Asset Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
“Fixed Asset Priority Collateral Agent” has the meaning specified therefor in
the Intercreditor Agreement.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period to the extent required to be paid in cash, (b)
scheduled principal payments in respect of Funded Indebtedness that are required
to be paid in cash during such period (excluding, for the avoidance of doubt,
any mandatory or voluntary prepayments or any payments made in connection with
the Transaction or any Refinancing of such Funded Indebtedness) and (c) all
Restricted Payments paid in cash pursuant to Section 6.7(a), (d) or (e) during
such period.
“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period
minus federal, state, and local income taxes paid in cash during such period, to
(b) Fixed Charges for such period.
“Flood Hazard Property” means improved real property with buildings or other
improvements located within such Special Flood Hazard Area pursuant to a
standard flood hazard determination form ordered and received by the Agent.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004, and any regulations promulgated thereunder,
as now or hereafter in effect or any successor statute or regulations thereto.
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
“Foreign Benefit Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, (b) the failure to make the required contributions or payments,
under any applicable law, on or before the due date for such contributions or

29
#86913309v52

--------------------------------------------------------------------------------




payments, (c) the receipt of a notice by a Governmental Authority relating to
the intention to terminate any such Foreign Plan or to appoint a trustee or
similar official to administer any such Foreign Plan, or alleging the insolvency
of any such Foreign Plan, (d) the incurrence of any liability by any Loan Party
or any Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by any Loan Party or any of its
Subsidiaries, or the imposition on any Loan Party or any of its Subsidiaries of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.
“Foreign Cash Equivalents” means (a) certificates of deposit, bankers’
acceptances, or time deposits maturing within 1 year from the date of
acquisition thereof, in each case payable in an Agreed Currency and issued by
any bank organized under the laws of any Specified State and having at the date
of acquisition thereof combined capital and surplus of not less than
$1,000,000,000 (calculated at the then applicable Spot Rate), (b) Deposit
Accounts maintained with any bank that satisfies the criteria described in
clause (a) above, (c) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a) and
(b) above and (d) Investments of the type described in the “Investment Policy”
of Parent, dated as of February 8, 2010, or the draft “Cash Investment Policy”
of Parent in the form provided to Agent on or before the Closing Date, in each
case, together with any modifications thereto reasonably acceptable to the
Agent.
“Foreign Plan” has the meaning specified therefor in Section 4.10(b) of the
Agreement and shall include an Australian Pension Plan.
“Foreign Subsidiary” means any Subsidiary of Parent that was not formed under
the laws of the United States or any state of the United States or the District
of Columbia.
“FSHCO” means a Subsidiary that is organized under the laws of the United
States, any state thereof or the District of Columbia substantially all of the
assets of which consist of Equity Interests of one or more CFCs or FSHCOs. For
the avoidance of doubt, Cleveland-Cliffs International Holding Company shall be
considered a FSHCO.
“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, articles of association, or other
organizational documents of such Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
“Guarantor” means (a) each Subsidiary of each Borrower (other than any Excluded
Subsidiary), and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of the Agreement.

30
#86913309v52

--------------------------------------------------------------------------------




“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the U.S. Borrowers and
each of the U.S. Guarantors to Agent.
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Laws as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas, (c) any explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means the U.S. Hedge Obligations and the Australian Hedge
Obligations; provided that the Hedge Obligations shall not include any Excluded
Swap Obligations.
“Hedge Provider” means any U.S. Hedge Provider or any Australian Hedge Provider.
“Identified Locations” has the meaning specified in Section 4.24.
“Immaterial Subsidiary” means (a) the Persons identified on Schedule I-1 to this
Agreement and (b) any other Subsidiary that, together with its Subsidiaries,
does not have (i) Consolidated Total Assets in excess of 3.0% of the
Consolidated Total Assets of Parent and its Subsidiaries on a consolidated basis
as of the date of the most recent consolidated balance sheet of Parent or (ii)
consolidated total revenues in excess 3.0% of the consolidated total revenues of
Parent and its Subsidiaries on a consolidated basis for the most recently ended
four fiscal quarters for which internal financial statements of Parent are
available immediately preceding such calculation date; provided that any such
Subsidiary, when taken together with all other Immaterial Subsidiaries does not,
in each case together with their respective Subsidiaries, have (i) Consolidated
Total Assets with a value in excess of 7.5% of the Consolidated Total Assets of
Parent and its Subsidiaries on a consolidated basis or (ii) consolidated total
revenues in excess of 7.5% of the consolidated total revenues of Parent and its
Subsidiaries on a consolidated basis. For the avoidance of doubt, no Borrower
shall be an Immaterial Subsidiary.
“Increased Borrowing Base Reporting Period” has the meaning specified in
Schedule 5.2.

31
#86913309v52

--------------------------------------------------------------------------------




“Incremental Amendment” has the meaning specified in Section 2.16(b).
“Incremental Commitment” has the meaning specified in Section 2.16(a).
“Incremental Loans” has the meaning specified in Section 2.16(a).
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of
business), (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and (h)
any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, any Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Insolvency Proceeding” means with respect to any Person, (a) any proceeding,
corporate action, procedure or step commenced or taken by or against that Person
under any provision of the Bankruptcy Code, the Corporations Act or under any
other state or federal bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief, or (b) the appointment of a custodian, trustee, receiver,
interim receiver, national receiver, receiver-manager, monitor, liquidator,
administrator, judicial manager, administrative receiver, supervisor, compulsory
manager, Controller or similar custodian for that Person or for substantially
all of its assets.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each of the other Loan Parties and Agent, the form and substance of which is
reasonably satisfactory to Agent.
“Intercreditor Agreement” means that certain ABL Intercreditor Agreement, dated
as of even date with the Agreement, between Agent and U.S. Bank National
Association, as collateral agent in respect of the Senior Secured Notes, and
U.S. Bank National Association, as collateral agent in respect of the Exchange
Notes and acknowledged and agreed to by the U.S. Loan Parties.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

32
#86913309v52

--------------------------------------------------------------------------------




“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter or, if agreed to by
all Lenders, 12 months thereafter; provided, that (a) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3, 6 or 12 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code or the
Australian PPSA).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to directors, officers and employees of such Person made in the
ordinary course of business, and (b) bona fide accounts receivable arising in
the ordinary course of business), or acquisitions of Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
“IRC” means the Internal Revenue Code of 1986, as amended.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means any U.S. Issuing Bank or any Australian Issuing Bank.
“Issuing Bank Indemnitees” Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
“Joint Book Runners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
PNC Capital Markets LLC, Deutsche Bank Securities Inc., Citizens Bank, N.A., and
Regions Business Capital, a Division of Regions Bank.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
PNC Capital Markets LLC, Deutsche Bank Securities Inc., Citizens Bank, N.A. and
Regions Business Capital, a division of Regions Bank.
“Joint Ventures” means the joint ventures established pursuant to the Joint
Venture Agreements.
“Joint Venture Agreements” means, collectively (and in each case, as amended,
restated, supplemented or modified from time to time) (a) that certain Hibbing
Taconite Joint Venture Agreement dated as of January 1, 1974, as amended by that
certain Amended Joint Venture Agreement dated as of January

33
#86913309v52

--------------------------------------------------------------------------------




1, 1975, that certain Agreement of Amendment dated as of July 31, 1978, that
certain Agreement of Amendment dated as of February 1, 1981, that certain
Agreement of Amendment dated as of January 1, 1999, that certain Agreement of
Amendment dated as of November 3, 2008, and that certain Amendment dated as of
February 9, 2011, among ArcelorMittal Hibbing Inc., a Delaware corporation
(“ArcelorMittal Hibbing”) (as successor in interest to Bethlehem Steel
Corporation), Cliffs Mining Holding Sub Company, a Delaware corporation (as
successor in interest to Pickands Mather & Co.), Ontario Hibbing Company, a
Minnesota corporation (“Ontario Hibbing”), and Hibbing Development Company, a
general partnership organized under the Uniform Partnership Act as adopted in
the State of Minnesota; (b) that certain Partnership Agreement of Hibbing
Development Corporation dated as of July 31, 1978, as amended by that certain
Agreement of Amendment dated as of February 1, 1981, that certain Agreement of
Amendment dated December 31, 1985, and that certain Agreement of Amendment dated
July 18, 2002, among ArcelorMittal Hibbing (as successor in interest to
Bethlehem Steel Corporation), Ontario Hibbing (as successor in interest to
Republic Hibbing Corporation) and Pickands Hibbing Corporation, a Minnesota
corporation (as successor in interest to Pickands Mather & Co.); (c) that
certain Restated Empire Iron Ore Mining Partnership Agreement dated as of
December 1, 1978, as amended by that certain Amendment to Empire Partnership
Agreement dated as of July 1, 1983, that certain Empire Partnership Omnibus
Agreement dated as of December 13, 1991, that certain Second Empire Partnership
Omnibus Agreement dated as of December 31, 2002, and that certain 2014 Extension
Agreement effective as of January 1, 2014, between Cliffs Empire, Inc., a
Michigan corporation, and ArcelorMittal Empire Inc., a Delaware corporation (as
successors in interest to The Cleveland-Cliffs Iron Company, McLouth Steel
Corporation, WSC Empire, Inc. and Inland Steel Company); (d) that certain
Operating Agreement of Tilden Mining Company L.C. dated as of June 30, 1995, as
amended, restated, supplemented or otherwise modified from time to time,
including as amended by that certain Amendment that became effective initially
on January 1, 1999 (with certain additional provisions subsequently becoming
effective on January 1, 2000), between Cliffs TIOP, Inc., a Michigan
corporation, and Ontario Tilden Company, a Michigan corporation (as successors
in interest to J&L Cliffs Ore Partnership, Tilden Iron Ore Partnership, Tilden
Magnetite Partnership, Cliffs Tilden, Inc., Stelco Coal Company and Cannelton
Iron Ore Company), (e) that certain Wabush Mines Joint Venture Agreement and
Wabush Mines Supplemental Joint Venture Agreement, each dated January 1, 1967,
and as amended by that certain Amendment dated as of January 1, 1999, that
certain Amendment to Wabush Mines Project Agreements and Management Agreement
dated as of November 5, 2008, and that Wabush Mines Joint Venture Interim
Agreement dated as of February 1, 2010 each by and among entered into by and
between Wabush Iron Co. Limited and Wabush Resources Inc. or its predecessors in
interest, (f) Amended and Restated Limited Partnership Agreement dated July 20,
2009 by and between Bloom Lake General Partner Limited, Cliffs Quebec Iron
Mining Limited, Wugang Canada Resources Investment Limited and Minerals
Corporation Limited of Wuhan Iron and Steel (Group), as amended, and
Shareholders Agreement of Bloom Lake General Partner Limited dated July 20, 2009
by and between Cliffs Quebec Iron Mining Limited and Wugang Canada Resources
Investment Limited, as amended, and (g) any other agreement which establishes
any corporation, partnership, limited liability company or other entity or
organization that has voting Equity Interests directly or indirectly owned by
Parent; provided, however, that, notwithstanding clause (g) of this definition,
none of the following shall be a Joint Venture hereunder: (i) any wholly-owned
Subsidiary and (ii) any trade creditor or customer in which Parent or any of its
Subsidiaries has made an Investment pursuant to clause (t) of the definition of
Permitted Investments.
“Landlord Reserve” means, as to each location not owned by a Loan Party at which
a Borrower has Inventory of a type included in the Borrowing Base, Equipment of
a type included in the Borrowing Base or books and records related to Accounts
of a type included in the Borrowing Base or any such Inventory or Equipment
located and as to which a Collateral Access Agreement has not been received by
Agent, a reserve in an amount equal to the greater of (a) the number of months’
rent for which the landlord, bailee or warehousemen will have, under applicable
law, a Lien in the Inventory or Equipment of such Borrower to secure the payment
of rent or other amounts under the lease or other agreement relative to such
location, or (b) with respect to a location where Inventory is located, 6
months’ rent and charges under the lease or other agreement relative to such
location and with respect to a location where Equipment is located, 12 months’
rent and charges under the lease or other agreement relative to such location;
provided that no

34
#86913309v52

--------------------------------------------------------------------------------




Landlord Reserves shall be imposed prior to 30 days (or such later date as Agent
may agree, not to exceed 60 days) after the Closing Date.
“Lead Left Arranger” has the meaning specified therefor in Section 18.14(a) of
the Agreement.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include each Issuing Bank and each Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them. For avoidance of doubt, each Additional Lender is a Lender to
the extent any such Person has executed and delivered an Incremental Amendment
and to the extent such Incremental Amendment shall have become effective in
accordance with the terms hereof and thereof.
“Lender Group” means each of the Lenders (including each Issuing Bank and each
Swing Lender), Agent, and the Australian Security Trustee, or any one or more of
them.
“Lender Group Expenses” means all (a) reasonable and documented costs and
out-of-pocket expenses (including taxes and insurance premiums) required to be
paid by any Borrower or its Subsidiaries under any of the Loan Documents that
are paid, advanced, or incurred by Agent, (b) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent and Australian Security
Trustee in connection with the Lender Group’s transactions with each Borrower
and its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys and
environmental audits, (c) Agent’s customary fees and charges imposed or incurred
in connection with any background checks or OFAC/PEP searches related to any
Borrower or its Subsidiaries, (d) Agent’s customary fees and charges (as
adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable and documented out-of-pocket costs and expenses paid or incurred by
Agent or Australian Security Trustee to correct any default or enforce any
provision of the Loan Documents, or during the continuance of an Event of
Default, in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated, (g) field
examination, appraisal, and valuation fees and expenses of Agent related to any
field examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s and Australian Security Trustee’s reasonable and
documented costs and out-of-pocket expenses (including reasonable documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s or Australian Security Trustee’s
Liens in and to the Collateral, or the Lender Group’s relationship with any
Borrower or any of its Subsidiaries, (i) Agent’s and Australian Security
Trustee’s reasonable and documented costs and out-of-pocket expenses (including
reasonable and documented attorneys’ fees and due diligence expenses) incurred
in advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating (including reasonable and documented costs and
out-of-pocket expenses relative to CUSIP, DXSyndicate™, SyndTrak or other
communication costs incurred in connection with a syndication of the loan
facilities), or amending, waiving, or modifying the Loan Documents, and (j)
Agent’s, Australian Security Trustee’s and each Lender’s reasonable and
documented costs and out-of-pocket expenses (including reasonable and documented
attorneys’, accountants’, consultants’, and other advisors’ fees and expenses)
incurred in terminating, enforcing (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses incurred in connection with
a “workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Borrower or any of its Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any Enforcement
Action or any Remedial Action with respect to the Collateral.

35
#86913309v52

--------------------------------------------------------------------------------




“Lender Group Representatives” has the meaning specified therefor in Section
18.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by an Issuing Bank for the account of a Borrower pursuant to the
Agreement, including, without limitation, the Existing Letters of Credit.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(l) and Section 2.12(l)
of the Agreement (including any fronting fees) will continue to accrue while the
Letters of Credit are outstanding) to be held by Agent for the benefit of the
applicable Revolving Lenders in an amount equal to the sum of (i) 103% of the
then existing Letter of Credit Usage that is denominated in Dollars, and (ii)
103% of the then existing Letter of Credit Usage that is denominated in an
Agreed Currency other than Dollars, (b) delivering to Agent documentation
executed by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Agent and Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to the sum of (i) 103% of the then existing Letter of Credit Usage
that is denominated in Dollars, and (ii) 103% of the then existing Letter of
Credit Usage that is denominated in an Agreed Currency other than Dollars (it
being understood that the Letter of Credit Fee and all fronting fees set forth
in the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by any Issuing Bank
pursuant to a Letter of Credit.
“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date (as determined pursuant to clause (a)
of the definition thereof).
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b)(ii)
of the Agreement.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice substantially in the form of Exhibit L-1
to the Agreement.
“LIBOR Option” has the meaning specified therefor in Section 2.13(a) of the
Agreement.
“LIBOR Rate” means the per annum rate of interest (rounded up, if necessary, to
the nearest 1/8th of 1%) determined by Agent at or about 11:00 a.m. (London
time) two Business Days prior to an interest period (but in the case of a LIBOR
Rate Loan denominated in Pounds Sterling, Agent may determine LIBOR on the first
day of the Interest Period), for a term equivalent to such period, equal to the
London Interbank Offered Rate, or comparable or successor rate approved by
Agent, as published on the applicable Reuters screen page (or other commercially
available source designated by Agent from time to time); provided, that any such
comparable or successor rate shall be applied by Agent, if administratively
feasible, in a manner consistent with market practice (and, if any such rate is
below zero, the LIBOR Rate shall be deemed to be zero).

36
#86913309v52

--------------------------------------------------------------------------------




“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Line Cap” means, as of any date of determination, the sum of the U.S. Line Cap
and the Australian Line Cap.
“Liquidity” means, as of any date of determination, the sum of Excess
Availability plus Qualified Cash held in an account agreed between Parent and
Agent (and any successor account agreed by Parent and Agent) as of such date of
determination, which account is subject to the Cash Collateral Account letter
agreement between Bank of America and the Parent dated as of the date hereof.
“Loan” means any Revolving Loan, Swing Loan, Incremental Loan or Extraordinary
Advance made (or to be made) hereunder.
“Loan Account” means the U.S. Loan Account or the Australian Loan Account, as
applicable.
“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Australian Security Documents, the Intercompany
Subordination Agreement, the Intercreditor Agreement, any Issuer Documents, the
Letters of Credit, the Mortgages, the Patent Security Agreement, the Trademark
Security Agreement, any Incremental Amendment, any note or notes executed by
Borrowers in connection with the Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Borrower or any of its Subsidiaries and any member of the Lender
Group in connection with the Agreement.
“Loan Party” means any Borrower or any Guarantor. “Loan Parties” means,
collectively, the Borrowers and the Guarantors.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
Borrowers’ and their Subsidiaries’ ability, when taken as a whole, to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon a material
portion of the Collateral (other than as a result of as a result of an action
taken or not taken that is solely in the control of Agent), or (c) a material
impairment of the enforceability or priority of Agent’s or Australian Security
Trustee’s Liens with respect to all or a material portion of the Collateral;
provided, however, that in no event shall (x) the Canadian Restructuring or its
effect on the Canadian Entities constitute a Material Adverse Effect unless it
constitutes a Material Adverse Effect on the Parent and its Subsidiaries, taken
as a whole, or (y) the failure of any Canadian Entity to repay any intercompany
Indebtedness constitute a Material Adverse Effect.
“Material Contract” means, with respect to any Person, (a) the Joint Venture
Agreements, (b) the Senior Secured Notes Documents, (c) the Existing Senior
Notes Documents and the Exchange Notes

37
#86913309v52

--------------------------------------------------------------------------------




Documents and (d) any contract or agreement, the loss of which would reasonably
be expected to result in a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary that, together with its Subsidiaries,
has (i) Consolidated Total Assets in excess of 3.0% of the Consolidated Total
Assets of Parent and its Subsidiaries on a consolidated basis as of the date of
the most recent consolidated balance sheet of Parent or (ii) consolidated total
revenues in excess 3.0% of the consolidated total revenues of Parent and its
Subsidiaries on a consolidated basis for the most recently ended four fiscal
quarters for which internal financial statements of Parent are available
immediately preceding such calculation date; provided that at no time shall any
Subsidiary that is not a Material Subsidiary, when taken together with all other
Subsidiaries that are not Material Subsidiaries, in each case together with
their respective Subsidiaries, have (i) Consolidated Total Assets with a value
in excess of 7.5% of the Consolidated Total Assets of Parent and its
Subsidiaries on a consolidated basis or (ii) consolidated total revenues in
excess of 7.5% of the consolidated total revenues of Parent and its Subsidiaries
on a consolidated basis. For the avoidance of doubt, each Loan Party is a
Material Subsidiary.
“Maturity Date” means the earlier of (a) March 30, 2020, and (b) the date that
is 60 days before the stated maturity date of any portion of the Existing Debt,
if (in the case of this clause (b)) on such date the aggregate principal amount
of all Existing Debt outstanding that would mature on or before such 60th day
exceeds $50,000,000. References in the Agreement to “181 days after the Maturity
Date” shall mean the Maturity Date as determined pursuant to clause (a) of this
definition.
“Maximum Revolver Amount” means $550,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c)(i)
and Section 2.4(c)(ii) of the Agreement and as may be increased pursuant to
Section 2.16.
“Mobile Equipment” means any forklifts, trailers, graders, dump trucks, water
trucks, grapple trucks, lift trucks, flatbed trucks, fuel trucks, other trucks,
dozers, cranes, loaders, skid steers, excavators, back hoes, shovels, drill
crawlers, other drills, scrappers, graders, gondolas, flat cars, ore cars,
shuttle cars, jenny cars, conveyors, locomotives, miners, other rail cars, and
any other vehicles, mobile equipment and other equipment similar to any of the
foregoing.
“Moody’s” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent or the Australian Security Trustee, in
form and substance reasonably satisfactory to Agent, that encumber the Real
Property Collateral.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or any of its
Subsidiaries or their respective ERISA Affiliates has an obligation to
contribute or has any liability, contingent or otherwise or could be assessed
Withdrawal Liability assuming a complete or partial withdrawal from any such
multiemployer plan.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, as each may be amended, or any successor statute thereto,
that mandates the purchase of flood insurance to cover real property
improvements located in Special Flood Hazard Areas in participating communities
and provides protection to property owners through a U.S. federal insurance
program.
“Net Book Value” means, with respect to Equipment, the net book value under GAAP
(but net of delivery charges, sales tax, federal excise tax and other costs
incidental to the purchase thereof) as reported by Borrowers to Agent; provided
that for purposes of the calculation of the U.S. Borrowing Base or the

38
#86913309v52

--------------------------------------------------------------------------------




Australian Borrowing Base, the Net Book Value of the Equipment shall not include
(a) the portion of the value of the Equipment equal to the profit earned by any
Affiliate of Parent on the sale thereof to any Loan Party, or (b) write-ups or
write-downs in value with respect to currency exchange rates.
“Net Orderly Liquidation Value” means, with respect to Equipment or Inventory,
the orderly liquidation value of such Equipment or Inventory determined for each
category of such Equipment or Inventory (but net of all associated costs and
expenses of such liquidation) as specified in the most recent appraisal received
by Agent from an appraisal company reasonably acceptable to Agent in its
Permitted Discretion. With respect to Eligible Equipment, the Net Orderly
Liquidation Value shall be determined as of the date of each Borrowing Base
Certificate giving effect to depreciation and assuming that since the last
appraisal the ratio of Net Book Value to Net Orderly Liquidation Value has
remained constant.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC with respect to a Pension
Plan, (b) the withdrawal of any Loan Party or ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan or Multiemployer Plan by the PBGC, (e) any other event or condition
that would constitute grounds under Sections 4042(a)(1)-(3) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that would
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan or the receipt of notification that a partial or complete withdrawal has
occurred (other than any withdrawal that would not constitute an Event of
Default under Section 8.12), (h) the reorganization or insolvency of a
Multiemployer Plan under ERISA, (i) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate or to appoint a trustee to administer a Multiemployer Plan under ERISA
including the filing of a notice of reorganization, insolvency or termination
(or treatment of a plan amendment as termination) under Section 4041A of ERISA,
(j) any Pension Plan being in “at risk status” within the meaning of IRC Section
430(i), (k) receipt of notification by any Loan Party or ERISA Affiliate that
any Multiemployer Plan being in “endangered status” or “critical status” within
the meaning of IRC Section 432(b) or the determination that any Multiemployer
Plan is insolvent or in reorganization within the meaning of Title IV of ERISA,
(l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (m) the failure of any Pension Plan to meet the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 or 430
of the IRC or Section 302 of ERISA), in each case, whether or not waived, (n)
the filing of an application for a waiver of the minimum funding standards
within the meaning of the IRC or ERISA (including Section 412 or 430 of the IRC
or Section 302 of ERISA) with respect to any Pension Plan, or (o) any event that
results in or would reasonably be expected to result in a liability by a Loan
Party pursuant to the excise tax provisions of the IRC relating to Employee
Benefit Plans or (p) any Foreign Benefit Event.
“Obligations” means the U.S. Obligations and the Australian Obligations;
provided that the Obligations shall not include any Excluded Swap Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Offshore Associate” shall mean an Associate (a)(x) which is a non-resident of
Australia and does not become a Lender or receive payment in carrying on a
business in Australia at or through a permanent

39
#86913309v52

--------------------------------------------------------------------------------




establishment of the Associate in Australia or (y) which is a resident of
Australia and which becomes a Lender or receives a payment in carrying on a
business in a country outside Australia at or through a permanent establishment
of the Associate in that country; and (b) which does not become a Lender and
receive payment in the capacity of a clearing house, custodian, funds manager or
responsible entity of a registered scheme.
“OID” means original issue discount.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Other Canadian Entities” means each subsidiary of Parent (other than the CCAA
entities) organized under the laws of Canada or any province thereof and Wabush
Iron Co. Limited, an Ohio corporation, including, for the avoidance of doubt,
Wabush Mines, an unincorporated joint venture and Knoll Lake Minerals Limited, a
company organized under the laws of Canada, other than any subsidiary of Cliffs
Natural Resources Exploration Inc.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1, Section 2.11, or
Section 2.12.
“Parent” has the meaning specified therefor in the preamble to the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Payment Conditions” means with respect to any proposed transaction, that (1) no
Default or Event of Default has occurred and is continuing or would result
therefrom; (1) Borrowers’ Excess Availability for each of the 30 consecutive
days immediately preceding the date of such transaction, and both immediately
before and immediately after giving effect to such transaction, is in excess of
20% of the Maximum Revolver Amount; and (1) immediately after giving pro forma
effect to such transaction, the Fixed Charge Coverage Ratio of Parent and its
Subsidiaries is at least 1.10:1.00 as of the 12-month period ending as of the
most recently ended fiscal quarter (calculated assuming that such transaction
was consummated as of the end of such fiscal quarter).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any employee benefit plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party, Subsidiary or their respective ERISA Affiliates or to which any Loan
Party, Subsidiary or their respective ERISA Affiliate has any liability,
contingent or otherwise.
“Perfection Certificates” means the certificates substantially in the forms of
Exhibit P-1 and Exhibit P-2 to the Agreement.
“Permitted Acquisition” means any Acquisition so long as:

40
#86913309v52

--------------------------------------------------------------------------------




(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    for any Permitted Acquisition pursuant to which the aggregate purchase
price is greater than $50,000,000, Borrowers have provided Agent with five (5)
Business Days’ (or such shorter period as Agent may agree) prior notice, and
such information, including historical financial statements and projections, as
Agent shall have reasonably requested (to the extent available),
(c)    for any Permitted Acquisition pursuant to which the aggregate purchase
price is greater than $50,000,000, Borrowers have provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC) created by adding the historical combined financial statements
of Parent (including the combined financial statements of any other Person or
assets that were the subject of a prior Permitted Acquisition during the
relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries (i) would have been in compliance with the financial covenant in
Section 7 of the Agreement (regardless of whether a Financial Covenant Period is
then in effect) for the fiscal quarter ended immediately prior to the proposed
date of consummation of such proposed Acquisition and (ii) are projected to be
in compliance with the financial covenant in Section 7 of the Agreement
(regardless of whether a Financial Covenant Period is then in effect) for each
of the four (4) fiscal quarters in the period ended one year after the proposed
date of consummation of such proposed Acquisition,
(d)    the Payment Conditions will be satisfied, and
(e)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the Agreement, as applicable.
“Permitted Discretion” means a determination made in good faith based upon the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of any personal property or
Real Property that, in the reasonable judgment of any Borrower or any of its
Subsidiaries, has become obsolete, worn out or no longer used or useful or,
except with respect to personal property included in the Borrowing Base, has
become uneconomic, in each case in the ordinary course of business and (ii)
licenses, leases or subleases of Real Property or personal property in the
ordinary course of business so long as such licenses, leases or subleases do not
individually or in the aggregate interfere in any material respect with the
ordinary conduct of the business of Borrowers and their Subsidiaries,
(b)    sales of Inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    the licensing or sublicensing of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
(e)    the granting of Permitted Liens,

41
#86913309v52

--------------------------------------------------------------------------------




(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the licensing, leasing or subleasing of assets (other than Real Property)
of any Borrower or its Subsidiaries in the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,
(k)    the lapse or abandonment of registered patents, trademarks, copyrights
and other intellectual property of any Borrower or any of its Subsidiaries to
the extent that, in the reasonable judgment of such Borrower or Subsidiary, such
intellectual property is not economically desirable in the conduct of its
business,
(l)    the making of Restricted Payments (in cash or stock) that are expressly
permitted to be made pursuant to the Agreement,
(m)    the making of Permitted Investments (in cash) or the consummation of a
transaction permitted by Section 6.3,
(n)    the sale, transfer, lease or other disposition of assets (i) from any
Loan Party to another Loan Party, (ii) from any Subsidiary of any Borrower that
is not a Loan Party to any Loan Party or any other Subsidiary of any Borrower,
or (iii) from any Loan Party to a Subsidiary that is not a Loan Party, in the
case of this clause (iii) only, in an aggregate amount not exceed $10,000,000
during the term of this Agreement,
(o)    dispositions of assets acquired by Borrowers and the Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed disposition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets and for at least 75% cash, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Borrowers
and their Subsidiaries, (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition
and (iv) if any such assets consist of ABL Collateral that are of a type
included in the Borrowing Base and have a fair market value in excess of
$5,000,000, the Parent shall have delivered an updated Borrowing Base
Certificate reflecting the disposition of those assets,
(p)    sales or dispositions set forth on Schedule P-3 to the Agreement,
(q)    sales or dispositions of assets not otherwise permitted in clauses (a)
through (p) above so long as (i) made at fair market value for at least 75%
cash, (ii) if any such assets consist of ABL Collateral that are of a type
included in the Borrowing Base and have a fair market value in excess of
$5,000,000, the Parent shall have delivered an updated Borrowing Base
Certificate reflecting the disposition of those assets and (iii) the aggregate
fair market value of all assets disposed of during the term of the Agreement
(including the proposed disposition) would not exceed $100,000,000,
(r)    sales or dispositions of assets for fair market value and at least 75%
cash so long as (i) the Payment Conditions are satisfied and (ii) if any such
assets consist of ABL Collateral that are of a type included in the Borrowing
Base and have a fair market value in excess of $5,000,000, the Parent shall have
delivered an updated Borrowing Base Certificate reflecting the disposition of
those assets, and

42
#86913309v52

--------------------------------------------------------------------------------




(s)    parting with possession by an Australian Loan Party of goods to any
mining contractor in the ordinary course of business where the Australian Loan
Party retains ownership of those goods and (if the parting with possession
constitutes a security interest under the Australian PPSA) it has perfected an
appropriate security interest against the relevant mining contractor in
accordance with the Australian PPSA which covers those goods,
provided that (i) for purposes of clauses (o), (q) and (r) above the following
shall be deemed cash with respect to the disposition of assets (other than ABL
Collateral) (A) the repayment or assumption by the transferee of Indebtedness
secured by Liens with a priority to the Liens securing the Obligations (other
than Indebtedness incurred in contemplation of such disposition), (B) the
repayment or assumption by the transferee of liabilities (as shown on the
Parent’s most recent balance sheet or in the notes thereto), other than
liabilities that are subordinated in right of payment to the Obligations, (C)
any securities, notes or other obligations received by any Loan Party that are,
within 180 days of the disposition of such assets, converted by such Loan Party
into cash or Cash Equivalents and (D) any Designated Non-Cash Consideration
received by such Loan Party in such disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this proviso that has at that time not been converted into cash or
Cash Equivalents not to exceed the greater of (x) $75.0 million and (y) 2.0% of
Consolidated Net Tangible Assets at the time of the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value), (ii) in no event shall any disposition
of any material portion of the U.S. Iron Ore Business, constitute a Permitted
Disposition, (iii) in connection with a disposition of assets (other than ABL
Collateral) owned by any Australian Loan Party or the disposition of any Equity
Interests of any Australian Loan Party, in each case made pursuant to clause (r)
above, clause (C) of the definition of “Payment Conditions” need not be
satisfied, (iv) in connection with a sale of any portion of Parent’s North
American coal operations, (A) clause (C) of the definition of “Payment
Conditions need not be satisfied, (B) any 75% cash consideration requirement
need not be satisfied and (C) the deemed cash items provided for in clause (i)
of this proviso shall also apply to dispositions of ABL Collateral, and (v) in
connection with a disposition of assets of any Canadian Entity or the
disposition of any Equity Interests of a Canadian Entity made pursuant to clause
(r) above, the Payment Conditions need not be satisfied.
“Permitted Indebtedness” means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule P-4 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness; provided, that the aggregate outstanding principal
amount of such Indebtedness incurred or guaranteed by the Loan Parties shall not
exceed $100,000,000 at any one time,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness (i) incurred in the ordinary course of business in respect
of surety and appeal bonds, performance bonds, bid bonds, appeal bonds,
reclamation bonds, completion guarantee and similar obligations, or any similar
financial assurance obligations under Environmental Laws or worker’s
compensation laws or with respect to self-insurance obligations and (ii)
consisting of guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,
(f)    (i) Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (A) no Event of Default has occurred and
is continuing or would result therefrom, (B) such Indebtedness is not incurred
for working capital purposes, (C) such Indebtedness does not mature prior to the
date that is 181 days after the Maturity Date, (D) such Indebtedness does not
amortize until 181 days after the Maturity Date,

43
#86913309v52

--------------------------------------------------------------------------------




(E) such Indebtedness does not provide for the payment of interest thereon in
cash or Cash Equivalents other than current market interest, as determined by
the Parent in its reasonable business judgment, (F) if such Indebtedness is
secured (1) the Liens securing such Indebtedness must be pari passu with or
junior to the Liens securing either the Senior Secured Notes or the Exchange
Notes, (2) the Liens securing such Indebtedness are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent (it being
agreed the form and substance of the Intercreditor Agreement is acceptable), (3)
such Indebtedness shall not be secured by ABL Collateral and (4) on a pro forma
basis after giving effect to such Indebtedness, the Parent’s “Consolidated
Secured Leverage Ratio” (as defined in the Senior Secured Notes Indenture as of
the date hereof) does not exceed 2.50:1.00 and (G) on a pro forma basis after
giving effect to such Indebtedness, Parent is in compliance with the financial
covenant set forth in Section 7 of this Agreement (regardless of whether a
Financial Covenant Period is then in effect), and (ii) any Refinancing
Indebtedness in respect of such Indebtedness,
(g)    Acquired Indebtedness and any Refinancing Indebtedness in respect thereof
in an aggregate principal amount not to exceed $25,000,000 outstanding at any
one time,
(h)    Indebtedness (i) incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds or guarantees, and completion
guarantees (or obligations in respect of letters of credit related thereto in an
amount not to exceed $15,000,000 outstanding at any one time) and (ii) in
respect of letters of credit which are backstopped or supported by a Letter of
Credit issued hereunder,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)    the incurrence by Parent or any of its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Parent’s and
its Subsidiaries’ operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), Cash Management Services, or other Bank Products,
(l)    Guaranty Obligations in respect of Indebtedness otherwise permitted under
this definition; provided that any guaranty by a Loan Party of Indebtedness of a
Subsidiary that is not a Loan Party must be permitted by clause (q) of the
definition of “Permitted Investment”,
(m)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
(n)    Indebtedness composing Permitted Investments (other than clause (u)(i) of
the definition thereof),
(o)    Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(p)    Indebtedness of any Borrower or its Subsidiaries in respect of earn-outs
owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions and any Refinancing Indebtedness in respect of such
Indebtedness,

44
#86913309v52

--------------------------------------------------------------------------------




(q)    Indebtedness incurred in connection with any sale/leaseback transaction
and any Refinancing Indebtedness in respect of such Indebtedness; provided, that
such Indebtedness incurred from and after the Closing Date shall be in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding,
(r)    customer advances for prepayment of ore sales,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    Indebtedness evidenced by the Existing Senior Notes in an aggregate
principal amount not to exceed the aggregate principal amount thereof
outstanding on the Closing Date (after giving effect to any exchange offers in
respect thereof consummated on or before the Closing Date), and any Refinancing
Indebtedness in respect thereof,
(u)    (i) Indebtedness evidenced by the Senior Secured Notes (and any
Refinancing Indebtedness in respect thereof) in an aggregate principal amount
not to exceed $540,000,000 at any one time outstanding, (ii) Indebtedness
evidenced by the Exchange Notes (and any Refinancing Indebtedness in respect
thereof) in an aggregate principal amount not to exceed $1,250,000,000 at any
one time outstanding and (iii) Indebtedness that is secured by Liens that are
pari passu with or junior to the Liens securing either the Senior Secured Notes
or the Exchange Notes in an aggregate principal amount not to exceed the greater
of (x) an amount equal to (1) $1,250,000,000 minus (2) the principal amount of
Indebtedness incurred pursuant to clause (u)(i) above and (y) an amount that, on
a pro forma basis upon giving effect the incurrence thereof, would not cause
Parent’s “Consolidated Secured Leverage Ratio” (as defined in the Senior Secured
Notes Indenture as of the date hereof) to exceed 2.50:1.00 (and any Refinancing
Indebted in respect of any such Indebtedness), so long as, in the case of this
clause (iii), (A) the Liens securing such Indebtedness are subject to an
intercreditor agreement in form and substance satisfactory to Agent (it being
agreed the form and substance of the Intercreditor Agreement is acceptable), (B)
such Indebtedness does not mature prior to the date that is 181 days after the
Maturity Date, (C) such Indebtedness does not amortize until 181 days after the
Maturity Date, and (D) after giving effect to the incurrence of any such
Indebtedness after the Closing Date, Parent is in compliance with the financial
covenant set forth in Section 7 of this Agreement (regardless of whether a
Financial Covenant Period is then in effect),
(v)    any other unsecured Indebtedness incurred by any Borrower or any of its
Subsidiaries so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) such
Indebtedness does not mature prior to the date that is 181 days after the
Maturity Date, (iii) such Indebtedness does not amortize until 181 days after
the Maturity Date and (iv) after giving effect to the incurrence of any such
Indebtedness, Parent is in compliance with the financial covenant set forth in
Section 7 of this Agreement (regardless of whether a Financial Covenant Period
is then in effect); provided that conditions (ii) and (iii) above shall not be
required to be satisfied with respect to Indebtedness in an aggregate principal
amount not to exceed $25,000,000 during the term of the Agreement,
(w)    Indebtedness of Excluded Subsidiaries (i) listed on Schedule E-3 and any
Refinancing Indebtedness in respect of such Indebtedness, and (ii) other
Indebtedness in an aggregate amount at any time outstanding not to exceed
$75,000,000,
(x)    Guaranty Obligations of Indebtedness of the Canadian Entities existing as
of the Closing Date, and
(y)    Permitted Intercompany Advances and Contributions.
“Permitted Intercompany Advances and Contribution” means loans, advances or
capital contributions made by (a) a U.S. Loan Party to another U.S. Loan Party,
(b) an Australian Loan Party to another Australian Loan Party or a U.S. Loan
Party, (c) a Subsidiary of a Borrower that is not a Loan Party

45
#86913309v52

--------------------------------------------------------------------------------




to a Canadian Entity or another Subsidiary of a Borrower that is not a Loan
Party, (d) a Subsidiary of a Borrower that is not a Loan Party to a Loan Party,
so long as the parties thereto are party to the Intercompany Subordination
Agreement, (e) a Loan Party to a Joint Venture so long as such loans, advances
or capital contributions are required by and made in accordance with the Joint
Venture Agreements as in effect on the date hereof, and (f) a Loan Party to a
Subsidiary or Canadian Entity, the sum of which shall not exceed an aggregate
amount equal to $150,000,000 at any time outstanding (of which the sum, without
duplication, of (1) the aggregate amount of Investments made in, to or on behalf
of the Canadian Entities from and after the Canadian Restructuring Commencement
Date under this clause (f) and (2) the aggregate amount of payments made by any
Loan Party from and after the Closing Date under any “e-payables” program of
Parent or any of its Subsidiaries in respect of amounts due to any supplier or
vendor of the Canadian Entities, shall not exceed an aggregate amount equal to
$100,000,000), provided that with respect to a Canadian Entity, from and after
the Canadian Restructuring Commencement Date for such Canadian Entity, any
Investments made under clause (f) hereof in or to the Canadian Entities shall be
made in the form of intercompany loans that are secured by the assets of the
Canadian Entities.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date in their respective Subsidiaries and the Canadian Entities and
other Investments set forth on Schedule P-1 to the Agreement,
(f)    guarantees and other contingent liabilities permitted under the
definition of Permitted Indebtedness (other than clause (n) thereof),
(g)    Permitted Intercompany Advances and Contributions,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    loans and advances to employees, officers, and directors of a Borrower or
any of its Subsidiaries for bona fide business purposes in the ordinary course
of business,
(k)    Permitted Acquisitions,
(l)    acquisitions of property, plant and equipment to be used in the ordinary
course of business,

46
#86913309v52

--------------------------------------------------------------------------------




(m)    Investments so long as the Payment Conditions are satisfied,
(n)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(o)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(p)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$25,000,000 during the term of the Agreement,
(r)    Hedge Obligations incurred in the ordinary course of business and not for
speculative purposes,
(s)    mergers, consolidations or amalgamations permitted by Section 6.3,
(t)    Investments in securities of trade creditors or customers in the ordinary
course of business that are received (i) in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or (ii)
in the settlement of debts created in the ordinary course of business,
(u)    [reserved], and
(v)    Investments in Joint Ventures in the United States existing as of the
Closing Date for the purpose of financing such entities’ (i) operating expenses
incurred in the ordinary course of business, (ii) reasonable Capital
Expenditures and (iii) other reasonable obligations that are accounted for by
the Parent and its Subsidiaries as increases in equity in such Joint Ventures.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Agent or the Australian Security
Trustee to secure the Obligations or any portion thereof,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent by more than 30 days, or (ii) do
not have priority over Agent’s or the Australian Security Trustee’s Liens with
respect to the ABL Collateral and the underlying taxes, assessments, or charges
or levies are the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Agreement, any continuation or
extension thereof; provided, that to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 to the Agreement shall only secure the Indebtedness
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

47
#86913309v52

--------------------------------------------------------------------------------




(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) in the case of Permitted Purchase Money
Indebtedness described in clauses (a) and (b) of the definition thereof, (A)
such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, and (B) such Lien only secures the Indebtedness that was incurred to
acquire the asset purchased or acquired or any Refinancing Indebtedness in
respect thereof, and (ii) in the case of Permitted Purchase Money Indebtedness
described in clauses (a) through (c) of the definition thereof, such Lien does
not attach to ABL Collateral (other than with respect to Permitted Purchase
Money Indebtedness (and Refinancing Indebtedness in respect thereof) in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding
secured by Mobile Equipment (and not any other ABL Collateral) but only to the
extent that Parent shall have delivered a notice to Agent clearly identifying
the Mobile Equipment subject to such Lien prior to the granting of such Lien),
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent by more than 30 days,
or (ii) are the subject of Permitted Protests,
(h)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff, bankers’ liens and other similar Liens upon deposits of
funds in favor of banks or other depository institutions, solely to the extent
incurred in connection with the maintenance of such Deposit Accounts in the
ordinary course of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by a Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by any Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,

48
#86913309v52

--------------------------------------------------------------------------------




(s)    Liens on the Collateral securing the Senior Secured Notes, the Exchange
Notes, and any Indebtedness that is pari passu thereto incurred pursuant to
clause (f) or (u) of the definition of Permitted Indebtedness and Refinancing
Indebtedness in respect thereof, so long as such Liens are subject to the
Intercreditor Agreement,
(t)    Liens in the nature of royalties, dedications of reserves or similar
rights or interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the mining industry,
(u)    leases or subleases of properties, in each case entered into in the
ordinary course of business so long as such leases or subleases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of Borrowers or their respective Subsidiaries
or (ii) materially impair the use or the value of the property subject thereto,
(v)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business in accordance with the past business practices of such Person, and
any products or proceeds thereof to the extent covered by such Liens,
(w)    the filing of UCC financing statements in connection with operating
leases, consignment of goods or bailment agreements,
(x)    Liens on assets of a Subsidiary that is not a Loan Party in favor of a
Borrower or a Subsidiary of a Borrower,
(y)    Liens created solely for the purpose of securing Indebtedness permitted
by clause (q) of the definition of “Permitted Indebtedness”; provided that any
such Liens attach only to the property being leased or acquired pursuant to such
Indebtedness and do not encumber any other property (other than any products or
proceeds thereof to the extent covered by such Liens),
(z)    Liens on (i) letters of credit securing another standby letter of credit
and (ii) cash or Cash Equivalents securing reimbursement or counterindemnity
obligations with respect to any standby letter of credit as to which the
aggregate amount of the obligations secured thereby does not exceed $15,000,000
at any time outstanding,
(aa)    Liens on the assets of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted under clause (w) of the definition of “Permitted
Indebtedness”,
(bb)    Liens in the nature of royalties, dedications of reserves or similar
rights or interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the iron ore or coal mining industries,
(cc)    an interest that is a security interest by virtue only of the operation
of section 12(3) of the Australian PPSA,
(dd)    Liens over Australian Featherweight Collateral (other than any
registered mining mortgage over any Australian Mine Site upon which any
Australian ABL Collateral is located unless a Collateral Access Agreement has
been executed by the mortgagee),
(ee)    other Liens (other than Liens on ABL Collateral) as to which the
aggregate amount of the obligations secured thereby does not exceed $25,000,000
at any time outstanding, and
(ff)    Liens over the Existing NAB Accounts in favor of National Australia Bank
Limited.
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject

49
#86913309v52

--------------------------------------------------------------------------------




of a United States federal tax lien), or rental payment, provided that (a) a
reserve with respect to such obligation is established on such Borrower’s or its
Subsidiaries’ books and records in such amount as is required under GAAP, (b)
any such protest is instituted by such Borrower or its Subsidiary, as
applicable, in good faith, and (c) with respect to any Lien on ABL Collateral,
Agent or Australian Security Trustee, as applicable, is satisfied in its
Permitted Discretion that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s or
Australian Security Trustee’s Liens on such ABL Collateral.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(a) purchase money Indebtedness, including any such Indebtedness assumed in
connection with a Permitted Acquisition, (b) Capitalized Lease Obligations,
including any such obligations assumed in connection with a Permitted
Acquisition, and (c) Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including any
indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on such assets before the acquisition thereof, and any
Refinancing Indebtedness thereof, provided that, with respect to the
Indebtedness described in clause (c) of this definition (“Project
Indebtedness”), (w) such Project Indebtedness is incurred before or within 180
days after such acquisition or the completion of such construction or
improvement, (x) such Project Indebtedness shall be secured only by the property
acquired, constructed or improved in connection with the incurrence of such
Project Indebtedness, (y) with respect to such Project Indebtedness assumed in
connection with a Permitted Acquisition, the amount of such Project Indebtedness
shall not exceed 100% of the total consideration paid in connection with such
Permitted Acquisition and (z) with respect to Project Indebtedness incurred to
finance the acquisition of any fixed or capital assets, such Project
Indebtedness shall constitute not more than 100% of the aggregate consideration
paid with respect to such fixed or capital assets; provided, further that Parent
shall be in pro forma compliance with the financial covenant set forth in
Section 7 of this Agreement (regardless of whether a Financial Covenant Period
is then in effect) after giving effect to any such Indebtedness described in
clauses (a) through (c) of this definition.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 18.9(c) of the
Agreement.
“Pounds Sterling” shall mean British Pounds Sterling or any successor currency
in the United Kingdom.
“Prime Rate” the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
U.S. Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the U.S. Revolving Loans, and with
respect to all other computations and other matters related to the U.S. Revolver
Commitments or the U.S. Revolving Loans, the percentage obtained by dividing (i)
the U.S. Revolving Loan Exposure of such Lender by (ii) the aggregate U.S.
Revolving Loan Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the U.S. Letters
of Credit, with respect to such Lender’s obligation to reimburse any U.S.
Issuing Bank, and with respect to such Lender’s right to receive payments of
U.S. Letter of Credit Fees, and with respect to all other computations and other
matters

50
#86913309v52

--------------------------------------------------------------------------------




related to the U.S. Letters of Credit, the percentage obtained by dividing (i)
the U.S. Revolving Loan Exposure of such Lender by (ii) the aggregate U.S.
Revolving Loan Exposure of all Lenders; provided, that if all of the U.S.
Revolving Loans have been repaid in full and all U.S. Revolver Commitments have
been terminated, but U.S. Letters of Credit remain outstanding, Pro Rata Share
under this clause shall be determined as if the U.S. Revolver Commitments had
not been terminated and based upon the U.S. Revolver Commitments as they existed
immediately prior to their termination,
(c)    with respect to a Lender’s obligation to make all or a portion of the
Australian Revolving Loans, with respect to such Lender’s right to receive
payments of interest, fees, and principal with respect to the Australian
Revolving Loans, and with respect to all other computations and other matters
related to the Australian Revolver Commitments or the Australian Revolving
Loans, the percentage obtained by dividing (i) the Australian Revolving Loan
Exposure of such Lender by (ii) the aggregate Australian Revolving Loan Exposure
of all Lenders,
(d)    with respect to a Lender’s obligation to participate in the Australian
Letters of Credit, with respect to such Lender’s obligation to reimburse any
Australian Issuing Bank, and with respect to such Lender’s right to receive
payments of Australian Letter of Credit Fees, and with respect to all other
computations and other matters related to the Australian Letters of Credit, the
percentage obtained by dividing (i) the Australian Revolving Loan Exposure of
such Lender by (ii) the aggregate Australian Revolving Loan Exposure of all
Lenders; provided, that if all of the Australian Revolving Loans have been
repaid in full and all Australian Revolver Commitments have been terminated, but
Australian Letters of Credit remain outstanding, Pro Rata Share under this
clause shall be determined as if the Australian Revolver Commitments had not
been terminated and based upon the Australian Revolver Commitments as they
existed immediately prior to their termination, and
(e)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.6 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Revolver Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures had not been repaid, collateralized, or terminated
and shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
“Protective Advances” has the meaning specified therefor in Section 2.3(f)(iv)
of the Agreement.
“Public Lender” has the meaning specified therefor in Section 18.9(c) of the
Agreement.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition), paid or delivered by a Borrower or one of its Subsidiaries in
connection with such Acquisition (whether paid at the closing thereof or payable
thereafter and whether fixed or contingent), but excluding therefrom (a) any
cash of the seller and its Affiliates used to fund any portion of such
consideration and (b) any cash or Cash Equivalents acquired in connection with
such Acquisition.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is not
identifiable proceeds of Collateral and that is held by Bank of America in the
account referred to in the definition of Liquidity.

51
#86913309v52

--------------------------------------------------------------------------------




“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
“Real Property” means, collectively, all right, title and interest in and to any
and all the parcels of or interests in real property owned or leased by a person
or as to which a person otherwise has a possessory interest (including by
license or easement), together with, in each case, all easements, hereditaments
and appurtenances relating thereto, all improvements and appurtenant fixtures.
“Real Property Collateral” means any Real Property that constitutes “Notes
Collateral” as defined in the Senior Secured Notes Indenture.  Notwithstanding
anything contained in this Agreement to the contrary, the term “Real Property
Collateral” shall not include Excluded Property (as defined in the Guaranty and
Security Agreement). In addition, the Agent may agree, in its sole discretion,
to exclude from this definition of Real Property Collateral any Building (as
defined in the applicable Flood Insurance Laws) or Manufactured (Mobile) Home
(as defined in the applicable Flood Insurance Laws). In such event,
notwithstanding any provision in this Agreement, any Mortgage, or any other Loan
Document to the contrary, such Building or Manufactured (Mobile) Home shall not
be included in this definition of Real Property Collateral and such Building or
Manufactured (Mobile) Home shall not be encumbered by any Mortgage.
“Real Property Collateral Requirement” means in the case of Real Property
Collateral in which a Loan Party owns an interest, the Borrower shall, and cause
each Loan Party to, provide the Agent with, (a) a Mortgage for each Real
Property Collateral, duly executed by the appropriate Loan Party, together with
evidence that (1) counterparts of the Mortgages have been (i) duly executed,
acknowledged and delivered and (ii) properly filed in all filing or recording
offices that the Agent reasonably deems necessary or desirable in accordance
with customary practices for real property interests of such type and for such
location in order to create a valid third priority (subject to Permitted Liens)
and subsisting Lien on the property described therein in favor of the Agent for
the benefit of the Lenders and (2) all filing, documentary, stamp, intangible
and recording taxes and fees have been paid, the delivery of a copy of a
recorded Mortgage being sufficient evidence to satisfy the requirements of this
clause (a), (b) with respect to any Building (as defined in the applicable Flood
Insurance Laws) or Manufactured (Mobile) Home (as defined in the applicable
Flood Insurance Laws) comprising part of a Real Property Collateral that is a
Flood Hazard Property, (1) the Parent’s written acknowledgement of receipt of
written notification from the Agent as to the fact that such asset is a Flood
Hazard Property and as to whether the community in which such Real Property
Collateral is located is participating in a National Flood Insurance Program and
(2) evidence of flood insurance in form and substance reasonably satisfactory to
the Agent not to exceed the maximum amount available under the Flood Insurance
Laws, and (c) customary opinions of counsel to the Loan Party mortgagor with
respect to the extent applicable to the perfection, enforceability, due
authorization, execution and delivery of the applicable Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Agent.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, (i) are more burdensome in any
material respect to the Parent or any of its Subsidiaries than the Indebtedness
being refinanced as

52
#86913309v52

--------------------------------------------------------------------------------




determined by Parent in its reasonable business judgment or (ii) are or could be
expected to be materially adverse to the interests of the Lenders; provided that
Existing Senior Notes may be refinanced on substantially the same terms as the
terms of the Exchange Notes,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that, when taken as a whole, as determined by Parent in its
reasonable business judgment, are at least as favorable to the Lender Group as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended; provided that Existing Senior Notes may be
refinanced on substantially the same terms as the terms of the Exchange Notes,
(e)    such Refinancing Indebtedness in respect of any Existing Senior Notes
does not mature prior to the Maturity Date of the Exchange Notes,
(f)     if such Refinancing Indebtedness in respect of any Existing Senior Notes
is secured, such Refinancing Indebtedness shall be subject to an intercreditor
agreement in form and substance reasonably acceptable to the Agent, it being
agreed the form and substance of the Intercreditor Agreement is acceptable;
provided that other than the Existing Senior Notes no unsecured Indebtedness may
be refinanced with secured Indebtedness.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Remedial Action” means all actions required by Environmental Laws or a
Governmental Authority taken to (a) clean up, remove, remediate, contain, treat,
monitor, assess, evaluate, or in any way address Hazardous Materials in the
indoor or outdoor environment, (b) prevent or minimize a release or threatened
release of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, (c)
restore or reclaim natural resources or the environment, (d) perform any
pre-remedial studies, investigations, or post-remedial operation and maintenance
activities, or (e) conduct any other similar response actions with respect to
Hazardous Materials required by Environmental Laws or a Governmental Authority.
“Replacement Lender” has the meaning specified therefor in Section 2.14(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.9(c) of this
Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders.
“Reserves” means, as of any date of determination, those reserves without
duplication to U.S. Receivable Reserves, Australian Receivable Reserves, U.S.
Bank Product Reserves, Australian Bank Product Reserves, Australian Priority
Payables Reserves, U.S. Dilution Reserves, Australian Dilution Reserves, U.S.
Inventory/Equipment Reserves, Australian Inventory/Equipment Reserves, U.S.
Hedge

53
#86913309v52

--------------------------------------------------------------------------------




Reserves and Australian Hedge Reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to the last paragraphs of
Section 2.1(a) and Section 2.1(b), to establish and maintain (including reserves
with respect to (a) sums that any Borrower or its Subsidiaries are required to
pay under any Section of the Agreement or any other Loan Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, and (b)
amounts owing by any Borrower or its Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the ABL Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s or Australian Security
Trustee’s Liens in and to such item of the ABL Collateral) with respect to the
U.S. Borrowing Base, the Australian Borrowing Base, the U.S. Maximum Revolver
Amount, or the Australian Maximum Revolver Amount.
“Responsible Officer” shall mean any of the President, Chairman, Chief Executive
Officer, Chief Operating Officer, Vice Chairman, any Executive Vice President,
Chief Financial Officer, General Counsel, Chief Legal Officer, Treasurer or
Assistant Treasurer, of Parent.
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by any Borrower or any of its Subsidiaries or to the direct or indirect
holders of Equity Interests issued by such Borrower or such Subsidiary in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Parent, (b) purchase, redeem, make any sinking fund
or similar payment, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving any Borrower or any of its
Subsidiaries) any Equity Interests issued by any Borrower or any of its
Subsidiaries, and (c) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options, or other rights to acquire Equity Interests
of any Borrower or any of its Subsidiaries now or hereafter outstanding.
“Revolver Commitment” means, with respect to each Lender, its U.S. Revolver
Commitment or its Australian Revolver Commitment, as the context requires, and,
with respect to all Lenders, their U.S. Revolver Commitments or their Australian
Revolver Commitments, as the context requires, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to the Agreement or in the Assignment and Acceptance or Incremental
Amendment pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
Discretionary Commitment Reallocations pursuant to Section 2.2 or assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitments, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(b) of the
Agreement and includes any Letter of Credit Disbursement, as provided in Section
2.11(d) and Section 2.12(d).
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly owned or controlled by a country or its government, (d) a Person
located, organized, or resident in or determined to be resident in a country, in

54
#86913309v52

--------------------------------------------------------------------------------




each case, that is subject to a country-based sanctions program administered and
enforced by OFAC, Her Majesty’s Treasury, the European Union, or the United
Nations Security Council.
“Sanctioned Person” means a Person named on the Specially Designated Nationals
and Blocked Persons List, the Sectoral Sanctions Identification List, and/or the
Foreign Sanctions Evaders List maintained by OFAC, Her Majesty’s Treasury, the
European Union, or the United Nations Security Council, or any Person owned,
directly or indirectly, 50% or more by one or more Persons named on any of the
foregoing lists.
“S&P” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Senior Secured Notes” means those certain 8.250% Senior Secured Notes due 2020
issued by Parent on March 30, 2015 in the initial aggregate principal amount of
$540,000,000.
“Senior Secured Notes Documents” means the Senior Secured Notes, each Senior
Secured Notes Indenture, and all other agreements, documents and instruments
entered into now or in the future in connection with the Senior Secured Notes or
any Senior Secured Notes Indenture.
“Senior Secured Notes Indenture” means the Indenture, dated March 30, 2015,
governing the Senior Secured Notes, by and among Parent, as issuer, the
guarantors from time to time party thereto, and U.S. Bank National Association,
as trustee and collateral agent.
“Settlement” has the meaning specified therefor in Section 2.3(g)(i)(A) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(g)(i) of the
Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“Specified Event of Default” shall mean any Event of Default arising under
Section 8.1, 8.2 (relating to a failure to deliver a Borrowing Base Certificate
when required (after the applicable grace period) or a failure to comply with,
Section 5.16 or Section 7), 8.4, 8.5, or 8.7 (relating to misrepresentations
related to the U.S. Borrowing Base or the Australian Borrowing Base).

55
#86913309v52

--------------------------------------------------------------------------------




“Specified State” means any one of (a) Australia, (b) Canada, (c) The
Netherlands, (d) Luxembourg and (e) the United States of America.
“Spot Rate” means the exchange rate, as determined by Agent, that is applicable
to conversion of one currency into another currency, which is (a) the exchange
rate reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.
“Standard Letter of Credit Practice” means, for any Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which
such Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity. Notwithstanding the foregoing, as used herein and in
the Loan Documents, Subsidiary shall not include the Canadian Entities and none
of the Canadian Entities shall be deemed to be a Subsidiary of Parent; provided
that, notwithstanding the foregoing, (i) the Canadian Entities shall constitute
Subsidiaries for purposes of Section 4.9, Section 4.13, Section 4.18, Section
5.8 (as it relates to compliance with laws referred to in Section 4.13 and
Section 4.18) and Section 10.3 and (ii) the Other Canadian Entities shall
constitute Subsidiaries for purposes of Section 4.11 and Section 5.8 (as it
relates to compliance with laws referred to in Section 4.11).
“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(a) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Supermajority Lenders, and (b) at any time there are
two (2) or more Lenders with Revolving Loan Exposure, “Supermajority Lenders”
must include at least two (2) Lenders (who are not Affiliates of one another).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Lender” means any U.S. Swing Lender or any Australian Swing Lender.
“Swing Loan” has the meaning specified therefor in Section 2.3(d) of the
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

56
#86913309v52

--------------------------------------------------------------------------------




“Transactions” means (a) the exchange offers for the Existing Senior Notes for
up to $1,250,000,000 in aggregate principal amount of Exchange Notes, (b) the
offering and issuance of the Senior Secured Notes, (c) the exchange of the
Existing Senior Notes validly tendered and accepted for exchange, (d) the
occurrence of the Closing Date under the Agreement, (e) the repayment in full in
cash of all amounts outstanding under the Existing Credit Facility and the
termination of any commitments thereunder, and (f) the payment of fees, costs
and expenses incurred in connection with the foregoing transactions.
“Transaction Documents” means the Existing Senior Notes Indenture, the Senior
Secured Notes Indenture and the Exchange Notes Indenture, in each case together
with all exhibits and schedules thereto.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Unfunded Pension Liability” means, with respect to any Pension Plan at any
time, the amount of any of its unfunded benefit liabilities as defined in
Section 4001(a)(18) of ERISA.
“United States” and “U.S.” mean the United States of America.
“Unused Line Fee” means an Australian Unused Line Fee or a U.S. Unused Line Fee.
“U.S. Additional Documents” has the meaning specified therefor in
Section 5.12(a) of the Agreement.
“U.S. Bank Product” means any one or more of the following financial products or
accommodations extended to a U.S. Borrower or its Subsidiaries by a U.S. Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, (f) supply chain financing, or (g) transactions under Hedge
Agreements.
“U.S. Bank Product Agreements” means those agreements entered into from time to
time by a U.S. Borrower or its Subsidiaries with a U.S. Bank Product Provider in
connection with the obtaining of any of the U.S. Bank Products.
“U.S. Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by U.S. Borrowers and their
Subsidiaries to any U.S. Bank Product Provider pursuant to or evidenced by an
U.S. Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, (b) all U.S. Hedge Obligations, and (c) all
amounts that Agent or any U.S. Revolving Lender is obligated to pay to a U.S.
Bank Product Provider as a result of Agent or such U.S. Revolving Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a U.S. Bank Product Provider with respect to the
U.S. Bank Products provided by such Bank Product Provider to U.S. Borrowers or
their Subsidiaries; provided that in order for any item described in clauses
(a), (b), or (c) above, as applicable, to constitute “U.S. Bank Product
Obligations”, if the applicable U.S. Bank Product Provider is any Person other
than Bank of America or its Affiliates or any Person holding Existing Hedge
Obligations, then the applicable U.S. Bank Product must have been provided on or
after the Closing Date and Agent shall have received a Bank Product Provider
Agreement within ten (10) days after the date of the provision of the applicable
U.S. Bank Product to U.S. Borrowers or their Subsidiaries; provided further that
the U.S. Bank Product Obligations shall not include any Excluded Swap
Obligations.
“U.S. Bank Product Provider” means any U.S. Revolving Lender or any of its
Affiliates, including each of the foregoing in its capacity, if applicable, as a
U.S. Hedge Provider; provided, that no such Person (other than Bank of America
or its Affiliates) shall constitute a U.S. Bank Product Provider with respect to
a U.S. Bank Product unless and until Agent receives a Bank Product Provider
Agreement from such Person

57
#86913309v52

--------------------------------------------------------------------------------




and with respect to the applicable U.S. Bank Product within ten (10) days after
the provision of such U.S. Bank Product to U.S. Borrowers or their Subsidiaries;
provided further, that if, at any time, a U.S. Revolving Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
U.S. Bank Product Providers and the obligations with respect to U.S. Bank
Products provided by such former U.S. Revolving Lender or any of its Affiliates
shall no longer constitute U.S. Bank Product Obligations.
“U.S. Bank Product Reserves” means, as of any date of determination, those
reserves that Agent deems necessary or appropriate to establish (based upon the
U.S. Bank Product Providers’ determination of the liabilities and obligations of
U.S. Borrowers and their Subsidiaries in respect of U.S. Bank Product
Obligations) in respect of U.S. Bank Products then provided or outstanding.
“U.S. Blocked Account” means a deposit account located in the U.S. that is
subject to a U.S. Control Agreement.
“U.S. Borrowers” means Cliffs Natural Resources Inc., an Ohio corporation, Lake
Superior & Ishpeming Railroad Company, a Michigan corporation, The
Cleveland-Cliffs Iron Company, an Ohio corporation, Cliffs Mining Company, a
Delaware corporation, Northshore Mining Company, a Delaware corporation, United
Taconite LLC, a Delaware limited liability company, Cliffs North American Coal
LLC, a Delaware limited liability company, Oak Grove Resources, LLC, a Delaware
limited liability company, Pinnacle Mining Company, LLC, a Delaware limited
liability company, all domestic Subsidiaries of Parent whose assets comprise a
portion of the U.S. Borrowing Base and shall include, as applicable, any
Subsidiary of Parent organized under the laws of the United States, any State
thereof, or the District of Columbia that becomes a Borrower after the Closing
Date pursuant to Section 5.11 of the Agreement.
“U.S. Borrowing Base” means, as of any date of determination, the sum of:
(a)    85% of the amount of Eligible Accounts of U.S. Borrowers, plus
(b)    the lesser of (i) the product of 80% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Inventory of the U.S. Borrowers at such time,
and (ii) the product of 85% multiplied by the Net Orderly Liquidation Value of
Eligible Inventory of U.S. Borrowers at such time, plus
(c)    the lesser of (i) 100% of the Net Book Value of Eligible Equipment of the
U.S. Borrowers at such time, and (ii) 85% multiplied by the Net Orderly
Liquidation Value of Eligible Equipment of U.S. Borrowers at such time; provided
that this clause (c) of the U.S. Borrowing Base shall not account for more than
35% of the availability created by the U.S. Borrowing Base, minus
(d)    the Allocated U.S. Availability (if any) at the time of determination;
minus
(e)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(a) of the Agreement.
“U.S. Control Agreement” means, with respect to any applicable deposit or
securities account established by a U.S. Loan Party, an agreement, in form and
substance reasonably satisfactory to the Agent, establishing Control (as defined
in the Uniform Commercial Code) of such an account by the Agent and whereby the
Person maintaining such account agrees to comply only with the instructions
originated by the Agent without the further consent of any U.S. Loan Party.
“U.S. Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

58
#86913309v52

--------------------------------------------------------------------------------




“U.S. Designated Account Bank” has the meaning specified therefor in
Schedule D-1 to the Agreement (or such other bank that is located within the
United States that has been designated as such, in writing, by Borrowers to
Agent).
“U.S. Dilution Percent” means the percent, determined as of the end of the U.S.
Loan Parties’ most recent field examination, equal to (a) bad debt write-downs
or write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to active Accounts of the U.S. Loan Parties, divided
by (b) active gross sales.
“U.S. Dilution Percentage” means at any time, one percentage point (or fraction
thereof) for each percentage point (or fraction thereof) by which the U.S.
Dilution Percent for the U.S. Loan Parties exceeds five percent (5.0%).
“U.S. Dilution Reserve” means a reserve equal to the product of (x) the U.S.
Dilution Percentage times (y) the value of all Eligible Accounts of the U.S.
Loan Parties at such time.
“U.S. Dominion Account” a collection account at Bank of America in the United
States over which Agent has exclusive control.
“U.S. Excess Availability” means, as of any date of determination, (i) the U.S.
Line Cap, minus (ii) the outstanding U.S. Revolver Usage.
“U.S. Extraordinary Advances” has the meaning specified therefor in
Section 2.3(f)(iii) of the Agreement.
“U.S. Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of U.S. Borrowers and their Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
U.S. Hedge Providers, including without limitation, the Existing Hedge
Obligations; provided, however, that the U.S. Hedge Obligations shall not
include any Excluded Swap Obligations.
“U.S. Hedge Provider” means any U.S. Revolving Lender or any of its Affiliates;
provided, that no such Person (other than Bank of America or its Affiliates)
shall constitute a U.S. Hedge Provider unless and until Agent receives a Bank
Product Provider Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with a U.S. Borrower or its Subsidiaries; provided further, that if,
at any time, a U.S. Revolving Lender ceases to be a U.S. Revolving Lender under
the Agreement, then, from and after the date on which it ceases to be a U.S.
Revolving Lender thereunder, neither it nor any of its Affiliates shall
constitute U.S. Hedge Providers and the obligations with respect to Hedge
Agreements entered into with such former U.S. Revolving Lender or any of its
Affiliates shall no longer constitute U.S. Hedge Obligations.
“U.S. Hedge Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to the last paragraph of Section 2.1(a), to establish and maintain with
respect to the U.S. Hedge Obligations of U.S. Borrowers.
“U.S. Inventory/Equipment Reserves” means, as of any date of determination, (a)
Landlord Reserves for locations of any U.S. Borrower, and (b) those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to the last paragraph of Section 2.1(a), to establish and maintain
(including reserves for slow moving Inventory and Inventory shrinkage) with
respect to Eligible Inventory or Eligible Equipment of U.S. Borrowers or the
U.S. Maximum Revolver Amount.
“U.S. Iron Ore Business” means the iron ore mining, processing, distribution and
sales operations, and related assets, of the Parent and its Subsidiaries
conducted, or located in, the United States, excluding Cliffs Erie L.L.C., a
Delaware corporation and its assets.

59
#86913309v52

--------------------------------------------------------------------------------




“U.S. Issuing Bank” means Bank of America (or any of its Affiliates) and each
other U.S. Revolving Lender appointed by Parent and agreed by the Agent and such
U.S. Revolving Lender, in their sole discretion, to become a U.S. Issuing Bank
for the purpose of issuing U.S. Letters of Credit pursuant to Section 2.11 of
the Agreement, and U.S. Issuing Bank shall be deemed to be a Lender and a U.S.
Revolving Lender.
“U.S. Letter of Credit” means a letter of credit (as that term is defined in the
Code) or any standby, documentary, bankers acceptance, foreign guarantee, or
indemnity issued by a U.S. Issuing Bank for the account of a U.S. Borrower
pursuant to the Agreement.
“U.S. Letter of Credit Exposure” means, as of any date of determination with
respect to any U.S. Revolving Lender, such U.S. Revolving Lender’s Pro Rata
Share of the U.S. Letter of Credit Usage on such date.
“U.S. Letter of Credit Fee” has the meaning specified therefor in
Section 2.6(b)(i) of the Agreement.
“U.S. Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“U.S. Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“U.S. Letter of Credit Sublimit” means an amount equal to $250,000,000.
“U.S. Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding U.S. Letters of Credit.
“U.S. Line Cap” means, as of any date of determination, the lesser of (a) the
U.S. Maximum Revolver Amount and (b) the U.S. Borrowing Base as of such date.
“U.S. Loan Account” has the meaning specified therefor in Section 2.9(a) of the
Agreement.
“U.S. Loan Party” means any U.S. Borrower or any guarantor of the U.S.
Obligations.
“U.S. Maximum Revolver Amount” means $450,000,000, decreased by the amount of
reductions in the U.S. Revolver Commitments made in accordance with
Section 2.4(c)(i) of the Agreement, and as the same may be increased pursuant to
Section 2.16 or increased or decreased pursuant to Section 2.2.
“U.S. Obligations” means (a) all loans (including the U.S. Revolving Loans
(inclusive of U.S. Extraordinary Advances and U.S. Swing Loans)), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to U.S. Letters of Credit (irrespective
of whether contingent), premiums, liabilities (including all amounts charged to
the U.S. Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any U.S. Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that the U.S. Loan Parties are required to
pay or reimburse by the Loan Documents or by law or otherwise in connection with
the Loan Documents, and (b) all U.S. Bank Product Obligations; provided,
however, that the U.S. Obligations shall not include any Excluded Swap
Obligations. Without limiting the generality of the foregoing, the U.S.
Obligations of the U.S. Loan Parties under the Loan Documents include the
obligation to pay (i) the

60
#86913309v52

--------------------------------------------------------------------------------




principal of the U.S. Revolving Loans, (ii) interest accrued on the U.S.
Revolving Loans, (iii) the amount necessary to reimburse any U.S. Issuing Bank
for amounts paid or payable pursuant to U.S. Letters of Credit, (iv) U.S. Letter
of Credit commissions, fees (including fronting fees) and charges, (v) Lender
Group Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any U.S. Loan
Party under any Loan Document. Any reference in the Agreement or in the Loan
Documents to the U.S. Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
“U.S. Overadvance” means, as of any date of determination, that the U.S.
Revolver Usage is greater than any of the limitations set forth in
Section 2.1(a) or Section 2.11, in each case subject to Section 1.7(d).
“U.S. Overadvance Loan” shall mean a U.S. Revolving Loan that is a Base Rate
Loan or an Australian Base Rate Loan made when a U.S. Overadvance exists or is
caused by the funding thereof.
“U.S. Protective Advances” has the meaning specified therefor in
Section 2.3(f)(i) of the Agreement.
“U.S. Receivable Reserves” means, as of any date of determination, those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to the last paragraph of Section 2.1(a), to establish and maintain
(including reserves for rebates, discounts, warranty claims, and returns) with
respect to the Eligible Accounts of U.S. Borrowers or the U.S. Maximum Revolver
Amount.
“U.S. Revolver Commitment” means, with respect to each U.S. Revolving Lender,
its U.S. Revolver Commitment, and, with respect to all U.S. Revolving Lenders,
their U.S. Revolver Commitments, in each case as such Dollar amounts are set
forth beside such U.S. Revolving Lender’s name under the applicable heading on
Schedule C-1 to the Agreement or in the Assignment and Acceptance pursuant to
which such U.S. Revolving Lender became a U.S. Revolving Lender under the
Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“U.S. Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding U.S. Revolving Loans (inclusive of U.S. Swing Loans and
U.S. Protective Advances), plus (b) the amount of the U.S. Letter of Credit
Usage.
“U.S. Revolving Lender” means a Lender that has a U.S. Revolver Commitment or
that has an outstanding U.S. Revolving Loan.
“U.S. Revolving Loan Exposure” means, with respect to any U.S. Revolving Lender,
as of any date of determination (a) prior to the termination of the U.S.
Revolver Commitments, the amount of such U.S. Revolving Lender’s U.S. Revolver
Commitments, and (b) after the termination of the U.S. Revolver Commitments, the
aggregate outstanding principal amount of the U.S. Revolving Loans of such U.S.
Revolving Lender.
“U.S. Revolving Loans” has the meaning specified therefor in Section 2.1(a) of
the Agreement and includes U.S. Letter of Credit Disbursements pursuant to
Section 2.11(d).
“U.S. Swing Lender” means Bank of America or any other U.S. Revolving Lender
that, at the request of Borrowers and with the consent of Agent agrees, in such
U.S. Revolving Lender’s sole discretion, to become the U.S. Swing Lender under
Section 2.3(c) of the Agreement.
“U.S. Swing Loan” has the meaning specified therefor in Section 2.3(c) of the
Agreement.
“U.S. Swing Loan Exposure” means, as of any date of determination with respect
to any U.S. Revolving Lender, such U.S. Revolving Lender’s Pro Rata Share of the
U.S. Swing Loans on such date.

61
#86913309v52

--------------------------------------------------------------------------------




“U.S. Unused Line Fee” has the meaning specified therefor in Section 2.10(b)(i)
of the Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 18.8 of the
Agreement.
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.



62
#86913309v52

--------------------------------------------------------------------------------




SCHEDULE A-1


AGENT’S ACCOUNT




BANK OF AMERICA, N.A.
NEW YORK, NY
ABA #0260-0959-3
ACCOUNT NAME: BofA Waukesha Collections
ACCOUNT #
REF: [Insert Client or Company Name]


For International Incoming Wires:
Swift Code: BOFAUS3NXXX
CHIPS Routing Number: 959 Bank of America, N.A. United States







--------------------------------------------------------------------------------






SCHEDULE A-2


AUTHORIZED PERSONS




Terrance Paradie
Dwayne Petish
James Graham
Charles Walker
Denise Caruso



--------------------------------------------------------------------------------




SCHEDULE A-3


COMPETITORS




USIO
Essar Steel Minnesota
AK Steel
ArcelorMittal
Rio Tinto- IOC
US Steel
Magnetation




NAC
Jim Walters Resources
Alpha Coal
Arch Coal
Patriot Coal
Coronado Coal
Consol Energy




APIO
Fortescue Metals Group
BHP
Rio Tinto
Vale
Anglo American





--------------------------------------------------------------------------------




SCHEDULE C-1


Revolver Commitments


Name of Lender
Total Commitment
U.S. Revolver Commitment
Australian Revolver Commitment
Bank of America, N.A.
$90,300,000.00
$73,881,818.19
$16,418,181.81
PNC Bank, National Association
$90,200,000.00
$73,800,000.00
$16,400,000.00
Deutsche Bank AG New York Branch
$67,700,000.00
$55,390,909.09
$12,309,090.91
Citizens Bank of Pennsylvania
$65,000,000.00
$53,181,818.18
$11,818,181.82
Regions Bank
$65,000,000.00
$53,181,818.18
$11,818,181.82
Credit Suisse AG
$45,100,000.00
$36,900,000.00
$8,200,000.00
Siemens Financial Services, Inc.
$50,000,000.00
$40,909,090.91
$9,090,909.09
Credit Agricole Corporate and Investment Bank
$36,100,000.00
$29,536,363.64
$6,563,636.36
The Huntington National Bank
$31,600,000.00
$25,854,545.45
$5,745,454.55
Jefferies Finance LLC
$9,000,000.00
$7,363,636.36
$1,636,363.64
TOTAL
$550,000,000.00
$450,000,000.00
$100,000,000.00








--------------------------------------------------------------------------------




SCHEDULE D-1


U.S. DESIGNATED ACCOUNT




PNC Bank, N.A.
Firstside Center, Mail Stop P7-PFSC-03-W
500 First Avenue, Pittsburgh, PA 15219
ABA:
SWIFT:
Bnf A/C:
Bnf:     Cliffs Natural Resource Inc.
200 Public Square, Suite 3300
Cleveland, Ohio 44115



--------------------------------------------------------------------------------




SCHEDULE D-2


AUSTRALIAN DESIGNATED ACCOUNT


Commonwealth Bank of Australia
Level 3, 150 St. Georges Terrace
Perth, Western Australia 6000
SWIFT:
Bnf:     Cliffs Natural Resources Pty Ltd.
Level 12, The Quadrant Building
1 William Street, Perth, WA 6000
Acct No.:





--------------------------------------------------------------------------------




SCHEDULE E-1


EXISTING HEDGE OBLIGATIONS


Lenders
Delivery Date
Trade Date
Currency Pairing
Currency Amount
Citizens Bank, N.A., formerly known as RBS Citizens, N.A.
05/05/2015
06/30/2014
USDCAD
$5,100,000
Citizens Bank, N.A., formerly known as RBS Citizens, N.A.
05/19/2015
06/30/2014
USDCAD
$5,100,000
Citizens Bank, N.A., formerly known as RBS Citizens, N.A.
05/26/2015
06/30/2014
USDCAD
$5,100,000
PNC Bank, National Association
09/01/2015
09/26/2014
USDCAD
$4,200,000
PNC Bank, National Association
09/15/2015
09/26/2014
USDCAD
$4,200,000
PNC Bank, National Association
09/22/2015
09/26/2014
USDCAD
$4,200,000
PNC Bank, National Association
09/29/2015
09/26/2014
USDCAD
$4,200,000
Citizens Bank, N.A., formerly known as RBS Citizens, N.A.
05/12/2015
06/30/2014
USDCAD
$5,100,000
PNC Bank, National Association
09/08/2015
09/26/2014
USDCAD
$4,200,000

.



--------------------------------------------------------------------------------




SCHEDULE E-2


EXISTING LETTERS OF CREDIT


Account Party
L/C Issuer
Expiry Date
Letter of Credit Amount
(USD Value)
Beneficiary
Cliffs North American Coal LLC
Bank of America, N.A.
2/28/15
$500,000.00
Alabama Power Company
Northshore Mining Company
Bank of America, N.A.
10/24/15
$4,000,000.00
Minnesota Pollution Control Agency
EIMP
Bank of America, N.A.
11/05/15
$500,000.00
State of Michigan - Bureau of Worker’s Disability Compensation
The Cleveland-Cliffs Iron Company
Bank of America, N.A.
06/30/15
$200,000.00
State of Michigan - Dept of Energy, Labor, Growth
Cliffs Natural Resources Inc.
Bank of America, N.A.
11/19/15
$6,658,929.00
National Union Fire
Cliffs Natural Resources Inc.
Bank of America, N.A.
11/5/15
$1,828,305.00
Northern Natural Gas
Bloom Lake
Bank of America, N.A.
12/1/15
CAD 577,302.00
Montreal/Ministry of Natural Resources
Cliffs Natural Resources Inc.
Bank of America, N.A.
11/24/15
$12,357,352.00
Argonaut Insurance
Cliffs Natural Resources Inc.
Bank of America, N.A.
12/13/15
$23,696,665.15
Chubb Insurance
Cliffs Natural Resources Inc.
Bank of America, N.A.
11/25/15
$46,190,064.77
Travelers Insurance
Bloom Lake
Bank of America, N.A.
12/1/15
$1,540,000.00
Imperial Oil
Cliffs Natural Resources Inc.
Bank of America, N.A.
1/29/16
$1,640,050.00
Bond Safeguard Insurance
Cliffs Natural Resources Inc.
Bank of America, N.A.
12/18/15
$19,099,407.60
The Bank of Nova Scotia
Cliffs Natural Resources Inc.
Bank of America, N.A.
11/2/15
$10,500,000.00
The Bank of Nova Scotia
Cliffs Natural Resources Inc.
Bank of America, N.A.
10/21/15
CAD 1,353,204.30
The Bank of Nova Scotia






--------------------------------------------------------------------------------




SCHEDULE E-3


EXCLUDED SUBSIDIARY INDEBTEDNESS


None.





--------------------------------------------------------------------------------




SCHEDULE I-1


IMMATERIAL SUBSIDIARIES




Cliffs Natural Resources Exploration, Inc.
Cliffs Renewable Energies LLC
Cliffs Reduced Iron Corporation
IronUnits LLC
Cliffs Technical Products LLC
Syracuse Mining Company
Seignelay Resources, Inc.
Cliffs Erie L.L.C.
Cleveland-Cliffs Ore Corporation
Cliffs Marquette, Inc.
The Cleveland-Cliffs Steamship Company
Marquette Iron Mining Partnership
Cliffs Oil Shale Corp.
Northern Conservation, LLC
Republic Wetlands Preserve LLC
Cliffs West Virginia Coal Inc.
Toney’s Fork Land, LLC
Cliffs Logan County Coal, LLC
Southern Eagle Land, LLC
Cliffs Logan County Coal Terminals, LLC
Beard Pinnacle, LLC





--------------------------------------------------------------------------------




SCHEDULE P-1


PERMITTED INVESTMENTS


•
Intercompany Note (Note 34), between Cliffs Natural Resources Holdings Pty Ltd,
as Lender, and Cliffs Australia Holdings Pty Ltd, as Borrower, in a principal
amount of AUD $31,693,545.18

•
Intercompany Note (Note 78), between Cliffs Natural Resources Luxembourg S.à
r.l., as Lender, and Cliffs Natural Resources Holdings Pty Ltd., as Borrower, in
the principal amount of AUD $500,000,000.00

•
Intercompany Note (Note 61), between Cliffs Natural Resources Pty Ltd, as
Lender, and Cliffs Quebec Iron Mining Ltd., as Borrower, in a principal amount
of USD $235,837,012.15

•
Intercompany Note (Note 76), between Luxembourg S.à r.l., as Lender, and Cliffs
Natural Resources Inc., as Borrower, in a principal amount of $80,000,000.00








--------------------------------------------------------------------------------




SCHEDULE P-2


PERMITTED LIENS






Loan Party
Jurisdiction of Filing
Filling Office
Filing Date & UCC-1
Secured Party
Lake Superior & Ishpeming Railroad Company
MI
Department of State
09-27-76
#A782006
National Bank of Detroit
Lake Superior & Ishpeming Railroad Company
MI
Department of State
10-26-78
#B007307
Cleveland Trust Co
Lake Superior & Ishpeming Railroad Company
MI
Department of State
10-26-78
#B007308
Cleveland Trust Co




--------------------------------------------------------------------------------




SCHEDULE P-3


PERMITTED DISPOSITIONS




Cliffs Magnetite Holdings Pty Ltd, a wholly-owned subsidiary of Cliffs Asia
Pacific Iron Ore Holdings Pty Ltd (“Cliffs Magnetite”), is party to a Sale and
Purchase Agreement, Yerecoin Assets between Radar Iron Ltd, Cliffs Magnetite,
Sojitz Mineral Development Pty Ltd and NS Iron Ore Development Pty Ltd dated
April 17, 2014. Cliffs Magnetite is selling its interest (60%) in the Project
Gunnel mining tenements located in Western Australia and related technical
information in its possession.
Sale of all of the membership interests of Cliffs Erie LLC, a wholly owned
subsidiary of Cliffs Mining Company, or all or a portion of the assets of Cliffs
Erie LLC



--------------------------------------------------------------------------------




SCHEDULE P-4


PERMITTED INDEBTEDNESS


•
Intercompany Note (Note 34), between Cliffs Natural Resources Holdings Pty Ltd,
as Lender, and Cliffs Australia Holdings Pty Ltd, as Borrower, in an outstanding
amount as of the Closing Date equal to AUD $31,693,545.18 **

•
Intercompany Note (Note 78), between Cliffs Natural Resources Luxembourg S.à
r.l., as Lender, and Cliffs Natural Resources Holdings Pty Ltd., as Borrower, in
the principal amount of AUD $500,000,000.00

•
Intercompany Note (Note 61), between Cliffs Natural Resources Pty Ltd, as
Lender, and Cliffs Quebec Iron Mining Ltd., as Borrower, in an initial principal
amount of USD $220,000,000.00**

•
Intercompany Note (Note 76), between Luxembourg S.à r.l., as Lender, and Cliffs
Natural Resources Inc., as Borrower, in an initial principal amount of
$80,000,000.00

**to be pledged
“Portman Limited Facility” means any credit agreement, multi-option facility,
facility agreement, loan agreement or other agreements or instruments entered
into from time to time under which the applicable lenders or holders of such
instruments have agreed to make loans or otherwise extend credit to Cliffs
Natural Resources Holdings Pty Ltd or any Subsidiary thereof in an amount not to
exceed AUD $ 3,000,000.00.


Existing Letters of Credit:


Account Party
L/C Issuer
Expiry Date
Letter of Credit Amount
(USD Value)
Beneficiary
Bloom Lake
The Bank of Nova Scotia
9/20/15
$500,000.00
Ministry of Fish and Oceans
CQIM
The Bank of Nova Scotia
9/21/15
$500,000.00
Hydro Quebec
Wabush Iron Co. Limited
The Bank of Nova Scotia
7/24/15
$111,520.00
Receiver General of Canada
CQIM
The Bank of Nova Scotia
10/02/15
$10,000,000.00
Canadian Iron Ore Railcar Leasing
Cliffs Natural Resources Inc.
The Bank of Nova Scotia
11/18/15
$3,465,000.00
Rockwood Casualty Insurance
WICL
The Bank of Nova Scotia
7/24/15
$143,000.00
Receiver General of Canada
CQIM
The Bank of Nova Scotia
7/29/15
$34,246.00
Receiver General of Canada
Cliffs Natural Resources Inc.
The Bank of Nova Scotia
8/21/15
$1,035,612.00
Northern Natural Gas
Cliffs Natural Resources Inc.
The Bank of Nova Scotia
10/24/14
$13,689,300.00
National Union Fire










--------------------------------------------------------------------------------




SCHEDULE 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)    the Closing Date shall occur on or before May 31, 2015;
(b)    Agent shall have received evidence that appropriate Uniform Commercial
Code financing statements, Australian PPSA financing statements and as-extracted
collateral filings have been (or, on the Closing Date, will be) duly filed in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the Agent’s or the Australian Security Trustee’s Liens in
and to the Collateral, and, in the case of Australian PPSA financing statements,
Agent shall have received searches reflecting the filing of all such financing
statements;
(c)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)
the Australian Security Documents described in clauses (a) and (b) of the
definition thereof,

(ii)
a completed Borrowing Base Certificate,

(iii)
the Australian Control Agreements;

(iv)
the Copyright Security Agreement,

(v)
the Fee Letter,

(vi)
the Flow of Funds Agreement,

(vii)
the Guaranty and Security Agreement,

(viii)
the Intercompany Subordination Agreement,

(ix)
the Intercreditor Agreements,

(x)
a completed Perfection Certificate for each of the Loan Parties,

(xi)
the Patent Security Agreement,

(xii)
the Trademark Security Agreement,

(xiii)
a letter, in form and substance reasonably satisfactory to Agent, from Bank of
America, N.A., in its capacity as administrative agent under the Existing Credit
Facility (“Existing Agent”) to Agent respecting the amount necessary to repay in
full all of the obligations of Parent and its Subsidiaries owing under the
Existing Credit Facility and obtain a release of all of the Liens existing in
favor of Existing Agent in and to the assets of Parent and its Subsidiaries,
together with termination statements and other documentation evidencing the
termination by Existing Agent of its Liens in and to the properties and assets
of Parent and its Subsidiaries,

(xiv)
this Agreement, and

(xv)
the letter agreement referred to in the definition of “Canadian Restructuring”.




--------------------------------------------------------------------------------




(d)    Agent shall have received a certificate from the Secretary or a director
of each Loan Party (i) attesting to the resolutions of such Loan Party’s board
of directors authorizing its execution, delivery, and performance of the Loan
Documents to which it is a party, (ii) authorizing specific officers of such
Loan Party to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of such Loan Party;
(e)    Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary or a director of
such Loan Party, and (ii) with respect to Governing Documents that are charter
documents, certified as of a recent date by the appropriate governmental
official;
(f)    Agent shall have received a certificate of status with respect to each
Loan Party (where applicable, or such other customary functionally equivalent
certificates, to the extent available in the applicable jurisdiction), such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;
(g)    Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;
(h)    Agent shall have received (i) from Jones Day, special New York, Delaware
and Ohio counsel to the Loan Parties, an opinion addressed to the Agent and each
of the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Agent, (ii) from Norcross & Judd, special Michigan counsel
to Lake Superior & Ishpeming Railroad Company, Cliffs Empire, Inc. and Cliffs
TIOP, Inc., each a Michigan corporation, (iii) from DeWitt Ross & Stevans,
special Minnesota counsel to Pichands Hibbing Corporation, a Minnesota
corporation and (iv) from Norton Rose Fulbright Australia, special Australian
counsel to the Agent, an opinion addressed to the Agent and each of the Lenders
and dated the Closing Date in form and substance reasonably satisfactory to the
Agent;
(i)    Borrower shall have Liquidity of at least $600,000,000 after giving
effect to the initial extensions of credit under the Agreement, the consummation
of the Transactions, and the payment of all fees and expenses required to be
paid by Borrowers on the Closing Date under the Loan Documents or otherwise in
connection with the Transactions;
(j)    Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and (ii)
OFAC/PEP searches and customary individual background searches for each Loan
Party’s senior management and key principals, the results of which shall be
satisfactory to Agent;
(k)    Agent shall have received an appraisal of the Net Orderly Liquidation
Value of Borrowers’ Inventory and an appraisal of Borrowers’ Equipment to be
included in Eligible Equipment, the results of which shall be satisfactory to
Agent;
(l)    Agent shall have received a set of Projections of Borrower for the five
year period following the Closing Date (on a year by year basis, and for the
year following the Closing Date through December 31, 2015, on a quarter by
quarter basis), in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent;
(m)    Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement and the other Loan
Documents for which invoices have been presented at least two Business Days
prior to the Closing Date;

2

--------------------------------------------------------------------------------




(n)    Agent shall have received copies of each of the material Transaction
Documents (other than the Loan Documents), together with a certificate of the
Secretary of Parent certifying each such document as being a true, correct, and
complete copy thereof;
(o)    Agent shall have received evidence in form reasonably satisfactory to it
that each of the Transactions shall have been consummated on or prior to the
Closing Date or shall be consummated substantially contemporaneously with the
Closing Date in accordance with the applicable Transaction Documents and all
applicable requirements of law;
(p)    each Borrower and each of its Subsidiaries shall have received all
governmental and third party approvals (including shareholder approvals)
necessary or, in the reasonable opinion of Agent, advisable in connection with
the Agreement or the Transactions, which shall all be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on this Agreement or the Transactions;
(q)    all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent;
(r)    the Senior Secured Notes shall have been issued in a minimum aggregate
principal amount of $400,000,000 and the Parent shall have consummated or
concurrently herewith will be consummating the exchange offer with respect to
the Existing Senior Notes, in each case on terms reasonably acceptable to the
Agent;
(s)    Agent shall have received a signed letter from BGC Contracting Limited in
relation to certain Australian security interests (in form and substance
satisfactory to Agent); and
(t)    Agent shall have received a copy of a deed of release from Westpac
Banking Corporation (in form and substance satisfactory to Agent).



3

--------------------------------------------------------------------------------




SCHEDULE 3.6
(a)    Within 180 days of the Closing Date (or such longer period as the Agent
shall determine in its sole discretion), the Real Property Collateral
Requirements shall be satisfied for all Real Property Collateral as of the
Closing Date.
(b)    By April 30, 2015, the following utility financing statements (also
identified on Schedule P-2 to the Agreement) shall be terminated:


i.
utility financing statement filed with the Michigan Department of State
(Document Number A782006) on September 27, 1976 in favor of National Bank of
Detroit (as amended on January 16, 1978 and February 28, 1980);

ii.
utility financing statement filed with the Michigan Department of State
(Document Number B007307) on October 26, 1978 in favor of The Cleveland Trust
Company (as amended on December 1, 1978); and

iii.
utility financing statement filed with the Michigan Department of State
(Document Number B007308) on October 26, 1978 in favor of The Cleveland Trust
Company.

(c)    Within 120 days of the Closing Date (or such longer period as the Agent
shall determine in its sole discretion), Parent shall provide evidence (in form
and substance satisfactory to the Agent) that the Australian-registered
trademarks of the Parent with registration number 1300894 and registration
number 1300895 have been updated with IP Australia to reflect the current name
of the Parent (being Cliffs Natural Resources Inc.).
(d)    Each applicable Australian Loan Party must use its best endeavours to
obtain the consent (in form and substance satisfactory to Australian Security
Trustee) of Australia Western Railroad Pty Ltd under the Rail Haulage Agreement
(as defined in the Australian General Security Deed and Guarantee) to (a) the
inclusion of the Rail Haulage Agreement as part of the Collateral (as defined in
the Australian General Security Deed and Guarantee) and (b) the grant of a Lien
in the Rail Haulage Agreement by the applicable Australian Loan Parties under
the Australian General Security Deed and Guarantee.
(e)    Each applicable Australian Loan Party must use its best endeavours to
obtain the consent (in form and substance satisfactory to Australian Security
Trustee) of the Southern Ports Authority – Port of Esperance under the Lease
Agreement (as defined in the Australian General Security Deed and Guarantee) to
(a) the inclusion of the Storage Facilities and the Sample Preparation Shed
(each as defined in the Australian General Security Deed and Guarantee) as part
of the Collateral (as defined in the Australian General Security Deed and
Guarantee) and (b) the grant of a Lien in the Storage Facilities and the Sample
Preparation Shed by the applicable Australian Loan Party under the Australian
General Security Deed and Guarantee.



--------------------------------------------------------------------------------




SCHEDULE 4.1(b)


CAPITALIZATION OF BORROWERS




Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Number of Shares or Units / Percentage of Membership Interest
Cliffs North American Coal LLC
Delaware
CLF PinnOak LLC
100%
N/A
CLF PinnOak LLC
Delaware
Cliffs Mining Company
100%
N/A
Cliffs Pickands Holding, LLC
Delaware
Cliffs Mining Company
100%
100
Cliffs Mining Holding, LLC
Delaware
Cliffs Mining Company
100%
100
Cliffs UTAC Holding LLC
Delaware
Cliffs Minnesota Mining Company
100%
N/A
United Taconite LLC
Delaware
Cliffs Minnesota Mining Company
70%
N/A
Cliffs International Management Company LLC
Delaware
Cliffs Natural Resources Inc.
100%
100% of Membership Interest
Cliffs Mining Company
Delaware
Cliffs Natural Resources Inc.
100%
27,000
Cliffs Mining Services Company
Delaware
Cliffs Natural Resources Inc.
100%
1,000
Cliffs Minnesota Mining Company
Delaware
Cliffs Natural Resources Inc.
100%
1,000
Lake Superior & Ishpeming Railroad Company
Michigan
Cliffs Natural Resources Inc.
100%
107,196
Northshore Mining Company
Delaware
Cliffs Natural Resources Inc.
100%
100
The Cleveland-Cliffs Iron Company
Ohio
Cliffs Natural Resources Inc.
100%
1,000
Oak Grove Land Company, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Oak Grove Resources, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Pinnacle Land Company, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Pinnacle Mining Company, LLC
Delaware
Cliffs North American Coal LLC
100%
100
United Taconite LLC
Delaware
Cliffs UTAC Holding LLC
30%
N/A
Silver Bay Power Company
Delaware
Northshore Mining Company
100%
100
Cliffs TIOP Holding, LLC
Delaware
The Cleveland-Cliffs Iron Company
100%
100
Cliffs Empire Holding, LLC
Delaware
The Cleveland-Cliffs Iron Company
100%
100




--------------------------------------------------------------------------------




Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Number of Shares or Units / Percentage of Membership Interest
Pickands Hibbing Corporation
Minnesota
Cliffs Pickands Holding, LLC
100%
1,000
Cliffs Mining Holding Sub Company
Delaware
Cliffs Mining Holding, LLC
100%
100
Cliffs Empire, Inc.
Michigan
Cliffs Empire Holding, LLC
100%
500
Cliffs TIOP, Inc.
Michigan
Cliffs TIOP Holding, LLC
100%
500
Cliffs Natural Resources Pty Ltd
Australia
Cliffs Natural Resources Holdings Pty Ltd
100%
N/A
Cliffs Asia Pacific Iron Ore Pty Ltd
Australia
Cliffs Asia Pacific Iron Ore Holdings Pty Ltd
100%
N/A
Cliffs Natural Resources Holdings Pty Ltd
Australia
Cliffs Australia Holdings Pty Ltd
100%
N/A
Cliffs Asia Pacific Iron Ore Holdings Pty Ltd
Australia
Cliffs Natural Resources Holdings Pty Ltd
100%
N/A




--------------------------------------------------------------------------------




SCHEDULE 4.1(c)


CAPITALIZATION OF BORROWERS’ SUBSIDIARIES




Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Number of Shares or Units / Percentage of Membership Interest
Cliffs North American Coal LLC
Delaware
CLF PinnOak LLC
100%
N/A
CLF PinnOak LLC
Delaware
Cliffs Mining Company
100%
N/A
Cliffs Pickands Holding, LLC
Delaware
Cliffs Mining Company
100%
100
Cliffs Mining Holding, LLC
Delaware
Cliffs Mining Company
100%
100
Cliffs Technical Products LLC
Delaware
Cliffs Mining Company
100%
N/A
Syracuse Mining Company
Minnesota
Cliffs Mining Company
100%
500
Seignelay Resources, Inc.
Delaware
Cliffs Mining Company
100%
200
Cliffs Erie L.L.C.
Delaware
Cliffs Mining Company
100%
100% of Membership Interest
Cliffs UTAC Holding LLC
Delaware
Cliffs Minnesota Mining Company
100%
N/A
United Taconite LLC
Delaware
Cliffs Minnesota Mining Company
70%
N/A
Cleveland-Cliffs International Holding Company
Delaware
Cliffs Natural Resources Inc.
100%
650
350
Cliffs International Management Company LLC
Delaware
Cliffs Natural Resources Inc.
100%
100% of Membership Interest
Cliffs Mining Company
Delaware
Cliffs Natural Resources Inc.
100%
27,000
Cliffs Mining Services Company
Delaware
Cliffs Natural Resources Inc.
100%
1,000
Cliffs Minnesota Mining Company
Delaware
Cliffs Natural Resources Inc.
100%
1,000
Lake Superior & Ishpeming Railroad Company
Michigan
Cliffs Natural Resources Inc.
100%
107,196
Northshore Mining Company
Delaware
Cliffs Natural Resources Inc.
100%
100
The Cleveland-Cliffs Iron Company
Ohio
Cliffs Natural Resources Inc.
100%
1,000
Cliffs Natural Resources Exploration Inc.
Delaware
Cliffs Natural Resources Inc.
100%
N/A
Cliffs Reduced Iron Corporation
Delaware
Cliffs Natural Resources Inc.
100%
1,000
Cliffs West Virginia Coal Inc.
Delaware
Cliffs Natural Resources Inc.
100%
100




--------------------------------------------------------------------------------




Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Number of Shares or Units / Percentage of Membership Interest
Cliffs Renewable Energies LLC
Delaware
Cliffs Natural Resources Inc.
100%
N/A
IronUnits LLC
Delaware
Cliffs Natural Resources Inc.
100%
100% of Membership Interest
Oak Grove Land Company, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Oak Grove Resources, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Pinnacle Land Company, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Pinnacle Mining Company, LLC
Delaware
Cliffs North American Coal LLC
100%
100
Beard Pinnacle, LLC
Oklahoma
Cliffs North American Coal LLC
100%
N/A
United Taconite LLC
Delaware
Cliffs UTAC Holding LLC
30%
N/A
Silver Bay Power Company
Delaware
Northshore Mining Company
100%
100
Cliffs TIOP Holding, LLC
Delaware
The Cleveland-Cliffs Iron Company
100%
100
Cliffs Empire Holding, LLC
Delaware
The Cleveland-Cliffs Iron Company
100%
100
Cleveland-Cliffs Ore Corporation
Ohio
The Cleveland-Cliffs Iron Company
100%
5
Cliffs Marquette, Inc.
Michigan
The Cleveland-Cliffs Iron Company
100%
500
The Cleveland-Cliffs Steamship Company
Delaware
The Cleveland-Cliffs Iron Company
100%
12,000
MABCO Steam Company
Delaware
The Cleveland-Cliffs Iron Company
40.467%
N/A
Pickands Hibbing Corporation
Minnesota
Cliffs Pickands Holding, LLC
100%
1,000
Cliffs Mining Holding Sub Company
Delaware
Cliffs Mining Holding, LLC
100%
100
Hibbing Developmental Company
Minnesota
Pickands Hibbing Corporation
100%
N/A
Hibbing Taconite Company
Minnesota
Cliffs Mining Holding Sub Company
10%
N/A
Cliffs Empire, Inc.
Michigan
Cliffs Empire Holding, LLC
100%
500
Empire Iron Mining Partnership
Michigan
Cliffs Empire, Inc.
79%
N/A
Cliffs TIOP, Inc.
Michigan
Cliffs TIOP Holding, LLC
100%
500
Tilden Mining Company L.C.
Michigan
Cliffs TIOP, Inc.
85%
N/A
Cliffs Australia Coal Pty Ltd
Australia
Cliffs Natural Resources Pty Ltd
100%
N/A




--------------------------------------------------------------------------------




Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Number of Shares or Units / Percentage of Membership Interest
Cliffs Asia Pacific Iron Ore Holdings Pty Ltd
Australia
Cliffs Natural Resources Pty Ltd
100%
N/A
Cliffs Natural Resources Pty Ltd
Australia
Cliffs Natural Resources Holdings Pty Ltd
100%
N/A
Cliffs Asia Pacific Iron Ore Pty Ltd
Australia
Cliffs Asia Pacific Holdings Pty Ltd
100%
N/A
Cliffs Asia Pacific Iron Ore Management Pty Ltd
Australia
Cliffs Asia Pacific Holdings Pty Ltd
100%
N/A
Cliffs Magnetite Holdings Pty Ltd
Australia
Cliffs Asia Pacific Holdings Pty Ltd
100%
N/A
Cliffs Asia Pacific Iron Ore Investment Pty Ltd
Australia
Cliffs Asia Pacific Holdings Pty Ltd
100%
N/A




--------------------------------------------------------------------------------




SCHEDULE 4.1(d)


SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS




Cliffs Natural Resources Exploration Inc. holds 1,000,000 warrant certificates
in Zenyatta Ventures Ltd.





--------------------------------------------------------------------------------




SCHEDULE 4.11


ENVIRONMENTAL MATTERS




None.





--------------------------------------------------------------------------------




SCHEDULE 4.24


LOCATIONS OF INVENTORY AND EQUIPMENT


Location of Collateral
County
State/Province
Birmingport
Jefferson
Alabama
Oak Grove Mine
Jefferson
Alabama
Alabama State Docks
Mobile
Alabama
ArcelorMittal Indiana Harbor
Lake
Indiana
Port of Escanaba
Delta
Michigan
Empire Mine
Marquette
Michigan
Lake Superior& Ishpeming Railroad
Marquette
Michigan
Tilden Mine
Marquette
Michigan
AK Steel Dearborn Works
Wayne
Michigan
Hibbing Mine
St. Louis
Minnesota
Northshore Mine
St. Louis
Minnesota
Port of Duluth
St. Louis
Minnesota
United Taconite Mine
St. Louis
Minnesota
ArcelorMittal Cleveland
Cuyahoga
Ohio
Cleveland Bulk Terminal, Port of Cleveland
Cuyahoga
Ohio
TORCO Dock, Port of Toledo
Lucas
Ohio
Pier 6, Norfolk International Terminals
N/A
Virginia
Pinnacle Mine
Wyoming and/or McDowell
West Virginia
Koolyanobbing Mine
N/A
Western Australia
Port of Esperance
N/A
Western Australia
Port of Superior
Douglas
Wisconsin






--------------------------------------------------------------------------------




SCHEDULE 5.1
Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in a form reasonably satisfactory to Agent:


within 45 days after the end of each of Parent’s fiscal quarters,
(a) an unaudited consolidated balance sheet, income statement, statement of cash
flow, and statement of shareholder’s equity covering Parent’s and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of results from
management (or notice to the Administrative Agent that such discussion and
analysis is in the Parent’s Form 10-Q), and


(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio.
within 90 days after the end of each of Parent’s fiscal years,
(c) consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants of
national standing or otherwise reasonably acceptable to Agent and accompanied by
an unqualified opinion (as defined in Section 1.2 of the Agreement), of such
accountants to the effect that such audited financial statements have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of cash flow, and statement of
shareholder’s equity, and, if prepared, such accountants’ letter to management),


(d) unaudited consolidating financial statements of Parent and the other Loan
Parties for each such fiscal year, and


(e) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio.
within 60 days after the end of each of Parent’s fiscal years,
(f) copies of Parent’s Projections, in a form reasonably satisfactory to Agent,
in its Permitted Discretion, for the forthcoming 3 years, year by year, and for
the forthcoming fiscal year, fiscal quarter by fiscal quarter, certified by the
chief financial officer or other senior financial officer of Parent as being
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable by Parent at the time made and at the
time so furnished.
if and when filed by Parent,
(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,


(h) any other filings made by Parent with the SEC, and


(i) any other information that is provided by Parent to its shareholders
generally.
within 5 Business Days after any Borrower has knowledge of any event or
condition that constitutes a Default or an Event of Default,
(j) notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.
within 5 Business Days after any Borrower has knowledge thereof,
(k) notice of all actions, suits, or proceedings brought by or against any
Borrower or any of its Restricted Subsidiaries before any Governmental Authority
which would reasonably be expected to result in a Material Adverse Effect.




--------------------------------------------------------------------------------




promptly and in any event within 30 days after the filing thereof with the
United States Department of Labor or other Governmental Authority,
(l) copies of each Schedule SB (Actuarial Information) to the Annual Report
(Form 5500 Series) (or any equivalent under Australian law) including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information with
respect to each Pension Plan.
promptly upon the request of Agent,
(m) (i) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against a Borrower or its Subsidiaries, in
each case, to the extent such Environmental Action would reasonably be expected
to result in a Material Adverse Effect, and (ii) written notice of a violation,
citation, or other administrative order from a Governmental Authority, to the
extent such violation, citation, or other administrative order would reasonably
be expected to result in a Material Adverse Effect.


(n) any other information reasonably requested relating to the financial
condition of any Borrower or its Restricted Subsidiaries.



For the avoidance of doubt, each document described above may be delivered
electronically pursuant to the terms of Section 5.1 or Section 11 of the
Agreement.





--------------------------------------------------------------------------------




SCHEDULE 5.16(a)


ADI ACCOUNTS






 
Account Name
Account number
Bank
CNCY
 
Location
CLIFFS ASIA PACIFIC IRON ORE PTY LTD
 
 
 
 
 
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD
 
National Australia Bank
AUD
Term Deposit
Perth
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD
 
National Australia Bank
AUD
Operating Account
Perth
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD
 
Westpac Bank
USD
USD Currency Account
Perth
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD - REPRESENTATIVE OFFICE
 
Australia and New Zealand Bank
CNY
Operating Account
Beijing
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD - REPRESENTATIVE OFFICE
 
Bank of China
CNY
Operating Account
Beijing
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD - REPRESENTATIVE OFFICE
 
Bank of China
USD
Operating Account
Beijing
 
CLIFFS ASIA PACIFIC IRON ORE PTY LTD
 
Commonwealth Bank of Australia
AUD
Operating Account
Perth
 
 
 
 
 
 
 
CLIFFS NATURAL RESOURCES PTY LTD
 
 
 
 
 
 
CLIFFS NATURAL RESOURCES PTY LTD
 
Commonwealth Bank of Australia
USD
Operating Account
Perth
 
CLIFFS NATURAL RESOURCES PTY LTD
 
Commonwealth Bank of Australia
AUD
Operating Account
Perth






--------------------------------------------------------------------------------




SCHEDULE 5.16(b)


DEPOSIT ACCOUNTS


CLIFFS NATURAL RESOURCES INC.
Account Number
Institution
Type
 
CLIFFS NATURAL RESOURCES INC.
 
Bank of America Merrill Lynch
Master
 
CITIBANK NA F/B/O CLIFFS NATURAL RESOURCES INC.
 
CitiBank N.A.
EURO TIME
 
CLIFFS NATURAL RESOURCES INC.
 
Fifth Third Bank
MMDA
 
CLIFFS NATURAL RESOURCES INC.
 
Huntington National Bank
MMDA
 
CLIFFS NATURAL RESOURCES INC. - CDA
 
PNC Bank N.A.
CDA
 
CLIFFS NATURAL RESOURCES INC. - DDA
 
PNC Bank N.A.
Master ZBA
 
CLIFFS NATURAL RESOURCES INC.
 
PNC Bank N.A.
MEDICAL BENEFITS
 
CLIFFS NATURAL RESOURCES INC.
 
PNC Bank N.A.
MMF
 
CLIFFS NATURAL RESOURCES INC.
 
RBS US
MMDA
 
CLIFFS NATURAL RESOURCES INC.
 
TREASURY CURVE
TreasuryCurve MMF Portal
 
CLIFFS NATURAL RESOURCES INC.
 
WELLS FARGO N.A.
BROKER ACCT
 
CCI SALARIED
 
BANK OF NEW YORK MELLON
DB/CCI Salary
 
CLIFFS NATURAL RESOURCES INC.
 
FIDELITY INVESTMENTS
DC
 
CLIFFS NATURAL RESOURCES INC.
 
KEYBANK N.A.
RABBI AND SUB TRUSTS
 
CLIFFS NATURAL RESOURCES INC.
 
KEYBANK N.A.
RABBI AND SUB TRUSTS
THE CLEVELAND-CLIFFS IRON COMPANY
 
 
 
 
THE CLEVELAND-CLIFFS IRON COMPANY
 
PNC Bank N.A.
DDA
 
     Marquette County Community Fund
 
 
 
 
CCICo HOURLY
 
BANK OF NEW YORK MELLON
DB/CCI Salary
 
CCICo HOURLY
 
FIDELITY INVESTMENTS
DC
 
CCICo - EMPIRE
 
BANK OF NEW YORK MELLON
VEBA
 
CCICo - TILDEN
 
BANK OF NEW YORK MELLON
VEBA
 
CCICo - SHOPS
 
BANK OF NEW YORK MELLON
VEBA
 
CCICo
 
BANK OF NEW YORK MELLON
SUPP UNEMP BENE CCICO
CLIFFS MINING COMPANY
 
 
 
 
CLIFFS MINING COMPANY
 
PNC Bank N.A.
DDA




--------------------------------------------------------------------------------




 
     MITTAL USA - ONTARIO IRON
 
 
 
 
CLIFFS MINING COMPANY
 
Bank of Montreal
DDA
 
CLIFFS SALES COMPANY
 
Bank of America Merrill Lynch
 
NORTHSHORE MINING COMPANY
 
 
 
 
NORTHSHORE MINING COMPANY
 
WELLS FARGO N.A.
DDA
 
NORTHSHORE MINING COMPANY
 
WELLS FARGO N.A.
CD
 
NORTHSHORE MINING COMPANY
 
M&T BANK (T ROWE PRICE)
DC
SILVER BAY POWER COMPANY
 
 
 
 
SILVER BAY POWER COMPANY
 
M&T BANK (T ROWE PRICE)
DC
UNITED TACONITE LLC
 
 
 
 
UNITED TACONITE LLC
 
WELLS FARGO N.A.
LOCAL WORKING FUND
 
UNITED TACONITE LLC
 
WELLS FARGO N.A.
LOCAL WORKING FUND
 
ORE MINING COMPANIES
 
BANK OF NEW YORK MELLON
Ore Mining (Utac)
 
OMC MONEY PURCHASE PLAN
 
FIDELITY INVESTMENTS
DC
 
UNITED TACONITE LLC
 
BANK OF NEW YORK MELLON
VEBA
 
UNITED TACONITE LLC
 
BANK OF NEW YORK MELLON
SUPP UNEMP BENE UTAC
CLIFFS NORTH AMERICAN COAL LLC
 
 
 
 
CLIFFS NORTH AMERICAN COAL LLC
 
Bank of America Merrill Lynch
RECEIPTS
PINNACLE MINING COMPANY, LLC
 
 
 
 
PINNACLE MINING COMPANY
 
BANK OF NEW YORK MELLON
VEBA










--------------------------------------------------------------------------------




SCHEDULE 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in a form
reasonably satisfactory to Agent:


monthly, within 20 days after the end of each fiscal month during each of
Parent’s fiscal years, or during any Increased Borrowing Base Period (as defined
below), weekly (no later than Wednesday of each week as of and for the
immediately preceding week),
(a) an executed Borrowing Base Certificate,
(b) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted,
(c) a monthly Account roll-forward, in a format reasonably acceptable to Agent
in its Permitted Discretion, tied to the beginning and ending account receivable
balances of Borrowers’ general ledger,
(d) notice of all material claims, offsets, or disputes asserted by Account
Debtors with respect to Borrowers’ Accounts,
(e) Inventory system/perpetual reports specifying the cost and the wholesale
market value and Net Orderly Liquidation Value of each Borrower's Inventory, by
category, with additional detail showing additions to and deletions therefrom,
(f) Equipment reports specifying the Net Book Value and Net Orderly Liquidation
Value of each Borrower’s Mobile Equipment, with reasonable additional detail
showing additions to and deletions therefrom,
(g) a detailed calculation of Inventory and Equipment categories that are not
eligible for the Borrowing Base,
(h) a summary aging, by vendor, of Borrowers’ and their Restricted Subsidiaries’
accounts payable and any book overdraft and an aging, by vendor, of any held
checks, and
(i) a detailed report regarding Borrowers’ and their Restricted Subsidiaries'
cash and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash (items (a) - (i) are referred to as the “Borrowing Base
Materials”).
promptly upon the request of Agent,
(j) other reasonably requested supporting documentation related to the Borrowing
Base Materials.
monthly, within 30 days after the end of each fiscal month during each of
Parent’s fiscal years,
(k) a reconciliation of Accounts, trade accounts payable, Inventory and Mobile
Equipment of Borrowers’ general ledger accounts to their monthly financial
statements including any book reserves related to each category.
quarterly, within 45 days after the end of each fiscal quarter during each of
Parent’s fiscal years,
(l) a report regarding each Borrower’s and its Restricted Subsidiaries’ accrued,
but unpaid, ad valorem taxes.
(m) a report setting forth the current location of Borrowers’ Inventory and
Mobile Equipment included in the most recent U.S. Borrowing Base Certificate.
promptly, upon the reasonable request by Agent (but no more frequently than
semi-annually),
(n) copies of material purchase orders and invoices for Inventory and Equipment
of any Borrower or its Restricted Subsidiaries and/or corresponding shipping and
delivery documents and credit memos, in each case, together with corresponding
supporting documentation, and
(o) such other reports as to the Collateral or the financial condition of any
Borrower and its Restricted Subsidiaries, as Agent may request in its Permitted
Discretion, including intra-quarter updates as to the locations of Inventory and
Mobile Equipment included in the most recent U.S. Borrowing Base Certificate.




--------------------------------------------------------------------------------






As used herein, “Increased Borrowing Base Reporting Period” means a period which
shall commence on any date of determination (the “Commencement Date”) on which
Excess Availability is less than the greater of (a) 15% of the Line Cap, and (b)
$75,000,000, and shall continue until the last day of the first fiscal month
ending after the Commencement Date when Liquidity has been greater than or equal
to (x) 15% of the Line Cap, and (y) $75,000,000 for a period of 60 consecutive
days.


For the avoidance of doubt, each document described above may be delivered
electronically, to the extent such an electronic delivery system has been
implemented, pursuant to the terms of Section 5.2 or Section 11 of the
Agreement.







--------------------------------------------------------------------------------




EXHIBIT A-1


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of [l] between [l] (“Assignor”) and [l] (“Assignee”).
Reference is made to the Syndicated Facility Agreement dated as of March 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CLIFFS NATURAL
RESOURCES INC., an Ohio corporation, as parent (“Parent”), the Subsidiaries of
Parent identified on the signature pages thereto (such Subsidiaries, together
with Parent, the “Borrowers”), the lenders party thereto and BANK OF AMERICA,
N.A., a national banking association, as agent for each member of the Lender
Group and the Bank Product Providers (the “Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.
1.Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolving Loans and $___________ of Assignor’s participations in Letters of
Credit and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Assignment Agreement
shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice attached hereto as Annex I delivered to Agent,
provided that such Assignment Notice is executed by Assignor, Assignee and, if
applicable, Agent, each Issuing Bank and the Borrowers. From and after the
Effective Date, Assignee hereby expressly assumes, and undertakes to perform,
all of Assignor’s obligations in respect of the Assigned Interest, and all
principal, interest, fees and other amounts which would otherwise be payable to
or for Assignor's account in respect of the Assigned Interest shall be payable
to or for Assignee's account, to the extent such amounts accrue on or after the
Effective Date.
2.Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $__________ and the outstanding
balance of its Revolving Loans and participations in Letters of Credit is
$__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the promissory note[s] held by it and requests that Agent exchange such note[s]
for new promissory notes payable to Assignee [and Assignor].]
3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (b) confirms that it has received copies of the
Credit Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (c) agrees that it shall, independently and without
reliance upon Assignor and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Transferee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
(g) represents and warrants that the assignment evidenced hereby will not result
in a non-exempt “prohibited transaction” under Section 406 of ERISA; and (h)
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee's status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty.

A-1-1

--------------------------------------------------------------------------------




4.This Assignment Agreement shall be governed by the laws of the State of New
York. If any provision is found to be invalid under applicable law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Assignment Agreement shall remain in full force and effect.
5.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________
__________________________
__________________________
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
[Remainder of this page intentionally left blank]

A-1-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers, as of the first date written above.
[NAME OF ASSIGNOR]
as Assignor
By:
 
 
Name:
 
Title:



[NAME OF ASSIGNEE]
as Assignee
By:
 
 
Name:
 
Title:






A-1-3

--------------------------------------------------------------------------------






ANNEX I TO ASSIGNMENT AND ACCEPTANCE


ASSIGNMENT NOTICE
Reference is made to the Syndicated Facility Agreement dated as of March 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CLIFFS NATURAL
RESOURCES INC., an Ohio corporation, as parent (“Parent”), the Subsidiaries of
Parent identified on the signature pages thereto (such Subsidiaries, together
with Parent, the “Borrowers”), the lenders party thereto and BANK OF AMERICA,
N.A., a national banking association, as agent for each member of the Lender
Group and the Bank Product Providers (the “Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolving Loans and $___________ of
Assignor’s participations in Letters of Credit and (b) the amount of $__________
of Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Assignment Agreement shall be effective as of the date
(“Effective Date”) indicated below, provided this Assignment Notice is executed
by Assignor, Assignee and, if applicable, Agent, each Issuing Bank and
Borrowers. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Credit Agreement to the extent of the
Assigned Interest, as of the Effective Date.
For purposes of the Credit Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
The address of Assignee to which notices and information are to be sent under
the terms of the Credit Agreement is:
________________________
________________________
________________________
________________________
The address of Assignee to which payments are to be sent under the terms of the
Credit Agreement is shown in the Assignment Agreement.
This Assignment Notice is being delivered to Borrowers and Agent pursuant to
Section 13.1 of the Credit Agreement. Please acknowledge your acceptance of this
Assignment Notice by executing and returning to Assignee and Assignor a copy of
this Assignment Notice.
[Remainder of this page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Notice to be
executed by their respective officers, as of the first date written above.

A-1-4

--------------------------------------------------------------------------------




[NAME OF ASSIGNOR]
as Assignor
By:
 
 
Name:
 
Title:



[NAME OF ASSIGNEE]
as Assignee
By:
 
 
Name:
 
Title:





ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE
[BANK OF AMERICA, N.A., as Agent]1
By:
 
 
Name:
 
Title:



[[ISSUING BANK], as Issuing Bank]2
By:
 
 
Name:
 
Title:



[INSERT BORROWERS’ SIGNATURE BLOCKS]3 
 

1 Include to the extent required by Section 13(a)(i) of the Credit Agreement.
2 Include to the extent required by Section 13(a)(i) of the Credit Agreement.
3 Include to the extent required by Section 13(a)(i) of the Credit Agreement.







A-1-5

--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF BORROWING BASE CERTIFICATE
[•] [•], 20[•]
Reference is made to that certain Syndicated Facility Agreement, dated as of
March 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”), by
and among CLIFFS NATURAL RESOURCES INC., an Ohio corporation, as parent
(“Parent”), the Subsidiaries of Parent identified on the signature pages thereto
(such Subsidiaries, together with Parent, the “Borrowers”), the lenders party
thereto and BANK OF AMERICA, N.A., a national banking association, as agent for
each member of the Lender Group and the Bank Product Providers (the “Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.
Pursuant to Section 5.2 of the Credit Agreement, the undersigned Responsible
Officer of the Parent hereby certifies, solely in his/her capacity as a
Responsible Officer and not in any individual capacity, that the items set forth
on Schedule I hereto, calculated in accordance with the terms and definitions
set forth in the Credit Agreement for such items, are true and correct in all
material respects.
For the avoidance of doubt, nothing contained in this Borrowing Base Certificate
shall constitute a waiver, modification or limitation in the terms or conditions
set forth in the Credit Agreement.


[Remainder of this page intentionally left blank]

B-1-1

--------------------------------------------------------------------------------






In witness whereof, this Borrowing Base Certificate is executed by the
undersigned as of the date first written above.
CLIFFS NATURAL RESOURCES INC., an Ohio corporation, as Parent
By:
 
 
Name:
 
Title:


B-1-2

--------------------------------------------------------------------------------




Schedule I


[Attached]

B-1-3

--------------------------------------------------------------------------------




[ex102exhibitb1schedulei001.jpg]

B-1-4

--------------------------------------------------------------------------------




[ex102exhibitb1schedulei002.jpg]

B-1-5

--------------------------------------------------------------------------------




Summary of Availability - FINAL
 
 
 
 
 
USIO Machinery & Equipment
 
 
 
 NBV FEB 2015
 
 
 
 
Beginning/NBV Current Month afer appraisal
0
 
Additions
0
 
Disposals and Impairment
0
 
Ineligibles
0
 
Depreciation
0
 
Net Machinery & Equipment
0
 
 
 
 
Net Eligible
0
 
NOLV Ratio
#DIV/0!
 Ratio February 2015 Appraisal (NOLV $49,882)
NOLV
#DIV/0!
 
Eligible - 85% NOLV
#DIV/0!
 
 
 
 
APIO Machinery & Equipment
 
 
 
 NBV FEB 2015
 
 
 
 
Beginning/NBV Current Month afer appraisal
 
 
Additions
0
 
Disposals and Impairment
0
 
Ineligibles
0
 
Depreciation
0
 
Net Machinery & Equipment
0
 
 
 
 
Net Eligible
0
 
NOLV Ratio
#DIV/0!
 Ratio February 2015 Appraisal (NOLV $27,675)
NOLV
#DIV/0!
 
Eligible - 85% NOLV
#DIV/0!
 
 
 
 
NAC Machinery & Equipment
 
 
 
 NBV FEB 2015
 
 
 
 
Beginning/NBV Current Month afer appraisal
 
 
Additions
0
 
Disposals and Impairment
0
 
Ineligibles
0
 
Depreciation
0
 
Net Machinery & Equipment
0
 
 
 
 
Net Eligible
0
 
NOLV Ratio
#DIV/0!
 Ratio February 2015 Appraisal ($1,471)
NOLV
#DIV/0!
 
Eligible - 85% NOLV
#DIV/0!
 




B-1-6

--------------------------------------------------------------------------------




NOLV Calculation - February 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
USIO Machinery & Equipment
 
Appraisal - NOLV
 
BBC - NBV
 
NOLV Factor
Eligible Machinery & Equipment
2/23/2015
$
49,882


 
 
 
 
 
 
 
 
 
 
 
Ineligible
 
0


 
0
 
 
Net Eligible Tractor/Trailer
 
$
49,882


 
0
 
#DIV/0!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
APIO Machinery & Equipment
 
Appraisal - NOLV
 
BBC - NBV
 
NOLV Factor
Eligible Machinery & Equipment
2/23/2015
$
27,675


 
 
 
 
 
 
 
 
 
 
 
Ineligible
 
0


 
0
 
 
Net Eligible Tractor/Trailer
 
$
27,675


 
0
 
#DIV/0!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NAC Machinery & Equipment
 
Appraisal - NOLV
 
BBC - NBV
 
NOLV Factor
Eligible Machinery & Equipment
2/23/2015
$
1,471


 
 
 
 
 
 
 
 
 
 
 
Ineligible
 
0


 
0
 
 
Net Eligible Tractor/Trailer
 
$
1,471


 
0
 
#DIV/0!






B-1-7

--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF COMMITMENT ALLOCATION NOTICE/DISCRETIONARY
COMMITMENT ALLOCATION NOTICE
[•] [•], 20[•]
Cliffs Natural Resources Inc., an Ohio corporation (“Parent”), pursuant to
Section 2.2 of that certain Syndicated Facility Agreement, dated as of March 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and among
Parent, the Subsidiaries of Parent identified on the signature pages thereto
(such Subsidiaries, together with Parent, the “Borrowers”), the lenders party
thereto and Bank of America, N.A., a national banking association, as agent for
each member of the Lender Group and the Bank Product Providers (the “Agent”)
provides this notice (the “Notice”) to the Agent to certify the following:
(a)This Notice is a [Discretionary] Commitment Allocation Notice delivered in
accordance with, and satisfying the requirements of, Section 2.2[(a)][(b)].
(b)[Pursuant to Section 2.2(a), the amount of the [U.S.][Australian] Revolver
Commitments be allocated to support the availability of [Australian][U.S.]
Revolving Loan Exposure shall be $[_______________].]
(c)[Pursuant to Section 2.2(b), the amount of U.S. Excess Availability to be
allocated to the Australian Borrowing Base shall be $[_______________].]
(d)After giving effect to such reallocation, the Allocated U.S. [Availability]
[Borrowing Base] shall be $[_______________].
(e)The reallocation requested by this Notice is requested to occur on [DATE].
(f)No Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur immediately after giving effect to such
reallocation.
(g)Immediately after giving effect to such reallocation, the aggregate
Australian Revolver Commitments shall not exceed the aggregate U.S. Revolver
Commitments.
Unless otherwise defined herein, capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
The undersigned certifies that he/she is a Responsible Officer of Parent, and
that as such he/she is authorized to execute this certificate on behalf of
Parent.
[Remainder of this page intentionally left blank]



B-2-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Notice is executed by the undersigned as of the date
first written above.
CLIFFS NATURAL RESOURCES INC., an Ohio corporation, as Parent
By:
 
 
Name:
 
Title:






B-2-2

--------------------------------------------------------------------------------




EXHIBIT B-3


FORM OF BANK PRODUCT PROVIDER AGREEMENT
[•] [•], 20[•]
To:    Bank of America, N.A.
135 S. LaSalle Street; Suite 925
Chicago, IL 60603
Attn: Peter Walther
Tel No.: 312-904-8225
Fax No.: 312-453-5555
Email: peter.walther@baml.com
Re:    Bank Product Obligations
Reference is made to that certain Syndicated Facility Agreement, dated as of
March 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”), by
and among CLIFFS NATURAL RESOURCES INC., an Ohio corporation, as parent
(“Parent”), the Subsidiaries of Parent identified on the signature pages thereto
(such Subsidiaries, together with Parent, the “Borrowers”), the lenders party
thereto and BANK OF AMERICA, N.A., a national banking association, as agent for
each member of the Lender Group and the Bank Product Providers (the “Agent”).
Each of the undersigned hereby acknowledge the following as of the date hereof:
The undersigned is [a Lender][an Affiliate of [insert name of Lender], which is
a Lender], and is providing to [insert name(s)], which [is a Borrower][are
Borrowers][a Subsidiary of a Borrower], the following Bank Product(s) that are
permitted under the terms of the Credit Agreement:
[insert description of Bank Product(s)].
The maximum amount to be secured by the Collateral with respect to such Bank
Product is $[insert amount]. The methodology to be used in calculating such
amount is: [describe].
The undersigned hereby agrees to be bound by the provisions of Sections 15.13
and 18.5 of the Credit Agreement, and the provisions of the Credit Agreement
referred to in such Sections, as provided therein.
Upon execution of this letter agreement by the undersigned and acceptance by
Agent, the undersigned shall be a Bank Product Provider with regard to the Bank
Product Obligations described above (in each case, subject to the terms of the
Credit Agreement and the other Loan Documents).
This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto. This letter agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this letter agreement by telecopier, facsimile or other electronic
transmission (i.e. a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart hereof.
Unless otherwise defined herein, capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

B-3-1

--------------------------------------------------------------------------------




This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


[Remainder of this page intentionally left blank]


Very truly yours,
[insert name of Bank Product Provider]
 
 
 
By:
 
 
Name:
 
 
Title:
 



ACKNOWLEDGED AND AGREED TO
THIS ____ DAY OF ______, 20__:
BANK OF AMERICA, N.A.,
as Agent
 
By:
 
 
Name:
 
 
Title:
 






B-3-2

--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Parent’s letterhead]
To:    Bank of America, N.A.
135 S. LaSalle Street; Suite 925
Chicago, IL 60603
Attn: Peter Walther
Tel No.: 312-904-8225
Fax No.: 312-453-5555
Email: peter.walther@baml.com
Re:    Compliance Certificate dated [l], 20[l]
Ladies and Gentlemen:
Reference is made to that certain Syndicated Facility Agreement dated as of
March 30, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among CLIFFS NATURAL RESOURCES
INC., an Ohio corporation, as parent (“Parent”), the Subsidiaries of Parent
identified on the signature pages thereto (such Subsidiaries, together with
Parent, the “Borrowers”), the lenders party thereto (the “Lenders”) and BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), as agent for
each member of the Lender Group and the Bank Product Providers. All initially
capitalized terms used herein and in the schedules hereto and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
Pursuant to Section 5.1 and Section 5.2 of the Credit Agreement, the undersigned
officer of Parent hereby certifies as of the date hereof that:
1.The financial information of Parent and its Subsidiaries furnished in Schedule
1 attached hereto, has been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for year-end audit adjustments and the
lack of footnotes), and fairly presents in all material respects the
consolidated financial condition and the results of operations of the Loan
Parties and their Subsidiaries as of the date set forth therein.
2.Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.
4.The financial calculations, analyses and information set forth on Schedule 3
attached hereto are delivered in compliance with the applicable provisions of
the Credit Agreement requiring delivery thereof.
[Remainder of this page intentionally left blank]

C-1-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first written above.
CLIFFS NATURAL RESOURCES INC., an Ohio corporation, as Parent
By:
 
 
Name:
 
Title:


C-1-2

--------------------------------------------------------------------------------




SCHEDULE 1


Financial Information

C-1-3

--------------------------------------------------------------------------------




SCHEDULE 2


Default or Event of Default

C-1-4

--------------------------------------------------------------------------------




SCHEDULE 3


Financial Calculations4 
The information described herein is as of [_________, ____],5 (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
[_______, ____]6 to the Computation Date (the “Relevant Period”).
1.
Fixed Charge Coverage Ratio

(a)
EBITDA7 for the Relevant Period ended on the Computation Date
$_____
(b)
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during the Relevant Period
$_____
(c)
Federal, state and local income taxes paid in cash during the Relevant Period
$_____
(d)
Result of line (a) minus line (b) minus line (c)
$_____
(e)
Fixed Charges Insert amount from line 3(d) below. for the Relevant Period
$_____
(f)
Ratio of line (d) to line (e)
Actual: _____:1.00
Required:
≥ 1.00:1.009 

 



4 The following set forth in this Schedule are summaries and are qualified in
their entirety by reference to the full text of the calculation provided in the
Credit Agreement.
5 Insert the last day of the respective fiscal quarter or fiscal year covered by
the financial statements which are required to be accompanied by this Compliance
Certificate.
6 Insert the first day of the most recently completed four consecutive fiscal
quarters of the Parent ended on the Computation Date.
7 Insert amount from line 2(d) below.
8 Insert amount from line 3(d) below.
9 Commencing on the date on which a Financial Covenant Period begins and
measured as of the end of the fiscal quarter immediately preceding the date on
which a Financial Covenant Period first begins and as of each fiscal quarter end
thereafter during such Financial Covenant Period, the Parent and its
Subsidiaries on a consolidated basis will have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least 1.00:1.00 for the 12-month period
ending as of the end of each fiscal quarter.

C-1-5

--------------------------------------------------------------------------------




2.
EBITDA

(a)
Parent’s consolidated net earnings (or loss),
$_____
(b)
minus (without duplication) the sum of items (i) through (iv) below of Parent
for the Relevant Period to the extent included in determining consolidated net
earnings (or loss) for such period:
$_____
i.
any extraordinary, unusual or non-recurring gains,
$_____
ii.
interest income,
$_____
iii.
exchange, translation or performance gains relating to any hedging transactions
or foreign currency fluctuations, and
$_____
iv.
income arising by reason of the application of FAS 141R
$_____
(c)
plus (without duplication), the sum of the following items (i) through (xii) of
Parent for the Relevant Period to the extent included in determining
consolidated net earnings (or loss) for such period
$_____
i.
any non-cash extraordinary, unusual, or non-recurring losses,
$_____
ii.
the aggregate of the interest expense of Parent for the Relevant Period,
determined on a consolidated basis in accordance with GAAP,
$_____
iii.
tax expense based on income, profits or capital, including federal, foreign,
state, franchise and similar taxes (and for the avoidance of doubt, specifically
excluding any sales taxes or any other taxes held in trust for a Governmental
Authority),
$_____
iv.
depreciation and amortization for such period,
$_____
v.
with respect to any Permitted Acquisition after the Closing Date, costs, fees,
charges, or expenses consisting of out-of-pocket expenses owed by Parent or any
of its Subsidiaries to any Person for services performed by such Person in
connection with such Permitted Acquisition incurred within 180 days of the
consummation of such Permitted Acquisition, up to an aggregate amount (for all
such items in this clause (v)) for such Permitted Acquisition not to exceed the
greater of (A) $2,500,000 and (B) 2.50% of the Purchase Price of such Permitted
Acquisition,
$_____
vi.
with respect to any Permitted Acquisitions after the Closing Date: (A) purchase
accounting adjustments, including, without limitation, a dollar for dollar
adjustment for that portion of revenue that would have been recorded in the
relevant period had the balance of deferred revenue (unearned income) recorded
on the closing balance sheet and before application of purchase accounting not
been adjusted downward to fair value to be recorded on the opening balance sheet
in accordance with GAAP purchase accounting rules; and (B) non-cash adjustments
in accordance with GAAP purchase accounting rules under FASB Statement No. 141
and EITF Issue No. 01-3, in the event that such an adjustment is required by
Parent’s independent auditors, in each case, as determined in accordance with
GAAP,
$_____


C-1-6

--------------------------------------------------------------------------------




vii.
costs and expenses incurred during such period in connection with the Canadian
Restructuring in an aggregate amount for all such costs and expenses incurred
after the Closing Date not to exceed $25,000,000,
$_____
viii.
non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),
$_____
ix.
one-time non-cash restructuring charges,
$_____
x.
non-cash exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations,
$_____
xi.
non-cash losses on sales of fixed assets or write-downs of fixed or intangible
assets (excluding ABL Collateral), and
$_____
xii.
any non-cash loss, charge or expense (but only to the extent not relating to the
ABL Collateral)
$_____
(d)
EBITDA: (a) - (b) + (c) =
$_____

3.
Fixed Charges

(a)
the aggregate of the interest expense of Parent for the Relevant Period,
determined on a consolidated basis in accordance with GAAP (“Interest Expense”)
accrued (other than interest paid-in-kind, amortization of financing fees, and
other non-cash Interest Expense) during such period to the extent required to be
paid in cash, plus
$_____
(b)
Scheduled principal payments in respect of all Indebtedness for borrowed money
or letters of credit of Parent, determined on a consolidated basis in accordance
with GAAP (“Funded Indebtedness”) that are required to be paid in cash during
such period (excluding, for the avoidance of doubt, any mandatory or voluntary
prepayments or any payments made in connection with the Transaction or any
Refinancing of Funded Indebtedness), plus
$_____
(c)
All Restricted Payments paid in cash pursuant to Section 6.7(a), (d), or
(e) during the Relevant Period
$_____
(d)
Fixed Charges: without duplication, the sum of: (a) + (b) + (c)
$_____




C-1-7

--------------------------------------------------------------------------------




EXHIBIT L-1


FORM OF LIBOR NOTICE
Bank of America, N.A., as Agent
under the below referenced Credit Agreement
Waukesha Operations
20975 Swenson Dr. Suite 200
Waukesha, WI  53186
Ladies and Gentlemen:
Reference hereby is made to that certain Syndicated Facility Agreement dated as
of March 30, 2015 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among CLIFFS NATURAL RESOURCES
INC., an Ohio corporation, as parent (“Parent”), the Subsidiaries of Parent
identified on the signature pages thereto (such Subsidiaries, together with
Parent, the “Borrowers”), the lenders party thereto (the “Lenders”) and BANK OF
AMERICA, N.A., as agent for each member of the Lender Group and the Bank Product
Providers (the “Agent”). All initially capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding [U.S. Revolving Loans] [Australian Revolving Loans] in
the amount of $[l]10 (the “LIBOR Rate Advance”)[, and is a written confirmation
of the electronic notice of such election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, 6, [or 12] ]
month(s) commencing on [l].11 
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Each Borrower represents and warrants that no Default or Event of Default has
occurred and is continuing on the date hereof, nor will any thereof occur
immediately after giving effect to the request above.
[Remainder of this page intentionally left blank]
 

10 Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of
at least $1,000,000 (and integral multiples of $500,000 in excess thereof).
11 Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall have
not more than seven (7) LIBOR Rate Loans in effect at any given time.

L-1-1

--------------------------------------------------------------------------------




Dated:
 
CLIFFS NATURAL RESOURCES INC., an Ohio corporation, as Parent
 
By:
 
 
 
Name:
 
 
Title:



Acknowledged by:
BANK OF AMERICA, N.A., as Agent
By:
 
 
Name:
 
Title:






L-1-2

--------------------------------------------------------------------------------




EXHIBIT P-1
FORM OF U.S. PERFECTION CERTIFICATE
[____________], 20[__]
Reference is hereby made to (i) that certain U.S. Guaranty and Security
Agreement (the “ABL Guaranty and Security Agreement”), among Cliffs Natural
Resources Inc., an Ohio corporation (the “Parent”), the other grantors party
thereto (collectively, the “Grantors”) and Bank of America, N.A., in its
capacity as agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns, if any,
in such capacity, “ABL Agent”), (ii) the Syndicated Facility Agreement, among
Parent, certain Subsidiaries of Parent identified on the signature pages
thereto, the lenders party thereto and ABL Agent (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), (iii) that certain Security Agreement (First Lien) (the
“Security Agreement (First Lien)”), among the Grantors and U.S. Bank National
Association, in its capacity as collateral agent for the First Lien Notes
Secured Parties (in such capacity, together with its successors and assigns, if
any, in such capacity, “First Lien Notes Collateral Agent”), (iv) that certain
Security Agreement (Second Lien) (the “Security Agreement (Second Lien)”), among
the Grantors and U.S. National Bank Association, in its capacity as collateral
agent for the Second Lien Notes Secured Parties (in such capacity, together with
its successors and assigns, if any, in such capacity, “Second Lien Notes
Collateral Agent”; and, together with the ABL Agent and the First Lien Notes
Collateral Agent, collectively the “Agents” and each individually an “Agent”),
(v) the Indenture (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien
Indenture”), among Parent, as issuer, certain Subsidiaries of Parent identified
on the signature pages thereto and the First Lien Notes Collateral Agent and
(vi) the Indenture (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien
Indenture”; and, together with the ABL Guaranty and Security Agreement, the
Credit Agreement, the Security Agreement (First Lien), the Security Agreement
(Second Lien) and the First Lien Indenture, collectively the “Agreements”),
among Parent, as issuer, certain Subsidiaries of Parent identified on the
signature pages thereto and the Second Lien Notes Collateral Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Agreements, as applicable. Any terms (whether capitalized or lower case) used in
this Perfection Certificate that are defined in the Code shall be construed and
defined as set forth in the Code unless otherwise defined herein or in the
Agreements; provided that to the extent that the Code is used to define any term
used herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern. As used herein, the term “Code” shall mean the “Code” as that term is
defined in the ABL Guaranty and Security Agreement, Security Agreement (First
Lien) or Security Agreement (Second Lien), as applicable.
As used herein, the term “Company” shall mean each of Cliffs Natural Resources
Inc. and the other Grantors, individually, and the term “Companies” shall mean
Cliffs Natural Resources Inc. and the other Grantors, collectively.
The undersigned hereby certify to the Agents as follows:
1.Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number and tax identification number, if any, of
each Company that is a registered organization and the jurisdiction of formation
or incorporation of each Company.

P-1-1

--------------------------------------------------------------------------------




(b)    Set forth in Schedule 1(b) hereto is any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.
(c)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of formation
or incorporation or otherwise, at any time in the past five years. Also set
forth in Schedule 1(c) is the information required by Section 1(a) of this
certificate for any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.
2.Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.
(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.
(c)    Set forth in Schedule 2(c) hereto are all the other places of material
business of each Company.
(d)    Set forth in Schedule 2(d) hereto are all other locations where each
Company maintains any of the Collateral consisting of (i) inventory in excess of
$1,500,000 per location or (ii) equipment that is included in the U.S. Borrowing
Base not identified above.
(e)    Set forth in Schedule 2(e) hereto are the names and locations of all
persons or entities other than each Company, such as lessors, consignees,
bailees or warehouseman which have possession of any of the Collateral
consisting of (i) inventory in excess of $1,500,000 per location or
(ii) equipment that is included in the U.S. Borrowing Base, or instruments and
chattel paper executed in connection therewith.
3.Prior Locations. (a) Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b) or Schedule 2(c) with respect to each location or
place of material business previously maintained by each Company at any time
during the past four months.
(b)    Set forth in Schedule 3(b) is the information required by Schedule 2(d)
or Schedule 2(e) with respect to each other location at which, or other person
or entity with which, any of the Collateral consisting of (i) inventory in
excess of $1,500,000 per location or (ii) equipment that is included in the U.S.
Borrowing Base has been previously held at any time during the past twelve
months.
4.Real Estate. Attached hereto as Schedule 4 is a chart of (a) all real property
(owned and leased) of each Company, including mineral interests, (b) legal (or
other) descriptions, approximate acreages and (where applicable) lessors
thereof, and (c) other information relating thereto contemplated by such
Schedule.
5.Extraordinary Transactions. Except for those purchases, mergers, acquisitions,
consolidations, and other transactions described in Schedule 5 attached hereto,
during the prior five years, all of the Collateral constituting ABL Priority
Collateral with a value in excess of $10,000,000 in the aggregate has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
6.Stock Ownership and Other Equity Interests. Attached hereto as Schedule 6 is a
true and correct list of all of the authorized, and the issued and outstanding,
Equity Interests owned by each Grantor and the record and beneficial owners of
such Equity Interests. Also set forth in Schedule 6 is a true and correct
organizational chart of Parent and its subsidiaries. Set forth on Schedule 6 is
each equity investment of each Company that represents 50% or less of the equity
of the entity in which such investment was made.

P-1-2

--------------------------------------------------------------------------------




7.Instruments and Chattel Paper. Attached hereto as Schedule 7 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper, and other evidence of indebtedness held by each
Company as of the date hereof including all intercompany notes between or among
any two or more Companies, in each case, having an individual value of
$5,000,000.00 or more.
8.Intellectual Property. Schedule 8 provides a complete and correct list of all
United States registered Copyrights (as defined in the ABL Guaranty and Security
Agreement, the Security Agreement (First Lien) or the Security Agreement (Second
Lien), as applicable) owned by any Company and all United States applications
for registration of Copyrights owned by any Company, in each case, material to
the business of the Companies, taken as a whole. Schedule 8 provides a complete
and correct list of all United States Patents (as defined in the ABL Guaranty
and Security Agreement, the Security Agreement (First Lien) or the Security
Agreement (Second Lien), as applicable) owned by any Company and all
applications for United States Patents owned by any Company, in each case,
material to the business of the Companies, taken as a whole. Schedule 8 provides
a complete and correct list of all United States registered Trademarks (as
defined in the ABL Guaranty and Security Agreement, the Security Agreement
(First Lien) or the Security Agreement (Second Lien), as applicable) owned by
any Company and all United States applications for registration of Trademarks
owned by any Company, in each case, material to the business of the Companies,
taken as a whole.
9.Commercial Tort Claims. Attached hereto as Schedule 9 is a true and correct
list of all commercial tort claims that, in the reasonable judgment of the
Parent, are reasonably expected to result in proceeds in excess of $5,000,000
held by each Company, including a brief description thereof.
10.Deposit Accounts and Securities Accounts. Attached hereto as Schedule 10 is a
true and complete list of all Deposit Accounts, Securities Accounts and
Commodities Accounts (each as defined in the ABL Guaranty and Security
Agreement, the Security Agreement (First Lien) or the Security Agreement (Second
Lien), as applicable) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account.
11.Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and correct
list of all Letters of Credit issued in favor of each Company, as beneficiary
thereunder, with a face amount in excess of $5,000,000.
12.    Other Assets. A Company owns the following kinds of assets:
Aircraft:
Yes ____ No ____
Vessels, boats or ships:
Yes ____ No ____
Railroad rolling stock:
Yes ____ No ____
Assets subject to a certificate of title or other registration statute of the
United States:
Yes ____ No ____

If the answer is yes to any of these other types of assets, other than
immaterial assets, please describe on Schedule 12.




[The remainder of this page has been intentionally left blank]







P-1-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first above written.




[Signature Blocks to Come]

P-1-4

--------------------------------------------------------------------------------




SCHEDULE 1(a)
TO PERFECTION CERTIFICATE


Legal Names, etc.


Legal Name
Type of Entity
Registered Organization
 (Yes/No)
Charter Number
Jurisdiction of Formation or Incorporation
Tax ID Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-5

--------------------------------------------------------------------------------






SCHEDULE 1(b)
TO PERFECTION CERTIFICATE


Prior Organizational Names


Company/Subsidiary
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 


P-1-6

--------------------------------------------------------------------------------




SCHEDULE 1(c)
TO PERFECTION CERTIFICATE


Changes in Corporate Identity: Other Names


Company/Subsidiary
Corporate Name of Entity
Action
Date of Prior Name Usage
Jurisdiction of Formation or Incorporation
List of Names used During the Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


P-1-7

--------------------------------------------------------------------------------




SCHEDULE 2(a)
TO PERFECTION CERTIFICATE


Chief Executive Offices


Entity Name
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


P-1-8

--------------------------------------------------------------------------------




SCHEDULE 2(b)
TO PERFECTION CERTIFICATE


Location of Books


Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


P-1-9

--------------------------------------------------------------------------------




SCHEDULE 2(c)
TO PERFECTION CERTIFICATE


Other Places of Business


Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 


P-1-10

--------------------------------------------------------------------------------




SCHEDULE 2(d)
TO PERFECTION CERTIFICATE


Additional Locations of Equipment and Inventory


Company/Subsidiary
Address
County
State
 
 
 
 



SCHEDULE 2(e)
TO PERFECTION CERTIFICATE


Locations of Collateral in Possession of Persons Other Than Any Company


Company/Subsidiary
Name of Entity in Possession of Collateral
Location of Collateral
County
State/Province
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-11

--------------------------------------------------------------------------------




SCHEDULE 3(a)
TO PERFECTION CERTIFICATE


Prior Locations
Chief Executive Offices
Entity Name
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Location of Books
Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Other Places of Business
Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


P-1-12

--------------------------------------------------------------------------------




SCHEDULE 3(b)
TO PERFECTION CERTIFICATE


Prior Locations/Other Entities


Company/Subsidiary
Prior Locations of Collateral: Address Including County
Other Entities in Possession of Collateral/Capacity
Address of Such Other Entity Including County
 
 
 
 





SCHEDULE 4
TO PERFECTION CERTIFICATE
Real Property

P-1-13

--------------------------------------------------------------------------------




SCHEDULE 5
TO PERFECTION CERTIFICATE


Transactions Other Than in the Ordinary Course of Business


Company/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 




P-1-14

--------------------------------------------------------------------------------




SCHEDULE 6
TO PERFECTION CERTIFICATE


Equity Interests of Companies and Subsidiaries


Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Percentage Pledged
Number of Shares or Units / Percentage of Membership Interest
Cert No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Organizational Chart




Other Equity Interests
Issuer
Jurisdiction of Organization
Owner of Equity Interest
Percentage Owned
Percentage Pledged
Number of Shares or Units
Cert No.
 
 
 
 
 
 
 




P-1-15

--------------------------------------------------------------------------------




SCHEDULE 7
TO PERFECTION CERTIFICATE


Instruments and Chattel Paper


Promissory Notes:  


Chattel Paper:  

P-1-16

--------------------------------------------------------------------------------




SCHEDULE 8
TO PERFECTION CERTIFICATE


Copyrights, Patents and Trademarks


UNITED STATES COPYRIGHTS:
Title
Regn No.
Regn Date
Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



UNITED STATES PATENTS:
Title
 Appln. No
Filed
Patent No.
Grant Date
Current Owner
 
 
 
 
 
 



UNITED STATES TRADEMARKS:
Mark
Appln. No.
Filed
Regn. No.
Regn. Date
Company
Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-17

--------------------------------------------------------------------------------




SCHEDULE 9
TO PERFECTION CERTIFICATE


Commercial Tort Claims




SCHEDULE 10
TO PERFECTION CERTIFICATE


Deposit Accounts and Securities Accounts




SCHEDULE 11
TO PERFECTION CERTIFICATE


Letter of Credit Rights


SCHEDULE 12
TO PERFECTION CERTIFICATE


Other Assets



P-1-18

--------------------------------------------------------------------------------




FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE


Supplement (this “Supplement”), dated as of ____, 20__, to the Perfection
Certificate, dated as of March 30, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Perfection Certificate”) by each of
the parties listed on the signature pages hereto.
Reference is hereby made to (i) that certain U.S. Guaranty and Security
Agreement (the “ABL Guaranty and Security Agreement”), among Cliffs Natural
Resources Inc., an Ohio corporation (the “Parent”), the other grantors party
thereto (collectively, the “Grantors”) and Bank of America, N.A., in its
capacity as agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns, if any,
in such capacity, “ABL Agent”), (ii) the Syndicated Facility Agreement, among
Parent, certain Subsidiaries of Parent identified on the signature pages
thereto, the lenders party thereto and ABL Agent (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), (iii) that certain Security Agreement (First Lien) (the
“Security Agreement (First Lien)”), among the Grantors and U.S. Bank National
Association, in its capacity as collateral agent for the First Lien Notes
Secured Parties (in such capacity, together with its successors and assigns, if
any, in such capacity, “First Lien Notes Collateral Agent”), (iv) that certain
Security Agreement (Second Lien) (the “Security Agreement (Second Lien)”), among
the Grantors and U.S. National Bank Association, in its capacity as collateral
agent for the Second Lien Notes Secured Parties (in such capacity, together with
its successors and assigns, if any, in such capacity, “Second Lien Notes
Collateral Agent”; and, together with the ABL Agent and the First Lien Notes
Collateral Agent, collectively the “Agents” and each individually an “Agent”),
(v) the Indenture (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien
Indenture”), among Parent, as issuer, certain Subsidiaries of Parent identified
on the signature pages thereto and the First Lien Notes Collateral Agent and
(vi) the Indenture (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien
Indenture”; and, together with the ABL Guaranty and Security Agreement, the
Credit Agreement, the Security Agreement (First Lien), the Security Agreement
(Second Lien) and the First Lien Indenture, collectively the “Agreements”),
among Parent, as issuer, certain Subsidiaries of Parent identified on the
signature pages thereto and the Second Lien Notes Collateral Agent.
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Agreements, as applicable. Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Agreements; provided that to the extent that
the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern. As used herein, the term “Code”
shall mean the “Code” as that term is defined in the ABL Guaranty and Security
Agreement, Security Agreement (First Lien) or Security Agreement (Second Lien),
as applicable.
WHEREAS, the signatories hereto must execute and deliver a Perfection
Certificate and the execution and delivery of the Perfection Certificate may be
accomplished by the execution of this Supplement in favor of Agents, for the
benefit of the applicable secured parties;
The undersigned, the ________ of _________, hereby certify (in my capacity as
__________ and not in my individual capacity) to Agents and each of the secured
parties as follows as of _______, 20__: [the information in the Perfection
Certificate delivered on or prior to the Closing Date is true, correct, and
complete on and as of the date hereof.] [Schedule 1(a), “Legal Names, Etc.”,
Schedule 1(b), “Prior Organization Names”, Schedule 1(c), “Changes in Corporate
Identity; Other Names”, Schedule 2(a), “Chief Executive Offices”, Schedule 2(b),
“Location of Books”, Schedule 2(c), “Other Prior Business”, Schedule 2(d),
“Additional Locations of Equipment and Inventory”, Schedule 2(e), “Locations of
Collateral in Possession of Persons Other Than Any Company”, Schedule 3(a),
“Prior Locations”, Schedule 3(b), “Prior Locations/Other Entities”, Schedule 4,
“Real Property”, Schedule 5, “Transactions Other Than in the

P-1-19

--------------------------------------------------------------------------------




Ordinary Course of Business”, Schedule 6, “Equity Interests”, Schedule 7,
“Instruments and Chattel Paper”, Schedule 8, “Copyrights, Patents and
Trademarks”, Schedule 9, “Commercial Tort Claims”, Schedule 10, “Deposit
Accounts and Securities Accounts”, Schedule 11, “Letter-of-Credit Rights”, and
Schedule 12, “Other Assets” attached hereto supplement Schedule 1(a), Schedule
(1(b), Schedule 1(c), Schedule 2(a), Schedule 2(b), Schedule 2(c), Schedule
2(d), Schedule 2(e), Schedule 3(a), Schedule 3(b), Schedule 4, Schedule 5,
Schedule 6, Schedule 7, Schedule 8, Schedule 9, Schedule 10, Schedule 11, and
Schedule 12 respectively, to the Perfection Certificate and shall be deemed a
part thereof for all purposes of the Perfection Certificate.]
The undersigned officers of each of the entities party hereto hereby certify as
of the date hereof on behalf of such entities in their capacity as officers of
such entities and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agents pursuant to the
Agreements.
Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.
IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this ____ day of ________________, 20__.


[Signature Blocks to Come]

P-1-20

--------------------------------------------------------------------------------




SCHEDULE 1(a)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Legal Names, etc.


Legal Name
Type of Entity
Registered Organization
 (Yes/No)
Charter Number
Jurisdiction of Formation or Incorporation
Tax ID Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-21

--------------------------------------------------------------------------------




SCHEDULE 1(b)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Prior Organizational Names


Company/Subsidiary
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 




P-1-22

--------------------------------------------------------------------------------




SCHEDULE 1(c)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Changes in Corporate Identity: Other Names


Company/Subsidiary
Corporate Name of Entity
Action
Date of Prior Name Usage
Jurisdiction of Formation or Incorporation
List of Names used During the Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-23

--------------------------------------------------------------------------------




SCHEDULE 2(a)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Chief Executive Offices


Entity Name
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-24

--------------------------------------------------------------------------------




SCHEDULE 2(b)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Location of Books


Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-25

--------------------------------------------------------------------------------




SCHEDULE 2(c)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Other Places of Business


Company/Subsidiary
Address
County
State
 
 
 
 


P-1-26

--------------------------------------------------------------------------------




SCHEDULE 2(d)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Additional Locations of Equipment and Inventory


Company/Subsidiary
Address
County
State
 
 
 
 




P-1-27

--------------------------------------------------------------------------------




SCHEDULE 2(e)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Locations of Collateral in Possession of Persons Other Than Any Company


Company/Subsidiary
Name of Entity in Possession of Collateral/Capacity of such Entity
Address/Location of Collateral
County
State
 
 
 
 
 






P-1-28

--------------------------------------------------------------------------------




SCHEDULE 3(a)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Prior Locations
Chief Executive Offices
Entity Name
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Location of Books
Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Other Places of Business
Company/Subsidiary
Address
County
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-1-29

--------------------------------------------------------------------------------




SCHEDULE 3(b)
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Prior Locations/Other Entities


Company/Subsidiary
Prior Locations of Collateral: Address Including County
Other Entities in Possession of Collateral/Capacity
Address of Such Other Entity Including County
 
 
 
 




P-1-30

--------------------------------------------------------------------------------




SCHEDULE 4
TO SUPPLEMENTAL PERFECTION CERTIFICATE
Real Property



P-1-31

--------------------------------------------------------------------------------




SCHEDULE 5
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Transactions Other Than in the Ordinary Course of Business


Company/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 




P-1-32

--------------------------------------------------------------------------------




SCHEDULE 6
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Equity Interests of Companies and Subsidiaries


Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Organizational Chart



P-1-33

--------------------------------------------------------------------------------




SCHEDULE 7
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Instruments and Chattel Paper


Promissory Notes:


Chattel Paper:

P-1-34

--------------------------------------------------------------------------------




SCHEDULE 8
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Copyrights, Patents and Trademarks


UNITED STATES COPYRIGHTS:
Registrations:
OWNER
TITLE
REGISTRATION NUMBER
 
 
 



Applications:
OWNER
APPLICATION NUMBER
 
 





UNITED STATES PATENTS:
Registrations:
OWNER
REGISTRATION NUMBER
DESCRIPTION
 
 
 



Applications:
OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 





UNITED STATES TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 



Applications:
OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 




P-1-35

--------------------------------------------------------------------------------




SCHEDULE 9
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Commercial Tort Claims




SCHEDULE 10
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Deposit Accounts and Securities Accounts

P-1-36

--------------------------------------------------------------------------------




SCHEDULE 11
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Letter of Credit Rights



P-1-37

--------------------------------------------------------------------------------




SCHEDULE 12
TO SUPPLEMENTAL PERFECTION CERTIFICATE


Other Assets



P-1-38

--------------------------------------------------------------------------------




EXHIBIT P-2
FORM OF PERFECTION CERTIFICATE (AUSTRALIA)


[_______], 20[__]
Reference is hereby made to:
(i)
the general security deed and guarantee dated March 30, 2015 (the “General
Security Deed”), among the Australian Companies (as defined below) and Bank of
America, N.A., a national banking association (“Bank of America”), in its
capacity as Australian security trustee for the Beneficiaries (as defined
therein) (“Australian Security Trustee”), and

(ii)
the Credit Agreement dated March 30, 2015, among Cliffs Natural Resources Inc.
(the “Parent”), certain Subsidiaries of the Parent identified on the signature
pages thereto, the lenders party thereto as “Lenders” and Bank of America in its
capacity as agent for each member of the Lender Group and the Bank Product
Providers (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

Capitalized terms used but not defined herein have the meanings assigned in the
General Security Deed or the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the PPSA
shall be construed and defined as set forth in the PPSA unless otherwise defined
herein or in the Credit Agreement or General Security Deed. As used herein, the
term “PPSA” shall mean the “PPSA” as that term is defined in the General
Security Deed.
As used herein, the term “Australian Company” shall mean each of Cliffs Asia
Pacific Iron Ore Holdings Pty Ltd, Cliffs Asia Pacific Iron Ore Pty Ltd, Cliffs
Natural Resources Holdings Pty Ltd and Cliffs Natural Resources Pty Ltd,
individually, and the term “Australian Companies” shall mean each Australian
Company, collectively.
Each of the undersigned hereby certifies to the Agent as follows:
1.Names. (a) The exact legal name of each Australian Company, as such name
appears in its respective certificate of incorporation, its constitution and at
the Australian Securities Investment Commission, is set forth in Schedule 1(a).
Also set forth in Schedule 1(a) is the ACN and ABN, if any, of each Australian
Company, and the state of registration of each Australian Company.
(b)    Set forth in Schedule 1(b) hereto is each other company name that an
Australian Company has had.
2.Current Locations. (a) The registered office of each Australian Company is
located at the address set forth in Schedule 2(a) hereto.
(b)    Set forth in Schedule 2(b) are all locations where each Australian
Company maintains any material books or records relating to any Collateral.
(c)    Set forth in Schedule 2(c) hereto are all the other places of material
business of each Australian Company.
3.Equity Interests. Attached hereto as Schedule 3 is a true and correct list of
all of the authorized, issued and outstanding Equity Interests of each
Australian Company and its [Material] Subsidiaries and the registered and
beneficial owners of such Equity Interests.
4.Instruments and Chattel Paper. Attached hereto as Schedule 4 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business),

P-2-1

--------------------------------------------------------------------------------




tangible chattel paper, electronic chattel paper, and other evidence of
indebtedness held by each Australian Company as of the date hereof including all
intercompany notes between or among any two or more Loan Parties, in each case,
having an individual value of $5,000,000 or more.
5.Litigation. Attached hereto as Schedule 5 is a true and correct list of all
current litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency to which any Australian Company with a value in
excess of $5,000,000 in the aggregate is a party to, including a brief
description thereof.
6.Deposit Accounts and Marketable Securities. Attached hereto as Schedule 6 is a
true and complete list of all Deposit Accounts maintained by each Australian
Company, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account and all Marketable Securities of each Australian Company.
7.Letter-of-Credit Rights. Attached hereto as Schedule 7 is a true and correct
list of all Letters of Credit issued in favor of each Australian Company, as
beneficiary thereunder, with a face amount in excess of $5,000,000.
8.Serial Numbered Collateral. Attached hereto as Schedule 8 is a true and
correct list of all (a) Serial Numbered Collateral subject to the General
Security Deed.


[The remainder of this page has been intentionally left blank]








IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first above written.




[Signature Blocks to Come]

P-2-2

--------------------------------------------------------------------------------




SCHEDULE 1(a)
TO PERFECTION CERTIFICATE (AUSTRALIA)


Legal Names, etc.


Legal Name of Australian Company
ACN
ABN
State of registration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-3

--------------------------------------------------------------------------------




SCHEDULE 1(b)
TO PERFECTION CERTIFICATE (AUSTRALIA)




Prior Corporate Names


Australian Company
Prior Name
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-4

--------------------------------------------------------------------------------




SCHEDULE 1(c)
TO PERFECTION CERTIFICATE (AUSTRALIA)


Changes in Corporate Identity: Other Names


Australian Company
Corporate Name of Entity
Action
Date of Prior Name Usage
Jurisdiction of Formation or Incorporation
List of Names used During the Past Five Years
 
 
 
 
 
 




P-2-5

--------------------------------------------------------------------------------




SCHEDULE 2(a)
TO PERFECTION CERTIFICATE (AUSTRALIA)




Registered Offices


Australian Company
Address
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-6

--------------------------------------------------------------------------------




SCHEDULE 2(b)
TO PERFECTION CERTIFICATE (AUSTRALIA)




Location of Books


Australian Company
Address
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-7

--------------------------------------------------------------------------------




SCHEDULE 2(c)
TO PERFECTION CERTIFICATE (AUSTRALIA)




Other Places of Business


Australian Company
Address
State
 
 
 






P-2-8

--------------------------------------------------------------------------------




SCHEDULE 2(d)
TO PERFECTION CERTIFICATE (AUSTRALIA)


Additional Locations of Equipment and Inventory


Australian Company
Address
County
State
 
 
 
 



SCHEDULE 2(e)
TO PERFECTION CERTIFICATE (AUSTRALIA)


Locations of Collateral in Possession of Persons Other Than Any Australian
Company


Australian Company
Name of Entity in Possession of Collateral/Capacity of such Entity
Address/Location of Collateral
County
State
 
 
 
 
 






P-2-9

--------------------------------------------------------------------------------




SCHEDULE 3
TO PERFECTION CERTIFICATE (AUSTRALIA)




Equity Interests of Companies and Subsidiaries


Current Legal Entities Owned
Registered Owner / Beneficial Owner
Description of Equity Interests
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-2-10

--------------------------------------------------------------------------------




SCHEDULE 4
TO PERFECTION CERTIFICATE (AUSTRALIA)




Instruments and Chattel Paper


Promissory Notes:




Chattel Paper:

P-2-11

--------------------------------------------------------------------------------




SCHEDULE 5
TO PERFECTION CERTIFICATE (AUSTRALIA)




Litigation


SCHEDULE 6
TO PERFECTION CERTIFICATE (AUSTRALIA)




Deposit Accounts and Marketable Securities



P-2-12

--------------------------------------------------------------------------------




SCHEDULE 7
TO PERFECTION CERTIFICATE (AUSTRALIA)


Letter of Credit Rights



P-2-13

--------------------------------------------------------------------------------




SCHEDULE 8
TO PERFECTION CERTIFICATE (AUSTRALIA)




Serial Numbered Collateral



P-2-14

--------------------------------------------------------------------------------




FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE (AUSTRALIA)
Supplement (this “Supplement”), dated ____, 20__, to the Perfection Certificate,
dated March 30, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Perfection Certificate”) by each of the parties listed
on the signature pages thereto.
Reference is hereby made to:
(i)
the general security deed and guarantee dated March 30, 2015 (the “General
Security Deed”), among the Australian Companies (as defined below) and Bank of
America, N.A., a national banking association (“Bank of America”), in its
capacity as Australian security trustee for the Beneficiaries (as defined
therein) (“Australian Security Trustee”), and

(ii)
the Syndicated Facility Agreement dated March 30, 2015, among Cliffs Natural
Resources Inc. (the “Parent”), certain Subsidiaries of the Parent identified on
the signature pages thereto, the lenders party thereto as “Lenders”, Bank of
America in its capacity as agent for each member of the Lender Group and the
Bank Product Providers and the Australian Security Trustee (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

Capitalized terms used but not defined herein have the meanings assigned in the
General Security Deed or the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Supplement are defined in the PPSA shall be construed
and defined as set forth in the PPSA unless otherwise defined herein or in the
Credit Agreement or General Security Deed. As used herein, the term “PPSA” shall
mean the “PPSA” as that term is defined in the General Security Deed.
As used herein, the term “Australian Company” shall mean each of Cliffs Asia
Pacific Iron Ore Holdings Pty Ltd, Cliffs Asia Pacific Iron Ore Pty Ltd, Cliffs
Natural Resources Holdings Pty Ltd and Cliffs Natural Resources Pty Ltd,
individually, and the term “Australian Companies” shall mean each Australian
Company, collectively.
WHEREAS, pursuant to Section 3.1 of the Credit Agreement, the Australian
Companies must execute and deliver a Perfection Certificate and the execution
and delivery of the Perfection Certificate may be accomplished by the execution
of this Supplement in favor of Agent, for the benefit of each member of the
Lender Group and the Bank Product Providers;
In accordance with Section 3.1 of the Credit Agreement, the undersigned, the
________ of _________, hereby certify (in my capacity as __________ and not in
my individual capacity) to Agent and each of the other members of the Lender
Group and the Bank Product Providers as follows as of _______, 20__: [the
information in the Perfection Certificate delivered on or prior to the Closing
Date is true, correct, and complete on and as of the date hereof.] [Schedule
1(a), “Legal Names, Etc.”, Schedule 1(b), “Prior Corporate Names”, Schedule
1(c), “Changes in Corporate Identity: Other Names”, Schedule 2(a), “Registered
Offices”, Schedule 2(b), “Location of Books”, Schedule 2(c), “Other Places of
Business”, Schedule 2(d), “Additional Locations of Equipment and Inventory”,
Schedule 2(e), “Locations of Collateral in Possession of Persons Other Than Any
Australian Company”, Schedule 3, “Equity Interests”, Schedule 4, “Instruments
and Chattel Paper”, Schedule 5 “Litigation”, Schedule 6, “Deposit Accounts and
Marketable Securities”, Schedule 7, “Letter of Credit Rights”, and Schedule 8,
“Serial Numbered Collateral” attached hereto supplement Schedule 1(a), Schedule
1(b), Schedule 1(c), Schedule 2(a), Schedule 2(b), Schedule 2(c), Schedule 2(d),
Schedule 2(e), Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7 and
Schedule 8 respectively, to the Perfection Certificate and shall be deemed a
part thereof for all purposes of the Perfection Certificate.]
Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.

P-2-15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this ____ day of ________________, 20__.


[Signature Blocks to Come]



P-2-16

--------------------------------------------------------------------------------




SCHEDULE 1(a)
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)


Legal Names, etc.


Legal Name of Australian Company
ACN
ABN
State of registration
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-2-17

--------------------------------------------------------------------------------




SCHEDULE 1(b)
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Prior Corporate Names


Australian Company
Prior Name
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-18

--------------------------------------------------------------------------------




SCHEDULE 2(a)
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Registered Offices


Australian Company
Address
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-19

--------------------------------------------------------------------------------




SCHEDULE 2(b)
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Location of Books


Australian Company
Address
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






P-2-20

--------------------------------------------------------------------------------




SCHEDULE 2(c)
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Other Places of Business


Australian Company
Address
State
 
 
 





SCHEDULE 3
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Equity Interests of Companies and Subsidiaries


Current Legal Entities Owned
Registered Owner / Beneficial Owner
Description of Equity Interests
No. Shares/Interest
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




P-2-21

--------------------------------------------------------------------------------




SCHEDULE 4
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Instruments and Chattel Paper


Promissory Notes:


Chattel Paper:

P-2-22

--------------------------------------------------------------------------------




SCHEDULE 5
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Litigation






SCHEDULE 6
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Deposit Accounts and Marketable Securities



P-2-23

--------------------------------------------------------------------------------




SCHEDULE 7
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Letter of Credit Rights

P-2-24

--------------------------------------------------------------------------------




SCHEDULE 8
TO SUPPLEMENTAL PERFECTION CERTIFICATE (AUSTRALIA)




Serial Numbered Collateral





P-2-25